               Case 20-11785-CSS              Doc 485       Filed 08/21/20         Page 1 of 368




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         ) Chapter 11
                                                                   )
    BROOKS BROTHERS GROUP, INC., et al.,1                          ) Case No. 20-11785 (CSS)
                                                                   )
                                     Debtors.                      ) (Jointly Administered)
                                                                   )

                     SCHEDULE OF ASSESTS AND LIABILITIES FOR
                   BROOKS BROTHERS GROUP, INC. (CASE NO. 20-11785)




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A);
696 White Plains Road, LLC (7265); Brooks Brothers International, LLC (N/A); Brooks Brothers Restaurant, LLC
(3846); Deconic Group LLC (0969); Brooks Brothers Canada Ltd. (N/A); Golden Fleece Manufacturing Group, LLC
(5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance
of Puerto Rico, Inc. (2147); BBD Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); and BBDI, LLC (N/A). The
Debtors’ corporate headquarters and service address is 346 Madison Avenue, New York, New York 10017.
               Case 20-11785-CSS               Doc 485        Filed 08/21/20       Page 2 of 368




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20–11785
                                                             :
                                    Debtors.   1
                                                             :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x



         GLOBAL NOTES, METHODOLOGY, DISCLAIMERS, AND SPECIFIC
           DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
       ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS


                                                 INTRODUCTION

        The above captioned Debtors and debtors in possession (together, the “Debtors”) in the
above-captioned chapter 11 cases, with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements” and together with the Schedules, the “Schedules and Statements”) with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), pursuant
to section 521 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 1007 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and rules 1007-1 and 1007-2
of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court
for the District of Delaware..

       On July 8, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for relief under
chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate their businesses and
manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.


                                                          1
               Case 20-11785-CSS             Doc 485         Filed 08/21/20       Page 3 of 368




       These Global Notes, Methodology, Disclaimers and Specific Disclosures Regarding the
Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) 2 pertain to, are incorporated by reference in and comprise an integral part of
each Debtor’s Schedules and Statements. The Global Notes should be referred to, considered and
reviewed in connection with any review of the Schedules and Statements.

        The Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
are they intended to be fully reconciled with the financial statements of each Debtor. Additionally,
the Schedules and Statements contain unaudited information that is subject to further review and
potential adjustment and reflect the Debtors’ reasonable efforts to report the assets and liabilities
of each Debtor on an unconsolidated basis.

       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records available at the time of such preparation. Although the Debtors have
made reasonable efforts to ensure the accuracy and completeness of such financial information,
inadvertent errors or omissions, as well as the discovery of conflicting, revised or subsequent
information, may cause a material change to the Schedules and Statements.

        The Debtors, and their officers, employees, agents, attorneys and financial advisors, do not
guarantee or warrant the accuracy or completeness of the data that is provided in the Schedules
and Statements and shall not be liable for any loss or injury arising out of or caused in whole or in
part by the acts or omissions, whether negligent or otherwise, in procuring, compiling, collecting,
interpreting, reporting, communicating or delivering the information contained in the Schedules
and Statements. Except as expressly required by the Bankruptcy Code, the Debtors and their
officers, employees, agents, attorneys and financial advisors expressly do not undertake any
obligation to update, modify, revise or re-categorize the information provided in the Schedules and
Statements or to notify any third party should the information be updated, modified, revised or re-
categorized. The Debtors, on behalf of themselves, their officers, employees, agents and advisors
disclaim any liability to any third party arising out of or related to the information contained in the
Schedules and Statements and reserve all rights with respect thereto.

       The Schedules and Statements have been signed by an authorized representative of each of
the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
upon the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example, statements and representations concerning
amounts owed to creditors and their addresses.

                         GLOBAL NOTES AND OVERVIEW OF METHODOLOGY

1. Reservation of Rights. Due to the COVID-19 public health emergency and regional
   governmental orders mandating the closing of non-essential businesses, the Debtors closed all
   their store and office locations in late March 2020 and have partially or fully furloughed many
   of their employees. Due to limited resources and limited ability to physically access its U.S.
2
 Capitalized terms not defined in these Global Notes shall have the meanings ascribed to them in the Declaration of
Stephen Marotta in support of Debtors’ Chapter 11 Petitions and First Day Relief [Docket No. 38].

                                                         2
             Case 20-11785-CSS         Doc 485       Filed 08/21/20   Page 4 of 368




   headquarters (including vacating the headquarter premises) and store locations, the Debtors
   have largely relied on remote access of their systems and historical financial information and
   related data. Reasonable efforts have been made to prepare and file complete and accurate
   Schedules and Statements; however, inadvertent errors or omissions may exist.

   The Debtors reserve all rights to amend or supplement the Schedules and Statements from time
   to time, in all respects, as may be necessary or appropriate, including, without limitation, the
   right to amend the Schedules and Statements with respect to claim (“Claim”) description,
   designation, or the Debtor against which the Claim is asserted; dispute or otherwise assert
   offsets or defenses to any Claim reflected in the Schedules and Statements as to amount,
   liability, priority, status or classification; subsequently designate any Claim as “disputed,”
   “contingent,” or “unliquidated;” or object to the extent, validity, enforceability, priority, or
   avoidability of any Claim. Any failure to designate a Claim in the Schedules and Statements
   as “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the Debtors
   that such Claim or amount is not in fact “disputed,” “contingent” or “unliquidated.” Listing a
   Claim does not constitute an admission of liability by the Debtor against which the Claim is
   listed or against any of the Debtors. Furthermore, nothing contained in the Schedules and
   Statements shall constitute a waiver of rights with respect to the Debtors’ chapter 11 cases,
   including, without limitation, issues involving Claims, substantive consolidation, defenses,
   equitable subordination, recharacterization, and/or causes of action arising under the
   provisions of chapter 5 of the Bankruptcy Code and any other relevant non-bankruptcy laws
   to recover assets or avoid transfers. Any specific reservation of rights contained elsewhere in
   the Global Notes does not limit in any respect the general reservation of rights contained in
   this paragraph. Notwithstanding the foregoing, the Debtors shall not be required to update the
   Schedules and Statements.

   The listing in the Schedules or Statements by the Debtors of any obligation between a Debtor
   and another Debtor is a statement of what appears in the Debtors’ books and records and does
   not reflect any admission or conclusion of the Debtors regarding whether such amount would
   be allowed as a Claim pursuant to Bankruptcy Code section 502 or how such obligations may
   be classified and/or characterized in a plan of reorganization or by the Bankruptcy Court.

2. Description of Cases and “as of” Information Date. On the Petition Date, the Debtors filed
   voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are
   operating their businesses and managing their properties as debtors in possession pursuant to
   Bankruptcy Code sections 1107(a) and 1108. As described in footnote 1 of these Global Notes,
   on the Petition Date, the Debtors cases are being jointly administered for procedural purposes
   only.

   The asset information provided in the Schedules and Statements, except as otherwise
   noted, represents the asset data of the Debtors as of the close of business on July 4, 2020,
   and the liability information provided herein, except as otherwise noted, represents the
   liability data of the Debtors as of the close of business on July 4, 2020.

3. Basis of Presentation: Except as otherwise noted herein or in the Schedules and Statements,
   the Schedules and Statements are intended to reflect the separate assets and liabilities for each
   of the Debtors. For financial reporting purposes, prior to the Petition Date, the Debtors

                                                 3
             Case 20-11785-CSS          Doc 485       Filed 08/21/20    Page 5 of 368




   historically prepared financial statements. These Schedules and Statements do not purport to
   represent financial statements prepared in accordance with Generally Accepted Accounting
   Principles (“GAAP”), nor are they intended to reconcile to the financial statements previously
   distributed to lenders, major creditors or various equity holders on an intermittent basis. Unlike
   the GAAP basis financial statements, the Schedules and Statements reflect the assets and
   liabilities of each separate Debtor, except where otherwise indicated. Information contained in
   the Schedules and Statements has been derived from the Debtors’ books and records and
   historical financial statements. Moreover, given, among other things, the uncertainty
   surrounding the collection and ownership of certain assets and the valuation and nature of
   certain liabilities, to the extent that a Debtor shows more assets than liabilities, this is not an
   admission that the Debtor was solvent as of the Petition Date or at any time before the Petition
   Date. Likewise, to the extent a Debtor shows more liabilities than assets, this is not an
   admission that the Debtor was insolvent at the Petition Date or any time before the Petition
   Date.

4. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
   inefficient use of estate assets for the Debtors to obtain current market valuations for all of
   their assets as of the Petition Date. Accordingly, unless otherwise indicated, the Schedules and
   Statements reflect net book values as of the period ended July 4, 2020, as set forth in the
   Debtors’ books and records. Additionally, because the book value of certain assets, such as
   fixed assets, intangible assets, etc., may materially differ from their fair market value, they may
   be listed as undetermined amounts as of the Petition Date. Furthermore, as applicable, assets
   that have fully depreciated or were expensed for accounting purposes may not appear in the
   Schedules and Statements if they have no net book value.

5. Recharacterization.       Notwithstanding the Debtors’ reasonable efforts to properly
   characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
   unexpired leases and other items reported in the Schedules and Statements, the Debtors may,
   nevertheless, have improperly characterized, classified, categorized, designated (including as
   “disputed,” “contingent,” “unliquidated,” and “subject to set-off”), or omitted certain items or
   designations due to the complexity and size of the Debtors’ businesses. Accordingly, the
   Debtors reserve all of their rights to recharacterize, reclassify, recategorize, redesignate, add
   or delete items reported in the Schedules and Statements at a later time as is necessary or
   appropriate as additional information becomes available, including, without limitation,
   whether contracts or leases listed herein were deemed executory or unexpired as of the Petition
   Date and remain executory and unexpired postpetition.

6. Real Property and Personal Property—Leased. In the ordinary course of their businesses,
   the Debtors lease real or other property, from certain third-party lessors. The Debtors have
   made reasonable efforts to list all such leases in the Schedules and Statements. The Debtors
   have included on Schedule D secured obligations to the extent the lessor filed a UCC-1.
   However, nothing in the Schedules or Statements is or shall be construed as an admission or
   determination as to the legal status of any lease (including whether to assume and assign or
   reject such lease or whether it is a true lease or a financing arrangement).

7. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between the
   prepetition and postpetition periods, subject to the methodology in these Global Notes, based

                                                  4
            Case 20-11785-CSS          Doc 485       Filed 08/21/20    Page 6 of 368




   on the information and research conducted in connection with the preparation of the Schedules
   and Statements. As additional information becomes available and further research is
   conducted, the allocation of liabilities between the prepetition and postpetition periods may
   change.

   The liabilities listed on the Schedules do not reflect any analysis of Claims under Bankruptcy
   Code section 503(b)(9). Accordingly, the Debtors reserve all of their rights to dispute or
   challenge the validity of any asserted Claims under Bankruptcy Code section 503(b)(9).

   The Debtors have excluded certain categories of assets, accruals and liabilities from the
   Schedules and Statements, including, without limitation, goodwill, accrued salaries, employee
   benefit accruals, pensions and retirement obligations, deferred gains, accrued liabilities,
   estimated duties, and estimated freight charges. In addition, certain immaterial assets and
   liabilities may have been excluded.

   The Debtors also have excluded rejection damage claims of counterparties to executory
   contracts and unexpired leases that may be rejected after the Petition Date, to the extent such
   damage claims may exist. In addition, certain immaterial assets and liabilities may have been
   excluded.

8. Insiders. Entities listed as “insiders” have been included for informational purposes and their
   inclusion shall not constitute an admission that those entities are insiders for purposes of
   Bankruptcy Code section 101(31). Such individuals may no longer serve in such capacities.
   In the interest of additional disclosure, the Debtors may also have included certain individuals
   who may have officer titles in their responses to Statements, Part 13, Question 28.

   The listing of a party as an insider for purposes for the Schedules and Statements is not intended
   to be, nor should it be, construed as an admission of any fact, right, claim or defense, and all
   such rights, claims and defenses are hereby expressly reserved. Information regarding the
   individuals listed as insiders in the Schedules and Statements have been included for
   informational purpose only and such information may not be used for purposes of determining
   control of the Debtors, the extent to which any individual exercised management
   responsibilities or functions, corporate decision-making authority over the Debtors, or whether
   such individual could successfully argue that he or she is not an insider under applicable law,
   including the Bankruptcy Code and federal securities laws, or with respect to any theories of
   liability or any other purposes.

9. Intellectual Property Rights. The exclusion of any intellectual property shall not be
   construed as an admission that such intellectual property rights have been abandoned,
   terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
   acquisition, or other transaction. Conversely, inclusion of certain intellectual property shall
   not be construed to be an admission that such intellectual property rights have not been
   abandoned, terminated, assigned, expired by their terms, or otherwise transferred pursuant to
   a sale, acquisition, or other transaction.

   In addition, although the Debtors have made diligent efforts to attribute intellectual property
   to the rightful Debtor entity, in certain instances, intellectual property owned by one Debtor

                                                 5
             Case 20-11785-CSS          Doc 485       Filed 08/21/20     Page 7 of 368




   may, in fact, be owned by another Debtor or a non-Debtor, or vice versa. Accordingly, the
   Debtors reserve all of their rights with respect to the legal status of any and all such intellectual
   property rights.

10. Executory Contracts and Unexpired Leases. Although the Debtors made diligent attempts
    to attribute executory contracts and unexpired leases to their rightful Debtors, in certain
    instances, the Debtors may have inadvertently failed to do so due to the complexity and size
    of the Debtors’ businesses.

   Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have not
   necessarily set forth executory contracts and unexpired leases as assets in the Schedules and
   Statements, even though these contracts and leases may have some value to the Debtors’
   estates. The Debtors’ executory contracts and unexpired leases, with the exception of certain
   confidentiality and non-disclosure agreements, have been set forth in Schedule G.

11. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
    may not have listed all of their causes of action or potential causes of action against
    third-parties as assets in the Schedules and Statements, including, without limitation, causes of
    actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other relevant
    non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all of their rights
    with respect to any cause of action (including avoidance actions), controversy, right of setoff,
    cross-Claim, counter-Claim, or recoupment and any Claim on contracts or for breaches of
    duties imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit,
    obligation, liability, damage, judgment, account, defense, power, privilege, license, and
    franchise of any kind or character whatsoever, known, unknown, fixed or contingent, matured
    or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed,
    secured or unsecured, assertable directly or derivatively, whether arising before, on, or after
    the Petition Date, in contract or in tort, in law, or in equity, or pursuant to any other theory of
    law (collectively, “Causes of Action”) they may have, and neither these Global Notes nor the
    Schedules and Statements shall be deemed a waiver of any Claims or Causes of Action or in
    any way prejudice or impair the assertion of such Claims or Causes of Action.

12. Payment of Prepetition Claims Pursuant to First Day Orders. The Debtors have authority
    to pay certain outstanding prepetition claims pursuant to Bankruptcy Court order, including,
    but not limited to, certain orders the Bankruptcy Court entered within the first two days of the
    Debtors’ chapter 11 cases authorizing the Debtors to pay certain prepetition amounts
    (collectively, the “First Day Orders”). As such, outstanding liabilities may have been reduced
    by any court-approved postpetition payments made on prepetition claims. Where and to the
    extent these liabilities have been satisfied, they are not listed in the Schedules and Statements
    unless otherwise noted. To the extent the Debtors later pay any amount of the claims listed in
    the Schedules and Statements pursuant to any orders entered by the Bankruptcy Court, the
    Debtors reserve all rights to amend or supplement the Schedules and Statements or to take
    other action, such as filing claims objections, as is necessary and appropriate to avoid
    overpayment or duplicate payments for liabilities. Nothing contained herein should be deemed
    to alter the rights of any party in interest to contest a payment made pursuant to an order of the
    Bankruptcy Court where such order preserves the right to contest.


                                                  6
             Case 20-11785-CSS         Doc 485       Filed 08/21/20    Page 8 of 368




13. Summary of Significant Reporting Policies. The following is a summary of significant
    reporting policies:

               a.      Undetermined Amounts. The description of an amount as
                       “unknown,” “TBD” or “undetermined” is not intended to
                       reflect upon the materiality of such amount.

               b.      Totals. All totals that are included in the Schedules and
                       Statements represent totals of all known amounts. To the
                       extent there are unknown or undetermined amounts, the
                       actual total may be different than the listed total.

               c.      Liens. Property and equipment listed in the Schedules and
                       Statements are presented without consideration of any liens
                       that may attach (or have attached) to such property and
                       equipment.

14. Estimates and Assumptions. Because of the timing of the filings, management was required
    to make certain estimates and assumptions that affected the reported amounts of these assets
    and liabilities. Actual amounts could differ from those estimates, perhaps materially.

15. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

16. Consolidated Entity Accounts Payable and Disbursement Systems. As described in the
    Cash Management Motion, the Debtors utilize an integrated, centralized cash management
    system, in the ordinary course of business, to collect, concentrate, and disburse funds generated
    by their operations (the “Cash Management System”). The Debtors maintain a consolidated
    disbursements system to pay operating and administrative expenses through disbursement
    accounts. In the ordinary course of business, the Debtors maintain business relationships
    among each other, which result in intercompany receivables and payables (the “Intercompany
    Claims”) arising from intercompany transactions (the “Intercompany Transactions”). As
    set forth more fully in the Cash Management Motion, the primary Intercompany Transactions
    giving rise to Intercompany Claims are cash receipts activities, disbursement activities,
    inventory purchases, and expense allocations. Historically, Intercompany Claims are not
    settled by actual transfers of cash among the Debtors. Instead, the Debtors track all
    Intercompany Transactions in their accounting system, which concurrently are recorded on the
    applicable Debtors’ balance sheets. The Debtors’ accounting system requires that all general-
    ledger entries be balanced at the legal-entity level. Unless otherwise noted, the Debtors have
    not reported the aggregate net intercompany balances among the Debtors as assets on Schedule
    A/B or as liabilities on Schedule E/F, respectively. The listing in the Schedules or Statements
    (including, without limitation, Schedule A/B or Schedule E/F) by the Debtors of any obligation
    between one Debtor and another Debtor is a statement of what appears in the Debtors’ books
    and records and does not reflect any admission or conclusion of the Debtors regarding whether
    such amount would be allowed as a Claim or how such obligations may be classified and/or
    characterized in a plan of reorganization or by the Bankruptcy Court.




                                                 7
             Case 20-11785-CSS         Doc 485       Filed 08/21/20    Page 9 of 368




17. Guarantees and Other Secondary Liability Claims. The Debtors have exercised reasonable
    efforts to locate and identify guarantees in their executory contracts, unexpired leases, secured
    financings and other such agreements. Where guarantees have been identified, they have been
    included in the relevant Schedules G and H for the affected Debtor(s). The Debtors may have
    inadvertently omitted guarantees embedded in their contractual agreements and may identify
    additional guarantees as they continue their review of their books and records and contractual
    agreements. The Debtors reserve their rights, but are not required, to amend the Schedules and
    Statements if guarantees are identified.

18. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary course
    of business. Offsets in the ordinary course can result from various items, including, without
    limitation, intercompany transactions, pricing discrepancies, returns, refunds, warranties, debit
    memos, credits and other disputes between the Debtors and their suppliers and/or customers.
    These offsets, and other similar rights, are consistent with the ordinary course of business in
    the Debtors’ industry and are not tracked separately. Therefore, although such offsets and
    other similar rights may have been accounted for when certain amounts were included in the
    Schedules, offsets in the ordinary course of business are not independently accounted for, and
    as such, may be excluded from the Schedules and Statements.

19. Global Notes Control. If the Schedules and Statements differ from these Global Notes, the
    Global Notes shall control.


                Specific Disclosures with Respect to the Debtors’ Schedules
Schedule A/B. Other than real property leases reported on Schedule A/B 55, the Debtors have not
included unexpired leases and executory contracts on Schedule A/B. Unexpired leases and
executory contracts are listed on Schedule G.

The Debtors maintain in their records detail on certain assets, including furniture, fixtures,
equipment, machinery, and intangibles, that have been fully depreciated. Those assets are not
listed in Schedule A/B, as the Debtors may no longer be in possession of those assets.

Schedule A/B 2. Cash on hand is reported as of the open of business on July 4, 2020.
Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3 as of the
open of business on July 7, 2020. Details with respect to the Debtors’ cash management system
and bank accounts are provided in the Original Debtors’ cash management motion filed on July 8,
2020 [Docket No. 07] (the “Cash Management Motion”).
Schedule A/B 11. Accounts receivable do not include intercompany receivables as noted in
General Note 16. Receivables for certain customers may be negative due to credit issued to the
vendors or unapplied payment pertaining to individual vendors.
Schedules A/B 15. Each Debtor’s Schedule A/B includes its ownership interest, if any, in any
subsidiaries. In general, the value of such interest is dependent upon the calculated value of the
underlying subsidiaries’ equity and profits and losses over time. Because the Debtors did not



                                                 8
            Case 20-11785-CSS          Doc 485        Filed 08/21/20   Page 10 of 368




undertake a historical analysis to assign values to the subsidiary stock, the value of the interest in
subsidiaries is listed as “undetermined.”
Schedule A/B 73. The Debtors’ insurance policies are listed in Schedule A/B 73 with an
undetermined value. In the event a Debtor prepaid for insurance, that amount is included in
Schedule A/B 8.
Schedules A/B 74 & 75. In the ordinary course of their businesses, the Debtors may have accrued,
or may subsequently accrue, certain rights to counter-Claims, setoffs, refunds or potential warranty
Claims against their suppliers. Additionally, certain of the Debtors may be a party to pending
litigation in which the Debtors have asserted, or may assert, Claims as a plaintiff or counter-Claims
as a defendant. Because such Claims are unknown to the Debtors and not quantifiable as of the
Petition Date, they are not listed on Schedule AB 74 or 75. The Debtors’ failure to list any
contingent and/or unliquidated claim held by the Debtors in response to these questions shall not
constitute a waiver, release, relinquishment or forfeiture of such claim.
Schedule D. The Debtors have not included on Schedule D parties that may believe their Claims
are secured through setoff rights, letters of credit, surety bonds or statutory lien rights.
Schedule E/F. The Debtors have used reasonable efforts to report all general unsecured Claims
against the Debtors on Schedule E/F, based upon the Debtors’ books and records as of July 7,
2020.
Determining the date upon which each Claim on Schedule E/F was incurred or arose would be
unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a date for each
Claim listed on Schedule E/F. Furthermore, claims listed on Schedule E/F may have been
aggregated by unique creditor name and remit to address and may include several dates of
incurrence for the aggregate balance listed.
Any information contained in Schedule E/F with respect to potential litigation shall not be a
binding admission or representation of any Debtor’s liability with respect to any of the potential
suits and proceedings included therein.
Due to numerosity of gift card holders and merchant credits (store credits), and the generally low
value per holder, the Debtors have set forth one aggregate line item for this liability.
Real Estate Taxes accrued payables not reasonably estimated may have been excluded from
Schedule E/F.
Schedule E/F reflects the prepetition amounts owing to counterparties to executory contracts and
unexpired leases. Such prepetition amounts, however, may be paid (subject to an order of the
Bankruptcy Court) in connection with the assumption of executory contracts or unexpired leases.
Additionally, Schedule E/F does not include potential rejection damage Claims, if any, of the
counterparties to executory contracts and unexpired leases that may be rejected, except where a
judgment has been rendered.

Schedule G. Certain information, such as the contact information of the counter-party, may not
be included where such information could not be obtained using the Debtors’ reasonable efforts.
Listing or omitting a contract or agreement on Schedule G does not constitute an admission that


                                                  9
            Case 20-11785-CSS          Doc 485      Filed 08/21/20     Page 11 of 368




such contract or agreement is or is not an executory contract or unexpired lease that was in effect
on the Petition Date or is valid or enforceable. Certain of the leases and contracts listed on
Schedule G may contain certain renewal options, guarantees of payment, indemnifications, options
to purchase, rights of first refusal and other miscellaneous rights. Such rights, powers, duties and
obligations are not set forth separately on Schedule G.

Certain confidentiality and non-disclosure agreements may not be listed on Schedule G.
Certain of the contracts and agreements listed on Schedule G may consist of several parts,
including, purchase orders, amendments, restatements, waivers, letters and other documents that
may not be listed on Schedule G or that may be listed as a single entry. In some cases, the same
supplier or provider appears multiple times on Schedule G. Multiple listings may not reflect
distinct contracts between the applicable Debtor and such supplier or provider but, instead, a series
of documents comprising a single contract. The Debtors expressly reserve their rights to challenge
whether such related materials constitute an executory contract, a single contract or agreement or
multiple, severable or separate contracts.
The contracts, agreements, and leases listed on Schedule G may have expired or terminated prior
to the Petition Date. The Debtors reserve their rights to argue that any of the contracts, agreements,
and leases listed on Schedule G expired or terminated prior to the Petition Date. Additionally,
some of the contracts, agreements, and leases listed on Schedule G may have been modified,
amended or supplemented from time to time by various amendments, restatements, waivers,
estoppel certificates, letters, memoranda and other documents, instruments, and agreements that
may not be listed therein despite the Debtors’ use of reasonable efforts to identify such documents.
Further, unless otherwise specified on Schedule G, each executory contract or unexpired lease
listed thereon shall include all exhibits, schedules, riders, modifications, declarations,
amendments, supplements, attachments, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner affects such
executory contract or unexpired lease, without respect to whether such agreement, instrument, or
other document is listed thereon.
In addition, the Debtors may have entered into various other types of agreements in the ordinary
course of their businesses, such as subordination, nondisturbance, and attornment agreements,
supplemental agreements, settlement agreements, amendments/letter agreements, title agreements
and confidentiality agreements. Such documents may not be set forth on Schedule G [verify].
Certain of the executory agreements may not have been memorialized and could be subject to
dispute. Executory agreements that are oral in nature have not been included on Schedule G.
Schedule H. The Debtors may not have identified certain guarantees associated with the Debtors’
executory contracts, unexpired leases, secured financings, debt instruments, and other such
agreements.
In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom may
assert cross-Claims and counter-Claims against other parties. Because the Debtors have treated


                                                 10
            Case 20-11785-CSS          Doc 485      Filed 08/21/20     Page 12 of 368




all such Claims as contingent, disputed, or unliquidated, such Claims may not have been set forth
individually on Schedule H. Litigation cost and expenses that can be reasonably estimated can be
found on each Debtor’s Schedule E/F part 2. All material litigation matters are listed under
Statement 7, as applicable.

                       Specific Disclosures with Respect to the Statements
Statement 1. The revenue amounts shown in response to this question are net of returns and
allowances, coupons, discounts and shipping and handling. Revenue amounts listed in Statement
1 reflect 3rd party revenue.
Statement 3. The amounts listed in Statement 3 reflect the Debtors’ disbursements netted against
any check level detail; thus, to the extent a disbursement was made to pay for multiple invoices,
only one entry has been listed on Statement 3. In addition, for the sake of completeness and out of
an abundance of caution, the Debtors have listed transfers valued at less than $6,425 in their
response to Statement 3.
Statement 4. The Debtors reserve all rights to dispute whether someone identified in response to
Statement 4 is in fact an “insider” as defined in Bankruptcy Code section 101(31). With respect
to individuals, the amounts listed reflect the universe of payments and transfers made specifically
to or for the benefit of such individuals, including their regular compensation, as well as any
bonuses, expense reimbursements, severance payments and/or relocation reimbursement.
However, amounts paid on behalf of such employees for generally applicable employee benefit
programs have not been included. Pursuant to the Debtors’ cash management system, payments
made to various parties may be made from a single Debtor on behalf of one or more Debtor entities.
The Debtors have only listed the Debtor entity that disbursed the payment.
In addition, for the sake of completeness and out of an abundance of caution, the Debtors have
listed transfers valued at less than $6,425 in their response to Statement 4.
Statement 6. The Debtors may incur setoffs resulting from the ordinary course of business with
their vendors. Such setoffs are consistent with the ordinary course practices in the Debtors’
industry. Additionally, it would be overly burdensome and costly for the Debtors to list all such
normal setoffs. Therefore, Statement 6 excludes such setoffs.
Statement 7. The actions described in response to Statement 7 are the responsive proceedings or
pending proceedings of which the Debtors are actually aware. Any information contained in
Statement 7 shall not be a binding representation of the Debtors’ liabilities with respect to any of
the suits and proceedings identified therein.
Statement 10. The Debtors occasionally incur losses for a variety of reasons, including theft and
property damage. The Debtors, however, may not have records of all such losses if such losses do
not have a material impact on the Debtors’ businesses or are not reported for insurance purposes.
Given the scale of the Debtors’ operations, certain losses, including those attributable to theft, are
unable to be tracked by the Debtors with complete accuracy, and accordingly, such losses have not
been listed on the Debtors’ Statements.



                                                 11
            Case 20-11785-CSS          Doc 485      Filed 08/21/20     Page 13 of 368




Statement 11. All disbursements listed in Statement 11 were initiated and disbursed by Brooks
Brothers Group Inc., but were for the benefit of all Debtors. Such payments have been listed only
at this entity and not duplicated across all Debtors.
Statement 20. Off-premises storage locations are owned and operated by independent third
parties. As such, the Debtors are unable to determine all of the individuals with access to those
storage locations.
Statement 26d. The Debtors have provided financial statements in the ordinary course of their
businesses to various financial institutions, creditors, landlords, and other parties within two years
immediately before the Petition Date. Considering the number of such recipients and the
possibility that such information may have been shared with parties without the Debtors’
knowledge or consent or subject to confidentiality agreements, the Debtors have not disclosed all
parties that may have received such financial statements for the purposes of Statement 26d.
Statement 27. From time to time, in the ordinary course of business, the Debtors may do an
informal review of inventory at one of its locations. The results of informal reviews are not listed
in the response to Statement 27.
Statement 28. For purposes of Statement 28, the Debtors’ officers, directors, managing members,
general partners, shareholders with over 10% interest in the Debtors and members or other
individuals in control of the Debtors have been included.
Statement 30. All known disbursements to Insiders of the Debtors, as defined above, have been
listed in the response to SOFA 4.




                                                 12
                                      Case 20-11785-CSS                                     Doc 485                  Filed 08/21/20                         Page 14 of 368

 Fill in this information to identify the case:

 Debtor name            Brooks Brothers Group, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               20-11785
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $             Unknown

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       91,659,176.33

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       91,659,176.33


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $     269,619,018.19


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $        1,490,212.30

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$     195,358,207.59


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        466,467,438.08




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 15 of 368

 Fill in this information to identify the case:

 Debtor name         Brooks Brothers Group, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-11785
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                           $6,298.67



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                                                                            Consolidation Account -
           3.1.    US Bank                                                  Store Deposits               9129                                             $0.00




           3.2.    Bank of New York                                         Disbursement Account         2874                                             $0.00




           3.3.    Bank of New York                                         Operating Account            2944                                $2,360,849.00




           3.4.    JP Morgan Chase Bank                                     Operating Account            9359                                    $93,733.01



                                                                            Disbursement (All
           3.5.    JP Morgan Chase Bank                                     payments) - ZBA              7726                                             $0.00



                                                                            Collection Account -
           3.6.    JP Morgan Chase Bank                                     ZBA                          8790                                  $137,387.13



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20        Page 16 of 368

 Debtor           Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                  Name


                                                                            Concentration Account -
           3.7.     JP Morgan Chase Bank                                    ZBA                           820                               $0.00




           3.8.     Bank of America                                         Main Operating Acct           5438                              $0.00




           3.9.     Bank of America                                         Federal Tax Acct              7129                              $0.00



           3.10
           .    Unicredit Spa                                               USD Operating                 7153                          $499.37



           3.11
           .    Unicredit Spa                                               Euro Account                  7762                      $11,737.00



           3.12
           .    Bank of America                                             Store Depository              1022                          $359.86



           3.13
           .    Bank of America                                             Store Depository              40                                $0.00



           3.14
           .    Frost National Bank                                         Store Depository              7821                              $0.00



           3.15
           .    Wells Fargo Bank                                            Depository                    1428                              $0.00



           3.16
           .    Bank of America                                             Depository                    3605                              $0.00



           3.17
           .    Regions Bank                                                Depository                    7939                              $0.00



           3.18
           .    Bank of America                                             Depository                    1175                          $321.10



           3.19
           .    Bank of America                                             Store Depository              4296                              $0.00



           3.20
           .    SunTrust Bank                                               Store Depository              9309                        $3,357.55


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20        Page 17 of 368

 Debtor         Brooks Brothers Group, Inc.                                                    Case number (If known) 20-11785
                Name


           3.21
           .    Bank of America                                             Store Depository              8553                          $898.41



           3.22
           .    Key Bank                                                    Depository                    5984                              $0.00



           3.23
           .    Fifth Third                                                 Depository                    8575                              $0.00



           3.24
           .    Wachovia / Wells Fargo                                      Depository                    8552                      $18,083.24



           3.25
           .    PNC Bank                                                    Depository                    6516                       $-1,276.63



           3.26
           .    US Bank                                                     Depository                    9376                              $0.00



           3.27
           .    Santander (Sovereign) Bank                                  Depository                    5338                              $0.00



           3.28
           .    JP Morgan Chase                                             Depository                    8582                        $1,708.43



           3.29
           .    Citizens Bank                                               Depository                    4770                         $-597.81



           3.30
           .    BB&T                                                        Depository                    401                               $0.00



           3.31
           .    Salem Five                                                  Store Depository              8367                        $5,661.39



           3.32
           .    Iberia Bank                                                 Store Depository              387                         $4,557.41



           3.33
           .    Peoples United Bank                                         Store Depository              3646                        $4,703.09



           3.34
           .    Berkshire Bank                                              Store Depository              8566                        $4,392.44


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20        Page 18 of 368

 Debtor         Brooks Brothers Group, Inc.                                                    Case number (If known) 20-11785
                Name


           3.35
           .    SmartBank                                                   Store Depository              4623                        $2,032.96



           3.36
           .    Farmers Trust & Savings                                     Store Depository              6895                        $4,063.36



           3.37
           .    Queenstown Bank of Maryland                                 Store Depository              3801                        $6,255.34



           3.38
           .    Huntington Sky Bank                                         Store Depository              2443                        $5,020.25



           3.39
           .    Northway Bank                                               Store Depository              3169                        $4,500.34



           3.40
           .    First Bank of the Lake                                      Store Depository              201                         $6,221.17



           3.41
           .    Bank OZK (Bank of the Ozarks)                               Store Depository              1826                        $6,545.45



           3.42
           .    Northeast Georgia Bank                                      Store Depository              4794                        $3,471.09



           3.43
           .    Five Star Bank                                              Store Depository              285                         $6,155.29



           3.44
           .    Wrentham Co-Operative Bank                                  Store Depository              2743                        $9,385.73



           3.45
           .    First Citizens Bank                                         Store Depository              1059                        $2,955.55



           3.46
           .    NBT Bank                                                    Store Depository              810                         $5,389.30



           3.47
           .    TD Bank                                                     Store Depository              1015                        $6,763.46



           3.48
           .    Bank of Ocean City                                          Store Depository              7438                        $2,725.83


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20          Page 19 of 368

 Debtor           Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                  Name


           3.49
           .    All America Bank                                            Store Depository                2283                         $5,063.67



           3.50
           .    United Community Bank                                       Store Depository                8848                         $3,685.05



           3.51 Core Plus Credit Union (formerlyCT
           .    Community Credit Union, Inc)                                Store Depository                5753                         $4,149.73



           3.52
           .    Bank of Hawaii Waipahu Center                               Store Depository                1386                         $4,590.14



           3.53
           .    American National Bank                                      Store Depository                4392                         $3,447.85



           3.54
           .    Banker's Trust                                              Store Depository                5376                         $1,029.36



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                      $2,746,123.58
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     23RD STREET ESTATES, COMPANY APARTMENT DEPOSIT                                                                       $5,600.00




           7.2.     23RD STREET ESTATES, COMPANY APARTMENT DEPOSIT                                                                       $5,700.00




           7.3.     23RD STREET ESTATES, COMPANY APARTMENT DEPOSIT                                                                       $7,800.00




           7.4.     AUGUSTA PROPERTIES, INC., UTILITY DEPOSIT                                                                            $8,165.28




           7.5.     BALDWIN EMC, UTILITY DEPOSIT                                                                                         $1,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 20 of 368

 Debtor           Brooks Brothers Group, Inc.                                                Case number (If known) 20-11785
                  Name




           7.6.     BEEKMAN TOWERS HOLDING, LLC, COMPANY APARTMENT DEPOSIT                                                        $12,750.00




           7.7.     BOARD OF PUBLIC WORKS - SOUTH CAROLINA, UTILITY DEPOSIT                                                         $2,500.00




           7.8.     CANAL PLACE, UTILITY DEPOSIT                                                                                      $253.00




           7.9.     CITY OF PEABODY, UTILITY DEPOSIT                                                                                $9,800.00



           7.10
           .    CON EDISON, UTILITY DEPOSIT                                                                                           $125.00



           7.11
           .    CON EDISON, UTILITY DEPOSIT                                                                                           $160.00



           7.12
           .    CON EDISON, UTILITY DEPOSIT                                                                                           $230.00



           7.13
           .    CULVER CITY STORAGE SPACE, UTILITY DEPOSIT                                                                          $8,118.24



           7.14
           .    DUKE ENERGY ELECTRICITY, UTILITY DEPOSIT                                                                            $1,705.00



           7.15
           .    ENTERGY, UTILITY DEPOSIT                                                                                              $200.00



           7.16
           .    ENTERGY, UTILITY DEPOSIT                                                                                            $1,398.00



           7.17
           .    ENTERGY ARKANSAS, UTILITY DEPOSIT                                                                                   $1,207.00



           7.18
           .    FLORIDA POWER CORPORATION, UTILITY DEPOSIT                                                                          $1,890.00



           7.19
           .    INDIAN RIVER COUNTY UTILITIES, UTILITY DEPOSIT                                                                        $300.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 21 of 368

 Debtor           Brooks Brothers Group, Inc.                                                Case number (If known) 20-11785
                  Name




           7.20
           .    INDIAN RIVER COUNTY UTILITIES, UTILITY DEPOSIT                                                                        $200.00



           7.21
           .    MIDDLE TENNESEE ELECTRIC, UTILITY DEPOSIT                                                                             $200.00



           7.22
           .    NUCOMPASS MOBILITY SERVICES, UTILITY DEPOSIT                                                                      $35,000.00



           7.23
           .    OMAHA PUBLIC POWER DISTRICT, UTILITY DEPOSIT                                                                          $200.00



           7.24
           .    SERVIER COUNTRY ELECTRIC SYSTEM, UTILITY DEPOSIT                                                                    $4,750.00



           7.25
           .    SOUTHWEST GAS CORPORATION, UTILITY DEPOSIT                                                                            $300.00



           7.26
           .    SPS COMMERCE, INC., UTILITY DEPOSIT                                                                                   $150.00



           7.27
           .    WALT WHITMAN MALL, NY, UTILITY DEPOSIT                                                                                $320.00



           7.28
           .    MADE TO MEASURE SUIT CUSTOMERS, MADE TO MEASURE DEPOSITS                                                        $575,633.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     ACCERTIFY, FRAUD MANAGEMENT MODULE-ANNUAL                                                                     $25,000.00




           8.2.     ACI WORLDWIDE CORP., ACI RETAIL COMMERCE HOSTING                                                            $176,024.06




           8.3.     ACI WORLDWIDE CORP., ACI RETAIL COMMERCE SERVER                                                               $14,804.08




           8.4.     ADOBE SYSTEMS INCORPORATED, ADOBE                                                                             $86,391.42



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 22 of 368

 Debtor           Brooks Brothers Group, Inc.                                                Case number (If known) 20-11785
                  Name




           8.5.     NEW GENERATION COMPUTING, INC., ANDROMEDA                                                                     $18,559.38




           8.6.     ORS GROUP CORPORATION, ANNUAL MAINTENANCE FEE                                                                 $29,166.67




           8.7.     BOOMI, INC., API MGMT TIER & SUPPORT                                                                          $10,139.02




           8.8.     INNOVATIVE INFORMATION SOLUTION, ARISTA HW SUPPORT                                                          $115,062.19




           8.9.     INNOVATIVE INFORMATION SOLUTION, ARTISA CLOUD VISION                                                          $16,089.30



           8.10
           .    INFOR (US) INC., BIRST                                                                                          $116,949.58



           8.11
           .    BLUECORE INC., BLUECORE (TRIGGERS) EMAIL CONTRACT DEC 19-SEP 20                                                   $74,325.00



           8.12 NETJETS, CITATION LATITUDE PLANE CONTRACT-ONE MONTH MANAGEMENT FEE
           .    (FY17)                                                                                                            $18,906.00



           8.13
           .    REGO CONSULTING CORPORATION, CLARITY PPM                                                                            $4,793.82



           8.14
           .    INSIGHT DIRECT USA, INC., CLOUD SAAS                                                                            $115,618.22



           8.15
           .    MAYBURY ASSOCIATES INC., CONSTRUCTION CHARGEBACKS                                                                 $10,179.65



           8.16
           .    SIEMENS INDUSTRY, INC., CONSTRUCTION CHARGEBACKS                                                                    $8,699.43



           8.17
           .    SIEMENS INDUSTRY, INC., CONSTRUCTION CHARGEBACKS                                                                    $6,083.22



           8.18
           .    CIPHER TECH'S INC., CROWDSTRIKE                                                                                   $23,157.94


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 23 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name


           8.19
           .    CIPHER TECH'S INC., CROWDSTRIKE - FALCON & DISCOVER                                                                 $7,952.80



           8.20
           .    MICROSOFT CORPORATION, ENTERPRISE APPLICATIONS                                                                        $196.93



           8.21
           .    MICROSOFT CORPORATION, ENTERPRISE PRODUCTS                                                                        $33,354.99



           8.22
           .    MICROSOFT CORPORATION, ENTERPRISE PRODUCTS                                                                          $7,675.34



           8.23
           .    PATRICK SHER PICTURES, FALL 20 WOMEN'S LOOK BOOK                                                                    $2,100.00



           8.24
           .    CDW DIRECT, LLC, GOLDEN FLEECE ORNAMENTS                                                                        $109,944.00



           8.25 HEAD OF THE CHARLES REGATTA, INC., HEAD OF THE CHARLES SPONSORSHIP -
           .    OCTOBER 2020                                                                                                    $175,000.00



           8.26
           .    INNOVATIVE INFORMATION SOLUTION, IBM MAINTENANCE                                                                  $17,534.89



           8.27
           .    INNOVATIVE INFORMATION SOLUTION, IBM MAINTENANCE                                                                  $26,572.89



           8.28
           .    INSIGHT DIRECT USA, INC., ADOBE LICENSING                                                                         $22,795.60



           8.29
           .    RAPID7, INSIGHT VULNERABILITY MGMT                                                                                $12,856.90



           8.30
           .    SAS INSTITUTE INC., LICENSE AGREEMENT 51911                                                                       $45,899.24



           8.31
           .    ORACLE AMERICA, INC., LOCATE & SERENADE                                                                           $22,392.94



           8.32
           .    LUCERNEX, LEASE SOFTWARE MAINTENANCE                                                                              $51,375.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 24 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name


           8.33
           .    MICROSOFT CORPORATION, MICROSOFT DATA CENTER LICENSES (SQL/AZURE)                                               $312,391.82



           8.34
           .    NARVAR, INC., PREMIER SUCCESS AND SUPPORT                                                                       $102,509.72



           8.35
           .    CIPHER TECH'S INC., OKTA                                                                                            $6,733.33



           8.36
           .    THOMSON REUTERS TAX & ACCOUNTING -, ONESOURCE GLOBAL                                                              $37,344.75



           8.37
           .    CIPHER TECH'S INC., PALO ALTO SWM                                                                                 $97,936.53



           8.38
           .    CIPHER TECH'S INC., PALO ALTO SWM                                                                                 $40,951.84



           8.39
           .    CIPHER TECH'S INC., PALO ALTO SWM                                                                                 $32,848.44



           8.40
           .    CIPHER TECH'S INC., PALO ALTO SWM                                                                                 $31,895.14



           8.41 INTERNATIONAL TENNIS HALL OF FAME, PR - TENNIS HALL FAME SPONSORSHIP
           .    JULY (ZI)                                                                                                         $30,000.00



           8.42
           .    PREDICT SPRING, POS SUPPORT                                                                                       $43,750.00



           8.43
           .    MANHATTAN ASSOCIATES, SAAS FEE CLOUD                                                                              $61,946.67



           8.44
           .    MANHATTAN ASSOCIATES, SAAS FEE CLOUD                                                                              $92,920.00



           8.45
           .    MISSOURI DEPARTMENT OF TREASURY, SALES TAX                                                                        $65,961.92



           8.46
           .    IOWA DEPARTMENT OF TREASURY, SALES TAX                                                                              $1,360.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 25 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name


           8.47
           .    ILLINOIS DEPARTMENT OF TREASURY, SALES TAX                                                                      $236,650.00



           8.48
           .    PENNSYLVANIA DEPARTMENT OF TREASURY, SALES TAX                                                                      $3,655.39



           8.49
           .    MICHIGAN DEPARTMENT OF TREASURY, SALES TAX                                                                            $196.88



           8.50
           .    NORTH CAROLINA DEPARTMENT OF TREASURY, SALES TAX                                                                    $4,926.80



           8.51
           .    OKLAHOMA DEPARTMENT OF TREASURY, SALES TAX                                                                            $484.98



           8.52
           .    SALESFORCE.COM, INC., SALESFORCE - GMV                                                                          $795,375.00



           8.53
           .    SALESFORCE.COM, INC., SALESFORCE EMAIL (DEPLOYMENT)                                                             $148,047.97



           8.54
           .    SALESFORCE.COM, INC., SALESFORCE-EMAIL (HOURS)                                                                  $196,344.97



           8.55
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                      $56,208.23



           8.56
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                    $196,315.41



           8.57
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                      $14,284.86



           8.58
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                      $17,574.72



           8.59
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                      $19,767.94



           8.60
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                        $4,543.65


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 26 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name


           8.61
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                        $4,543.65



           8.62
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                      $51,939.25



           8.63
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                      $20,997.90



           8.64
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                          $226.11



           8.65
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                      $35,376.90



           8.66
           .    SAP INDUSTRIES, INC., SAP ENTERPRISE SUPPORT                                                                    $112,272.30



           8.67
           .    SAS INSTITUTE INC., SAS FINANCIAL MANAGEMENT                                                                      $57,166.00



           8.68
           .    CIPHER TECH'S INC., SIEMPLIFY (SOAR)                                                                              $30,566.73



           8.69
           .    WORKFORCE SOFTWARE, LLC, SOFTWARE DEVELOPMENT                                                                     $42,280.71



           8.70
           .    MANHATTAN ASSOCIATES, SOFTWARE ENHANCEMENTS                                                                       $98,875.70



           8.71
           .    NEW YORK DEPARTMENT OF FINANCE, STORE 6001 PREPAID TAXES                                                       $2,272,656.60



           8.72
           .    PRLHC ANNAPOLIS TWNCNTR, STORE 6016 PREPAID TAX                                                                   $39,452.62



           8.73
           .    PRLHC ANNAPOLIS TWNCNTR, STORE 6095 PREPAID TAXES                                                                 $30,482.64



           8.74
           .    TRINTECH, INC., TRINITECH, INC. 00353494                                                                          $44,343.35


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 27 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name


           8.75
           .    39-15 SKILLMAN REALTY CO LLC, VARIABLE INSURANCE PREPAID                                                          $12,713.00



           8.76
           .    FORBES/COHEN FLORIDA PROPERTIES LTD., VARIABLE MAD PREPAID                                                        $19,228.00



           8.77
           .    WATERSIDE SHOPS AT PELICAN BAY, VARIABLE MAD PREPAID                                                                $2,071.00



           8.78
           .    FORBES TAUBMAN ORLANDO LLC, VARIABLE MAD PREPAID                                                                    $6,767.00



           8.79
           .    39-15 SKILLMAN REALTY CO LLC, VARIABLE REAL ESTATE TAX PREPAID                                                  $107,610.00



           8.80
           .    1513 WALNUT ST LLC, VARIABLE REAL ESTATE TAX PREPAID                                                              $17,385.00



           8.81
           .    KLEBAN DARIEN LLC, VARIABLE REAL ESTATE TAX PREPAID                                                               $32,517.00



           8.82
           .    GLENWOOD MANAGEMENT CORP, VARIABLE REAL ESTATE TAX PREPAID                                                        $17,160.00



           8.83
           .    INSIGHT DIRECT USA, INC., VELOCLOUD                                                                             $258,140.80



           8.84
           .    VERTERIM, INC., ARCHER HOSTING                                                                                      $1,166.17



           8.85
           .    VERTEX INC., VERTEX O SERIES                                                                                        $6,248.89



           8.86
           .    WINSHUTTLE, LLC, WINSHUTTLE RUNNER                                                                                $29,013.08



           8.87
           .    ELIZABETH A. GOURLAY, WINTER 20 FACTORY BUSTS                                                                         $800.00



           8.88
           .    SARAH ATTIAS, WINTER 20 FACTORY BUSTS                                                                                 $800.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 28 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name


           8.89
           .    LIAM GOODMAN PHOTOGRAPHY, WINTER 20 FACTORY BUSTS                                                                     $700.00



           8.90
           .    EF CREATIVE, WINTER 20 RF LOOK BOOK                                                                                 $1,000.00



           8.91
           .    ART DEPARTMENT, WINTER 20 RF LOOK BOOK                                                                              $1,225.00



           8.92
           .    ART DEPARTMENT, WINTER 20 RF LOOK BOOK                                                                              $1,225.00



           8.93
           .    ART DEPARTMENT, WINTER 20 RF LOOK BOOK                                                                              $1,225.00



           8.94
           .    MEGAN PFIFFNER, WINTER 20 RF LOOK BOOK                                                                              $1,500.00



           8.95
           .    VNY MODEL MANAGEMENT, WINTER 20 RF LOOK BOOK                                                                        $3,600.00



           8.96
           .    DNA MODEL MANAGEMENT, INC, WINTER 20 RF LOOK BOOK                                                                   $3,600.00



           8.97
           .    AVELLINO ALFRED, WINTER 20 RF LOOK BOOK                                                                             $1,400.00



           8.98
           .    MICHAEL BEAUPLET, WINTER 20 WOMEN'S LOOK BOOK                                                                       $7,070.00



           8.99
           .    MERCEDES ALONTE, WINTER 20 WOMEN'S LOOK BOOK                                                                          $850.00



           8.10
           0.   THE SOCIETY MODEL MANAGEMENT, INC., WINTER 20 WOMEN'S LOOK BOOK                                                   $14,400.00



           8.10
           1.   ACI WORLDWIDE CORP., ACI RETAIL COMMERCE ANNUAL SERVICE                                                           $27,069.90



           8.10
           2.   CIPHER TECH'S INC., CROWDSTRIKE                                                                                   $49,265.10


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20            Page 29 of 368

 Debtor         Brooks Brothers Group, Inc.                                                    Case number (If known) 20-11785
                Name


           8.10
           3.   CIPHER TECH'S INC., CROWDSTRIKE - FALCON & DISCOVER                                                                     $15,748.17



           8.10
           4.   CIPHER TECH'S INC., FORTINET                                                                                            $59,770.81



           8.10
           5.   MAD MOBILE, INC., ANNUAL CLOUD SERVICE FEES                                                                           $162,500.00



           8.10
           6.   MICROSOFT CORPORATION, ENTERPRISE PRODUCTS                                                                                $7,516.75



           8.10
           7.   MICROSOFT CORPORATION, ENTERPRISE PRODUCTS                                                                              $15,465.25



           8.10
           8.   ORACLE AMERICA, INC., XSTORE LICENSES                                                                                   $75,721.39



           8.10
           9.   ZUDY SOFTWARE, STORE EXCELLENCE SOFTWARE                                                                                $60,600.00



           8.11
           0.   WOMEN MANAGEMENT, WINTER 20 WOMEN'S LOOK BOOK                                                                             $6,000.00




 9.        Total of Part 2.                                                                                                       $8,614,434.75
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         8,984,261.00    -                                0.00 = ....            $8,984,261.00
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                            6,109,100.00    -                               0.00 =....              $6,109,100.00
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                      $15,093,361.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 30 of 368

 Debtor         Brooks Brothers Group, Inc.                                                   Case number (If known) 20-11785
                Name

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used      Current value of
                                                                                                     for current value          debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     696 White Plains Road, LLC                                     100.00%   %                                             Unknown




           15.2.     Brooks Brothers Europe S.r.L                                   100.00%   %                                             Unknown




           15.3.     BROOKS BROTHERS FAR EAST LTD                                   99.80%    %                                             Unknown




           15.4.     Brooks Brothers International, LLC                             100.00%   %                                             Unknown




           15.5.     Brooks Brothers Japan Ltd                                      60.00%    %                                             Unknown




           15.6.     Brooks Brothers Restaurant, LLC                                100.00%   %                                             Unknown




           15.7.     Deconic, LLC                                                   100.00%   %                                             Unknown




           15.8.     Golden Fleece Manufacturing                                    100.00%   %                                             Unknown




           15.9.     Q.C. Service Limited (Cook Island)                             100.00%   %                                             Unknown



           15.10
           .     RBA Wholesale, LLC                                                 100.00%   %                                             Unknown



           15.11 Retail Brand Alliance Gift Card Services,
           .     LLC                                                                100.00%   %                                             Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20        Page 31 of 368

 Debtor         Brooks Brothers Group, Inc.                                                   Case number (If known) 20-11785
                Name


           15.12
           .     Retail Brand Alliance of Puerto Rico, Inc.                         100.00%       %                                         Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                              Unknown
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last        Net book value of       Valuation method used     Current value of
                                                      physical inventory      debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 19.       Raw materials
           RAW MATERIAL                               N/A                             $84,047.07      UNKNOWN                               Unknown



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           FINISHED GOODS - ON
           HAND AND IN TRANSIT,
           RESERVES                                   N/A                        $218,430,369.60      UNKNOWN                               Unknown



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                              Unknown
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                            Valuation method      Weighted           Current Value
                                                                                       Average Cost
                                                    697,818.85                         Method                                            0.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20         Page 32 of 368

 Debtor         Brooks Brothers Group, Inc.                                                   Case number (If known) 20-11785
                Name

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures
           OFFICE FIXTURES - F&F                                                   $6,589,447.49     N/A                                    Unknown



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           OFFICE EQUIPMENT - IT                                                  $17,774,585.44     N/A                                    Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                Unknown
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories

           49.1.     AIRCRAFT AND ACCESSORIES                                        $887,290.14     Unknown                                Unknown



 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           OTHER MACHINERY                                                            $30,625.83     N/A                                    Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                Case 20-11785-CSS                      Doc 485      Filed 08/21/20         Page 33 of 368

 Debtor         Brooks Brothers Group, Inc.                                                   Case number (If known) 20-11785
                Name


 51.        Total of Part 8.                                                                                                              Unknown
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Leasehold
                     Improvements -
                     Multiple                             Tenant                  $54,385,147.66       Unknown                               Unknown




 56.        Total of Part 9.                                                                                                               Unknown
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            BB COUNTRY CLUB LOGO (Anguilla)                                            Unknown         Unknown                               Unknown


            BROOKS BROTHERS (Anguilla)                                                 Unknown         Unknown                               Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 19
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 34 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS COUNTRY CLUB
           (Anguilla)                                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Anguilla)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Antigua &
           Barbuda)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Antigua & Barbuda)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Antigua &
           Barbuda)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS BB COUNTRY CLUB
           Logo (Antigua & Barbuda)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Antigua & Barbuda)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Antigua & Barbuda)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Antigua & Barbuda)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Antigua &
           Barbuda)                                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Antigua & Barbuda)                                      Unknown       Unknown                        Unknown


           PROSPORT (Antigua & Barbuda)                                                Unknown       Unknown                        Unknown


           RED FLEECE (Antigua & Barbuda)                                              Unknown       Unknown                        Unknown


           BLACK FLEECE (Argentina)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Argentina)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Argentina)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Argentina)                                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Argentina)                                                                 Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 35 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS FLATIRON SHOP
           (Armenia)                                                                   Unknown       Unknown                        Unknown


           346 (Aruba)                                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Aruba)                                                Unknown       Unknown                        Unknown


           BLACK FLEECE (Aruba)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Aruba)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Aruba)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Aruba)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Aruba)                                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Aruba)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Aruba)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Aruba)                                                  Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Aruba)                                                Unknown       Unknown                        Unknown


           PEAL & CO. (Aruba)                                                          Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Australia)                                             Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Australia)                                            Unknown       Unknown                        Unknown


           BLACK FLEECE (Australia)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Australia)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Australia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Australia)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Australia)                                                 Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 36 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS 1818 (Australia)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Australia)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Australia)                                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS and Hanging Sheep
           Design (Australia)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Australia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Australia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Australia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Australia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Australia)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Australia)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Australia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Australia)                                                  Unknown       Unknown                        Unknown


           BROOKSEASE (Australia)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Australia)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Australia)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Australia)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE BEING LIFTED BY SCROLL
           (Australia)                                                                 Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Australia)                                            Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 37 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           PEAL & CO. (Australia)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Australia)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Australia)                                                      Unknown       Unknown                        Unknown


           BRAEMAR and Deer Head (Austria)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Austria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Austria)                                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Azerbaijan)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Azerbaijan)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Azerbaijan)                                        Unknown       Unknown                        Unknown


           RED FLEECE (Azerbaijan)                                                     Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bahamas)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bahamas)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bahamas)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bahamas)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bahamas)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahamas)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahamas)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahamas)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahamas)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahamas)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahamas)                                                   Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 23
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 38 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS (Bahamas)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahamas)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Bahamas)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bahamas)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bahamas)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bahamas)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bahamas)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bahamas)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahamas)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahamas)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahamas)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahamas)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahamas)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahamas)                                                Unknown       Unknown                        Unknown


           PROSPORT (Bahamas)                                                          Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Bahrain)                                              Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Bahrain)                                              Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Bahrain)                                              Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Bahrain)                                               Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 39 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BB COUNTRY CLUB LOGO (Bahrain)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bahrain)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bahrain)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bahrain)                                              Unknown       Unknown                        Unknown


           BLACK FLEECE (Bahrain)                                                      Unknown       Unknown                        Unknown


           BLACK FLEECE (Bahrain)                                                      Unknown       Unknown                        Unknown


           BLACK FLEECE (Bahrain)                                                      Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Bahrain)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahrain)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahrain)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahrain)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahrain)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahrain)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahrain)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahrain)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bahrain)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bahrain)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bahrain)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bahrain)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Bahrain)                                           Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 40 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Bahrain)                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahrain)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahrain)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahrain)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahrain)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahrain)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahrain)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bahrain)                                                Unknown       Unknown                        Unknown


           RED FLEECE (Bahrain)                                                        Unknown       Unknown                        Unknown


           BB (Crest Logo) (Barbados)                                                  Unknown       Unknown                        Unknown


           BB (Crest Logo) (Barbados)                                                  Unknown       Unknown                        Unknown


           BB (Crest Logo) (Barbados)                                                  Unknown       Unknown                        Unknown


           BB (Crest Logo) (Barbados)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Barbados)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Barbados)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Barbados)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Barbados)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Barbados)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Barbados)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Barbados)                                                                  Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 26
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 41 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS COUNTRY CLUB
           (Barbados)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Barbados)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Barbados)                                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Barbados)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Barbados)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Barbados)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Barbados)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Barbados)                                               Unknown       Unknown                        Unknown


           PROSPORT (Barbados)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Belarus)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Belarus)                                           Unknown       Unknown                        Unknown


           RED FLEECE (Belarus)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Benelux)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Benelux)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Benelux)                                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bermuda)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bermuda)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Bermuda)                                              Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Bermuda)                                                                   Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 42 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BLACK FLEECE BY BROOKS BROTHERS
           (Bermuda)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bermuda)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bermuda)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bermuda)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bermuda)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bermuda)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bermuda)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bermuda)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bermuda)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Bermuda)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bermuda)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bermuda)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bermuda)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bermuda)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bermuda)                                                Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Bermuda)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Bosnia & Herzegovina)                                                      Unknown       Unknown                        Unknown


           1818 (Brazil)                                                               Unknown       Unknown                        Unknown


           1818 (Brazil)                                                               Unknown       Unknown                        Unknown


           1818 (Brazil)                                                               Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 43 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           1818 BROOKS BROTHERS (Brazil)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Brazil)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Brazil)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Brazil)                                               Unknown       Unknown                        Unknown


           BLACK FLEECE (Brazil)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Brazil)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Brazil)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Brazil)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Brazil)                                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Brazil)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Brazil)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Brazil)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Brazil)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Brazil)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Brazil)                                               Unknown       Unknown                        Unknown


           CAROLEE (Brazil)                                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Brazil)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Brazil)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Brazil)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Brazil)                                                 Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 44 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           HANGING LAMB 1818 BROOKS BROTHERS
           script (Brazil)                                                             Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Brazil)                                               Unknown       Unknown                        Unknown


           PEAL & CO. (Brazil)                                                         Unknown       Unknown                        Unknown


           PEAL & CO. (Brazil)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Brunei Darussalam)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Bulgaria)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Bulgaria)                                               Unknown       Unknown                        Unknown


           RED FLEECE (Bulgaria)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Cambodia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Cambodia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Cambodia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Cambodia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Cambodia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Cambodia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Cambodia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Cambodia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Cambodia)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Cambodia)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Cambodia)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Cambodia)                                                                  Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 30
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 45 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS GOLDEN FLEECE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           Golden Fleece Design (Cambodia)                                             Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 46 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           HANGING LAMB / GOLDEN FLEECE Design
           (Cambodia)                                                                  Unknown       Unknown                        Unknown


           PEAL & CO. (Cambodia)                                                       Unknown       Unknown                        Unknown


           346 (Canada)                                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Canada)                                               Unknown       Unknown                        Unknown


           BLACK FLEECE (Canada)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Canada)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Canada)                                                                    Unknown       Unknown                        Unknown


           BRAEMAR (Canada)                                                            Unknown       Unknown                        Unknown


           BRAEMAR & Stag's Head Device (Canada)                                       Unknown       Unknown                        Unknown


           BRAEMAR OF SCOTLAND (Canada)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Canada)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Canada)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Canada)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Canada)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS & DESIGN (Canada)                                           Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Canada)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Canada)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Canada)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Canada)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Canada)                                                     Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 32
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 47 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS WOMEN (Canada)                                              Unknown       Unknown                        Unknown


           BROOKSCOOL (Canada)                                                         Unknown       Unknown                        Unknown


           BROOKSEASE (Canada)                                                         Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Canada)                                                      Unknown       Unknown                        Unknown


           BROOKSGATE (Canada)                                                         Unknown       Unknown                        Unknown


           DEER'S HEAD DESIGN (Canada)                                                 Unknown       Unknown                        Unknown


           FEATHERTWEED (Canada)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Canada)                                                      Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (Canada)                                                Unknown       Unknown                        Unknown


           LAMB AND RIBBON DESIGN (Canada)                                             Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Canada)                                               Unknown       Unknown                        Unknown


           PEAL & COMPANY (Canada)                                                     Unknown       Unknown                        Unknown


           PROSPORT (Canada)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Canada)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Canada)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Canada)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Canada)                                                         Unknown       Unknown                        Unknown


           THE BROOKS CARD (Canada)                                                    Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Cayman Islands)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Cayman Islands)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Cayman Islands)                                                            Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 48 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS COUNTRY CLUB
           (Cayman Islands)                                                            Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Cayman Islands)                                         Unknown       Unknown                        Unknown


           1818 (Chile)                                                                Unknown       Unknown                        Unknown


           1818 (Chile)                                                                Unknown       Unknown                        Unknown


           346 (Chile)                                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Chile)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Chile)                                                Unknown       Unknown                        Unknown


           BLACK FLEECE (Chile)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (Chile)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Chile)                                                                     Unknown       Unknown                        Unknown


           BROOKS BASICS (Chile)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Chile)                                                     Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 49 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS COUNTRY CLUB (Chile)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP (Chile)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Chile)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Misc.
           Design) (Chile)                                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS, THE ORIGINAL
           AMERICAN BRAND (Chile)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS, THE ORIGINAL
           AMERICAN BRAND (Chile)                                                      Unknown       Unknown                        Unknown


           BROOKS STRETCH (Chile)                                                      Unknown       Unknown                        Unknown


           BROOKSCOOL (Chile)                                                          Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Chile)                                                       Unknown       Unknown                        Unknown


           BROOKSSTORM (Chile)                                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Chile)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Chile)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Chile)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Chile)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Chile)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Chile)                                                  Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Chile)                                                Unknown       Unknown                        Unknown


           PEAL & CO. (Chile)                                                          Unknown       Unknown                        Unknown


           RED FLEECE (Chile)                                                          Unknown       Unknown                        Unknown


           1818 (China)                                                                Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 50 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           1818 (China)                                                                Unknown       Unknown                        Unknown


           BB 1818 (China)                                                             Unknown       Unknown                        Unknown


           BB 1818 (China)                                                             Unknown       Unknown                        Unknown


           BLACK FLEECE (China)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (China)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (China)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE and Device (China)                                             Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (China)                                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (China)                                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS with
           GOLDEN FLEECE DESIGN (China)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 51 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (China)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (China)                                          Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 52 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS (Stylized) (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (China)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (China)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (China)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 COUNTRY CLUB
           LOGO (China)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 COUNTRY CLUB
           LOGO (China)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 COUNTRY CLUB
           LOGO (China)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 38
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 53 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (China)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (China)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS BLACK LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS BLACK LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS BLACK LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS BLACK LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS BLACK LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS BLACK LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS BLACK LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (China)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (China)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (China)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (China)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (China)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (China)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (China)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (China)                                          Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 54 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS RED FLEECE (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (China)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED LABEL (Chinese
           Characters) (China)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (China)                                                      Unknown       Unknown                        Unknown


           BROOKSCOOL (China)                                                          Unknown       Unknown                        Unknown


           BROOKSCOOL (China)                                                          Unknown       Unknown                        Unknown


           BROOKSFLANNEL (China)                                                       Unknown       Unknown                        Unknown


           BROOKSGATE (China)                                                          Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 55 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           DIGITAL TAILOR (China)                                                      Unknown       Unknown                        Unknown


           DIGITAL TAILORING (China)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (China)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (China)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (China)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (China)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (China)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (China)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (China)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (China)                                                       Unknown       Unknown                        Unknown


           Golden Fleece Design (China)                                                Unknown       Unknown                        Unknown


           Golden Fleece Design (China)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (China)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (China)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (China)                                                  Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (China)                                                Unknown       Unknown                        Unknown


           PEAL & CO. (China)                                                          Unknown       Unknown                        Unknown


           PEAL & CO. (China)                                                          Unknown       Unknown                        Unknown


           PEAL & CO. (China)                                                          Unknown       Unknown                        Unknown


           PEAL &CO. (China)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (China)                                                          Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 41
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 56 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           RED FLEECE (China)                                                          Unknown       Unknown                        Unknown


           RED FLEECE (Misc. Design) (China)                                           Unknown       Unknown                        Unknown


           RED FLEECE (Misc. Design) (China)                                           Unknown       Unknown                        Unknown


           RED FLEECE (Misc. Design) (China)                                           Unknown       Unknown                        Unknown


           RED FLEECE (Misc. Design) (China)                                           Unknown       Unknown                        Unknown


           RED FLEECE (Misc. Design) (China)                                           Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Colombia)                                             Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Colombia)                                             Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Colombia)                                              Unknown       Unknown                        Unknown


           BB (Colombia)                                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Colombia)                                             Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Colombia)                                             Unknown       Unknown                        Unknown


           BLACK FLEECE (Colombia)                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE (Colombia)                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Colombia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Colombia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Colombia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Colombia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Colombia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Colombia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Colombia)                                                  Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 57 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS 1818 (Colombia)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Colombia)                                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Colombia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Colombia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Colombia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Colombia)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Colombia)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Colombia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Colombia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Colombia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Colombia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Colombia)                                               Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Colombia)                                             Unknown       Unknown                        Unknown


           PEAL & CO. (Colombia)                                                       Unknown       Unknown                        Unknown


           PEAL & CO. (Colombia)                                                       Unknown       Unknown                        Unknown


           RED FLEECE (Colombia)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (Costa Rica)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS Scriptive w/ GOLDEN
           FLEECE Logo (Costa Rica)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Croatia)                                                                   Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 43
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 58 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS (Cuba)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Cuba)                                                   Unknown       Unknown                        Unknown


           346 (Curacao)                                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Curacao)                                              Unknown       Unknown                        Unknown


           BLACK FLEECE (Curacao)                                                      Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Curacao)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Curacao)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Curacao)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Curacao)                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Curacao)                                                Unknown       Unknown                        Unknown


           PEAL & CO. (Curacao)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Czech Republic)                                            Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Czech Republic)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Czechoslovakia)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Word Mark) (Denmark)                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Denmark)                                                Unknown       Unknown                        Unknown


           346 (Dominican Republic)                                                    Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Dominican
           Republic)                                                                   Unknown       Unknown                        Unknown


           BLACK FLEECE (Dominican Republic)                                           Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 44
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 59 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BLACK FLEECE BY BROOKS BROTHERS
           (Dominican Republic)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Dominican Republic)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Dominican
           Republic)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Dominican Republic)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Dominican Republic)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Dominican Republic)                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Dominican Republic)                                          Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Dominican Republic)                                     Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (Dominican
           Republic)                                                                   Unknown       Unknown                        Unknown


           PEAL & CO. (Dominican Republic)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Egypt)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Egypt)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Egypt)                                             Unknown       Unknown                        Unknown


           RED FLEECE (Egypt)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (El Salvador)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (El Salvador)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (El Salvador)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (El Salvador)                                                   Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 45
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 60 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (El Salvador)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (El Salvador)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (El Salvador)                                                   Unknown       Unknown                        Unknown


           1818 (EUTM)                                                                 Unknown       Unknown                        Unknown


           346 (EUTM)                                                                  Unknown       Unknown                        Unknown


           BB 1818 COUNTRY CLUB Logo (EUTM)                                            Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (EUTM)                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (EUTM)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (EUTM)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (EUTM)                                                                      Unknown       Unknown                        Unknown


           BROOKS 346 (EUTM)                                                           Unknown       Unknown                        Unknown


           BROOKS BASICS (EUTM)                                                        Unknown       Unknown                        Unknown


           BROOKS BASICS (EUTM)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (EUTM)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (EUTM)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (EUTM)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (EUTM)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (EUTM)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (EUTM)                                                                 Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 61 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS COUNTRY CLUB (EUTM)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (EUTM)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (EUTM)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (EUTM)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (EUTM)                                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (EUTM)                                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (EUTM)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS MAKERS AND
           MERCHANTS (EUTM)                                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (EUTM)                                                       Unknown       Unknown                        Unknown


           BROOKS STRETCH (EUTM)                                                       Unknown       Unknown                        Unknown


           BROOKS STRETCH (EUTM)                                                       Unknown       Unknown                        Unknown


           BROOKSCOOL (EUTM)                                                           Unknown       Unknown                        Unknown


           BROOKSFLANNEL (EUTM)                                                        Unknown       Unknown                        Unknown


           BROOKSGATE (EUTM)                                                           Unknown       Unknown                        Unknown


           BROOKSSTORM (EUTM)                                                          Unknown       Unknown                        Unknown


           BROOKSWEATHER (EUTM)                                                        Unknown       Unknown                        Unknown


           DIGITAL TAILORING (EUTM)                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE (EUTM)                                                        Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (EUTM)                                                   Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (EUTM)                                                 Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 47
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 62 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           PEAL & CO. (EUTM)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (EUTM)                                                           Unknown       Unknown                        Unknown


           THE BROOKS CARD (EUTM)                                                      Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Fiji)                                                  Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Fiji)                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Fiji)                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (Fiji)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (Fiji)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (Fiji)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (Fiji)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           Scriptive DESIGN (Fiji)                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           Scriptive DESIGN (Fiji)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Fiji)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Fiji)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Fiji)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Fiji)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Fiji)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Fiji)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Fiji)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Fiji)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Fiji)                                                 Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 48
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 63 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS 1818 (Fiji)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Fiji)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Fiji)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Fiji)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Fiji)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Fiji)                                              Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Fiji)                                                        Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Fiji)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Fiji)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Fiji)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Fiji)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Fiji)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Fiji)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Fiji)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Fiji)                                                   Unknown       Unknown                        Unknown


           MISS MADISON (Fiji)                                                         Unknown       Unknown                        Unknown


           PEAL & CO. (Fiji)                                                           Unknown       Unknown                        Unknown


           PEAL & CO. (Fiji)                                                           Unknown       Unknown                        Unknown


           PROSPORT (Fiji)                                                             Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 64 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Fiji)                                                           Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Finland)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS GOLDEN FLEECE Logo
           (Finland)                                                                   Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (France)                                                Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (France)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (France)                                               Unknown       Unknown                        Unknown


           BLACK FLEECE (France)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (France)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (France)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (France)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (France)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (France)                                               Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 50
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 65 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (France)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (France)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (France)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (France)                                            Unknown       Unknown                        Unknown


           BROOKSCLOTH (France)                                                        Unknown       Unknown                        Unknown


           BROOKSWEAVE (France)                                                        Unknown       Unknown                        Unknown


           GOLDEN FLEECE (France)                                                      Unknown       Unknown                        Unknown


           Golden Fleece Design (France)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (France)                                                 Unknown       Unknown                        Unknown


           MISS MADISON (France)                                                       Unknown       Unknown                        Unknown


           PEAL & CO. (France)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (France)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Georgia)                                                                   Unknown       Unknown                        Unknown


           BRAEMAR (Germany)                                                           Unknown       Unknown                        Unknown


           BRAEMAR and Deer Head (Germany)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Germany)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Germany)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Germany)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Germany)                                                              Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 51
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 66 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKSCLOTH (Germany)                                                       Unknown       Unknown                        Unknown


           BROOKSWEAVE (Germany)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Germany)                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Germany)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Germany)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Ghana)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Ghana)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Ghana)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Ghana)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Ghana)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Ghana)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Ghana)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Ghana)                                                                     Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 67 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Ghana)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Ghana)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Ghana)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Ghana)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Ghana)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Ghana)                                          Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Ghana)                                                       Unknown       Unknown                        Unknown


           Golden Fleece Design (Ghana)                                                Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Ghana)                                                                     Unknown       Unknown                        Unknown


           PEAL & CO. (Ghana)                                                          Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Greece)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Greece)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Greece)                                                    Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Guatemala)                                             Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 53
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 68 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BB COUNTRY CLUB LOGO (Guatemala)                                            Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Guatemala)                                            Unknown       Unknown                        Unknown


           BLACK FLEECE (Guatemala)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Guatemala)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Guatemala)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Guatemala)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Guatemala)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Guatemala)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Guatemala)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Guatemala)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Guatemala)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Guatemala)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Guatemala)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Guatemala)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Guatemala)                                                                 Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 54
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 69 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Guatemala)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS MISS MADISON
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Guatemala)                                                  Unknown       Unknown                        Unknown


           BTB BROOKS BROTHERS and Design
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BTB BROOKS BROTHERS and Design
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BTB BROOKS BROTHERS and Design
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           BTB BROOKS BROTHERS and Design
           (Guatemala)                                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Guatemala)                                                   Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (Guatemala)                                             Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (Guatemala)                                             Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (Guatemala)                                             Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (Guatemala)                                             Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (Guatemala)                                             Unknown       Unknown                        Unknown


           HANGING LAMB Device (Guatemala)                                             Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 70 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           HANGING LAMB Device (Guatemala)                                             Unknown       Unknown                        Unknown


           MISS MADISON (Guatemala)                                                    Unknown       Unknown                        Unknown


           MISS MADISSON (Guatemala)                                                   Unknown       Unknown                        Unknown


           PEAL & CO. (Guatemala)                                                      Unknown       Unknown                        Unknown


           PEAL & CO. (Guatemala)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Guatemala)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Guatemala)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Guatemala)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Guatemala)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Guatemala)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Guatemala)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Guatemala)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Haiti)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Haiti)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Haiti)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Haiti)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Haiti)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Haiti)                                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Haiti)                                                                Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 56
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 71 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (Honduras)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (Honduras)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (Honduras)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (Honduras)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (Honduras)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS Scriptive w/ GOLDEN
           FLEECE Logo (Honduras)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS Scriptive w/ GOLDEN
           FLEECE Logo (Honduras)                                                      Unknown       Unknown                        Unknown


           BB 1818 (Hong Kong)                                                         Unknown       Unknown                        Unknown


           BB 1818 (Hong Kong)                                                         Unknown       Unknown                        Unknown


           BB 1818 COUNTRY CLUB Logo (Hong Kong)                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Hong Kong)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Hong Kong)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BROOKS BROTHERS (Hong
           Kong)                                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Hong Kong)                                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Hong Kong)                                                                 Unknown       Unknown                        Unknown


           BRAEMAR (Hong Kong)                                                         Unknown       Unknown                        Unknown


           BRAEMAR (Hong Kong)                                                         Unknown       Unknown                        Unknown


           BRAEMAR & Stag's Head (Hong Kong)                                           Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 57
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 72 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (Hong Kong)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Hong Kong)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Hong Kong)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Hong Kong)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese characters)
           (Hong Kong)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese characters)
           (Hong Kong)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Hong Kong)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Hong Kong)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Hong Kong)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Hong Kong)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Hong Kong)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Hong Kong)                                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Hong
           Kong)                                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Hong
           Kong)                                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Hong
           Kong)                                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP (Hong
           Kong)                                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Hong Kong)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Hong Kong)                                                  Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 58
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 73 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKSCOOL (Hong Kong)                                                      Unknown       Unknown                        Unknown


           BROOKSEASE (Hong Kong)                                                      Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Hong Kong)                                                   Unknown       Unknown                        Unknown


           BROOKSSTORM (Hong Kong)                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Hong Kong)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Hong Kong)                                                   Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Hong Kong)                                            Unknown       Unknown                        Unknown


           PEAL & CO. (Hong Kong)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Hong Kong)                                                      Unknown       Unknown                        Unknown


           THE BROOKS CARD (Hong Kong)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Hungary)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Hungary)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Iceland)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Iceland)                                                Unknown       Unknown                        Unknown


           1818 (India)                                                                Unknown       Unknown                        Unknown


           346 (India)                                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (India)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (India)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (India)                                                Unknown       Unknown                        Unknown


           BLACK FLEECE (India)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (India)                                                        Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 59
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 74 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BLACK FLEECE BY BROOKS BROTHERS
           (India)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (India)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (India)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (India)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (India)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (India)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (India)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (India)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (India)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (India)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (India)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP (India)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLEECE (India)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (India)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (India)                                                      Unknown       Unknown                        Unknown


           BROOKSGATE (India)                                                          Unknown       Unknown                        Unknown


           BROOKSTWEED (India)                                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE (India)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (India)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (India)                                                  Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 60
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 75 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           GOLDEN FLEECE LOGO (India)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (India)                                                  Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (India)                                                Unknown       Unknown                        Unknown


           346 (Indonesia)                                                             Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Indonesia)                                            Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Indonesia)                                            Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Indonesia)                                            Unknown       Unknown                        Unknown


           BLACK FLEECE (Indonesia)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Indonesia)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Indonesia)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Indonesia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Indonesia)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Indonesia)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Indonesia)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Indonesia)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Indonesia)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Indonesia)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Indonesia)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Indonesia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Indonesia)                                                  Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 61
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 76 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS COUNTRY CLUB
           (Indonesia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Indonesia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Indonesia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Indonesia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS GOLDEN FLEECE
           (Indonesia)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Indonesia)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Indonesia)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Indonesia)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Indonesia)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Indonesia)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Indonesia)                                                   Unknown       Unknown                        Unknown


           Golden Fleece Design (Indonesia)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Indonesia)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Indonesia)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Indonesia)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Indonesia)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Indonesia)                                            Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Indonesia)                                              Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Indonesia)                                            Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 62
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 77 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           PEAL & CO. (Indonesia)                                                      Unknown       Unknown                        Unknown


           PEAL & CO. (Indonesia)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Indonesia)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Indonesia)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Indonesia)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Indonesia)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Indonesia)                                                      Unknown       Unknown                        Unknown


           RED FLEECE (Indonesia)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Iran)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Iran)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Iraq)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Iraq)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Iraq)                                           Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Iraq)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Iraq)                                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Iraq)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE (Iraq)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Iraq)                                           Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Iraq)                                                        Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Iraq)                                                                      Unknown       Unknown                        Unknown


           PEAL & CO. (Iraq)                                                           Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 78 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS (Ireland)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Ireland)                                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Israel)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Israel)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP (Israel)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Italy)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Italy)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS HANGING SHEEP
           Design (Italy)                                                              Unknown       Unknown                        Unknown


           BROOKSCLOTH (Italy)                                                         Unknown       Unknown                        Unknown


           BROOKSWEAVE (Italy)                                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Italy)                                                       Unknown       Unknown                        Unknown


           HANGING SHEEP Design (Italy)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Jamaica)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jamaica)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Jamaica)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Jamaica)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Jamaica)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Jamaica)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Jamaica)                                                Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 64
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 79 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           PROSPORT (Jamaica)                                                          Unknown       Unknown                        Unknown


           1818 (Japan)                                                                Unknown       Unknown                        Unknown


           BB 1818 COUNTRY CLUB Logo (Japan)                                           Unknown       Unknown                        Unknown


           BLACK FLEECE (Japan)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (Japan)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Japan)                                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Japan)                                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS with
           GOLDEN FLEECE DESIGN (Japan)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Katakana) (Japan)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Katakana) (Japan)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Katakana) (Japan)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Japan)                                          Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 65
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 80 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS 1818 (Japan)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Japan)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Japan)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Japan)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Japan)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Japan)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Japan)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Japan)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Japan)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Japan)                                                      Unknown       Unknown                        Unknown


           BROOKS CONTINENTAL (Japan)                                                  Unknown       Unknown                        Unknown


           BROOKSBROS (Japan)                                                          Unknown       Unknown                        Unknown


           BROOKSCOOL (Japan)                                                          Unknown       Unknown                        Unknown


           BROOKSEASE (Japan)                                                          Unknown       Unknown                        Unknown


           BROOKSGATE (Japan)                                                          Unknown       Unknown                        Unknown


           BROOKSSTORM (Japan)                                                         Unknown       Unknown                        Unknown


           BROOKSWEAVE (Japan)                                                         Unknown       Unknown                        Unknown


           DIGITAL TAILOR (Japan)                                                      Unknown       Unknown                        Unknown


           DIGITAL TAILORING (Japan)                                                   Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 66
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 81 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           GOLDEN FLEECE (Japan)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (in Katakana) (Japan)                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE (in Katakana) (Japan)                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE (in Katakana) (Japan)                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Japan)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Japan)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Japan)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Japan)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Japan)                                                  Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Japan)                                                Unknown       Unknown                        Unknown


           PEAL (Japan)                                                                Unknown       Unknown                        Unknown


           PEAL (Japan)                                                                Unknown       Unknown                        Unknown


           PEAL & CO. (Japan)                                                          Unknown       Unknown                        Unknown


           RED FLEECE (Japan)                                                          Unknown       Unknown                        Unknown


           THE BROOKS CARD (Japan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 67
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 82 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Jordan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Arabic) (Jordan)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Jordan)                                         Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 83 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS 1818 (Jordan)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Jordan)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Jordan)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Jordan)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Jordan)                                         Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 69
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 84 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS RED FLEECE (Jordan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Jordan)                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Jordan)                                                      Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Jordan)                                                                    Unknown       Unknown                        Unknown


           PEAL & CO. (Jordan)                                                         Unknown       Unknown                        Unknown


           PEAL & CO. (Jordan)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Kazakhstan)                                                                Unknown       Unknown                        Unknown


           1818 (Korea - Republic of (South))                                          Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Korea - Republic
           of (South))                                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (Korea - Republic of (South))                                  Unknown       Unknown                        Unknown


           BLACK FLEECE and Device (Korea - Republic
           of (South))                                                                 Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 70
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 85 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BLACK FLEECE BY BROOKS BROTHERS
           (Korea - Republic of (South))                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Korea -
           Republic of (South))                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Korea -
           Republic of (South))                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Korea -
           Republic of (South))                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Korea -
           Republic of (South))                                                        Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 71
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 86 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS 1818 (Korea - Republic
           of (South))                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 and GOLDEN
           FLEECE Logo (Korea - Republic of (South))                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Korea - Republic of (South))                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Korea
           - Republic of (South))                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Korea
           - Republic of (South))                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Korea
           - Republic of (South))                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Korea - Republic of (South))                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP (Korea
           - Republic of (South))                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKSCOOL (Korea - Republic of (South))                                    Unknown       Unknown                        Unknown


           BROOKSCOOL (Korea - Republic of (South))                                    Unknown       Unknown                        Unknown


           BROOKSEASE (Korea - Republic of (South))                                    Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           BROOKSGATE (Korea - Republic of (South))                                    Unknown       Unknown                        Unknown


           BROOKSSTORM (Korea - Republic of (South))                                   Unknown       Unknown                        Unknown


           BROOKSWEAVE (Korea - Republic of (South))                                   Unknown       Unknown                        Unknown


           DIGITAL TAILOR (Korea - Republic of (South))                                Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 72
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 87 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           DIGITAL TAILORING (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           FEATHERTWEED (Korea - Republic of (South))                                  Unknown       Unknown                        Unknown


           FEATHERTWEED (Korea - Republic of (South))                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Korea - Republic
           of (South))                                                                 Unknown       Unknown                        Unknown


           PEAL & CO. (Korea - Republic of (South))                                    Unknown       Unknown                        Unknown


           RED FLEECE (Korea - Republic of (South))                                    Unknown       Unknown                        Unknown


           THE BROOKS CARD (Korea - Republic of
           (South))                                                                    Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Kuwait)                                               Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Kuwait)                                               Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Kuwait)                                               Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Kuwait)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Kuwait)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB Logo (Kuwait)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB Logo (Kuwait)                                               Unknown       Unknown                        Unknown


           BLACK FLEECE (Kuwait)                                                       Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 73
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 88 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BLACK FLEECE (Kuwait)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Kuwait)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Kuwait)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Kuwait)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Kuwait)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Kuwait)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Kuwait)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Kuwait)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Kuwait)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Kuwait)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Kuwait)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Kuwait)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Kuwait)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Kuwait)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Kuwait)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Kuwait)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Kuwait)                                            Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Kuwait)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Kuwait)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Kuwait)                                                 Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 74
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 89 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           GOLDEN FLEECE LOGO (Kuwait)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Kuwait)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Kuwait)                                                 Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Kuwait)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Latvia)                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Latvia)                                                 Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Lebanon)                                              Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Lebanon)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Lebanon)                                              Unknown       Unknown                        Unknown


           BLACK FLEECE (Lebanon)                                                      Unknown       Unknown                        Unknown


           BLACK FLEECE (Lebanon)                                                      Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Lebanon)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Lebanon)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Lebanon)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Lebanon)                                           Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Lebanon)                                                Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Lebanon)                                              Unknown       Unknown                        Unknown


           PEAL & CO. (Lebanon)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Lithuania)                                                            Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Macau)                                                Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 75
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 90 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BB COUNTRY CLUB LOGO (Macau)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Macau)                                                Unknown       Unknown                        Unknown


           BLACK FLEECE (Macau)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (Macau)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (Macau)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Macau)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Macau)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Macau)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Macau)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Macau)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Macau)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Macau)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Macau)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Macau)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Macau)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Macau)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Macau)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Macau)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Macau)                                             Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 76
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 91 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Macau)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Macau)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Macau)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Macau)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Macau)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Macau)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Macau)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Macau)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Macau)                                                  Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Macau)                                                Unknown       Unknown                        Unknown


           PEAL & CO. (Macau)                                                          Unknown       Unknown                        Unknown


           PEAL & CO. (Macau)                                                          Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Malaysia)                                             Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Malaysia)                                             Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Malaysia)                                             Unknown       Unknown                        Unknown


           BLACK FLEECE (Malaysia)                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE (Malaysia)                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE (Malaysia)                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Malaysia)                                                                  Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Malaysia)                                                                  Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 77
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 92 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BLACK FLEECE BY BROOKS BROTHERS with
           GOLDEN FLEECE DESIGN (Malaysia)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Malaysia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Malaysia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Malaysia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Malaysia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Malaysia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Malaysia)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Malaysia)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Malaysia)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Malaysia)                                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Malaysia)                                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Malaysia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Malaysia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Malaysia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Malaysia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Malaysia)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Malaysia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Malaysia)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Malaysia)                                       Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 78
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 93 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Malaysia)                                                   Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Malaysia)                                                    Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Malaysia)                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Malaysia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Malaysia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Malaysia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Malaysia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Malaysia)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Malaysia)                                               Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Malaysia)                                             Unknown       Unknown                        Unknown


           PEAL & CO. (Malaysia)                                                       Unknown       Unknown                        Unknown


           PEAL & CO. (Malaysia)                                                       Unknown       Unknown                        Unknown


           RED FLEECE (Malaysia)                                                       Unknown       Unknown                        Unknown


           RED FLEECE (Malaysia)                                                       Unknown       Unknown                        Unknown


           RED FLEECE (Malaysia)                                                       Unknown       Unknown                        Unknown


           RED FLEECE (Malaysia)                                                       Unknown       Unknown                        Unknown


           RED FLEECE (Malaysia)                                                       Unknown       Unknown                        Unknown


           RED FLEECE (Malaysia)                                                       Unknown       Unknown                        Unknown


           RED FLEECE (Malaysia)                                                       Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Mexico)                                                Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Mexico)                                                Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 79
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 94 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BB COUNTRY CLUB LOGO (Mexico)                                               Unknown       Unknown                        Unknown


           BLACK FLEECE (Mexico)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Mexico)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Mexico)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Mexico)                                                    Unknown       Unknown                        Unknown


           Brooks Brothers (Mexico)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Mexico)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Mexico)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Mexico)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Mexico)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Mexico)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Mexico)                                                    Unknown       Unknown                        Unknown


           Brooks Brothers (Mexico)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Mexico)                                               Unknown       Unknown                        Unknown


           Brooks Brothers BB Country Club logo
           (Mexico)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS BB COUNTRY CLUB
           LOGO (Mexico)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Mexico)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Mexico)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Mexico)                                                                    Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 80
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 95 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS HOME COLLECTION
           (Mexico)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Mexico)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Mexico)                                                     Unknown       Unknown                        Unknown


           DIGITAL TAILOR (Mexico)                                                     Unknown       Unknown                        Unknown


           DIGITAL TAILOR (Mexico)                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Mexico)                                                      Unknown       Unknown                        Unknown


           Golden Fleece Design (Mexico)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Mexico)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Mexico)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Mexico)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Mexico)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Mexico)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Mexico)                                               Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Mexico)                                               Unknown       Unknown                        Unknown


           PEAL & CO. (Mexico)                                                         Unknown       Unknown                        Unknown


           PEAL & CO. (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 81
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 96 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Mexico)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Monaco)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Monaco)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Mongolia)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Mongolia)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Morocco)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Morocco)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Morocco)                                                Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (New Zealand)                                           Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (New Zealand)                                          Unknown       Unknown                        Unknown


           BLACK FLEECE (New Zealand)                                                  Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (New Zealand)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (New Zealand)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (New Zealand)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (New Zealand)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (New Zealand)                                                Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 82
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 97 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (New Zealand)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (New
           Zealand)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (New
           Zealand)                                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE (New Zealand)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE BEING LIFTED BY SCROLL
           (New Zealand)                                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (New Zealand)                                            Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (New Zealand)                                          Unknown       Unknown                        Unknown


           MISS MADISON (New Zealand)                                                  Unknown       Unknown                        Unknown


           PEAL & CO. (New Zealand)                                                    Unknown       Unknown                        Unknown


           RED FLEECE (New Zealand)                                                    Unknown       Unknown                        Unknown


           RED FLEECE (New Zealand)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Script form) & GOLDEN
           FLEECE Logo (Nicaragua)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 83
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 98 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Nigeria)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Nigeria)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Nigeria)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Nigeria)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Nigeria)                                                                   Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 84
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case 20-11785-CSS                     Doc 485       Filed 08/21/20       Page 99 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS FACTORY STORE
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Nigeria)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Nigeria)                                        Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Nigeria)                                                     Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Nigeria)                                                                   Unknown       Unknown                        Unknown


           HANGING LAMB / GOLDEN FLEECE Design
           (Nigeria)                                                                   Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 85
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 100 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           PEAL & CO. (Nigeria)                                                        Unknown       Unknown                        Unknown


           PEAL & CO. (Nigeria)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Norway)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Norway)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Norway)                                         Unknown       Unknown                        Unknown


           PEAL & CO. (Norway)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Norway)                                                         Unknown       Unknown                        Unknown


           346 (OAPI)                                                                  Unknown       Unknown                        Unknown


           346 (OAPI)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (OAPI)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (OAPI)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS & Golden Fleece logo
           (OAPI)                                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS & Golden Fleece logo
           (OAPI)                                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLEECE (OAPI)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLEECE (OAPI)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (OAPI)                                           Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (OAPI)                                           Unknown       Unknown                        Unknown


           Golden Fleece Design (OAPI)                                                 Unknown       Unknown                        Unknown


           Golden Fleece Design (OAPI)                                                 Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Oman)                                                 Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 86
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 101 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           1818 BROOKS BROTHERS (Oman)                                                 Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Oman)                                                 Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Oman)                                                  Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Oman)                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Oman)                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Oman)                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (Oman)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (Oman)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (Oman)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Oman)                                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Oman)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Oman)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Oman)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Oman)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Oman)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Oman)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Oman)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Oman)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Oman)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Oman)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Oman)                                              Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 87
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 102 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           GOLDEN FLEECE LOGO (Oman)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Oman)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Oman)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Oman)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Oman)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Oman)                                                   Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Oman)                                                 Unknown       Unknown                        Unknown


           RED FLEECE (Oman)                                                           Unknown       Unknown                        Unknown


           346 (Panama)                                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Panama)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Panama)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Panama)                                               Unknown       Unknown                        Unknown


           BLACK FLEECE (Panama)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Panama)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Panama)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Panama)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Panama)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Panama)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Panama)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Panama)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Panama)                                                    Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 88
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 103 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (Panama)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Panama)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Panama)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Panama)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Panama)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Panama)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Panama)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Panama)                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Panama)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Panama)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Panama)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Panama)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Panama)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Panama)                                                 Unknown       Unknown                        Unknown


           PEAL & CO. (Panama)                                                         Unknown       Unknown                        Unknown


           PEAL & CO. (Panama)                                                         Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Papua New Guinea)                                      Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Papua New
           Guinea)                                                                     Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Papua New
           Guinea)                                                                     Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 89
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 104 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BLACK FLEECE (Papua New Guinea)                                             Unknown       Unknown                        Unknown


           BLACK FLEECE (Papua New Guinea)                                             Unknown       Unknown                        Unknown


           BLACK FLEECE (Papua New Guinea)                                             Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Papua New Guinea)                                                          Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Papua New Guinea)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Papua New Guinea)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Papua New Guinea)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Papua New Guinea)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Papua New Guinea)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Papua New Guinea)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Papua New Guinea)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Papua New Guinea)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Papua New
           Guinea)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Papua New
           Guinea)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Papua New Guinea)                                           Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Papua New Guinea)                                           Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Papua
           New Guinea)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Papua
           New Guinea)                                                                 Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 90
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 105 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS MADISON (Papua New
           Guinea)                                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Papua New Guinea)                                            Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Papua New Guinea)                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Papua New Guinea)                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Papua New Guinea)                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Papua New Guinea)                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Papua New Guinea)                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Papua New Guinea)                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Papua New Guinea)                                       Unknown       Unknown                        Unknown


           MISS MADISON (Papua New Guinea)                                             Unknown       Unknown                        Unknown


           PEAL & CO. (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           PEAL & CO. (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           PROSPORT (Papua New Guinea)                                                 Unknown       Unknown                        Unknown


           RED FLEECE (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           RED FLEECE (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           RED FLEECE (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           RED FLEECE (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           RED FLEECE (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           RED FLEECE (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           RED FLEECE (Papua New Guinea)                                               Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Paraguay)                                             Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 91
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 106 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           1818 BROOKS BROTHERS (Paraguay)                                             Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Paraguay)                                             Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Paraguay)                                              Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Paraguay)                                             Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Paraguay)                                             Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Paraguay)                                             Unknown       Unknown                        Unknown


           BLACK FLEECE (Paraguay)                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE (Paraguay)                                                     Unknown       Unknown                        Unknown


           BLACK FLEECE (Paraguay)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Paraguay)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Paraguay)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Paraguay)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Paraguay)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Paraguay)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Paraguay)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Paraguay)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Paraguay)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Paraguay)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Paraguay)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Paraguay)                                          Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 92
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 107 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           GOLDEN FLEECE LOGO (Paraguay)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Paraguay)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Paraguay)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Paraguay)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Paraguay)                                               Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Paraguay)                                               Unknown       Unknown                        Unknown


           PEAL & CO. (Paraguay)                                                       Unknown       Unknown                        Unknown


           PEAL & CO. (Paraguay)                                                       Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Peru)                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Peru)                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Peru)                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (Peru)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Peru)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Peru)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Peru)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Peru)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Peru)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Peru)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Peru)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Peru)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Peru)                                         Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 93
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 108 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Peru)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Peru)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Peru)                                                        Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Peru)                                                   Unknown       Unknown                        Unknown


           PEAL & CO. (Peru)                                                           Unknown       Unknown                        Unknown


           PEAL & CO. (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           RED FLEECE (Peru)                                                           Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Philippines)                                          Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Philippines)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Philippines)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Philippines)                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Philippines)                                                               Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 94
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 109 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Philippines)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Philippines)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Philippines)                                            Unknown       Unknown                        Unknown


           PEAL & CO. (Philippines)                                                    Unknown       Unknown                        Unknown


           RED FLEECE (Philippines)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Poland)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Portugal)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Portugal)                                                             Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Qatar)                                                Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Qatar)                                                Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Qatar)                                                Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Qatar)                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Qatar)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Qatar)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Qatar)                                                Unknown       Unknown                        Unknown


           BLACK FLEECE (Qatar)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (Qatar)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Qatar)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Qatar)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Qatar)                                                     Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 95
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 110 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (Qatar)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Qatar)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Qatar)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Qatar)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Qatar)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS County Club (Qatar)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS County Club (Qatar)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS County Club (Qatar)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Qatar)                                             Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Qatar)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Qatar)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Qatar)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Qatar)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Qatar)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Qatar)                                                  Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Qatar)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Romania)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Romania)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Romania)                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Russian
           Federation)                                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (Russian Federation)                                           Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 96
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 111 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BLACK FLEECE (Russian Federation)                                           Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Russian Federation)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Russian Federation)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Russian Federation)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Russian Federation)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Russian
           Federation)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Russian Federation)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Russian Federation)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Russian Federation)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Russian
           Federation)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Russian Federation)                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Russian Federation)                                     Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Russian
           Federation)                                                                 Unknown       Unknown                        Unknown


           PEAL & CO. (Russian Federation)                                             Unknown       Unknown                        Unknown


           RED FLEECE (Russian Federation)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Saskatchewan)                                                              Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Saudi Arabia)                                          Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Saudi Arabia)                                         Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 97
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 112 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BB COUNTRY CLUB LOGO (Saudi Arabia)                                         Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Saudi Arabia)                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (Saudi Arabia)                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (Saudi Arabia)                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (Saudi Arabia)                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS with
           GOLDEN FLEECE DESIGN (Saudi Arabia)                                         Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS with
           GOLDEN FLEECE DESIGN (Saudi Arabia)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Saudi Arabia)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Saudi Arabia)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Saudi Arabia)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Saudi Arabia)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Saudi Arabia)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Saudi Arabia)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Saudi Arabia)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Saudi Arabia)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Saudi Arabia)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Saudi Arabia)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Saudi Arabia)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Saudi
           Arabia)                                                                     Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 98
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 113 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS COUNTRY CLUB (Saudi
           Arabia)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (Saudi
           Arabia)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Saudi Arabia)                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Saudi Arabia)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Saudi Arabia)                                           Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Saudi Arabia)                                           Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Saudi Arabia)                                           Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Saudi Arabia)                                           Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Saudi Arabia)                                           Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Saudi Arabia)                                           Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Saudi Arabia)                                           Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Saudi Arabia)                                         Unknown       Unknown                        Unknown


           MISS MADISON (Saudi Arabia)                                                 Unknown       Unknown                        Unknown


           PEAL & CO. (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


           PEAL & CO. (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


           PROSPORT (Saudi Arabia)                                                     Unknown       Unknown                        Unknown


           RED FLEECE (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


           RED FLEECE (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


           RED FLEECE (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


           RED FLEECE (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


           RED FLEECE (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 99
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 114 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           RED FLEECE (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


           RED FLEECE (Saudi Arabia)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Serbia)                                                               Unknown       Unknown                        Unknown


           1818 (Singapore)                                                            Unknown       Unknown                        Unknown


           1818 BLACK FLEECE BY BROOKS
           BROTHERS (Singapore)                                                        Unknown       Unknown                        Unknown


           BLACK FLEECE (Singapore)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Singapore)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Singapore)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Singapore)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Singapore)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS with
           GOLDEN FLEECE DESIGN (Singapore)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Singapore)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Singapore)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Singapore)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Singapore)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (Singapore)                                                                 Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 100
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 115 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS (in Chinese Characters)
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Singapore)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Singapore)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Singapore)                                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Singapore)                                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Singapore)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Singapore)                                                                 Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 101
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 116 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS MADISON (Singapore)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Singapore)                                                  Unknown       Unknown                        Unknown


           BROOKSCOOL (Singapore)                                                      Unknown       Unknown                        Unknown


           BROOKSCOOL (Singapore)                                                      Unknown       Unknown                        Unknown


           BROOKSEASE (Singapore)                                                      Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Singapore)                                                   Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Singapore)                                                   Unknown       Unknown                        Unknown


           BROOKSSTORM (Singapore)                                                     Unknown       Unknown                        Unknown


           BROOKSSTORM (Singapore)                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Singapore)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Singapore)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Singapore)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Singapore)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Singapore)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Singapore)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Singapore)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Singapore)                                              Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Singapore)                                              Unknown       Unknown                        Unknown


           HANGING SHEEP Design (Singapore)                                            Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Singapore)                                            Unknown       Unknown                        Unknown


           PEAL & CO. (Singapore)                                                      Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 102
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 117 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           RED FLEECE (Singapore)                                                      Unknown       Unknown                        Unknown


           THE BROOKS CARD (Singapore)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Slovenia)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (South Africa)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS (South Africa)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP (South
           Africa)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Spain)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Spain)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Spain)                                                                Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (St. Kitts Nevis)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (St. Kitts Nevis)                                           Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (St.
           Kitts Nevis)                                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (St. Kitts Nevis)                                        Unknown       Unknown                        Unknown


           PROSPORT (St. Kitts Nevis)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Sweden)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS and Golden Fleece
           (Sweden)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Sweden)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS GOLDEN FLEECE Logo
           (Sweden)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Sweden)                                         Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 103
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 118 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           RED FLEECE (Sweden)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Sweden)                                                         Unknown       Unknown                        Unknown


           1818 (Switzerland)                                                          Unknown       Unknown                        Unknown


           BB 1818 COUNTRY CLUB Logo (Switzerland)                                     Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Switzerland)                                          Unknown       Unknown                        Unknown


           BRAEMAR (Switzerland)                                                       Unknown       Unknown                        Unknown


           BROOKS BASICS (Switzerland)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Switzerland)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Switzerland)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Switzerland)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Switzerland)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Switzerland)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Switzerland)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Switzerland)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Switzerland)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Switzerland)                                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS MAKERS AND
           MERCHANTS (Switzerland)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE
           (Switzerland)                                                               Unknown       Unknown                        Unknown


           BROOKS STRETCH (Switzerland)                                                Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 104
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 119 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKSCOOL (Switzerland)                                                    Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Switzerland)                                                 Unknown       Unknown                        Unknown


           BROOKSSTORM (Switzerland)                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Switzerland)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Switzerland)                                            Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Switzerland)                                            Unknown       Unknown                        Unknown


           PEAL & CO. (Switzerland)                                                    Unknown       Unknown                        Unknown


           RED FLEECE (Switzerland)                                                    Unknown       Unknown                        Unknown


           THE BROOKS CARD (Switzerland)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Syria)                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Syria)                                                  Unknown       Unknown                        Unknown


           BB 1818 (Taiwan)                                                            Unknown       Unknown                        Unknown


           BB 1818 (Taiwan)                                                            Unknown       Unknown                        Unknown


           BB 1818 COUNTRY CLUB Logo (Taiwan)                                          Unknown       Unknown                        Unknown


           BB 1818 COUNTRY CLUB Logo (Taiwan)                                          Unknown       Unknown                        Unknown


           BB 1818 COUNTRY CLUB Logo (Taiwan)                                          Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Taiwan)                                               Unknown       Unknown                        Unknown


           BLACK FLEECE (Taiwan)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Taiwan)                                                                    Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 105
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 120 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BLACK FLEECE BY BROOKS BROTHERS
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Taiwan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Taiwan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Taiwan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Taiwan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese Characters)
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese characters)
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese characters)
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese characters)
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese characters)
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese characters)
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (in Chinese characters)
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Taiwan)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Taiwan)                                               Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Taiwan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (Taiwan)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Taiwan)                                                               Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 106
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 121 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS COUNTRY CLUB
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Taiwan)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Taiwan)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS MAKERS AND
           MERCHANTS (Taiwan)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Taiwan)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Taiwan)                                                     Unknown       Unknown                        Unknown


           BROOKSBROTHERS (Taiwan)                                                     Unknown       Unknown                        Unknown


           BROOKSCOOL (Taiwan)                                                         Unknown       Unknown                        Unknown


           BROOKSCOOL (Taiwan)                                                         Unknown       Unknown                        Unknown


           BROOKSEASE (Taiwan)                                                         Unknown       Unknown                        Unknown


           BROOKSFLANNEL (Taiwan)                                                      Unknown       Unknown                        Unknown


           BROOKSSTORM (Taiwan)                                                        Unknown       Unknown                        Unknown


           BROOKSSTORM (Taiwan)                                                        Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Taiwan)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Taiwan)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Taiwan)                                                      Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 107
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 122 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           GOLDEN FLEECE (Taiwan)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Taiwan)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Taiwan)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Taiwan)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Taiwan)                                                      Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Taiwan)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Taiwan)                                                 Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO and GOLF CLUB
           DESIGN (Taiwan)                                                             Unknown       Unknown                        Unknown


           PEAL & CO. (Taiwan)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Taiwan)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Taiwan)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Taiwan)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Taiwan)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Taiwan)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Taiwan)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Taiwan)                                                         Unknown       Unknown                        Unknown


           THE BROOKS CARD (Taiwan)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 108
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 123 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Thailand)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Thailand)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Thailand)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Thailand)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Thailand)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Thailand)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Thailand)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Thailand)                                                                  Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 109
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 124 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS 1818 RED FLEECE Logo
           (Thailand)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS and COUNTRY CLUB
           Logo (Thailand)                                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Thailand)                                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Thailand)                                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Thailand)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Thailand)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (Thailand)                                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS MAKERS AND
           MERCHANTS (Thailand)                                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Thailand)                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Thailand)                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Thailand)                                                    Unknown       Unknown                        Unknown


           Golden Fleece Design (Thailand)                                             Unknown       Unknown                        Unknown


           Golden Fleece Design (Thailand)                                             Unknown       Unknown                        Unknown


           Golden Fleece Design (Thailand)                                             Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 110
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 125 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           Golden Fleece Design (Thailand)                                             Unknown       Unknown                        Unknown


           Golden Fleece Design (Thailand)                                             Unknown       Unknown                        Unknown


           Golden Fleece Design (Thailand)                                             Unknown       Unknown                        Unknown


           Golden Fleece Design (Thailand)                                             Unknown       Unknown                        Unknown


           Golden Fleece Design (Thailand)                                             Unknown       Unknown                        Unknown


           PEAL & CO. (Thailand)                                                       Unknown       Unknown                        Unknown


           PEAL & CO. (Thailand)                                                       Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Trinidad &
           Tobago)                                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Trinidad & Tobago)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Tunisia)                                                                   Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Turkey)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Turkey)                                               Unknown       Unknown                        Unknown


           BLACK FLEECE (Turkey)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE (Turkey)                                                       Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Turkey)                                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Turkey)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Turkey)                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Turkey)                                                    Unknown       Unknown                        Unknown


           Brooks Brothers BB Country Club logo
           (Turkey)                                                                    Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 111
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 126 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS COUNTRY CLUB
           (Turkey)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Turkey)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (Turkey)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Turkey)                                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (Turkey)                                                     Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Turkey)                                                      Unknown       Unknown                        Unknown


           Golden Fleece Design (Turkey)                                               Unknown       Unknown                        Unknown


           Golden Fleece Design (Turkey)                                               Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (Turkey)                                               Unknown       Unknown                        Unknown


           PEAL & CO. (Turkey)                                                         Unknown       Unknown                        Unknown


           PEAL & CO. (Turkey)                                                         Unknown       Unknown                        Unknown


           RED FLEECE (Turkey)                                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Ukraine)                                                                   Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 112
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 127 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BB COUNTRY CLUB LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           BLACK FLEECE (United Arab Emirates)                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (United Arab Emirates)                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (United Arab Emirates)                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (United Arab Emirates)                                         Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (United Arab Emirates)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United Arab Emirates)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United Arab Emirates)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United Arab Emirates)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United Arab Emirates)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United Arab Emirates)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United Arab Emirates)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United Arab Emirates)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (United
           Arab Emirates)                                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (United
           Arab Emirates)                                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (United
           Arab Emirates)                                                              Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 113
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 128 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           GOLDEN FLEECE LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (United Arab
           Emirates)                                                                   Unknown       Unknown                        Unknown


           BRAEMAR (United Kingdom)                                                    Unknown       Unknown                        Unknown


           BRAEMAR and Deer Head (United Kingdom)                                      Unknown       Unknown                        Unknown


           BRAEMAR STAG'S HEAD Device in circle
           (United Kingdom)                                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United Kingdom)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 and GOLDEN
           FLEECE Logo (United Kingdom)                                                Unknown       Unknown                        Unknown


           BROOKS BROTHERS BROOKSCLOTH (United
           Kingdom)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS BROOKSWEAVE (United
           Kingdom)                                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE (United Kingdom)                                              Unknown       Unknown                        Unknown


           GOLDEN FLEECE (United Kingdom)                                              Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (United Kingdom)                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO and GOLF CLUB
           DESIGN (United Kingdom)                                                     Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 114
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 129 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           PEAL (United Kingdom)                                                       Unknown       Unknown                        Unknown


           PEAL & CO. (United Kingdom)                                                 Unknown       Unknown                        Unknown


           PEAL & CO. (United Kingdom)                                                 Unknown       Unknown                        Unknown


           1818 (United States of America)                                             Unknown       Unknown                        Unknown


           1818 DENIM (United States of America)                                       Unknown       Unknown                        Unknown


           1818 FITZGERALD (United States of America)                                  Unknown       Unknown                        Unknown


           1818 MADISON (United States of America)                                     Unknown       Unknown                        Unknown


           1818 REGENT (United States of America)                                      Unknown       Unknown                        Unknown


           346 (United States of America)                                              Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           ADVANTAGE CHINO (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BB Stylized Design (United States of America)                               Unknown       Unknown                        Unknown


           BLACK FLEECE (United States of America)                                     Unknown       Unknown                        Unknown


           BLACK FLEECE (United States of America)                                     Unknown       Unknown                        Unknown


           BLACK FLEECE (United States of America)                                     Unknown       Unknown                        Unknown


           BLACK FLEECE (United States of America)                                     Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 115
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 130 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BLACK FLEECE BY BROOKS BROTHERS
           (United States of America)                                                  Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (United States of America)                                                  Unknown       Unknown                        Unknown


           BRAEMAR (United States of America)                                          Unknown       Unknown                        Unknown


           BRAEMAR (United States of America)                                          Unknown       Unknown                        Unknown


           BRAEMAR Logo (United States of America)                                     Unknown       Unknown                        Unknown


           BROOKE (United States of America)                                           Unknown       Unknown                        Unknown


           BROOKS BOYS (United States of America)                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 116
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 131 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Stylized) (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (United States of America)                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS BB COUNTRY CLUB
           Logo (United States of America)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (United
           States of America)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (United
           States of America)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS ESTABLISHED 1818
           AND GOLDEN FLEECE LOGO (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS ESTABLISHED 1818
           AND GOLDEN FLEECE LOGO (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS ESTABLISHED 1818
           AND GOLDEN FLEECE LOGO (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS ESTABLISHED 1818
           AND GOLDEN FLEECE LOGO (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS ESTABLISHED 1818
           COLLEGIATE COLLECTION (Misc. Design)
           (United States of America)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (United States of America)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (United States of America)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLEECE (United States
           of America)                                                                 Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 117
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 132 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           BROOKS BROTHERS MADISON (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS MAKERS (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS NEW YORK (United
           States of America)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS POLAR SERIES (United
           States of America)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (United
           States of America)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE (United
           States of America)                                                          Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE CAFE
           (United States of America)                                                  Unknown       Unknown                        Unknown


           BROOKS BROTHERS RED FLEECE CAFE
           Logo (United States of America)                                             Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (United States of America)                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS WOMEN (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           BROOKS BUYS (United States of America)                                      Unknown       Unknown                        Unknown


           BROOKS STRETCH (United States of America)                                   Unknown       Unknown                        Unknown


           BROOKS TO BUSINESS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS-BLEND (United States of America)                                     Unknown       Unknown                        Unknown


           BROOKSBROTHERS.COM (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKSCLOUD (United States of America)                                      Unknown       Unknown                        Unknown


           BROOKSCOOL (United States of America)                                       Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 118
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 133 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKSGATE (United States of America)                                       Unknown       Unknown                        Unknown


           BROOKSIE (United States of America)                                         Unknown       Unknown                        Unknown


           BROOKSSTORM (United States of America)                                      Unknown       Unknown                        Unknown


           BROOKSTECH (United States of America)                                       Unknown       Unknown                        Unknown


           BROOKSTWEED (United States of America)                                      Unknown       Unknown                        Unknown


           DIGITAL TAILOR (United States of America)                                   Unknown       Unknown                        Unknown


           DIGITAL TAILORING (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           DIGITAL TAILORING (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           GENERATIONS OF STYLE (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE (United States of America)                                    Unknown       Unknown                        Unknown


           Golden Fleece Design (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           Golden Fleece Design (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           Golden Fleece Design (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           Golden Fleece Design (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           Golden Fleece Design (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           GOLDEN FLEECE FOUNDATION (United
           States of America)                                                          Unknown       Unknown                        Unknown


           GOLDEN FLEECE FOUNDATION and Design
           (United States of America)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO - Thom Brown
           Collection (United States of America)                                       Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 119
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 134 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           GOLDEN FLEECE LOGO in a Heart Design
           (United States of America)                                                  Unknown       Unknown                        Unknown


           GOLDEN FLEECE Logo in black (United States
           of America)                                                                 Unknown       Unknown                        Unknown


           GOLF (United States of America)                                             Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           HANGING LAMB DESIGN (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           MAKERS AND MERCHANTS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           MISS MADISON (United States of America)                                     Unknown       Unknown                        Unknown


           MY BROOKS REWARDS (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           MY BROOKS REWARDS (STYLIZED) &
           DESIGN (United States of America)                                           Unknown       Unknown                        Unknown


           OF ROGUES & GENTLEMEN (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           OWN MAKE (United States of America)                                         Unknown       Unknown                        Unknown


           PEAL & CO. (United States of America)                                       Unknown       Unknown                        Unknown


           PEAL & CO. (United States of America)                                       Unknown       Unknown                        Unknown


           PEAL & CO. (United States of America)                                       Unknown       Unknown                        Unknown


           PLEAT DESIGN (United States of America)                                     Unknown       Unknown                        Unknown


           POLAR SERIES (United States of America)                                     Unknown       Unknown                        Unknown


           RED FLEECE (United States of America)                                       Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 120
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 135 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           RED FLEECE (United States of America)                                       Unknown       Unknown                        Unknown


           RED FLEECE CAFE (United States of America)                                  Unknown       Unknown                        Unknown


           TENNIS (United States of America)                                           Unknown       Unknown                        Unknown


           THE BROOKS CARD (United States of
           America)                                                                    Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Uruguay)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS and GOLDEN FLEECE
           LOGO (Uruguay)                                                              Unknown       Unknown                        Unknown


           346 (Venezuela)                                                             Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Venezuela)                                            Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Venezuela)                                            Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Venezuela)                                            Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Venezuela)                                            Unknown       Unknown                        Unknown


           BLACK FLEECE (Venezuela)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Venezuela)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Venezuela)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Venezuela)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE (Venezuela)                                                    Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Venezuela)                                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Venezuela)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Venezuela)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Venezuela)                                                 Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 121
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 136 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS (Venezuela)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Venezuela)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Venezuela)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Venezuela)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Venezuela)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS (word mark) (Venezuela)                                     Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (Venezuela)                                            Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Venezuela)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Venezuela)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Venezuela)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Venezuela)                                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS MAKERS AND
           MERCHANTS (Venezuela)                                                       Unknown       Unknown                        Unknown


           GOLDEN FLEECE (Venezuela)                                                   Unknown       Unknown                        Unknown


           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 122
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 137 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


           Golden Fleece Design (Venezuela)                                            Unknown       Unknown                        Unknown


           PEAL & CO. (Venezuela)                                                      Unknown       Unknown                        Unknown


           PEAL & CO. (Venezuela)                                                      Unknown       Unknown                        Unknown


           1818 BROOKS BROTHERS (Vietnam)                                              Unknown       Unknown                        Unknown


           346 BROOKS BROTHERS (Vietnam)                                               Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (Vietnam)                                              Unknown       Unknown                        Unknown


           BLACK FLEECE (Vietnam)                                                      Unknown       Unknown                        Unknown


           BLACK FLEECE (Vietnam)                                                      Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (Vietnam)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Vietnam)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Vietnam)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS (Vietnam)                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB
           (Vietnam)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP
           (Vietnam)                                                                   Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (Vietnam)                                           Unknown       Unknown                        Unknown


           BROOKS BROTHERS MAKERS AND
           MERCHANTS (Vietnam)                                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Vietnam)                                                Unknown       Unknown                        Unknown


           GOLDEN FLEECE LOGO (Vietnam)                                                Unknown       Unknown                        Unknown


           PEAL & CO. (Vietnam)                                                        Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 123
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 138 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           RED FLEECE (Vietnam)                                                        Unknown       Unknown                        Unknown


           1818 (WIPO)                                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (WIPO)                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (WIPO)                                                 Unknown       Unknown                        Unknown


           BB COUNTRY CLUB LOGO (WIPO)                                                 Unknown       Unknown                        Unknown


           BLACK FLEECE (WIPO)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE (WIPO)                                                         Unknown       Unknown                        Unknown


           BLACK FLEECE BY BROOKS BROTHERS
           (WIPO)                                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (WIPO)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (WIPO)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (WIPO)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (WIPO)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (WIPO)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS (WIPO)                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 (WIPO)                                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS 1818 RED FLEECE
           (Misc. Design) (WIPO)                                                       Unknown       Unknown                        Unknown


           Brooks Brothers BB Country Club logo (WIPO)                                 Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (WIPO)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (WIPO)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (WIPO)                                         Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 124
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 139 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           BROOKS BROTHERS COUNTRY CLUB (WIPO)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (WIPO)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (WIPO)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS COUNTRY CLUB (WIPO)                                         Unknown       Unknown                        Unknown


           BROOKS BROTHERS FACTORY STORE
           (WIPO)                                                                      Unknown       Unknown                        Unknown


           BROOKS BROTHERS FLATIRON SHOP (WIPO)                                        Unknown       Unknown                        Unknown


           BROOKS BROTHERS MADISON (WIPO)                                              Unknown       Unknown                        Unknown


           BROOKS BROTHERS THE ORIGINAL
           AMERICAN BRAND (WIPO)                                                       Unknown       Unknown                        Unknown


           BROOKSCOOL (WIPO)                                                           Unknown       Unknown                        Unknown


           BROOKSSTORM (WIPO)                                                          Unknown       Unknown                        Unknown


           FEATHERTWEED (WIPO)                                                         Unknown       Unknown                        Unknown


           FEATHERTWEED (WIPO)                                                         Unknown       Unknown                        Unknown


           GOLDEN FLEECE (WIPO)                                                        Unknown       Unknown                        Unknown


           Golden Fleece Design (WIPO)                                                 Unknown       Unknown                        Unknown


           Golden Fleece Design (WIPO)                                                 Unknown       Unknown                        Unknown


           Golden Fleece Design (WIPO)                                                 Unknown       Unknown                        Unknown


           Golden Fleece Design (WIPO)                                                 Unknown       Unknown                        Unknown


           Golden Fleece Design (WIPO)                                                 Unknown       Unknown                        Unknown


           PEAL & CO. (WIPO)                                                           Unknown       Unknown                        Unknown


           PEAL & CO. (WIPO)                                                           Unknown       Unknown                        Unknown


           PROSPORT (WIPO)                                                             Unknown       Unknown                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 125
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 140 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           RED FLEECE (WIPO)                                                           Unknown       Unknown                        Unknown


           Visual Art - Stripe with Logo                                               Unknown       Unknown                        Unknown


           Visual Art - Printed Fleece                                                 Unknown       Unknown                        Unknown


           Visual Art - Nautical with Logo                                             Unknown       Unknown                        Unknown


           Visual Art - Parquet                                                        Unknown       Unknown                        Unknown


           Visual Art - Fabric Design                                                  Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown


           Bowtie                                                                      Unknown       Unknown                        Unknown



 61.       Internet domain names and websites
           Domain Name (346bb.com)                                                     Unknown       Unknown                        Unknown


           Domain Name (346brokbrothers.com)                                           Unknown       Unknown                        Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 126
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 141 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           Domain Name (346brookbros.com)                                              Unknown       Unknown                        Unknown


           Domain Name (346brookbrothers.com)                                          Unknown       Unknown                        Unknown


           Domain Name (346brookesbrothers.com)                                        Unknown       Unknown                        Unknown


           Domain Name (346brooks.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (346brooksbros.com)                                             Unknown       Unknown                        Unknown


           Domain Name (346brooksbrother.com)                                          Unknown       Unknown                        Unknown


           Domain Name (346brooksbrothers.co.uk)                                       Unknown       Unknown                        Unknown


           Domain Name (346brooksbrothers.com)                                         Unknown       Unknown                        Unknown


           Domain Name (346brooksbrothers.com.cn)                                      Unknown       Unknown                        Unknown


           Domain Name (346brooksbrothers.eu)                                          Unknown       Unknown                        Unknown


           Domain Name (346brooksbrothers.hk)                                          Unknown       Unknown                        Unknown


           Domain Name (346factory.com)                                                Unknown       Unknown                        Unknown


           Domain Name (346outlet.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (adriennevittadini.biz)                                         Unknown       Unknown                        Unknown


           Domain Name (adriennevittadini.us)                                          Unknown       Unknown                        Unknown


           Domain Name (bb346.com)                                                     Unknown       Unknown                        Unknown


           Domain Name (bbbenefitsinfo.com)                                            Unknown       Unknown                        Unknown


           Domain Name (bbclassics.com)                                                Unknown       Unknown                        Unknown


           Domain Name (bbcorpsales.com)                                               Unknown       Unknown                        Unknown


           Domain Name (bbfactoryoutlet.com)                                           Unknown       Unknown                        Unknown


           Domain Name (bbfactorystore.com)                                            Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 127
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 142 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (bbglobalresourceline.com)                                      Unknown       Unknown                        Unknown


           Domain Name (bbgtc.com)                                                     Unknown       Unknown                        Unknown


           Domain Name (bbmakersandmerchants.com)                                      Unknown       Unknown                        Unknown


           Domain Name (bbpayinfo.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (bbresourceline.com)                                            Unknown       Unknown                        Unknown


           Domain Name (bbshirts.com)                                                  Unknown       Unknown                        Unknown


           Domain Name (bbsystest.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (bbtalentcentral.com)                                           Unknown       Unknown                        Unknown


           Domain Name (bbthethread.com)                                               Unknown       Unknown                        Unknown


           Domain Name (bbukretail.com)                                                Unknown       Unknown                        Unknown


           Domain Name (bbwoman.com)                                                   Unknown       Unknown                        Unknown


           Domain Name (big1818.com)                                                   Unknown       Unknown                        Unknown


           Domain Name (blackfleece.co.in)                                             Unknown       Unknown                        Unknown


           Domain Name (blackfleece.com)                                               Unknown       Unknown                        Unknown


           Domain Name (blackfleece.com.hk)                                            Unknown       Unknown                        Unknown


           Domain Name (blackfleece.com.tw)                                            Unknown       Unknown                        Unknown


           Domain Name (blackfleece.com.vn)                                            Unknown       Unknown                        Unknown


           Domain Name (blackfleece.eu)                                                Unknown       Unknown                        Unknown


           Domain Name (blackfleece.hk)                                                Unknown       Unknown                        Unknown


           Domain Name (blackfleece.in)                                                Unknown       Unknown                        Unknown


           Domain Name (blackfleece.tw)                                                Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 128
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 143 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (blackfleece.uk)                                                Unknown       Unknown                        Unknown


           Domain Name (blackfleece.vn)                                                Unknown       Unknown                        Unknown


           Domain Name (blackfleece.xn--kpry57d)                                       Unknown       Unknown                        Unknown


           Domain Name (blackfleece.xxx)                                               Unknown       Unknown                        Unknown


           Domain Name (brksb.rs)                                                      Unknown       Unknown                        Unknown


           Domain Name (brksbrth.rs)                                                   Unknown       Unknown                        Unknown


           Domain Name (brookbrothers.ca)                                              Unknown       Unknown                        Unknown


           Domain Name (brookbrothers.sk)                                              Unknown       Unknown                        Unknown


           Domain Name (brooks-brothers.net)                                           Unknown       Unknown                        Unknown


           Domain Name (brooks346.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (brooks346.eu)                                                  Unknown       Unknown                        Unknown


           Domain Name (brooksaire.com)                                                Unknown       Unknown                        Unknown


           Domain Name (brooksb.rs)                                                    Unknown       Unknown                        Unknown


           Domain Name (brooksboys.com)                                                Unknown       Unknown                        Unknown


           Domain Name (brooksbro.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (brooksbros.com)                                                Unknown       Unknown                        Unknown


           Domain Name (brooksbrosdirect.com)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrother.ca)                                              Unknown       Unknown                        Unknown


           Domain Name (brooksbrother.cn)                                              Unknown       Unknown                        Unknown


           Domain Name (brooksbrother.com.cn)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.ae)                                             Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 129
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 144 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (brooksbrothers.asia)                                           Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.at)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.biz)                                            Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.ca)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.ch)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.cl)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.cn)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.co.cr)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.co.ee)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.co.th)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.co.uk)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.co.za)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com)                                            Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.au)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.br)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.cn)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.do)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.ec)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.es)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.gt)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.hn)                                         Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 130
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 145 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (brooksbrothers.com.mx)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.my)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.ni)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.pa)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.pl)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.pt)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.py)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.ro)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.sg)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.sv)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.tr)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.tw)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.com.vn)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.cr)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.cz)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.de)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.dk)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.do)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.ec)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.es)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.eu)                                             Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 131
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 146 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (brooksbrothers.fi)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.fr)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.gr)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.gt)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.hn)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.hu)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.ie)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.in)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.info)                                           Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.is)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.kr)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.lu)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.lv)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.mx)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.net)                                            Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.net.cn)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.nl)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.org)                                            Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.org.cn)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.pt)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.ro)                                             Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 132
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 147 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (brooksbrothers.ru)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.sg)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.store)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.sv)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.tw)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.uk)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.vn)                                             Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.xn--kpry57d)                                    Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers.xxx)                                            Unknown       Unknown                        Unknown


           Domain Name (brooksbrothers346.com)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersboys.biz)                                        Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersboys.com)                                        Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersboys.net)                                        Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersboys.org)                                        Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersboys.us)                                         Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersclothing.com)                                    Unknown       Unknown                        Unknown


           Domain Name (brooksbrotherscorporate.com)                                   Unknown       Unknown                        Unknown


           Domain Name
           (brooksbrotherscorporatesales.com)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrotherscorpsales.com)                                   Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersdirect.com)                                      Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersfactory.com)                                     Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 133
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 148 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (brooksbrothersflatiron.com)                                    Unknown       Unknown                        Unknown


           Domain Name
           (brooksbrothersflatironshop.com)                                            Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersgirls.biz)                                       Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersgirls.com)                                       Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersgirls.net)                                       Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersgirls.org)                                       Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersgirls.us)                                        Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersgolf.com)                                        Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersgroup.com)                                       Unknown       Unknown                        Unknown


           Domain Name (brooksbrothershome.com)                                        Unknown       Unknown                        Unknown


           Domain Name
           (brooksbrothershomecollection.com)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersmadrid.es)                                       Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersmakers.com)                                      Unknown       Unknown                        Unknown


           Domain Name
           (brooksbrothersmiracleshirt.com)                                            Unknown       Unknown                        Unknown


           Domain Name
           (brooksbrothersmiracleshirt.net)                                            Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersok.com)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersonline.com)                                      Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersoutlet.com)                                      Unknown       Unknown                        Unknown


           Domain Name (brooksbrothersstores.com)                                      Unknown       Unknown                        Unknown


           Domain Name (brooksbrotherstravel.com)                                      Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 134
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 149 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (brooksbuys.com)                                                Unknown       Unknown                        Unknown


           Domain Name (brookscredit.com)                                              Unknown       Unknown                        Unknown


           Domain Name (brookscreditcard.com)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksease.com)                                                Unknown       Unknown                        Unknown


           Domain Name (brookseaseonline.com)                                          Unknown       Unknown                        Unknown


           Domain Name (brooksgirls.com)                                               Unknown       Unknown                        Unknown


           Domain Name (brookskids.com)                                                Unknown       Unknown                        Unknown


           Domain Name (brookslooks.com)                                               Unknown       Unknown                        Unknown


           Domain Name (brooksman.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (brooksmen.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (brooksshirts.com)                                              Unknown       Unknown                        Unknown


           Domain Name (brookswoman.com)                                               Unknown       Unknown                        Unknown


           Domain Name (brookswomen.com)                                               Unknown       Unknown                        Unknown


           Domain Name (carolee.biz)                                                   Unknown       Unknown                        Unknown


           Domain Name (carolee.us)                                                    Unknown       Unknown                        Unknown


           Domain Name (caroleebridal.com)                                             Unknown       Unknown                        Unknown


           Domain Name (carolees.com)                                                  Unknown       Unknown                        Unknown


           Domain Name (catharineandcherry.com)                                        Unknown       Unknown                        Unknown


           Domain Name (catherineandcherry.com)                                        Unknown       Unknown                        Unknown


           Domain Name (deconic.com)                                                   Unknown       Unknown                        Unknown


           Domain Name (deconic.net)                                                   Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 135
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 150 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (deconic.org)                                                   Unknown       Unknown                        Unknown


           Domain Name (deconic.store)                                                 Unknown       Unknown                        Unknown


           Domain Name (deconicgroup.com)                                              Unknown       Unknown                        Unknown


           Domain Name (deconicgroup.net)                                              Unknown       Unknown                        Unknown


           Domain Name (deconicgroup.org)                                              Unknown       Unknown                        Unknown


           Domain Name (deconicgroup.store)                                            Unknown       Unknown                        Unknown


           Domain Name (dolceperla.com)                                                Unknown       Unknown                        Unknown


           Domain Name (dolceperla.net)                                                Unknown       Unknown                        Unknown


           Domain Name (dolceperla.org)                                                Unknown       Unknown                        Unknown


           Domain Name (garlandshirt.biz)                                              Unknown       Unknown                        Unknown


           Domain Name (garlandshirt.com)                                              Unknown       Unknown                        Unknown


           Domain Name (garlandshirt.net)                                              Unknown       Unknown                        Unknown


           Domain Name (garlandshirt.org)                                              Unknown       Unknown                        Unknown


           Domain Name (garlandshirt.us)                                               Unknown       Unknown                        Unknown


           Domain Name (garlandshirtfactory.biz)                                       Unknown       Unknown                        Unknown


           Domain Name (garlandshirtfactory.com)                                       Unknown       Unknown                        Unknown


           Domain Name (garlandshirtfactory.net)                                       Unknown       Unknown                        Unknown


           Domain Name (garlandshirtfactory.org)                                       Unknown       Unknown                        Unknown


           Domain Name (garlandshirtfactory.us)                                        Unknown       Unknown                        Unknown


           Domain Name (goldenfleece.asia)                                             Unknown       Unknown                        Unknown


           Domain Name (goldenfleece.eu)                                               Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 136
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 151 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (goldenfleece.xxx)                                              Unknown       Unknown                        Unknown


           Domain Name (goldenfleecefoundation.org)                                    Unknown       Unknown                        Unknown


           Domain Name (goldenfleecemfg.com)                                           Unknown       Unknown                        Unknown


           Domain Name (laselvafarms.com)                                              Unknown       Unknown                        Unknown


           Domain Name
           (makersandmerchantsrestaurant.com)                                          Unknown       Unknown                        Unknown


           Domain Name (mybbsurvey.com)                                                Unknown       Unknown                        Unknown


           Domain Name (mybrooksbrothers.com)                                          Unknown       Unknown                        Unknown


           Domain Name (mydeconicsurvey.com)                                           Unknown       Unknown                        Unknown


           Domain Name (myfirstsuit.com)                                               Unknown       Unknown                        Unknown


           Domain Name (rbaimports.com)                                                Unknown       Unknown                        Unknown


           Domain Name (rbanet.net)                                                    Unknown       Unknown                        Unknown


           Domain Name (rbastorenet.com)                                               Unknown       Unknown                        Unknown


           Domain Name (redfleece.ae)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.at)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.be)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.ch)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.cl)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.com)                                                 Unknown       Unknown                        Unknown


           Domain Name (redfleece.com.mx)                                              Unknown       Unknown                        Unknown


           Domain Name (redfleece.com.sg)                                              Unknown       Unknown                        Unknown


           Domain Name (redfleece.cz)                                                  Unknown       Unknown                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 137
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 152 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (redfleece.dk)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.es)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.fi)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.fr)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.gr)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.hk)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.hu)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.ie)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.in)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.is)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.it)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.jp)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.lu)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.lv)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.mx)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.nl)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.pl)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.pt)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.qa)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.ro)                                                  Unknown       Unknown                        Unknown


           Domain Name (redfleece.se)                                                  Unknown       Unknown                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 138
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 153 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           Domain Name (redfleece.sg)                                                  Unknown       Unknown                           Unknown


           Domain Name (redfleece.si)                                                  Unknown       Unknown                           Unknown


           Domain Name (redfleece.sk)                                                  Unknown       Unknown                           Unknown


           Domain Name (redfleece.uk)                                                  Unknown       Unknown                           Unknown


           Domain Name (redfleececafe.com)                                             Unknown       Unknown                           Unknown


           Domain Name (redfleecemfm.com)                                              Unknown       Unknown                           Unknown


           Domain Name (retailbrandalliance.com)                                       Unknown       Unknown                           Unknown


           Domain Name (retailbrandalliance.net)                                       Unknown       Unknown                           Unknown


           Domain Name (retailbrandalliance.org)                                       Unknown       Unknown                           Unknown


           Domain Name (securerba.com)                                                 Unknown       Unknown                           Unknown


           Domain Name (southwick.com)                                                 Unknown       Unknown                           Unknown


           Domain Name (speakupbb.com)                                                 Unknown       Unknown                           Unknown


           Domain Name (thebbthread.com)                                               Unknown       Unknown                           Unknown


           Domain Name (thegoldenfleecefoundation.org)                                 Unknown       Unknown                           Unknown



 62.       Licenses, franchises, and royalties

 63.       Customer lists, mailing lists, or other compilations

 64.       Other intangibles, or intellectual property

 65.       Goodwill

 66.       Total of Part 10.                                                                                                        Unknown
           Add lines 60 through 65. Copy the total to line 89.

 67.       Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.       Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.       Has any of the property listed in Part 10 been appraised by a professional within the last year?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 139
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 154 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name


               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            FEDERAL INCOME TAX REFUND                                                          Tax year 2020                            $231,240.00


            STATE OF LOUISIANA INOME AND FRANCHISE TAX
            REFUND                                                                             Tax year 2020                             $25,000.00



            OHIO INCOME TAX REFUND                                                             Tax year 2020                             $10,922.00



            FEDERAL UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                        $46,167,129.00



            ALABAMA UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                            $246,575.00



            ARIZONA UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                             $58,867.00



            ARKANSAS UNUSED NET OPERATING LOSSES (NOLS)                                        Tax year 2019                             $13,353.00


            CALIFORNIA UNUSED NET OPERATING LOSSES
            (NOLS)                                                                             Tax year 2019                          $1,628,884.00


            COLORADO UNUSED NET OPERATING LOSSES
            (NOLS)                                                                             Tax year 2019                            $226,187.00


            CONNECTICUT UNUSED NET OPERATING LOSSES
            (NOLS)                                                                             Tax year 2019                            $705,673.00



            DELAWARE UNUSED NET OPERATING LOSSES (NOLS)                                        Tax year 2019                             $62,819.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 140
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 155 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           DISTRICT OF COLUMBIA UNUSED NET OPERATING
           LOSSES (NOLS)                                                                       Tax year 2019                    $165,156.00



           FLORIDA UNUSED NET OPERATING LOSSES (NOLS)                                          Tax year 2019                    $752,418.00



           GEORGIA UNUSED NET OPERATING LOSSES (NOLS)                                          Tax year 2019                    $569,424.00



           HAWAII UNUSED NET OPERATING LOSSES (NOLS)                                           Tax year 2019                      $29,334.00



           IDAHO UNUSED NET OPERATING LOSSES (NOLS)                                            Tax year 2019                      $24,600.00



           ILLINOIS UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                   $2,011,030.00



           INDIANA UNUSED NET OPERATING LOSSES (NOLS)                                          Tax year 2019                    $301,145.00



           IOWA UNUSED NET OPERATING LOSSES (NOLS)                                             Tax year 2019                      $99,685.00



           KANSAS UNUSED NET OPERATING LOSSES (NOLS)                                           Tax year 2019                      $18,521.00



           KENTUCKY UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                    $107,399.00


           LOUISVILLE, KY UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                          $579.00



           LOUISIANA UNUSED NET OPERATING LOSSES (NOLS)                                        Tax year 2019                    $232,394.00



           MAINE UNUSED NET OPERATING LOSSES (NOLS)                                            Tax year 2019                    $248,549.00



           MARYLAND UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                    $412,229.00


           MASSACHUSETTS UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                    $692,850.00



           MICHIGAN UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                    $176,428.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 141
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 156 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           MINNESOTA UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                    $516,272.00


           MISSISSIPPI UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                    $100,475.00



           MISSOURI UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                    $101,084.00



           NEBRASKA UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                      $17,532.00


           NEW HAMPSHIRE UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                      $48,582.00


           NEW JERSEY UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                    $575,808.00


           NEW MEXICO UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                        $6,097.00



           NEW YORK UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                   $2,811,430.00


           NEW YORK CITY UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                   $1,502,243.00


           NORTH CAROLINA UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                    $141,268.00


           NORTH DAKOTA UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                      $82,011.00


           OHIO RITA- AURORA UNUSED NET OPERATING
           LOSSES (NOLS)                                                                       Tax year 2019                        $6,120.00


           OHIO RITA- WOODMERE UNUSED NET OPERATING
           LOSSES (NOLS)                                                                       Tax year 2019                      $10,662.00


           DELAWARE, OH UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                        $1,058.00


           COLUMBUS, OH UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                        $1,067.00



           OHIO CCA UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                        $5,098.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 142
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 157 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

           CITY OF MONROE, OH UNUSED NET OPERATING
           LOSSES (NOLS)                                                                       Tax year 2019                        $4,142.00


           SYCAMORE, OH UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                        $3,343.00


           SHELBY COUNTY, KY UNUSED NET OPERATING
           LOSSES (NOLS)                                                                       Tax year 2019                          $316.00


           OKLAHOMA UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                      $88,995.00



           OREGON UNUSED NET OPERATING LOSSES (NOLS)                                           Tax year 2019                    $112,595.00


           CITY OF PORTLAND, OR UNUSED NET OPERATING
           LOSSES (NOLS)                                                                       Tax year 2019                        $4,104.00


           MULTNOMAH COUNTY. OR UNUSED NET OPERATING
           LOSSES (NOLS)                                                                       Tax year 2019                        $2,705.00


           PENNSYLVANIA UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                   $1,050,192.00


           PHILADELPHIA UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                      $52,458.00


           PUERTO RICO UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                    $957,759.00


           RHODE ISLAND UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                      $35,434.00


           SOUTH CAROLINA UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                    $132,765.00



           TENNESEE UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                    $306,079.00



           TEXAS UNUSED NET OPERATING LOSSES (NOLS)                                            Tax year 2019                    $541,120.00



           UTAH UNUSED NET OPERATING LOSSES (NOLS)                                             Tax year 2019                      $17,472.00



           VERMONT UNUSED NET OPERATING LOSSES (NOLS)                                          Tax year 2019                      $29,052.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 143
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 158 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           VIRGINIA UNUSED NET OPERATING LOSSES (NOLS)                                         Tax year 2019                    $390,197.00


           WEST VIRGINIA UNUSED NET OPERATING LOSSES
           (NOLS)                                                                              Tax year 2019                      $48,468.00



           WISCONSIN UNUSED NET OPERATING LOSSES (NOLS)                                        Tax year 2019                    $282,864.00



 73.       Interests in insurance policies or annuities

           THE HARTFORD - WORKER'S COMPENSATION                                                                                     Unknown


           THE HARTFORD- WORKERS' COMPENSATION-
           WISCONSIN                                                                                                                Unknown



           THE HARTFORD- GENERAL LIABILITY - BB CANADA                                                                              Unknown


           TRAVELERS- FOREIGN MASTER CONTROLLED
           PROGRAM CASUALTY                                                                                                         Unknown



           THE HARTFORD- GENERAL LIABILITY                                                                                          Unknown



           THE HARTFORD- COMMERCIAL AUTOMOBILE                                                                                      Unknown


           GREAT AMERICAN (LEAD)- EXCESS UMBRELLA
           LIABILITY                                                                                                                Unknown



           FIREMAN'S FUND- EXCESS UMBRELLA LIABILITY                                                                                Unknown



           FIREMAN'S FUND- EXCESS UMBRELLA LIABILITY                                                                                Unknown



           OHIO CASUALTY- EXCESS UMBRELLA LIABILITY                                                                                 Unknown



           TRAVELERS- COMMERCIAL PROPERTY                                                                                           Unknown


           NAVIGATORS SPECIALTY- EXCESS HIGH HAZARD
           FLOOD                                                                                                                    Unknown



           LLOYD'S, LONDON- EXCESS CALIFORNIA QUAKE                                                                                 Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 144
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 159 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name




           TRAVELERS- OCEAN MARINE                                                                                                  Unknown


           LLOYDS (BEAZLEY)- PRIVACY AND NETWORK
           LIABILITY                                                                                                                Unknown



           FEDERAL INS. - CHUBB- GROUP TRAVEL ACCIDENT                                                                              Unknown



           FEDERAL INS. - CHUBB- EXECUTIVE RISK PACKAGE                                                                             Unknown


           BERKLEY PROFESSIONAL LIABILITY- DIRECTORS
           AND OFFICERS LIABILITY                                                                                                   Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           DAMAGES FOR INTELLECTUAL PROPERTY
           INFRINGEMENT                                                                                                             Unknown
           Nature of claim   INTELLECTUAL PROPERTY
                             DISPUTE
           Amount requested                  $0.00



           TANGER FORT WORTH TENANT ALLOWANCE                                                                                       Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00



           NAPA PO TENANT ALLOWANCE                                                                                                 Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00



           DOWNTOWN SUMMERLIN TENANT ALLOWANCE                                                                                      Unknown
           Nature of claim  LANDLORD/ TENANT DISPUTE
           Amount requested                $0.00



           TANGER MYRTLE BEACH TENANT ALLOWANCE                                                                                     Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00



           HUDSON YARDS TENANT ALLOWANCE                                                                                            Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 145
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 160 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name




           LIGHTHOUSE PO TENANT ALLOWANCE                                                                                           Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00



           EMPIRE OUTLET TENANT ALLOWANCE                                                                                           Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           EMPIRE OUTLET TENANT ALLOWANCE                                                                                           Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           MALL AT GREEN HILLS TENANT ALLOWANCE                                                                                     Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           TANGER PITTSBURGH TENANT ALLOWANCE                                                                                       Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00



           ST JOHNS TOWN CENTER TENANT ALLOWANCE                                                                                    Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00



           CANAL PLACE TENANT ALLOWANCE                                                                                             Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00



           SHOPS AT CHESTNUT HILL TENANT ALLOWANCE                                                                                  Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                   $0.00



           SILVER SANDS, DESTIN, FL TENANT ALLOWANCE                                                                                Unknown
           Nature of claim     LANDLORD/ TENANT DISPUTE
           Amount requested                     $0.00



           NORTHSHORE MALL TENANT ALLOWANCE                                                                                         Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 146
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 161 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name



           CROSS IRON TENANT ALLOWANCE                                                                                              Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           CANON DRIVE TENANT ALLOWANCE                                                                                             Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           CANON DRIVE TENANT ALLOWANCE                                                                                             Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           CORNERS OF BROOKFIELD TENANT ALLOWANCE                                                                                   Unknown
           Nature of claim   LANDLORD/ TENANT DISPUTE
           Amount requested                 $0.00



           CITY CENTER TENANT ALLOWANCE                                                                                             Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           BRIDGEPORT VILLAGE TENANT ALLOWANCE                                                                                      Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           GROVE CITY PO TENANT ALLOWANCE                                                                                           Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           GRAND PRAIRIE TENANT ALLOWANCE                                                                                           Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



           QUEENSTOWN PO TENANT ALLOWANCE                                                                                           Unknown
           Nature of claim  LANDLORD/ TENANT DISPUTE
           Amount requested                $0.00



           TULSA P/O TENANT ALLOWANCE                                                                                               Unknown
           Nature of claim    LANDLORD/ TENANT DISPUTE
           Amount requested                  $0.00



 76.       Trusts, equitable or future interests in property


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 147
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                               Case 20-11785-CSS                      Doc 485      Filed 08/21/20        Page 162 of 368

 Debtor         Brooks Brothers Group, Inc.                                                  Case number (If known) 20-11785
                Name

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $65,205,257.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 148
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11785-CSS                              Doc 485               Filed 08/21/20                 Page 163 of 368

 Debtor          Brooks Brothers Group, Inc.                                                                         Case number (If known) 20-11785
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,746,123.58

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $8,614,434.75

 82. Accounts receivable. Copy line 12, Part 3.                                                               $15,093,361.00

 83. Investments. Copy line 17, Part 4.                                                                                Unknown

 84. Inventory. Copy line 23, Part 5.                                                                                  Unknown

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                             Unknown

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                         Unknown

 88. Real property. Copy line 56, Part 9.........................................................................................>                               Unknown

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                     Unknown

 90. All other assets. Copy line 78, Part 11.                                                    +            $65,205,257.00

 91. Total. Add lines 80 through 90 for each column                                                       $91,659,176.33             + 91b.                 Unknown


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $91,659,176.33




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 149
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 164 of 368

 Fill in this information to identify the case:

 Debtor name         Brooks Brothers Group, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)             20-11785
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   BRAND FUNDING, LLC                             Describe debtor's property that is subject to a lien                     Unknown                  Unknown
       Creditor's Name
       800 BOYLSTON STREET
       27TH FLOOR
       BOSTON, MA 02199
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       DIXIE DEVELOPMENT
 2.2                                                                                                                       $475,343.00                  Unknown
       COMPANY                                        Describe debtor's property that is subject to a lien
       Creditor's Name
       PO BOX 900
       ATTN: DIXIE
       DEVELOPMENT COMPANY
       CLINTON, NC 28329
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/12/2012                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 165 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)      20-11785
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       EVERBANK COMMERCIAL
 2.3                                                                                                                             Unknown     Unknown
       FINANCE, INC.                                  Describe debtor's property that is subject to a lien
       Creditor's Name

       10 WATERVIEW BLVD
       PARSIPPANY, NJ 07054
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       EXPEDITORS
 2.4                                                                                                                           $500,000.00   Unknown
       INTERNATIONAL                                  Describe debtor's property that is subject to a lien
       Creditor's Name

       245 ROGER AVENUE
       INWOOD, NY 11096
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       FIDELITY AND DEPOSIT
 2.5                                                                                                                           $775,270.00   Unknown
       COMPANY                                        Describe debtor's property that is subject to a lien
       Creditor's Name

       P.O. BOX 73307
       CHICAGO, IL 60673-7307
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 166 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)    20-11785
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   GE CAPITAL RETAIL BANK                         Describe debtor's property that is subject to a lien                     Unknown     Unknown
       Creditor's Name
       170 WEST ELECTION
       DRIVE
       SUITE 125
       DRAPER, UT 84020
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       GENERAL ELECTRIC
 2.7                                                                                                                           Unknown     Unknown
       CAPITAL CORPORATION                            Describe debtor's property that is subject to a lien
       Creditor's Name

       1600 SUMMER STREET
       STAMFORD, CT 06922
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 167 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)    20-11785
              Name



 2.8   GORDON BROTHERS                                Describe debtor's property that is subject to a lien               $32,500,000.00    Unknown
       Creditor's Name

       1350 6TH AVE #2802
       NEW YORK, NY 10019
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/21/2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       HARTFORD FIRE
 2.9                                                                                                                       $3,600,000.00   Unknown
       INSURANCE COMPANY                              Describe debtor's property that is subject to a lien
       Creditor's Name

       P.O. BOX 660916
       DALLAS, TX 75266-0916
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     IKON FINANCIAL SVCS.                           Describe debtor's property that is subject to a lien                     Unknown     Unknown
       Creditor's Name

       1738 BASS ROAD
       MACON, GA 31210
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 4 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 168 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)      20-11785
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     JP MORGAN CHASE N.A.                           Describe debtor's property that is subject to a lien                 $6,451,293.00     Unknown
       Creditor's Name
       4 NEW YORK PLAZA
       FLOOR 15
       NEW YORK, NY 10004
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       UNDETERMINED                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   JUDITH A CAROLL AND
 2     JAY GRODIN,                                    Describe debtor's property that is subject to a lien                     $128,809.00   Unknown
       Creditor's Name
       10580 WILSHIRE BLVD,
       SUITE 84
       LOS ANGELES, CA 90024
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   LIBERTY MUTUAL
 3     INSURANCE COMPANY                              Describe debtor's property that is subject to a lien                     $507,000.00   Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 5 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 169 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)    20-11785
              Name

       Creditor's Name

       P.O. BOX 2027
       KEENE, NH 03431-7027
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   MACQUARIE EQUIPMENT
 4     FINANCE LLC                                    Describe debtor's property that is subject to a lien                     Unknown     Unknown
       Creditor's Name
       2285 FRANKLIN ROAD
       SUITE 100
       BLOOMFIELD HILLS, MI
       48302
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   MONOGRAM CREDIT
 5     CARD BANK OF GEORGIA                           Describe debtor's property that is subject to a lien                     Unknown     Unknown
       Creditor's Name
       7840 ROSWELL ROAD
       BLDG. 100 SUITE 210
       ATLANTA, GA 30350
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 6 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 170 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)    20-11785
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   NORTHSTAR PULP &
 6     PAPER CO. INC.                                 Describe debtor's property that is subject to a lien                     Unknown     Unknown
       Creditor's Name

       89 GUION STREET
       SPRINGFIELD, MA 01104
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   RETAIL CREDIT CARD
 7     CORPORATION                                    Describe debtor's property that is subject to a lien                     Unknown     Unknown
       Creditor's Name
       C/O FIRST DATA
       RESOURCES INC.
       10825 FARNAM DRIVE
       OMAHA, NE 68154
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     UCI                                            Describe debtor's property that is subject to a lien                 $7,950,000.00   Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 7 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 171 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)    20-11785
              Name

       Creditor's Name

       150 EAST 42ND STREET
       NEW YORK, NY 10017
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 9     UCI                                            Describe debtor's property that is subject to a lien                 $5,661,420.00   Unknown
       Creditor's Name

       150 EAST 42ND STREET
       NEW YORK, NY 10017
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     UCI                                            Describe debtor's property that is subject to a lien                     $2,000.00   Unknown
       Creditor's Name

       150 EAST 42ND STREET
       NEW YORK, NY 10017
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 8 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 172 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)      20-11785
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 1     UCI                                            Describe debtor's property that is subject to a lien                       $1,453.83   Unknown
       Creditor's Name

       150 EAST 42ND STREET
       NEW YORK, NY 10017
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 2     UNICREDIT S.P.A                                Describe debtor's property that is subject to a lien                     $545,328.00   Unknown
       Creditor's Name
       VIA SPECCHI 16
       ROMA
       1868, ITAL
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 3     UNICREDIT S.P.A                                Describe debtor's property that is subject to a lien                     $843,772.00   Unknown
       Creditor's Name
       VIA SPECCHI 16
       ROMA
       1868, ITAL
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 9 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 173 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)      20-11785
              Name


                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 4     UNICREDIT S.P.A.                               Describe debtor's property that is subject to a lien                     $770,547.00   Unknown
       Creditor's Name
       VIA SPECCHI 16
       ROMA
       01868, ITAL
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   US CUSTOMS AND
 5     BORDER PROTECTION                              Describe debtor's property that is subject to a lien                 $2,900,000.00     Unknown
       Creditor's Name
       1300 PENNSYLVANIA AVE.
       NW
       WASHINGTON, DC 20229
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 10 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 174 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)      20-11785
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   US CUSTOMS AND
 6     BORDER PROTECTION                              Describe debtor's property that is subject to a lien                     $116,885.00   Unknown
       Creditor's Name
       1300 PENNSYLVANIA AVE.
       NW
       WASHINGTON, DC 20229
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Undetermined                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   WELLS FARGO NATIONAL
 7     BANK                                           Describe debtor's property that is subject to a lien              $205,807,194.00      Unknown
       Creditor's Name
       ONE BOSTON PLACE
       18TH FLOOR
       BOSTON, MA 02108
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/28/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   WELLS FARGO NATIONAL
 8     BANK                                           Describe debtor's property that is subject to a lien                       $2,399.98   Unknown
       Creditor's Name
       ONE BOSTON PLACE
       18TH FLOOR
       BOSTON, MA 02108
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 11 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                Case 20-11785-CSS                         Doc 485           Filed 08/21/20          Page 175 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)     20-11785
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/28/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   WELLS FARGO NATIONAL
 9     BANK                                           Describe debtor's property that is subject to a lien                     $78,604.35   Unknown
       Creditor's Name
       ONE BOSTON PLACE
       18TH FLOOR
       BOSTON, MA 02108
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/28/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   WELLS FARGO NATIONAL
 0     BANK                                           Describe debtor's property that is subject to a lien                      $1,108.42   Unknown
       Creditor's Name
       ONE BOSTON PLACE
       18TH FLOOR
       BOSTON, MA 02108
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/28/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 12 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-11785-CSS                        Doc 485           Filed 08/21/20          Page 176 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)   20-11785
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    WELLS FARGO NATIONAL
 1      BANK                                          Describe debtor's property that is subject to a lien                     $590.61                Unknown
        Creditor's Name
        ONE BOSTON PLACE
        18TH FLOOR
        BOSTON, MA 02108
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        6/28/2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                           $269,619,018
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   .19

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 13 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case 20-11785-CSS                         Doc 485              Filed 08/21/20               Page 177 of 368

 Fill in this information to identify the case:

 Debtor name         Brooks Brothers Group, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)           20-11785
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $15,000.00           $15,000.00
           ALABAMA DEPARTMENT OF                                     Check all that apply.
           REVENUE                                                      Contingent
           OFFICE OF THE COMMISSIONER                                   Unliquidated
           P.O. BOX 327001                                              Disputed
           MONTGOMERY, AL 36132-7001
           Date or dates debt was incurred                           Basis for the claim:
           ESTIMATED AMOUNTS FOR
           SALES AND USE TAX AS OF
           7/8/2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $9,000.00          $9,000.00
           ARIZONA DEPARTMENT OF                                     Check all that apply.
           REVENUE                                                      Contingent
           TAXPAYER INFORMATION AND                                     Unliquidated
           ASSISTANCE                                                   Disputed
           P.O. BOX 29086
           PHOENIX, AZ 85038-9086
           Date or dates debt was incurred                           Basis for the claim:
           ESTIMATED AMOUNTS FOR
           SALES AND USE TAX AS OF
           7/8/2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   48213                                  Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 178 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,000.00    $4,000.00
          ARKANSAS DEPARTMENT OF                                     Check all that apply.
          FINANCE AND ADMIN                                             Contingent
          SALES AND USE TAX UNIT                                        Unliquidated
          P.O. BOX 1272                                                 Disputed
          LITTLE ROCK, AR 72203-1272
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $161.86    $161.86
          BERKSHIRE LANDING NEW                                      Check all that apply.
          COMMUNITY AUT                                                 Contingent
          P.O. BOX 645492                                               Unliquidated
          CINCINNATI, OH 45264                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $100.00    $100.00
          BOROUGH OF SHREWSBURY                                      Check all that apply.
          419 SYCAMORE AVENUE                                           Contingent
          SHREWSBURY, NJ 07702                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $116,000.00    $116,000.00
          CALIFORNIA STATE BOARD OF                                  Check all that apply.
          EQUALIZATION                                                  Contingent
          450 N STREET                                                  Unliquidated
          P.O. BOX 942879                                               Disputed
          SACRAMENTO, CA 94279-0001
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 179 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,400.00    $10,400.00
          CALIFORNIA TRAVEL & TOURISM                                Check all that apply.
          COMMISS                                                       Contingent
          TOURISM ASSESSMENT                                            Unliquidated
          PROGRAM                                                       Disputed
          P.O. BOX 101711
          PASADENA, CA 91189-1711
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,930.00    $4,930.00
          CITY OF ANN ARBOR                                          Check all that apply.
          CITY TREASURER, DEPT. #77602                                  Contingent
          P.O. BOX 77000                                                Unliquidated
          DETROIT, MI 48277-0602                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $700.00    $700.00
          CITY OF BOSTON                                             Check all that apply.
          TAX COLLECTOR                                                 Contingent
          BOX 55810                                                     Unliquidated
          BOSTON, MA 02205-5810                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 180 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $200.00    $200.00
          CITY OF ELIZABETH                                          Check all that apply.
          TAX COLLECTOR                                                 Contingent
          50 WINFELD SCOTT PLAZA                                        Unliquidated
          ELIZABETH, NJ 07201                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $556.86    $556.86
          CITY OF FOLEY, ALABAMA                                     Check all that apply.
          P.O. BOX 1750                                                 Contingent
          FOLEY, AL 36536                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,100.00    $1,100.00
          CITY OF GAFFNEY                                            Check all that apply.
          PO BOX 2109                                                   Contingent
          GAFFNEY, SC 29342                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          CITY OF LAS VEGAS - LICENSING                              Check all that apply.
          BUSINESS LICENSE RENEWAL                                      Contingent
          333 NORTH RANCHO DR. 6TH                                      Unliquidated
          FLOOR                                                         Disputed
          LAS VEGA, NV 89106
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 181 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $500.00    $500.00
          CITY OF LEAWOOD                                            Check all that apply.
          4800 TOWN CENTER DRIVE                                        Contingent
          LEAWOOD, KS 66211                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,040.00    $3,040.00
          CITY OF NEWPORT                                            Check all that apply.
          NEWPORT CITY HALL                                             Contingent
          43 BROADWAY                                                   Unliquidated
          NEWPORT, RI 02840-2798                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $80.00    $80.00
          CITY OF NEWTON                                             Check all that apply.
          P.O. BOX 9137                                                 Contingent
          NEWTON, MA 02460-9137                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $120.00    $120.00
          CITY OF PEABODY                                            Check all that apply.
          TAX COLLECTOR                                                 Contingent
          24 LOWELL STREET                                              Unliquidated
          P.O. BOX 3047                                                 Disputed
          PEABODY, MA 01961-3047
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 182 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,100.00    $1,100.00
          CITY OF SEATTLE                                            Check all that apply.
          LICENSING & TAX                                               Contingent
          ADMINISTRATION                                                Unliquidated
          P.O. BOX 34907                                                Disputed
          SEATTLE, WA 98124-1907
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $90.00    $90.00
          CITY OF SOMERVILLE                                         Check all that apply.
          P.O. BOX 197                                                  Contingent
          SOMERVILLE, MA 02143-0197                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $800.00    $800.00
          CLARK COUNTY                                               Check all that apply.
          DEPT. OF BUSINESS LICENSE                                     Contingent
          500 S GRAND CENTRAL PKWY,                                     Unliquidated
          3RD FL                                                        Disputed
          LAS VEGAS, NV 89155-1810
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 183 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $600.00    $600.00
          CLERK OF THE CIRCUIT COURT                                 Check all that apply.
          50 MARYLAND AVE., ROOM 111                                    Contingent
          ROCKVILLE, MD 20850                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,400.00    $1,400.00
          CLERK OF THE CIRCUIT COURT                                 Check all that apply.
          14735 MAIN STREET                                             Contingent
          UPPER MARLBORO, MD 20772                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $400.00    $400.00
          CLERK OF THE COURT                                         Check all that apply.
          8 CHURCH CIRCLE, ROOM H-101                                   Contingent
          ANNAPOLIS, MD 21401                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,320.00    $2,320.00
          COLLECTOR OF TAXES                                         Check all that apply.
          PO BOX 50                                                     Contingent
          STAMFORD, CT 06904                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 184 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,000.00    $5,000.00
          COLORADO DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          1375 SHERMAN ST.                                              Unliquidated
          DENVER, CO 80261                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $478.50    $478.50
          COLORADO DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          1375 SHERMAN ST.                                              Unliquidated
          DENVER, CO 80261                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $20,000.00
          COMPTROLLER OF MARYLAND                                    Check all that apply.
          110 CARROLL ST.                                               Contingent
          ANNAPOLIS, MD 21411                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $80,000.00    $80,000.00
          CONNECTICUT DEPARTMENT OF                                  Check all that apply.
          REVENUE SERVIC                                                Contingent
          25 SIGOURNEY ST.                                              Unliquidated
          HARTFORD, CT 06106-5032                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 185 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $500.00    $500.00
          COUNTY OF RIVERSIDE                                        Check all that apply.
          DIVISION OF WEIGHTS &                                         Contingent
          MEASURES                                                      Unliquidated
          P.O. BOX 1089                                                 Disputed
          RIVERSIDE, CA 92502-1089
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $600.00    $600.00
          COUNTY OF SANTA CLARA                                      Check all that apply.
          DIVISION OF WEIGHTS &                                         Contingent
          MEASURES                                                      Unliquidated
          1553 BERGER DRIVE BUILDING 1                                  Disputed
          SAN JOSE, CA 95112
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,310.00    $9,310.00
          DARIEN TAX COLLECTOR                                       Check all that apply.
          P.O. BOX 1252                                                 Contingent
          DARIEN, CT 06820                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 186 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,360.00    $20,360.00
          DC TREASURER                                               Check all that apply.
          OFFICE OF TAX AND REVENUE                                     Contingent
          P.O. BOX 7862                                                 Unliquidated
          WASHINGTON, DC 20044-7862                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,300.00    $4,300.00
          DELAWARE SECRETARY OF                                      Check all that apply.
          STATE                                                         Contingent
          STATE OF DELAWARE                                             Unliquidated
          P.O. BOX 5509                                                 Disputed
          BINGHAMTON, NY 13902-5509
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          INCOME AND FRANCHISE TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,166.17    $1,166.17
          E.F.T. DELAWARE DIVISION OF                                Check all that apply.
          REVENUE                                                       Contingent
          BUSINESS LICENSE                                              Unliquidated
          P.O. BOX 8750                                                 Disputed
          WILMINGTON, DE 19899-8750
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          DELAWARE GROSS RECEIPT AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,560.00    $3,560.00
          FARMINGTON TAX COLLECTOR                                   Check all that apply.
          TOWN OF FARMINGTON                                            Contingent
          PO BOX 150462                                                 Unliquidated
          HARTFORD, CT 06115-0462                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 187 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $138.15    $138.15
          FISHKIND & ASSOCIATES, INC.                                Check all that apply.
          120151 CORPORATE BLVD.                                        Contingent
          ORLANDO, FL 32817                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $78,000.00    $78,000.00
          FLORIDA DEPARTMENT OF                                      Check all that apply.
          REVENUE                                                       Contingent
          TAXPAYER SERVICES                                             Unliquidated
          1379 BLOUNTSTOWN HWY.                                         Disputed
          TALLAHASSEE, FL 32304-2716
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $27,000.00    $27,000.00
          GEORGIA DEPARTMENT OF                                      Check all that apply.
          REVENUE                                                       Contingent
          1800 CENTURY BLVD, NE                                         Unliquidated
          ATLANTA, GA 30345                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $427.76    $427.76
          GILA RIVER INDIAN COMMUNITY                                Check all that apply.
          OFFICE OF THE TREASURER                                       Contingent
          P.O. BOX 2160                                                 Unliquidated
          SACATON, AZ 85147                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 188 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          HAWAII DEPARTMENT OF                                       Check all that apply.
          TAXATION                                                      Contingent
          OAHU DISTRICT OFFICE                                          Unliquidated
          PRINCESS RUTH KEELIKOLANI                                     Disputed
          BUILDING
          830 PUNCHBOWL STREET
          HONOLULU, HI 96813-5094
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,000.00    $2,000.00
          IDAHO STATE TAX COMMISSION                                 Check all that apply.
          P.O. BOX 36                                                   Contingent
          800 PARK BLVD., PLAZA IV                                      Unliquidated
          BOISE, ID 83722-0410                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,000.00    $8,000.00
          INDIANA DEPARTMENT OF                                      Check all that apply.
          REVENUE                                                       Contingent
          100 N. SENATE AVE.                                            Unliquidated
          INDIANAPOLIS, IN 46204                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 189 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,000.00    $10,000.00
          IOWA DEPARTMENT OF                                         Check all that apply.
          REVENUE                                                       Contingent
          TAXPAYER SERVICES                                             Unliquidated
          P.O. BOX 10457                                                Disputed
          DES MOINES, IA 50306-0457
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,000.00    $6,000.00
          KANSAS DEPARTMENT OF                                       Check all that apply.
          REVENUE                                                       Contingent
          DOCKING STATE OFFICE                                          Unliquidated
          BUILDING                                                      Disputed
          ROOM 150
          915 SW HARRISON STREET
          TOPEKA, KS 66612
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,000.00    $9,000.00
          KENTUCKY DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          200 FAIR OAKS LN.                                             Unliquidated
          FRANKFORT, KY 40602                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 190 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $500.00    $500.00
          LAURA KEISLING, COLLECTOR                                  Check all that apply.
          TRINITY SCHOOL DISTRICT                                       Contingent
          550 WASHINGTON ROAD                                           Unliquidated
          WASHINGTON, PA 15301                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,470.00    $6,470.00
          LEDYARD TAX COLLECTOR                                      Check all that apply.
          741 COLONEL LEDYARD HWY                                       Contingent
          LEDYARD, CT 06339                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $200.00    $200.00
          LOS ANGELES COUNTY                                         Check all that apply.
          AGRICULTURAL COM                                              Contingent
          WEIGHTS AND MEASURES                                          Unliquidated
          LOS ANGELES COUNTY                                            Disputed
          TREASURER
          P.O. BOX 512399
          LOS ANGELES, CA 90051-0399
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 191 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $15,000.00    $15,000.00
          LOUISIANA DEPARTMENT OF                                    Check all that apply.
          REVENUE                                                       Contingent
          SALES TAX DIVISION                                            Unliquidated
          P.O. BOX 3138                                                 Disputed
          BATON ROUGE, LA 70821-3138
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,000.00    $3,000.00
          MAINE DEPARTMENT OF                                        Check all that apply.
          REVENUE SERVICES                                              Contingent
          SALES, FUEL & SPECIAL TAX                                     Unliquidated
          DIVISION                                                      Disputed
          P.O. BOX 1065
          AUGUSTA, ME 04332-1605
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $28,000.00    $28,000.00
          MASSACHUSETTS DEPARTMENT                                   Check all that apply.
          OF REVENUE                                                    Contingent
          P.O. BOX 7010                                                 Unliquidated
          BOSTON, MA 02204                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 192 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $17,000.00    $17,000.00
          MICHIGAN DEPARTMENT OF                                     Check all that apply.
          TREASURY                                                      Contingent
                                                                        Unliquidated
          LANSING, MI 48933                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          MINNESOTA DEPARTMENT OF                                    Check all that apply.
          REVENUE                                                       Contingent
          600 NORTH ROBERT STREET                                       Unliquidated
          ST. PAUL, MN 55101                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,000.00    $3,000.00
          MISSISSIPPI DEPARTMENT OF                                  Check all that apply.
          REVENUE                                                       Contingent
          P.O. BOX 1033                                                 Unliquidated
          JACKSON, MS 39215-1033                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $11,000.00    $11,000.00
          MISSOURI DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          P.O. BOX 3300                                                 Unliquidated
          JEFFERSON CITY, MO 65105-3300                                 Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 193 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,000.00    $2,000.00
          NEBRASKA DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          NEBRASKA STATE OFFICE                                         Unliquidated
          BUILDING                                                      Disputed
          301 CENTENNIAL MALL SOUTH
          P.O. BOX 94818
          LINCOLN, NE 68509-4818
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,000.00    $8,000.00
          NEVADA DEPARTMENT OF                                       Check all that apply.
          TAXATION                                                      Contingent
          1550 COLLEGE PKWY., STE. 115                                  Unliquidated
          CARSON CITY, NV 89706                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,000.00    $4,000.00
          NEW JERSEY DIVISION OF                                     Check all that apply.
          TAXATION                                                      Contingent
          P.O. BOX 281                                                  Unliquidated
          TRENTON, NJ 08695-0281                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 194 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,000.00    $3,000.00
          NEW MEXICO TAXATION AND                                    Check all that apply.
          REVENUE DEPARTME                                              Contingent
          1100 S. ST. FRANCIS DR.                                       Unliquidated
          P.O. BOX 630                                                  Disputed
          SANTA FE, NM 87504-0630
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $500.00    $500.00
          NEW YORK ESTIMATED                                         Check all that apply.
          CORPORATION TAX                                               Contingent
          NYS CORPORATION TAX                                           Unliquidated
          PO BOX 15181                                                  Disputed
          BINGHAMTON, NY 12212-5181
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          INCOME AND FRANCHISE TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $115,000.00    $115,000.00
          NEW YORK STATE DEPARTMENT                                  Check all that apply.
          OF TAXATION AN                                                Contingent
          NYS SALES TAX PROCESSING                                      Unliquidated
          PO BOX 15172                                                  Disputed
          ALBANY, NY 12212-5172
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $43,000.00    $43,000.00
          NORTH CAROLINA DEPARTMENT                                  Check all that apply.
          OF REVENUE                                                    Contingent
          SALES AND USE TAX DIVISION                                    Unliquidated
          P.O. BOX 871                                                  Disputed
          RALEIGH, NC 27640-0640
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 195 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          NORTH DAKOTA OFFICE OF                                     Check all that apply.
          STATE TAX COMMISS                                             Contingent
          600 E. BOULEVARD AVE.                                         Unliquidated
          BISMARCK, ND 58505-0599                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,340.00    $2,340.00
          NYC DEPARTMENT OF FINANCE                                  Check all that apply.
          P.O. BOX 5564                                                 Contingent
          BINGHAMTON, NY 13902-5564                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          COMMERCIAL RENT TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,000.00    $10,000.00
          OFFICE OF TAX AND REVENUE                                  Check all that apply.
          OFFICE OF THE CHIEF FINANCIAL                                 Contingent
          OFFICER                                                       Unliquidated
          941 N. CAPITOL ST. NE                                         Disputed
          8TH FL.
          WASHINGTON, DC 20002
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 196 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $38,000.00    $38,000.00
          OHIO DEPARTMENT OF                                         Check all that apply.
          TAXATION                                                      Contingent
          SALES AND USE TAX DIVISION                                    Unliquidated
          4485 NORTHLAND RIDGE BLVD.                                    Disputed
          COLUMBUS, OH 43229
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,000.00    $5,000.00
          OKLAHOMA TAX COMMISSION                                    Check all that apply.
          2501 NORTH LINCOLN                                            Contingent
          BOULEVARD                                                     Unliquidated
          OKLAHOMA CITY, OK 73194                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $20.00    $20.00
          OKLAHOMA TAX COMMISSION                                    Check all that apply.
          2501 NORTH LINCOLN                                            Contingent
          BOULEVARD                                                     Unliquidated
          OKLAHOMA CITY, OK 73194                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $500.00    $500.00
          OREGON DEPARTMENT OF                                       Check all that apply.
          REVENUE                                                       Contingent
          P.O. BOX14790                                                 Unliquidated
          SALEM, OR 97309-0470                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          INCOME AND FRANCHISE TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 20 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 197 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,000.00    $7,000.00
          PENNSYLVANIA DEPARTMENT                                    Check all that apply.
          OF REVENUE                                                    Contingent
          BUREAU OF BUSINESS TRUST                                      Unliquidated
          FUND TAXES                                                    Disputed
          P.O. BOX 280901
          HARRISBURG, PA 17128-0901
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          RHODE ISLAND DIVISION OF                                   Check all that apply.
          TAXATION                                                      Contingent
          ONE CAPITOL HILL                                              Unliquidated
          PROVIDENCE, RI 02908                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,298.00    $1,298.00
          SAN FRANCISCO TAX                                          Check all that apply.
          COLLECTOR                                                     Contingent
          BUSINESS TAX SECTION                                          Unliquidated
          PO BOX 7425                                                   Disputed
          SAN FRANCISCO, CA 94120-7425
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 21 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 198 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,035.00    $4,035.00
          SAN FRANCISCO TAX                                          Check all that apply.
          COLLECTOR                                                     Contingent
          BUSINESS TAX SECTION                                          Unliquidated
          PO BOX 7425                                                   Disputed
          SAN FRANCISCO, CA 94120-7425
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR SAN
          FRANCISCO PAYROLL RECEIPT
          TAX AS OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $11,000.00    $11,000.00
          SOUTH CAROLINA DEPARTMENT                                  Check all that apply.
          OF REVENUE                                                    Contingent
          300A OUTLET POINTE                                            Unliquidated
          BOULEVARD                                                     Disputed
          PO BOX 125
          COLUMBIA, SC 29214
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          SOUTH DAKOTA DEPARTMENT                                    Check all that apply.
          OF REVENUE AND R                                              Contingent
          ATTN: BUSINESS TAX DIVISION                                   Unliquidated
          445 EAST CAPITOL AVE.                                         Disputed
          PIERRE, SD 57501
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 22 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 199 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,300.00    $12,300.00
          TAX COLLECTOR, CITY OF                                     Check all that apply.
          DANBURY                                                       Contingent
          OFFICE OF THE TAX COLLECTOR                                   Unliquidated
          P.O. BOX 237                                                  Disputed
          DANBURY, CT 06813
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $22,000.00    $22,000.00
          TENNESSEE DEPARTMENT OF                                    Check all that apply.
          REVENUE                                                       Contingent
          ANDREW JACKSON BUILDING,                                      Unliquidated
          ROOM 1200                                                     Disputed
          500 DEADERICK ST.
          NASHVILLE, TN 37242-1099
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,000.00    $9,000.00
          TENNESSEE DEPT.OF REVENUE                                  Check all that apply.
          ANDREW JACKSON ST.OFF.BLD                                     Contingent
          500 DEADERICK ST.                                             Unliquidated
          NASHVILLE, TN 37242                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          INCOME AND FRANCHISE TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 200 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $56,000.00    $56,000.00
          TEXAS COMPTROLLER OF                                       Check all that apply.
          PUBLIC ACCOUNTS                                               Contingent
          P.O. BOX 13528, CAPITOL                                       Unliquidated
          STATION                                                       Disputed
          AUSTIN, TX 78711-3528
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,270.00    $4,270.00
          TOWN OF CLINTON                                            Check all that apply.
          54 EAST MAIN STREET                                           Contingent
          CLINTON, CT 06413                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $30.00    $30.00
          TOWN OF DEDHAM                                             Check all that apply.
          COLLECTOR OF TAXES                                            Contingent
          P.O. BOX 4103                                                 Unliquidated
          WOBURN, MA 01888-4103                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $156,000.00    $156,000.00
          TOWN OF ENFIELD                                            Check all that apply.
          P.O. BOX 10007                                                Contingent
          LEWISTON, ME 04243-9434                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 24 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 201 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $328,000.00    $328,000.00
          TOWN OF ENFIELD                                            Check all that apply.
          P.O. BOX 10007                                                Contingent
          LEWISTON, ME 04243-9434                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR REAL
          ESTATE TAX AS OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,830.00    $6,830.00
          TOWN OF GREENWICH                                          Check all that apply.
          TAX COLLECTOR                                                 Contingent
          P.O. BOX 3002                                                 Unliquidated
          GREENWICH, CT 06836-3002                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $80.00    $80.00
          TOWN OF NATICK                                             Check all that apply.
          TOWN COLLECTOR                                                Contingent
          13 EAST CENTRAL STREET                                        Unliquidated
          NATICK, MA 01760                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,560.00    $20,560.00
          TOWN OF SOUTH WINDSOR                                      Check all that apply.
          1540 SULLIVAN AVENUE                                          Contingent
          SOUTH WINDSOR, CT 06074                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 25 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 202 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,120.00    $12,120.00
          TOWN OF WESTPORT                                           Check all that apply.
          TAX COLLECTOR                                                 Contingent
          P.O. BOX 350                                                  Unliquidated
          WESTPORT, CT 06881-0350                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $50.00    $50.00
          TOWN OF WRENTHAM                                           Check all that apply.
          OFFICE OF THE COLLECTOR                                       Contingent
          P.O. BOX 4110                                                 Unliquidated
          WOBURN, MA 01888-4110                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $30.00    $30.00
          TOWN OF WRENTHAM                                           Check all that apply.
          79 SOUTH STREET                                               Contingent
          WRENTHAM, MA 02093                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $800.00    $800.00
          TRAVIS A. HULSEY, DIRECTOR                                 Check all that apply.
          DEPARTMENT OF REVENUE                                         Contingent
          P.O. BOX 12207                                                Unliquidated
          BIRMINGHAM, AL 35202-2207                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 26 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 203 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,540.00    $1,540.00
          TREASURER, JAMES CITY                                      Check all that apply.
          COUNTY                                                        Contingent
          P.O. BOX 8701                                                 Unliquidated
          WILLIAMSBURG, VA 23187-8701                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          PERSONAL PROPERTY TAX AS
          OF 7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,000.00    $3,000.00
          UTAH STATE TAX COMMISSION                                  Check all that apply.
          210 NORTH 1950 WEST                                           Contingent
          SALT LAKE CITY, UT 84134                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          VERMONT DEPARTMENT OF                                      Check all that apply.
          TAXES                                                         Contingent
          133 STATE ST.                                                 Unliquidated
          MONTPELIER, VT 05633                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $100.00    $100.00
          VILLAGE OF SKOKIE                                          Check all that apply.
          COMMUNITY DEVELOPMENT                                         Contingent
          5127 OAKTON STREET                                            Unliquidated
          SKOKIE, IL 60077-3633                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 27 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20              Page 204 of 368

 Debtor       Brooks Brothers Group, Inc.                                                                     Case number (if known)   20-11785
              Name


 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $29,000.00    $29,000.00
          VIRGINIA DEPARTMENT OF                                     Check all that apply.
          TAXATION                                                      Contingent
          P.O. BOX 1115                                                 Unliquidated
          RICHMOND, VA 23218-1115                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,200.00    $2,200.00
          WASHINGTON STATE                                           Check all that apply.
          DEPARTMENT OF REVENUE                                         Contingent
          TAXPAYER ACCOUNT                                              Unliquidated
          ADMINISTRATION                                                Disputed
          P.O. BOX 47476
          OLYMPIA, WA 98504-7476
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          LICENSING AND FEES AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $15,000.00    $15,000.00
          WASHINGTON STATE                                           Check all that apply.
          DEPARTMENT OF REVENUE                                         Contingent
          TAXPAYER ACCOUNT                                              Unliquidated
          ADMINISTRATION                                                Disputed
          P.O. BOX 47476
          OLYMPIA, WA 98504-7476
          Date or dates debt was incurred                            Basis for the claim:
          ESTIMATED AMOUNTS FOR
          SALES AND USE TAX AS OF
          7/8/2020
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 28 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 20-11785-CSS                           Doc 485              Filed 08/21/20                Page 205 of 368

 Debtor        Brooks Brothers Group, Inc.                                                                    Case number (if known)          20-11785
               Name

 2.98       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $6,000.00    $6,000.00
            WISCONSIN DEPARTMENT OF                                  Check all that apply.
            REVENUE                                                     Contingent
            2135 RIMROCK ROAD                                           Unliquidated
            MADISON, WI 53713                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:
            ESTIMATED AMOUNTS FOR
            SALES AND USE TAX AS OF
            7/8/2020
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.99       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,000.00    $1,000.00
            WYOMING DEPARTMENT OF                                    Check all that apply.
            REVENUE                                                     Contingent
            EXCISE TAX DIVISION                                         Unliquidated
            122 W. 25TH ST.                                             Disputed
            HERSCHLER BLDG., 2ND FLOOR
            WEST
            CHEYENNE, WY 82002-0110
            Date or dates debt was incurred                          Basis for the claim:
            ESTIMATED AMOUNTS FOR
            SALES AND USE TAX AS OF
            7/8/2020
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $39,134.20
           1 ALL SOULS CRESCENT,LLC                                                    Contingent
           10 BROOK STREET, SUITE 205                                                  Unliquidated
           C/O BILTMORE PROPERTY GROUP                                                 Disputed
           ASHEVILLE, NC 28803
                                                                                   Basis for the claim:
           Date(s) debt was incurred UNDETERMINED
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $398,893.02
           11 EAST 44TH STREET, LLC                                                    Contingent
           346 MADISON AVENUE                                                          Unliquidated
           MANHATTAN, NY 10017                                                         Disputed
           Date(s) debt was incurred UNDETERMINED
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $190,071.20
           11 EAST 44TH STREET,LLC                                                     Contingent
           346 MADISON AVENUE                                                          Unliquidated
           MANHATTAN, NY 10017                                                         Disputed
           Date(s) debt was incurred UNDETERMINED
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 29 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 206 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $357,413.36
          1201 CONNECTICUT NOVEL COWORKING                                      Contingent
          LL                                                                    Unliquidated
          P.O. BOX 62032                                                        Disputed
          NEWARK, NJ 07101
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $226,642.68
          1513 WALNUT LLC                                                       Contingent
          P.O. BOX 2087                                                         Unliquidated
          BALA CYNWYD, PA 19004                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $283.00
          1ST CHOICE SELF STORAGE, INC.                                         Contingent
          2713 IRA E. WOODS AVENUE                                              Unliquidated
          GRAPEVINE, TX 76051                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,838.65
          23RD STREET ESTATES, LLC                                              Contingent
          320 ROEBLING STREET, #316                                             Unliquidated
          BROOKLYN, NY 11211                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $288,923.40
          25 EAST 86TH STREET CORPORATION                                       Contingent
          C/O ORSID REALTY CORP.                                                Unliquidated
          156 WEST 56TH ST., 6TH FLOOR                                          Disputed
          NEW YORK, NY 10019
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $295,784.76
          251 W. 87TH ST. ASSOCIATES                                            Contingent
          2270 BROADWAY                                                         Unliquidated
          NEW YORK, NY 10024                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $4,500,000.00
          346 MADISON AVENUE, LLC                                               Contingent
          346 MADISON AVENUE                                                    Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 30 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 207 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $176,703.00
          3600 MCKINNEY LIMITED PARTMERSHIP                                     Contingent
          3899 MAPLE AVE., SUITE 300                                            Unliquidated
          COMMONWEALTH HALL                                                     Disputed
          DALLAS, TX 75219
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $479,090.69
          39-15 SKILLMAN REALTY CO., LLC                                        Contingent
          60 EAST 56TH ST., 11TH FLOOR                                          Unliquidated
          NEW YORK, NY 10022-3204                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $131.25
          3D RESULTS LLC                                                        Contingent
          P.O. BOX 734268                                                       Unliquidated
          CHICAGO, IL 60673-4268                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $322,975.82
          4676 WESTCHESTER MALL, LLC                                            Contingent
          P.O. BOX 643095                                                       Unliquidated
          PITTSBURGH, PA 15264-3095                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $287,873.76
          4692 SPG CENTER, LLC                                                  Contingent
          (STANFORD SC)                                                         Unliquidated
          FILE NO. 57331                                                        Disputed
          LOS ANGELES, CA 90074-7331
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          4N SERVICE L.L.C.                                                     Contingent
          8500 N. STEMMONS FWY, SUITE 5013                                      Unliquidated
          DALLAS, TX 75247                                                      Disputed
          Date(s) debt was incurred JULY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $646.00
          5510 CUBESMART TX                                                     Contingent
          4217 SAN FELIPE STREET                                                Unliquidated
          HOUSTON, TX 77027                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 31 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 208 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $131,770.60
          701 NORTH MICHIGAN, LLC                                               Contingent
          ONE CALIFORNIA ST., STE. 2500                                         Unliquidated
          SAN FRANCISCO, CA 94111                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $69,556.85
          75 STATE OWNER LLC                                                    Contingent
          P.O. BOX 412571                                                       Unliquidated
          BOSTON, MA 02241-2591                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,276.55
          75 STATE OWNER LLC                                                    Contingent
          P.O. BOX 412571                                                       Unliquidated
          BOSTON, MA 02241-2591                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $292,166.20
          7704 - KING OF PRUSSIA ASSOCIATES                                     Contingent
          BROBR//                                                               Unliquidated
          P.O. BOX 829413                                                       Disputed
          PHILADELPHIA, PA 19182-9413
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,762.89
          AAT WAIKELE CENTER, LLC                                               Contingent
          11455 EL CAMINO REAL, STE. 2000                                       Unliquidated
          SAN DIEGO, CA 92130-2047                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,280.29
          ABEL TRANSMISSION, INC.                                               Contingent
          130 ENTERPRISE DRIVE                                                  Unliquidated
          BRISTOL, CT 06010                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,017.98
          ABLE FIRE PREVENTION CORP.                                            Contingent
          241 WEST 26TH STREET                                                  Unliquidated
          NEW YORK, NY 10001                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 32 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 209 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          ABSINTHE PRODUCTIONS, LLC                                             Contingent
          69941 PAPAYA LANE                                                     Unliquidated
          CATHEDRAL CITY, CA 92234                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $220,000.00
          ACCENTURE LLP                                                         Contingent
          161 N. CLARK STREET                                                   Unliquidated
          CHICAGO, IL 60601                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $140,000.00
          ACCERTIFY                                                             Contingent
          25895 NETWORK PLACE                                                   Unliquidated
          CHICAGO, IL 60673-1258                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2.80
          ACDRIT                                                                Contingent
          ATTN: ANDREW PRESS                                                    Unliquidated
          33 HARRISON AVE., 8TH FLOOR                                           Disputed
          BOSTON, MA 02111
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,418.72
          ACDRIT FUND                                                           Contingent
          33 HARRISON AVE., 8TH FLOOR                                           Unliquidated
          BOSTON, MA 02111-2008                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $247.50
          ACROBAT VENTURES, LLC                                                 Contingent
          9308 PARKWOOD CT                                                      Unliquidated
          FORT MYERS, FL 33908                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,962.50
          ACRONYM MEDIA, INC.                                                   Contingent
          350 FIFTH AVENUE                                                      Unliquidated
          NEW YORK, NY 10118                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 33 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 210 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,629.14
          ADCO KITTERY LLC                                                      Contingent
          DEPT. CH 19984                                                        Unliquidated
          PALATINE, IL 60055-9984                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.65
          ADECCO EMPLOYMENT SERVICES                                            Contingent
          P.O. BOX 371084                                                       Unliquidated
          PITTSBURGH, PA 15250-7084                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $259,300.55
          ADOBE SYSTEMS INCORPORATED                                            Contingent
          29322 NETWORK PLACE                                                   Unliquidated
          CHICAGO, IL 60673-1293                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,450.67
          ADP, LLC                                                              Contingent
          P.O. BOX 842875                                                       Unliquidated
          BOSTON, MA 02284-2875                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,109,291.92
          ADVENTURA MALL VENTURE                                                Contingent
          P.O BOX 865006                                                        Unliquidated
          ORLANDO, FL 32886                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $146.37
          AIR INCORPORATED                                                      Contingent
          8 FORGE PKWY                                                          Unliquidated
          FRANKLIN, MA 02038                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,615.00
          AKAMAI TECHNOLGOIES, INC.                                             Contingent
          P.O. BOX 26590                                                        Unliquidated
          NEW YORK, NY 10087-6590                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 34 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 211 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $938.13
          ALABAMA POWER                                                         Contingent
          P.O. BOX 242                                                          Unliquidated
          BIRMINGHAM, AL 35292                                                  Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,016.84
          ALARM NEW ENGLAND, LLC                                                Contingent
          65 INWOOD ROAD                                                        Unliquidated
          ROCKY HILL, CT 06067-3440                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $535.10
          ALL STATES MALL SERVICES II                                           Contingent
          CUST. #XX-XXXXXXX                                                     Unliquidated
          P.O BOX 93717                                                         Disputed
          LAS VEGAS, NV 89193
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.65
          ALL STATES MALL SERVICES, II                                          Contingent
          CUSTOMER #XX-XXXXXXX                                                  Unliquidated
          P.O. BOX 93717                                                        Disputed
          LAS VEGAS, NV 89193
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $145,386.52
          ALLEN PREMIUM OUTLETS, L.P.                                           Contingent
          P.O. BOX 827776                                                       Unliquidated
          PHILADELPHIA, PA 19182-7776                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $691.00
          ALLIANCE MECHANICAL                                                   Contingent
          P.O. BOX 666                                                          Unliquidated
          ESSEX JUNCTION, VT 05453                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $399.54
          ALLIED FLOORING AND PAINT                                             Contingent
          350 MAIN STREET                                                       Unliquidated
          AGAWAM, MA 01001                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 35 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 212 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,488.30
          ALLIED PRINTING SERVICE, INC.                                         Contingent
          ONE ALLIED WAY, P.O. BOX 850                                          Unliquidated
          MANCHESTER, CT 06045                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,225.50
          ALLSTATE PAPER BOX CO.                                                Contingent
          223 RAYMOND BLVD.                                                     Unliquidated
          NEWARK, NJ 07105                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,567.56
          ALLUVION COMMUNICATIONS, INC.                                         Contingent
          ACCT. # 0217005098                                                    Unliquidated
          7065 W ALLISON RD., BOX 5020                                          Disputed
          CHANDLER, AZ 85226-5252
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.55
          AMALGAMATED LIFE INSURANCE                                            Contingent
          COMPANY                                                               Unliquidated
          P.O. BOX 5429                                                         Disputed
          WHITE PLAINS, NY 10602-5429
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $591,080.17
          AMALGAMATED NATIONAL HEALTH FUND                                      Contingent
          P.O. BOX 5426                                                         Unliquidated
          WHITE PLAINS, NY 10602-5426                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,478.00
          AMALGAMATED NATIONAL HEALTH FUND                                      Contingent
          -                                                                     Unliquidated
          P.O. BOX 5426                                                         Disputed
          WHITE PLAINS, NY 10602-5426
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $241.73
          AMALGAMATED RETAIL RET. FUND NEW                                      Contingent
          YO                                                                    Unliquidated
          305 SEVENTH AVE., 7TH FL                                              Disputed
          NEW YORK, NY 10001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 36 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 213 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33.89
          AMALGAMATED SOCIAL BENEFITS ASSOC.                                    Contingent
          333 SOUTH ASHLAND BLVD.                                               Unliquidated
          CHICAGO, IL 60607-3333                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,011.42
          AMAZON MEDIA GROUP, LLC                                               Contingent
          P.O. BOX 24651                                                        Unliquidated
          SEATTLE, WA 98124-0651                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $336,880.10
          AMAZON WEB SERVICES, LLC                                              Contingent
          P.O. BOX 84023                                                        Unliquidated
          SEATTLE, WA 98124-8423                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,060.98
          AMERICAN BAR ASSOCIATION                                              Contingent
          ATTN: DATA ADMINISTRATIVE UNIT                                        Unliquidated
          321 N CLARK STREET                                                    Disputed
          CHICAGO, IL 60654-7598
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,587.74
          AMERICAN EXPRESS                                                      Contingent
          ACCT# XXXX-XXXXX5-73009                                               Unliquidated
          P.O. BOX 1270                                                         Disputed
          NEWARK, NJ 07101-1270
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $837.41
          AMERICAN EXPRESS                                                      Contingent
          ACCT. #XXXX-XXXXX8-68005                                              Unliquidated
          P.O. BOX 1270                                                         Disputed
          NEWARK, NJ 07101-1270
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,975.56
          AMERICAN EXPRESS                                                      Contingent
          ACCT# XXXX-XXXXX3-58005                                               Unliquidated
          P.O. BOX 1270                                                         Disputed
          NEWARK, NJ 07101-1270
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 37 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 214 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,258.00
          AMERICAN EXPRESS TRAVEL RELATED                                       Contingent
          C/O MELLON TR OF NEW ENGLAND, NA                                      Unliquidated
          1 BOSTON PL                                                           Disputed
          BOSTON, MA 02108
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163.24
          AMERICAN INTEGRATED SECURITY                                          Contingent
          GROUP                                                                 Unliquidated
          15-01 132ND STREET                                                    Disputed
          COLLEGE POINT, NY 11356
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,766.87
          AMERICAN SAFETY & SUPPLY, INC.                                        Contingent
          77B NAPIER STREET                                                     Unliquidated
          SPRINGFIELD, MA 01104                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80.53
          ANCHOR ACE HARDWARE                                                   Contingent
          320 ROUTE 46                                                          Unliquidated
          DENVILLE, NJ 07834                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $154.79
          ANDERSON HEATING & COOLING, INC.                                      Contingent
          106 S. CHURCH ST.                                                     Unliquidated
          P.O. BOX 284                                                          Disputed
          MOUNT OLIVE, NC 28365
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          ANDRES A GALINDO                                                      Contingent
          3399 NW 72ND AVE                                                      Unliquidated
          STE 110                                                               Disputed
          MIAMI, FL 33122-1339
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,172.00
          APPAREL GROUP AMERICA LLC.                                            Contingent
          250 BELMONT AVE                                                       Unliquidated
          HALEDON, NJ 07508                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 38 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 215 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,443.96
          ARCH SEWING MACHINE COMPANY                                           Contingent
          659 CALLOWHILL STREET                                                 Unliquidated
          PHILADELPHIA 19123                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $975.00
          ARCHIMEDE GRUDEN USA INC.                                             Contingent
          51 NEWARK ST., STE. 302                                               Unliquidated
          HOBOKEN, NJ 07030                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          AROOJ SHAHID SHEIKH                                                   Contingent
          UNKNOWN                                                               Unliquidated
          Date(s) debt was incurred UNDETERMINED                                Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,365.00
          ART DEPARTMENT LA, INC.                                               Contingent
          2900 COLORADO AVE.,                                                   Unliquidated
          SANTA MONICA, CA 90404                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,762.00
          ARTLIST INC.                                                          Contingent
          195 CHRYSTIE ST., SUITE 700E                                          Unliquidated
          NEW YORK, NY 10002                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,782.00
          ASHEVILLE RETAIL ASSOC., LLC                                          Contingent
          P.O. BOX 603145                                                       Unliquidated
          CHARLOTTE, NC 28260-3145                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $650.41
          ASSOCIATED FIRE PROTECTION                                            Contingent
          100 JACKSON ST.                                                       Unliquidated
          PATERSON, NJ 07501                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 39 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 216 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,077.97
          AT &T                                                                 Contingent
          ACCT. # 030 512 9461 001                                              Unliquidated
          P.O. BOX 105068                                                       Disputed
          ATLANTA, GA 30348-5068
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,303.93
          AT&T                                                                  Contingent
          ACCT. #831-000-7041 639                                               Unliquidated
          P.O. BOX 5019                                                         Disputed
          CAROL STREAM, IL 60197-5019
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,619.34
          AT&T                                                                  Contingent
          P.O. BOX 5019                                                         Unliquidated
          CAROL STREAM, IL 60197-5019                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,870.71
          AT&T                                                                  Contingent
          ACCT. #8003-084-5004                                                  Unliquidated
          P.O. BOX 5019                                                         Disputed
          CAROL STREAM, IL 60197-5019
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $417.30
          AT&T                                                                  Contingent
          ACCT. 088 091 4051 316 5                                              Unliquidated
          P.O. BOX 5025                                                         Disputed
          CAROL STREAM, IL 60197-5025
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90.55
          AT&T
          ACCT. #250 626-8667 4475                                              Contingent
          TEL. #2506268667                                                      Unliquidated
          P.O. BOX 5025                                                         Disputed
          CAROL STREAM, IL 60197-5025
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,821.32
          AT&T MOBILITY                                                         Contingent
          ACCT. #287273856248                                                   Unliquidated
          P.O. BOX 6463                                                         Disputed
          CAROL STREAM, IL 60197-6463
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 40 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 217 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,842.12
          AT&T MOBILITY-CC                                                      Contingent
          P.O. BOX 5085                                                         Unliquidated
          CAROL STREAM, IL 60197                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $79,369.80
          ATLANTA OUTLET SHOPPES                                                Contingent
          P.O. BOX 809324                                                       Unliquidated
          CHICAGO, IL 60680-9324                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $87,773.78
          ATLANTIC CITY ASSOCIATES, LLC                                         Contingent
          P.O. BOX 417340                                                       Unliquidated
          BOSTON, MA 02241-7340                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,159.43
          ATLANTIC CORPORATION                                                  Contingent
          P.O. BOX 60002                                                        Unliquidated
          CHARLOTTE, NC 28260                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64.20
          ATLANTICLEAR WINDOW CLEANING                                          Contingent
          P.O. BOX 223875                                                       Unliquidated
          WEST PALM BEACH, FL 33422-3875                                        Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49.42
          ATMOS ENERGY/630872/740353                                            Contingent
          PO BOX 630872                                                         Unliquidated
          CINCINNATI, OH 45263-0872                                             Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,898.59
          ATRIUM STAFFING L.L.C.                                                Contingent
          625 LIBERTY AVE., SUITE 200                                           Unliquidated
          PITTSBURGH, PA 15222                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 41 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 218 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,623.05
          AUGUSTA PROPERTIES, INC.                                              Contingent
          P.O. BOX 2279                                                         Unliquidated
          DARIEN, CT 06820                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,921.76
          AURORA FARMS PREMIUM OUTLETS, L.P.                                    Contingent
          P.O. BOX 822892                                                       Unliquidated
          PHILADELPHIA, PA 19182-2892                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $776.30
          AVANT BUSINESS SERVICES                                               Contingent
          GRAND CENTRAL STATION                                                 Unliquidated
          P.O. BOX 5952                                                         Disputed
          NEW YORK, NY 10163-5952
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,959.49
          AVERY DENNISON                                                        Contingent
          15178 COLLECTIONS CENTER DRIVE                                        Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $404.13
          AVERY SEPTIC SERVICE                                                  Contingent
          64 FIELD ROAD, UNIT 1A                                                Unliquidated
          SOMERS, CT 06071                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,337.01
          AW GIFFORD, INC.                                                      Contingent
          11 LYMAN STREET                                                       Unliquidated
          SPRINGFIELD, MA 01103                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.04
          B & H FOTO & ELECTRONICS CORP.                                        Contingent
          420 9TH AVE.                                                          Unliquidated
          NEW YORK, NY 10001                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 42 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 219 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.75
          B&G LIEBERMAN CO., INC.                                               Contingent
          2420 DISTRIBUTION STREET                                              Unliquidated
          CHARLOTTE, NC 28203                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,008.47
          B-G MECHANICAL SERVICE, INC.                                          Contingent
          12 SECOND AVENUE                                                      Unliquidated
          CHICOPEE, MA 01020                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,577.36
          B.A.W. PLASTICS, INC.                                                 Contingent
          CENTURY III BUSINESS CENTRE                                           Unliquidated
          2148 CENTURY DRIVE                                                    Disputed
          JEFFERSON HILLS, PA 15025
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $75,507.28
          BAKER & MCKENZIE LLP                                                  Contingent
          452 FIFTH AVENUE                                                      Unliquidated
          NEW YORK, NY 10018                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $462.64
          BARUDAN AMERICA, INC.                                                 Contingent
          30901 CARTER ST., SUITE A                                             Unliquidated
          SOLON, OH 44139-3519                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $135,856.34
          BAYER RETAIL COMPANY, LLC                                             Contingent
          P.O. BOX 740455                                                       Unliquidated
          C/O BRC HOLDING COMPANY, LLC                                          Disputed
          ATLANTA, GA 30374-0455
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,854.52
          BAYSHORE SHOPPING CENTER PPTY                                         Contingent
          OWNER                                                                 Unliquidated
          P.O. BOX 208261                                                       Disputed
          DALLAS, TX 75320
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 43 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 220 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $182,373.53
          BDG MEDIA, INC.                                                       Contingent
          315 PARK AVENUE SOUTH, 12TH FL                                        Unliquidated
          NEW YORK, NY 10010                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,575.00
          BEEKMAN TOWERS HOLDING, LLC                                           Contingent
          3 MITCHELL PLACE                                                      Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.00
          BELYEU CLEANING SERVICES                                              Contingent
          P.O. BOX 3063                                                         Unliquidated
          SUMMERVILLE, SC 29484                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,833.33
          BERENSON FREEPORT ASSOCIATES, LLC                                     Contingent
          C/O BERENSON ASSOCIATES, INC.                                         Unliquidated
          109 STATE ST.,STE. 403                                                Disputed
          BOSTON, MA 02116
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,889.00
          BEST REFRIGERATION                                                    Contingent
          3315 E RUSSELL RD. A-4 #276                                           Unliquidated
          LAS VEGAS, NV 89120-3477                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          BEVERLY CENTER                                                        Contingent
          8500 BEVERLY BLVD., SUITE 501                                         Unliquidated
          ATTN: GENERAL MANAGER                                                 Disputed
          LOS ANGELES, CA 90048
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,115.00
          BEVERLY HILLS TRANSFER & STORAGE                                      Contingent
          CO                                                                    Unliquidated
          15500 S. MAIN STREET                                                  Disputed
          GARDENA, CA 90248
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 44 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 221 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,099.29
          BFO FACTORY SHOPPES, LLC                                              Contingent
          75 REMITTANCE DR., DEPT. 3154                                         Unliquidated
          CHICAGO, IL 60675-3154                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          BICOASTAL FITTING MODELS                                              Contingent
          446 EAST 86TH ST., SUITE 4F                                           Unliquidated
          NEW YORK, NY 10028                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,202.51
          BILTMORE FASHION PARK                                                 Contingent
          P.O. BOX 31001-2178                                                   Unliquidated
          PASADENA, CA 91110                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $73,568.99
          BIRCH RUN OUTLETS II, L.L.C.                                          Contingent
          P.O. BOX 776330                                                       Unliquidated
          CHICAGO, IL 60677-6330                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,794.00
          BISSELL COMMERCIAL                                                    Contingent
          100 ARMSTRONG RD., SUITE 101                                          Unliquidated
          PLYMOUTH, MA 02360                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17.57
          BLACK HILLS ENERGY                                                    Contingent
          PO BOX 6001                                                           Unliquidated
          RAPID CITY, SD 57709-6001                                             Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23.09
          BLACK HILLS ENERGY                                                    Contingent
          PO BOX 6001                                                           Unliquidated
          RAPID CITY, SD 57709-6001                                             Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 45 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 222 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,073.82
          BLACKHAWK ENGAGEMENT SOLUTIONS                                        Contingent
          C/O WELLS FARGO                                                       Unliquidated
          BLACKHAWK NETWORK, INC.                                               Disputed
          ATLANTA, GA 31193-6199
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $69.67
          BLUE METAL, AN INSIGHT COMPANY                                        Contingent
          P.O. BOX 731069                                                       Unliquidated
          DALLAS, TX 75373-1069                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,888.01
          BLUE YONDER, INC.                                                     Contingent
          P.O. BOX 202621                                                       Unliquidated
          DALLAS, TX 75320-2621                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $892.61
          BLUEBONNET ELECTRIC COOPERATIVE                                       Contingent
          PO BOX 240                                                            Unliquidated
          GIDDINGS, TX 78942-0240                                               Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,804.74
          BLUEGRASS OUTLET SHOPPES CMBS,                                        Contingent
          LLC                                                                   Unliquidated
          P.O. BOX 809264                                                       Disputed
          CHICAGO, IL 60680-9264
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3.44
          BOB HAGEN                                                             Contingent
          UNKNOWN                                                               Unliquidated
          Date(s) debt was incurred      UNDETERMINED                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $670.00
          BOBBLE LTD                                                            Contingent
          10 SEMLEY ROAD, BRIGHTON                                              Unliquidated
          EAST SUSSEX, BN1 6EP GB                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 46 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 223 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,957.24
          BOC INTERNATIONAL INC.                                                Contingent
          23 DRYDOCK AVENUE, SUITE 510E                                         Unliquidated
          BOSTON, MA 02210                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $758,944.77
          BORDERFREE                                                            Contingent
          292 MADISON AVENUE; 5TH FLOOR                                         Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.83
          BPNY PLUMBING & HEATING                                               Contingent
          P.O. BOX 2068                                                         Unliquidated
          ASTORIA, NY 11102                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,632.16
          BRAME SPECIALTY COMPANY, INC.                                         Contingent
          P.O. BOX 271                                                          Unliquidated
          DURHAM, NC 27702                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $138,684.66
          BRANDED GROUP                                                         Contingent
          222 S. HARBOR BLVD., SUITE 500                                        Unliquidated
          ANAHEIM, CA 92805                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $965.76
          BRASK MALL SERVICES                                                   Contingent
          CUSTOMER #XX-XXXXXXX                                                  Unliquidated
          P.O. BOX 800305                                                       Disputed
          HOUSTON, TX 77280-0305
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $525.46
          BRASK MALL SERVICES                                                   Contingent
          CUSTOMER #XX-XXXXXXX                                                  Unliquidated
          P.O BOX 800305                                                        Disputed
          HOUSTON, TX 77280-0305
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 47 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 224 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $681.06
          BRASK MALL SERVICES I                                                 Contingent
          CUSTOMER # XX-XXXXXXX                                                 Unliquidated
          P.O BOX 800335                                                        Disputed
          HOUSTON, TX 77280
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $469.38
          BRASK MALL SERVICES I                                                 Contingent
          ACCT. #XX-XXXXXXX                                                     Unliquidated
          P.O. BOX 800335                                                       Disputed
          HOUSTON, TX 77280
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $222.08
          BRASK MALL SERVICES I                                                 Contingent
          CUSTOMER #XX-XXXXXXX                                                  Unliquidated
          P.O. BOX 800335                                                       Disputed
          HOUSTON, TX 77280
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,303.22
          BRASK MALL SERVICES II                                                Contingent
          CUSTOMER #XX-XXXXXXX                                                  Unliquidated
          P.O. BOX 55287                                                        Disputed
          HOUSTON, TX 77255
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,317.38
          BRINKS INCORPORATED                                                   Contingent
          7373 SOLUTIONS CENTER                                                 Unliquidated
          CHICAGO, IL 60677-7003                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $584.31
          BROADWAY LIGHTING & ELECTRIC CORP.                                    Contingent
          125 HALF MILE ROAD, STE. 200                                          Unliquidated
          RED BANK, NJ 07701                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,333.34
          BROOKS, TORREY & SCOTT, INC.                                          Contingent
          431 POST ROAD EAST, OFFICE 16                                         Unliquidated
          WESTPORT, CT 06880                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 48 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 225 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $841.97
          BROTHERS HARDWARE LLC                                                 Contingent
          26 WEST 38TH STREET                                                   Unliquidated
          NEW YORK, NY 10018                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $929.98
          BTCI LIMITED PARTNERSHIP
          30 IVAN ALLEN JR. BLVD., STE. 900                                     Contingent
          AVISON YOUNG ATLANTA, LLC                                             Unliquidated
          REF: FORT MYERS                                                       Disputed
          ATLANTA, GA 30308
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,423.85
          BUCKEYE BUSINESS PRODUCTS, INC.                                       Contingent
          P.O. BOX 392340                                                       Unliquidated
          CLEVELAND, OH 44193                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $325,275.62
          BUNZL RETAIL SERVICES, LLC                                            Contingent
          7351 BOONE AVE. N                                                     Unliquidated
          BROOKLYN PARK, MN 55428-1007                                          Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,774.96
          BURRELLES LUCE                                                        Contingent
          30 B VREELAND ROAD                                                    Unliquidated
          P.O. BOX 674                                                          Disputed
          FLORHAM PARK, NJ 07932
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,512.10
          BUTTERFIELD 8                                                         Contingent
          231 HONEY HOLLOW                                                      Unliquidated
          POUND RIDGE, NY 10576                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,066.37
          CA, INC.                                                              Contingent
          P.O. BOX 783591                                                       Unliquidated
          PHILADELPHIA, PA 19178-3591                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 49 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 226 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,885.97
          CADD TECH DESIGN, INC.                                                Contingent
          225 OAKLAND RD., SUITE 105                                            Unliquidated
          SOUTH WINDSOR, CT 06074                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $133,485.76
          CAMARILLO PREMIUM OUTLETS                                             Contingent
          P.O. BOX 822896                                                       Unliquidated
          PHILADELPHIA, PA 19182-2896                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $139,266.91
          CAMPANA 125 LLC                                                       Contingent
          C/O DAVID ADAM REALTY, INC.                                           Unliquidated
          P.O. BOX 5040                                                         Disputed
          WESTPORT, CT 06881
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $321.42
          CANON SOLUTIONS AMERICA, INC.                                         Contingent
          300 COMMERCE SQUARE BLVD.                                             Unliquidated
          BURLINGTON, NJ 08016                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,438.40
          CAPITOL LIGHT                                                         Contingent
          P.O. BOX 418453                                                       Unliquidated
          BOSTON, MA 02241-8453                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,529.00
          CAPTURE-A                                                             Contingent
          221 S. 1ST ST., APT. 1                                                Unliquidated
          BROOKLYN, NY 11211                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,782.36
          CARDINAL COMMERCE                                                     Contingent
          8100 TYLER BOULEVARD                                                  Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 50 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 227 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $173.66
          CARISSA GODWIN                                                        Contingent
          1930 LEMON MINT DRIVE                                                 Unliquidated
          HOOVER, AL 35244                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $259,740.36
          CARLSBAD PREMIUM OUTLETS                                              Contingent
          P.O. BOX 828913                                                       Unliquidated
          PHILADELPHIA, PA 19182-8913                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $61,447.80
          CAROLINA PREMIUM OUTLETS, LLC                                         Contingent
          P.O. BOX 822880                                                       Unliquidated
          PHILADELPHIA, PA 19182-2880                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $448.47
          CASELLA WASTE SYSTEMS, INC.                                           Contingent
          CUSTOMER #30-43446 5                                                  Unliquidated
          P.O. BOX 1372                                                         Disputed
          WILLISTON, VT 05495
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $550.00
          CATHOLIC CHARITIES                                                    Contingent
          275 WEST BROADWAY                                                     Unliquidated
          SOUTH BOSTON, MA 02127                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $61,259.64
          CBL-TRS JOINT VENTURE, LLC                                            Contingent
          CBL -SHOPS AT FRIENDLY, LLC                                           Unliquidated
          P.O. BOX 5598                                                         Disputed
          CAROL STREAM, IL 60197-5598
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $66,286,368.07
          CDV TRUST                                                             Contingent
          11 E 44TH ST.                                                         Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred MAY 2016
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 51 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 228 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $205,000.00
          CDV TRUST                                                             Contingent
          11 E 44TH ST.                                                         Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred MAY 2016
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $5,511,884.20
          CDV TRUST                                                             Contingent
          11 E 44TH ST.                                                         Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred MAY 2016
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,679.77
          CED D/B/A ALL-PHASE ELECTRIC SUPPLY                                   Contingent
          P.O. BOX 780846                                                       Unliquidated
          PHILADELPHIA, PA 19178-0846                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $793.29
          CENTURYLINK                                                           Contingent
          P.O. BOX 4300                                                         Unliquidated
          CAROL STREAM, IL 60197-4300                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $364.49
          CENTURYLINK                                                           Contingent
          ACCT. #426642951                                                      Unliquidated
          P.O. BOX 4300                                                         Disputed
          CAROL STREAM, IL 60197-4300
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65.22
          CENTURYLINK                                                           Contingent
          ACCT. #206 332 0181 481B                                              Unliquidated
          P.O. BOX 91155                                                        Disputed
          SEATTLE, WA 98111-9255
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,702.86
          CEP EXHIBIT PRODUCTIONS, INC.                                         Contingent
          DEPT 20-1118                                                          Unliquidated
          P.O. BOX 5940                                                         Disputed
          CAROL STREAM, IL 60197
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 52 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 229 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,755.13
          CERTEGY PAYMENT SOLUTIONS, LLC                                        Contingent
          P.O. BOX 936733                                                       Unliquidated
          ATLANTA, GA 31193-6733                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,599.95
          CHAGRIN RETAIL, LLC                                                   Contingent
          629 EUCLID AVE., SUITE 1300                                           Unliquidated
          CLEVELAND, OH 44114                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $97,698.24
          CHARLOTTE OUTLETS, LLC                                                Contingent
          CHARLOTTE PREMIUM OUTLETS                                             Unliquidated
          P.O. BOX 826509                                                       Disputed
          PHILADELPHIA, PA 19182-6509
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $155,917.00
          CHELSEA POCONO FINANCE, LLC                                           Contingent
          TENANT ID: TAN-BROOKS                                                 Unliquidated
          P.O, BOX 827653                                                       Disputed
          PHILADELPHIA, PA 19182-7653
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23.84
          CHICAGO & MIDWEST REGIONAL JB                                         Contingent
          LOCALS 05/124/56A                                                     Unliquidated
          333 SOUTH ASHLAND                                                     Disputed
          CHICAGO, IL 60607
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $102,538.04
          CHICAGO PREMIUM OUTLETS                                               Contingent
          P.O. BOX 827894                                                       Unliquidated
          PHILADELPHIA, PA 19182-7894                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,545.02
          CHIPPENHOOK                                                           Contingent
          1825 LAKEWAY DR., STE. 400                                            Unliquidated
          LEWISVILLE, TX 75057                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 53 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 230 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,984.35
          CHLIC                                                                 Contingent
          CLIENT ID: 38622                                                      Unliquidated
          P.O. BOX 644546                                                       Disputed
          PITTSBURGH, PA 15264-4546
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $132,518.53
          CHRISTINE TAYLOR COLLECTION                                           Contingent
          8338 AUSTIN AVENUE                                                    Unliquidated
          MORTON GROVE, IL 60053                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $125,808.56
          CINCINNATI PREMIUM OUTLETS, LLC                                       Contingent
          P.O. BOX 824014                                                       Unliquidated
          PHILADELPHIA, PA 19182-4014                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $896.82
          CINTAS CORPORATION #790                                               Contingent
          CINTAS LOC 790                                                        Unliquidated
          P.O. BOX 630803                                                       Disputed
          CINCINNATI, OH 45263-0803
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $397,345.49
          CIPHER TECH'S INC.                                                    Contingent
          90 BROAD STREET                                                       Unliquidated
          NEW YORK, NY 10004                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $189,622.54
          CITI RETAIL SERVICES                                                  Contingent
          50 NORTHWEST POINT BLVD.                                              Unliquidated
          ELK GROVE VLG, IL 60007                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.96
          CITY CARTING & RECYCLING                                              Contingent
          CUSTOMER #5760                                                        Unliquidated
          P.O. BOX 412574                                                       Disputed
          BOSTON, MA 02241-2574
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 54 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 231 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $86,597.53
          CITY CENTER 33 SOUTH PROPERTY, LLC                                    Contingent
          P.O. BOX 809023                                                       Unliquidated
          CHICAGO, IL 60680-9023                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          CITY OF ALLEN, TX                                                     Contingent
          ALARM PROGRAM                                                         Unliquidated
          P.O. BOX 141209                                                       Disputed
          IRVING, TX 75014-1209
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104.95
          CITY OF PALO ALTO UTILITIES CA                                        Contingent
          PO BOX 7026                                                           Unliquidated
          SAN FRANCISCO, CA 94120-7026                                          Disputed
          Date(s) debt was incurred MAY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.96
          CITY OF PALO ALTO UTILITIES CA                                        Contingent
          PO BOX 7026                                                           Unliquidated
          SAN FRANCISCO, CA 94120-7026                                          Disputed
          Date(s) debt was incurred MAY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,130.96
          CITY OF PALO ALTO UTILITIES CA                                        Contingent
          PO BOX 7026                                                           Unliquidated
          SAN FRANCISCO, CA 94120-7026                                          Disputed
          Date(s) debt was incurred MAY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $5,000,000.00
          CLAUDIO DEL VECCHIO                                                   Contingent
          346 MADISON AVENUE                                                    Unliquidated
          NEW YORK, NY                                                          Disputed
          Date(s) debt was incurred JANUARY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $969.64
          CLEAN SYSTEMS OF AMERICA, INC.                                        Contingent
          162 INDUSTRIAL BOULEVARD                                              Unliquidated
          HANSON, MA 02341                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 55 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 232 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,290.00
          CLICK MODEL MANAGEMENT                                                Contingent
          129 WEST 27TH STREET                                                  Unliquidated
          12TH FLOOR                                                            Disputed
          NEW YORK, NY 10001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $164,990.08
          CLINTON CROSSING PREMIUM OUTLETS                                      Contingent
          P.O. BOX 822905                                                       Unliquidated
          PHILADELPHIA, PA 19182-2905                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80.00
          CLINTON URGENT CARE-OCC MED                                           Contingent
          P.O. BOX 890315                                                       Unliquidated
          CHARLOTTE, NC 28289-0315                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,668.00
          COAST 2 COAST SIGNS                                                   Contingent
          2055 RESEARCH DR.                                                     Unliquidated
          LIVERMORE, CA 94550                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,231.06
          COLORADO MILLS MALL LTD                                               Contingent
          PARTNERSHIP                                                           Unliquidated
          P.O. BOX 403087                                                       Disputed
          ATLANTA, GA 30384-3087
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,260.00
          COLORE DUE S.R.L.                                                     Contingent
          VIA MONTEVIDEO, 19                                                    Unliquidated
          MILANO, 20144 IT                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,743.96
          COLUMBUS OUTLETS, LLC                                                 Contingent
          P.O BOX 419369                                                        Unliquidated
          BOSTON, MA 02241-9369                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 56 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 233 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,757.70
          COM ED                                                                Contingent
          PO BOX 6111                                                           Unliquidated
          CAROL STREAM, IL 60197-6111                                           Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $978.68
          COM ED                                                                Contingent
          PO BOX 6111                                                           Unliquidated
          CAROL STREAM, IL 60197-6111                                           Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,235.03
          COM ED                                                                Contingent
          PO BOX 6111                                                           Unliquidated
          CAROL STREAM, IL 60197-6111                                           Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.51
          COM ED                                                                Contingent
          PO BOX 6111                                                           Unliquidated
          CAROL STREAM, IL 60197-6111                                           Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $301.72
          COMCAST                                                               Contingent
          ACCT. #8773 40 402 0145647                                            Unliquidated
          P.O. BOX 1577                                                         Disputed
          NEWARK, NJ 07101-1577
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.14
          COMCAST                                                               Contingent
          ACCT. #8499 05 226 0023819                                            Unliquidated
          P.O. BOX 70219                                                        Disputed
          PHILADELPHIA, PA 19176-0219
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.78
          COMCAST                                                               Contingent
          ACCT. #8535 11 403 0293944                                            Unliquidated
          P.O. BOX 71211                                                        Disputed
          CHARLOTTE, NC 28272-1211
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 57 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 234 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.15
          COMCAST                                                               Contingent
          ACCT. #8773 10 312 0427265                                            Unliquidated
          P.O. BOX 70219                                                        Disputed
          PHILADELPHIA, PA 19176-0219
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $173.93
          COMCAST                                                               Contingent
          ACCT. #8299 42 063 0770272                                            Unliquidated
          P.O. BOX 3001                                                         Disputed
          SOUTHEASTERN, PA 19398-3001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.61
          COMCAST CABLE                                                         Contingent
          ACCT. #8771 30 001 0494932                                            Unliquidated
          P.O. BOX 3001                                                         Disputed
          SOUTHEASTERN, PA 19398-3001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $482,564.19
          COMMISSION JUNCTION                                                   Contingent
          #774140                                                               Unliquidated
          4140 SOLUTIONS CENTER                                                 Disputed
          CHICAGO, IL 60677-4001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4.80
          COMPLETE PAYMENT RECOVERY                                             Contingent
          SERVICES                                                              Unliquidated
          P.O. BOX 4535                                                         Disputed
          CAROL STREAM, IL 60197-4535
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,101.10
          COMPLETE RECYCLING SOLUTIONS, LLC                                     Contingent
          1075 AIRPORT ROAD                                                     Unliquidated
          FALL RIVER, MA 02720                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.75
          CON EDISON                                                            Contingent
          ACCT. #21 1592 4605 3101 6                                            Unliquidated
          P.O. BOX 1702                                                         Disputed
          NEW YORK, NY 10116-1702
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 58 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 235 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $821.94
          CON EDISON                                                            Contingent
          390 WEST ROUTE 59                                                     Unliquidated
          SPRING VALLEY, NY 10977-5300                                          Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,440.96
          CONCUR TECHNOLOGIES, INC.                                             Contingent
          62157 COLLECTIONS CENTER DR.                                          Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,501.64
          CONKLIN OFFICE FURNITURE                                              Contingent
          56 CANAL STREET                                                       Unliquidated
          HOLYOKE, MA 01040                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,027.53
          CONSTELLATION NEWENERGY/4640                                          Contingent
          PO BOX 4640                                                           Unliquidated
          CAROL STREAM, IL 60197-4640                                           Disputed
          Date(s) debt was incurred JULY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34.48
          CONSTELLATION NEWENERGY/4640                                          Contingent
          PO BOX 4640                                                           Unliquidated
          CAROL STREAM, IL 60197-4640                                           Disputed
          Date(s) debt was incurred JULY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,574.73
          CONTRACT DATASCAN, LP                                                 Contingent
          2941 TRADE CENTER DR., SUITE 100                                      Unliquidated
          CARROLLTON, TX 75007                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,118.61
          CONVEYCO TECHNOLOGIES                                                 Contingent
          PO BOX 1000                                                           Unliquidated
          BRISTOL, CT 06011-1000                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 59 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 236 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25.00
          CONWAY POLICE DEPARTMENT                                              Contingent
          P.O. BOX 538                                                          Unliquidated
          CENTER CONWAY, NH 03813                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,387.15
          COPESAN                                                               Contingent
          P.O. BOX 8442                                                         Unliquidated
          CAROL STREAM, IL 60197-8442                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,240.64
          CORNERSTONE COMMUNICATIONS                                            Contingent
          ACCT. #03005722                                                       Unliquidated
          P.O. BOX 983119, CLIENT ID #311                                       Disputed
          BOSTON, MA 02298-3119
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $499.70
          CORPORATE COFFEE SYSTEMS                                              Contingent
          745 SUMMA AVE.                                                        Unliquidated
          WESTBURY, NY 11590                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          COUNTY OF RIVERSIDE                                                   Contingent
          P.O. BOX 1208                                                         Unliquidated
          RIVERSIDE, CA 92502-1208                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,367.09
          COWORX STAFFING SERVICES                                              Contingent
          412 MT KEMBLE AVE                                                     Unliquidated
          SUITE 200C                                                            Disputed
          MORRISTOWN, NJ 07960
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $995.75
          COX COMMUNICATIONS                                                    Contingent
          ACCT. #001 6610 094125802                                             Unliquidated
          DEPT. 781104, P.O. BOX 78000                                          Disputed
          DETROIT, MI 48278-1104
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 60 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 237 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $870.12
          COX COMMUNICATIONS                                                    Contingent
          ACCT. #5013110069427501                                               Unliquidated
          P.O. BOX 53214                                                        Disputed
          PHOENIX, AZ 85072-3214
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.32
          COX SANITATION & RECYCLING, INC.                                      Contingent
          P.O. BOX 208                                                          Unliquidated
          NORTH ENGLISH, IA 52316                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,883.41
          CP PAPER MERCHANTS                                                    Contingent
          P.O. BOX 1701                                                         Unliquidated
          PAWTUCKET, RI 02862-1656                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.32
          CPS ENERGY                                                            Contingent
          P.O. BOX 2678                                                         Unliquidated
          SAN ANTONIO, TX 78289-0001                                            Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $88,524.51
          CRAIG REALTY GROUP - CASTLE ROCK, L                                   Contingent
          P.O. BOX 740807                                                       Unliquidated
          LOS ANGELES, CA 90074-0807                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,531.73
          CROWLEY LOGISTICS                                                     Contingent
          P.O. BOX 2684                                                         Unliquidated
          CAROL STREAM, IL 60132-2684                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $115,622.76
          CROWN CASTLE FIBER, LLC                                               Contingent
          P.O. BOX 27135                                                        Unliquidated
          NEW YORK, NY 10087-7135                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 61 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 238 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,639.65
          CROWN EQUIPMENT CORPORATION                                           Contingent
          PO BOX 641173                                                         Unliquidated
          CINCINNATI, OH 45264-1173                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,900.00
          CS HUDSON                                                             Contingent
          700 VETERANS MEMORIAL HWY.                                            Unliquidated
          SUITE 215                                                             Disputed
          HAUPPAUGE, NY 11788
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,986.92
          CSC                                                                   Contingent
          PO BOX 13397                                                          Unliquidated
          PHILADELPHIA, PA 19101-3397                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $614.06
          CUBESMART MANAGEMENT, LLC                                             Contingent
          19500 W DIXIE HIGHWAY                                                 Unliquidated
          AVENTURA, FL 33180                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.00
          CULLIGAN WATER CONDITIONING                                           Contingent
          ACCT. #661491                                                         Unliquidated
          1034 AUSTIN STREET                                                    Disputed
          SAN ANTONIO, TX 78208
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $77,453.32
          CVM HOLDINGS CRABTREE VALLEY MALL                                     Contingent
          P.O. BOX 22413                                                        Unliquidated
          NEW YORK, NY 10087                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.00
          D-MAC SEWING REPAIR LLC                                               Contingent
          10212 28TH STREET N.                                                  Unliquidated
          TAMPA, FL 33612                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 62 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 239 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $5,067,641.09
          DAIDOH LIMITED                                                        Contingent
          1-16, SOTOKANDA DAIDO LIMITED, BLDG                                   Unliquidated
          3F                                                                    Disputed
          CHIYODA-KU, 101-0021 JAPAN
                                                                             Basis for the claim:
          Date(s) debt was incurred AUGUST 2011
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,782.78
          DAIDOH LIMITED                                                        Contingent
          1-16, SOTOKANDA DAIDO LIMITED, BLDG                                   Unliquidated
          3F                                                                    Disputed
          CHIYODA-KU, 101-0021 JAPAN
                                                                             Basis for the claim:
          Date(s) debt was incurred AUGUST 2011
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,293.46
          DAIDOH LIMITED                                                        Contingent
          1-16, SOTOKANDA DAIDO LIMITED, BLDG                                   Unliquidated
          3F                                                                    Disputed
          CHIYODA-KU, 101-0021 JAPAN
                                                                             Basis for the claim:
          Date(s) debt was incurred AUGUST 2011
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $134,920.80
          DANBURY MALL, LLC                                                     Contingent
          DANBURY MALL, LLC                                                     Unliquidated
          P.O. BOX 849548                                                       Disputed
          LOS ANGELES, CA 90084-9548
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          DARIEN POLICE FALSE ALARM                                             Contingent
          REDUCTION                                                             Unliquidated
          25 HECKER AVENUE                                                      Disputed
          DARIEN, CT 06820
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,834.75
          DARN IT! INC.                                                         Contingent
          686 BELLEVILLE AVENUE                                                 Unliquidated
          NEW BEDFORD, MA 02745                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,380.48
          DATA CAPTURE SOLUTIONS                                                Contingent
          160 WEST ROAD                                                         Unliquidated
          ELLINGTON, CT 06029                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 63 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 240 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,910.17
          DATASITE, LLC                                                         Contingent
          P.O. BOX 74007252                                                     Unliquidated
          CHICAGO, IL 60674-7252                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,039.76
          DAVIS TECHNOLOGIES GROUP LLC                                          Contingent
          P.O. BOX 2056                                                         Unliquidated
          NEW CITY, NY 10956                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,243.08
          DAYLIGHT TRANSPORT                                                    Contingent
          P.O. BOX 93155                                                        Unliquidated
          LONG BEACH, CA 90809                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,086.00
          DAZIAN                                                                Contingent
          18 CENTRAL BOULEVARD                                                  Unliquidated
          SOUTH HACKENSACK, NJ 07606-1802                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,964.36
          DEL AMO FASHION CENTER                                                Contingent
          P.O. BOX 409657                                                       Unliquidated
          ATLANTA, GA 30384-9657                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72.99
          DELAWARE DEPT OF LABOR                                                Contingent
          EMPLOY TRAINING TAX FUND                                              Unliquidated
          PO BOX 41780                                                          Disputed
          PHILADELPHIA, PA 19101-1780
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $129,663.95
          DELOITTE & TOUCHE LLP                                                 Contingent
          P.O. BOX 844708                                                       Unliquidated
          DALLAS, TX 75284-4708                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 64 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 241 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          DENALI                                                                Contingent
          1251 WATERFRONT PLACE, STE. 200                                       Unliquidated
          PITTSBURGH, PA 15222                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $334.65
          DERRICK O. DYKES                                                      Contingent
          717 RAVENGLASS DRIVE                                                  Unliquidated
          FORT MILL, SC 29715                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $239,319.84
          DESERT HILLS PREMIUM OUTLETS                                          Contingent
          P.O. BOX 822873                                                       Unliquidated
          PHILADELPHIA, PA 19182-2873                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,876.20
          DESTINY USA HOLDINGS, LLC                                             Contingent
          M & T BANK                                                            Unliquidated
          P.O. BOX 8000, DEPT. 691                                              Disputed
          BUFFALO, NY 14267
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,510.05
          DHL EXPRESS USA, INC.                                                 Contingent
          16592 COLLECTIONS CENTER DR.                                          Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,850.30
          DIGITAL COLOR CONCEPTS, INC.                                          Contingent
          256 SHEFFIELD STREET                                                  Unliquidated
          MOUNTAINSIDE, NJ 07092                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $611.52
          DIME EMB, LLC                                                         Contingent
          10495 OLYMPIC DR., SUITE 100                                          Unliquidated
          DALLAS, TX 75220                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 65 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 242 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $363.71
          DIRECTV                                                               Contingent
          P.O. BOX 5006                                                         Unliquidated
          CAROL STREAM, IL 60197-5006                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,093.40
          DISASTER RECOVERY SERVICES, INC.                                      Contingent
          P.O. BOX 989                                                          Unliquidated
          REMSENBURG, NY 11960                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,293.90
          DIXIE DEVELOPMENT CO.                                                 Contingent
          BARTON W. BALDWIN, CPA                                                Unliquidated
          P.O. BOX 999                                                          Disputed
          MOUNT OLIVE, NC 28365
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,800.00
          DNA MODEL MANAGEMENT, INC                                             Contingent
          555 WEST 25TH ST., 6TH FL                                             Unliquidated
          NEW YORK, NY 10001                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,150.71
          DOCUSIGN, INC.                                                        Contingent
          DEPT. 3428, P.O. BOX 123428                                           Unliquidated
          DALLAS, TX 75312-3428                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,082.22
          DOLPHIN MALL ASSOCIATES LLC                                           Contingent
          DEPT, 189501, P.O. BOX 67000                                          Unliquidated
          DETROIT, MI 48267-1895                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $282,870.00
          DONALD R. BORG CONSTRUCTION CO., IN                                   Contingent
          930 MORSE AVENUE                                                      Unliquidated
          SCHAUMBURG, IL 60193                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 66 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 243 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,599.40
          DORAN MANUFACTURING CORP                                              Contingent
          6261 POWERS AVENUE                                                    Unliquidated
          JACKSONVILLE, FL 32217                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,278.20
          DOWNTOWN SUMMERLIN                                                    Contingent
          P.O. BOX 205206, DEPT. 205202                                         Unliquidated
          DALLAS, TX 75320-5206                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,559.65
          DRIVE IN 24 LLC                                                       Contingent
          443 WEST 18TH                                                         Unliquidated
          NEW YORK, NY 10011                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          DRIVETRAIN ADVISORS                                                   Contingent
          410 PARK AVENUE, SUITE 900                                            Unliquidated
          NEW YORK, NY 10022                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,451.35
          DSV AIR & SEA INC                                                     Contingent
          P.O. BOX 200876                                                       Unliquidated
          PITTSBURGH, PA 15251-0876                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,207.61
          DUGGAL VISUAL SOLUTIONS, INC.                                         Contingent
          63 FLUSHING AVE. BLDG 25                                              Unliquidated
          ATTN: ACCOUNTS RECEIVABLE                                             Disputed
          BROOKLYN, NY 11205
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.80
          DUKE ENERGY PROGRESS                                                  Contingent
          PO BOX 1003                                                           Unliquidated
          CHARLOTTE, NC 28201-1003                                              Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 67 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 244 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.46
          DUKE ENERGY/70515/70516                                               Contingent
          P.O. BOX 70516                                                        Unliquidated
          CHARLOTTE, NC 28272-0516                                              Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,314.98
          DUKE ENERGY/70515/70516                                               Contingent
          P.O. BOX 70516                                                        Unliquidated
          CHARLOTTE, NC 28272-0516                                              Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,334.58
          DWM COMPREHENSIVE FACILITY                                            Contingent
          SOLUTION                                                              Unliquidated
          2 NORTHWAY LANE, SUITE B                                              Disputed
          LATHAM, NY 12110
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $853.68
          E-COMMERCE ONE TIME VENDOR                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      UNDETERMINED                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $570.48
          E.J. HARRISON & SONS, INC.                                            Contingent
          ACCT.#1-0071630 5                                                     Unliquidated
          P.O. BOX 4009                                                         Disputed
          VENTURA, CA 93007-4009
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $967.59
          EAN SERVICES, LLC                                                     Contingent
          SERVICING NATIONAL CAR RENTAL                                         Unliquidated
          P.O. BOX 402334                                                       Disputed
          ATLANTA, GA 30384-2334
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,356.48
          EASTVIEW MALL LLC                                                     Contingent
          P.O. BOX 8000, DEPT. 976                                              Unliquidated
          BUFFALO, NY 14267                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 68 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 245 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,888.00
          ED & ED T. ENTERPRISES                                                Contingent
          1439 STATE ROUTE 9, #16                                               Unliquidated
          LAKE GEORGE, NY 12845                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,742.31
          EDELKOORT, INC.                                                       Contingent
          26 WASHINGTON SQUARE NORTH                                            Unliquidated
          NEW YORK, NY 10011                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          EF CREATIVE                                                           Contingent
          39 BREVOORT PL, #1                                                    Unliquidated
          BROOKLYN, NY 11216                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $166.00
          EHLERS SERVICES                                                       Contingent
          152 GRANT HILL ROAD                                                   Unliquidated
          COVENTRY, CT 06238                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,237.65
          EL PASO OUTLET CENTER CMBS, LLC                                       Contingent
          P.O. BOX 809347                                                       Unliquidated
          CHICAGO, IL 60680-9347                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,988.84
          ELEGANTE ARTS PACKAGING COMPANY
          LIM
          ROOM 1414, WAH SHING CENTRE                                           Contingent
          11 SHING YIP STREET                                                   Unliquidated
          KWUN TONG                                                             Disputed
          KOWLOON, 999077 HK
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,222.67
          ELIAS SALOMON JAFFE                                                   Contingent
          1323 TUPELO CT                                                        Unliquidated
          NORTH BRUNSWICK, NJ 08902                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 69 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 246 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,210.00
          ELITE MODEL MANAGEMENT CORP.                                          Contingent
          245 FIFTH AVENUE                                                      Unliquidated
          24TH FLOOR                                                            Disputed
          NEW YORK, NY 10016
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $55.39
          ELIZABETH SCHWARTZ                                                    Contingent
          612 ROSS ROAD                                                         Unliquidated
          LEXINGTON, VA 24450                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $368.24
          ELIZABETHTOWN GAS/5412                                                Contingent
          PO BOX 6031                                                           Unliquidated
          BELLMAWR, NJ 08099                                                    Disputed
          Date(s) debt was incurred MAY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49.38
          ELIZABETHTOWN GAS/5412                                                Contingent
          PO BOX 6031                                                           Unliquidated
          BELLMAWR, NJ 08099                                                    Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.00
          ELLIS ENTERPRISES                                                     Contingent
          5737 KANAN RD., #231                                                  Unliquidated
          AGOURA HILLS, CA 91301                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,978.11
          EMCOR SERVICES                                                        Contingent
          NEW ENGLAND MECHANICAL                                                Unliquidated
          55 GERBER ROAD EAST                                                   Disputed
          SOUTH WINDSOR, CT 06074
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,640.00
          ENGAGE2EXCEL                                                          Contingent
          400 O'NEIL BOULEVARD                                                  Unliquidated
          ATTLEBORO, MA 02703                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 70 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 247 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,077.79
          ENGAGEMENT AGENTS                                                     Contingent
          24 EUGENE STREET                                                      Unliquidated
          HAMILTON                                                              Disputed
          ON, L8H 2R3 CA
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,448.19
          ENGIE INSIGHT                                                         Contingent
          1313 NORTH ATLANTIC                                                   Unliquidated
          SPOKANE, WA 99201                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.20
          ENGIE INSIGHT SERVICES, INC.                                          Contingent
          C/O ECOVA-MS 4935                                                     Unliquidated
          P.O. BOX 2440                                                         Disputed
          SPOKANE, WA 99210
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,675.20
          ENSIGHTEN INC.                                                        Contingent
          1741 TECHNOLOGY DR., SUITE 500                                        Unliquidated
          SAN JOSE, CA 95110                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,320.96
          ENTERGY NEW ORLEANS/8106                                              Contingent
          PO BOX 8106                                                           Unliquidated
          BATON ROUGE, LA 70891-8106                                            Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,377.29
          ENTERTAINMENT BENEFITS GROUP, LLC                                     Contingent
          19495 BISCAYNE BLVD., STE. 300                                        Unliquidated
          AVENTURA, FL 33180-2318                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,230.11
          ENVISTA LLC                                                           Contingent
          PO BOX 7047                                                           Unliquidated
          GROUP Q                                                               Disputed
          INDIANAPOLIS, IN 46207
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 71 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 248 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,246.69
          EPCO BUSINESS FORMS                                                   Contingent
          P.O. BOX 536                                                          Unliquidated
          WEST SPRINGFIELD, MA 01090-0536                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $487,883.17
          EPSILON DATA MANAGEMENT, LLC                                          Contingent
          P.O. BOX 713982                                                       Unliquidated
          CINCINNATI, OH 45271-3982                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,003.61
          EPTING DISTRIBUTORS                                                   Contingent
          300 INDUSTRIAL DR.                                                    Unliquidated
          LEXINGTON, SC 29072                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.00
          ERIN WILLIAMS PHOTOGRAPHY                                             Contingent
          63-34 FRESH POND RD., UNIT4A                                          Unliquidated
          RIDGEWOOD, NY 11385                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $129,454.70
          ERY RETAIL PODIUM LLC                                                 Contingent
          P.O. BOX 782608                                                       Unliquidated
          PHILADELPHIA, PA 19178-2608                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,398.16
          ESCREEN, INC.                                                         Contingent
          P.O. BOX 734764                                                       Unliquidated
          DALLAS, TX 75373-4764                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,113.59
          ESKER, INC.                                                           Contingent
          P.O. BOX 44953                                                        Unliquidated
          MADISON, WI 53744-4953                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 72 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 249 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,516.87
          EUROWEST                                                              Contingent
          P.O. BOX 8567                                                         Unliquidated
          ESSEX, VT 05451                                                       Disputed
          Date(s) debt was incurred      UNDETERMINED                        Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $743.04
          EVERGREEN WALK LIFESTYLE CENTER                                       Contingent
          P.O. BOX 2044, DEPT. 7100                                             Unliquidated
          MEMPHIS, TN 38101-2044                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,435.32
          EVERSOURCE ENERGY/56002                                               Contingent
          PO BOX 56002                                                          Unliquidated
          BOSTON, MA 02205-6002                                                 Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          EVISORT                                                               Contingent
          177 BOVET RD., SUITE 400                                              Unliquidated
          SAN MATEO, CA 94402                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $928.00
          EXECUTIVE MEDICAL SERVICES, PC                                        Contingent
          DBA AFFILIATED PHYSICIANS                                             Unliquidated
          15 CANAL ROAD                                                         Disputed
          PELHAM, NY 10803
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,525.00
          EXPEDITORS TRADEWIN, LLC                                              Contingent
          ATTN: ACCOUNTING DEPT.                                                Unliquidated
          1015 THIRD AVENUE, 12TH FLOOR                                         Disputed
          SEATTLE, WA 98104
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,220.17
          EXPERIAN MARKETING SOLUTIONS, LLC                                     Contingent
          P.O. BOX 881971                                                       Unliquidated
          LOS ANGELES, CA 90088-1971                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 73 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 250 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,108.44
          EXPERT JANITORIAL LLC                                                 Contingent
          DBA EXPERT NJS                                                        Unliquidated
          14000 COMMERCE PARKWAY, SUITE D                                       Disputed
          MOUNT LAUREL, NJ 08054
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $113,032.70
          FACEBOOK, INC.                                                        Contingent
          ATTN: ACCOUNTS RECEIVABLE                                             Unliquidated
          15161 COLLECTIONS CENTER DRIVE                                        Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $364.70
          FAIRFIELD COUNTRY DAY SCHOOL                                          Contingent
          2970 BRONSON ROAD                                                     Unliquidated
          FAIRFIELD, CT 06824                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,088.75
          FALSO CARTING, INC.                                                   Contingent
          429 CASANOVA STREET                                                   Unliquidated
          BRONX, NY 10474                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,473.75
          FARRAR FILTER CO., INC.                                               Contingent
          P.O. BOX 2416                                                         Unliquidated
          PATERSON, NJ 07509                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,240.84
          FASHION OUTLETS AT FOXWOODS, LLC                                      Contingent
          P.O. BOX 414225                                                       Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.65
          FASHION OUTLETS OF SANTA FE
          C/O COLLIERS INTERNATIONAL                                            Contingent
          5051 JOURNAL CENTER BLVD., NE, STE                                    Unliquidated
          200                                                                   Disputed
          ALBUQUERQUE, NM 87109
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 74 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 251 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,475.00
          FAST TRACK LOGISTICS                                                  Contingent
          72 NATSISKY FARM ROAD                                                 Unliquidated
          SOUTH WINDSOR, CT 06074                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,616.33
          FEDEX                                                                 Contingent
          P.O. BOX 371461                                                       Unliquidated
          PITTSBURGH, PA 15250-7461                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,839.47
          FEDEX                                                                 Contingent
          100 PHOENIX AVE                                                       Unliquidated
          ENFIELD 06082                                                         Disputed
          Date(s) debt was incurred      UNDETERMINED                        Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $703,078.12
          FEDEX (E REMIT)                                                       Contingent
          P.O. BOX 371461                                                       Unliquidated
          PITTSBURGH, PA 15250-7461                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,497,812.82
          FEDEX ERS                                                             Contingent
          P.O. BOX 371741                                                       Unliquidated
          PITTSBURGH, PA 15250-7741                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,748.34
          FEDEX FREIGHT                                                         Contingent
          P.O BOX 223125                                                        Unliquidated
          PITTSBURGH, PA 15250-2125                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,924.58
          FEDEX GROUND INC                                                      Contingent
          P.O. BOX 371461                                                       Unliquidated
          PITTSBURGH, PA 15250-7461                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 75 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 252 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $437,214.57
          FIFTH AVE OF LI REALTY ASSOCIATES                                     Contingent
          2110 NORTHERN BLVD., SUITE 201                                        Unliquidated
          MANHASSET, NY 11030                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,256.82
          FINOCCHIO BROTHERS                                                    Contingent
          CUSTOMER #8178                                                        Unliquidated
          49 LIBERTY PLACE                                                      Disputed
          STAMFORD, CT 06902
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,161.94
          FIRE SERV                                                             Contingent
          255 40TH STREET                                                       Unliquidated
          BROOKLYN, NY 11232                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.00
          FIRST SOURCE STAFFING SERVICES                                        Contingent
          63 JOHNSON STREET                                                     Unliquidated
          WHITE LAKE, NC 28337                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $73,176.97
          FIRST STERLING GREENWICH CORP.                                        Contingent
          C/O FIRST STERLING CORPORATION                                        Unliquidated
          1650 BROADWAY - SUITE 1200                                            Disputed
          NEW YORK, NY 10019-6833
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29.00
          FISH WINDOW CLEANING #2875                                            Contingent
          2604 ELMWOOD AVE., NO. 128                                            Unliquidated
          TWELVE CORNERS, NY 14618                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          FIT MODELS LLC                                                        Contingent
          124 EAST 40TH ST., SUITE 1103                                         Unliquidated
          NEW YORK, NY 10016                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 76 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 253 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,352.55
          FIVES INTRALOGISTICS CORP.                                            Contingent
          DEPT. 77022, P.O. BOX 77000                                           Unliquidated
          DETROIT, MI 48277-0022                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $164.84
          FLETCHER SEWER & DRAIN, INC.                                          Contingent
          P.O. BOX 554                                                          Unliquidated
          LUDLOW, MA 01056                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,988.62
          FLEUR DE VIE EVENT DECOR INC.                                         Contingent
          131-46 132ND STREET                                                   Unliquidated
          SOUTH OZONE PARK, NY 11420                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,136.52
          FLEXPRINT INTERMEDIATE, LLC                                           Contingent
          2845 N. OMAHA STREET                                                  Unliquidated
          MESA, AZ 85215                                                        Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73.16
          FLORIDA POWER & LIGHT COMPANY (FPL)                                   Contingent
          GENERAL MAIL FACILITY                                                 Unliquidated
          MIAMI, FL 33188-0001                                                  Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $253,997.40
          FORBES TAUBMAN ORLANDO, LLC                                           Contingent
          THE MALL MILLENIA                                                     Unliquidated
          16286 COLLECTION CENTER DR.                                           Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $349,387.00
          FORBES/COHEN FLORIDA PROPERTIES                                       Contingent
          LTD                                                                   Unliquidated
          16156 COLLECTIONS CENTER DR.                                          Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 77 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 254 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,200.00
          FORD MODELS, INC.                                                     Contingent
          11 EAST 26TH STREET, 14TH FLOOR                                       Unliquidated
          ATTN: ACCOUNTS RECEIVABLE                                             Disputed
          NEW YORK, NY 10010
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,061.35
          FORUM SHOPS, LLC                                                      Contingent
          LEASE ID - BROBR//                                                    Unliquidated
          7011 RELIABLE PARKWAY                                                 Disputed
          CHICAGO, IL 60686-0070
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,400.00
          FORWARDPMX LLC                                                        Contingent
          ONE WORLD TRADE CENTER, 63RD FL                                       Unliquidated
          NEW YORK, NY 10007                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,458.41
          FRANKLIN MILLS ASSOCIATES LP                                          Contingent
          P.O. BOX 277867                                                       Unliquidated
          ATLANTA, GA 30384-7867                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          FRIED, FRANK, HARRIS                                                  Contingent
          1 NEW YORK PLAZA                                                      Unliquidated
          NEW YORK, NY 10004                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,066.22
          FRITZ FARM RETAIL COMPANY, LLC                                        Contingent
          C/O BAYER PROPERTIES LLC                                              Unliquidated
          P.O. BOX 679221                                                       Disputed
          DALLAS, TX 75267-9221
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,404.77
          FRONTIER                                                              Contingent
          P.O. BOX 740407                                                       Unliquidated
          CINCINNATI, OH 45274-0407                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 78 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 255 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,263.41
          FRONTIER                                                              Contingent
          ACCT. #860-745-7172-021411-5                                          Unliquidated
          P.O. BOX 740407                                                       Disputed
          CINCINNATI, OH 45274-0407
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.08
          FRONTIER                                                              Contingent
          ACCT. #262 857 3012 052009 5                                          Unliquidated
          P.O. BOX 740407                                                       Disputed
          CINCINNATI, OH 45274-0407
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $179.92
          FRONTIER                                                              Contingent
          ACCT. #860 253 9705 072314-5                                          Unliquidated
          P.O. BOX 740407                                                       Disputed
          CINCINNATI, OH 45274-0407
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $979.88
          FRONTSTREAM                                                           Contingent
          75 REMITTANCE DR., DEPT. 1065                                         Unliquidated
          CHICAGO, IL 60675-1065                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $940.00
          FULL CIRCLE SHIPPING, LLC NJ                                          Contingent
          1319 NORTH BROAD STREET                                               Unliquidated
          HILLSIDE, NJ 07205                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,846.47
          G. SQUARED SA                                                         Contingent
          VIA LUGANETTO 4                                                       Unliquidated
          VIGNANELLO                                                            Disputed
          , 6962 CH
                                                                             Basis for the claim:
          Date(s) debt was incurred      UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,740.88
          G4S SECURE SOLUTIONS (USA) INC.                                       Contingent
          P.O. BOX 277469                                                       Unliquidated
          ATLANTA, GA 30384-7469                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 79 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 256 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,537.56
          GAFFNEY OUTLETS, LLC                                                  Contingent
          P.O. BOX 772839                                                       Unliquidated
          CHICAGO, IL 60677-2839                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,753.88
          GALVESTON OUTLETS, LLC                                                Contingent
          P.O. BOX 417679                                                       Unliquidated
          BOSTON, MA 02241-7679                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,435.87
          GC PIVOTAL, LLC                                                       Contingent
          CUSTOMER #2392383                                                     Unliquidated
          P.O. BOX 842630                                                       Disputed
          DALLAS, TX 75284
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $173,352.00
          GENIUS BUSINESS SOLUTIONS, INC.                                       Contingent
          3403 76 STREET                                                        Unliquidated
          MOLINE, IL 61265                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,750.00
          GEORGE UNDERWOOD, INC.                                                Contingent
          53 3RD ST. APR. 2R                                                    Unliquidated
          BROOKLYN, NY 11231                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $767,134.35
          GEORGETOWN RENAISSANCE, LP                                            Contingent
          P.O. BOX 822475                                                       Unliquidated
          PHILADELPHIA, PA 19182-2475                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $469.89
          GEORGIA POWER                                                         Contingent
          96 ANNEX                                                              Unliquidated
          ATLANTA, GA 30396                                                     Disputed
          Date(s) debt was incurred      JUNE 2020                           Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 80 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 257 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $195.00
          GERMANTOWN STORAGE LLC                                                Contingent
          3275 HACKS CROSS                                                      Unliquidated
          MEMPHIS, TN 38125                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,377.35
          GETTYSBURG OUTLET CENTER CMBS, LLC                                    Contingent
          P.O. BOX 809635                                                       Unliquidated
          CHICAGO, IL 60680                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $462.59
          GFL ENVIRONMENTAL                                                     Contingent
          CUSTOMER ACCT. #000000894                                             Unliquidated
          P.O. BOX 791519                                                       Disputed
          BALTIMORE, MD 21279-1519
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $131,766.48
          GGP LIMITED PARTNERSHIP
          SDS-12-3060, P.O BOX 86                                               Contingent
          PROVIDENCE PLACE                                                      Unliquidated
          ROUSE PROVIDENCE, LLC                                                 Disputed
          MINNEAPOLIS, MN 55486
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.00
          GIBSON, DUNN & CRUTCHER LLP                                           Contingent
          P.O. BOX 840723                                                       Unliquidated
          LOS ANGELES, CA 90084-0723                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,949.07
          GILBERT N. VASSEUR JR.                                                Contingent
          156 BROAD BROOK ROAD                                                  Unliquidated
          ENFIELD, CT 06082                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,729.55
          GILL & GILL ENGINEERING COMPANY                                       Contingent
          6243 PARK AVENUE                                                      Unliquidated
          MORTON GROVE, IL 60053                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 81 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 258 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,023.60
          GILROY PREMIUM OUTLETS, LLC                                           Contingent
          TENANT ID: GIL-BROOKS                                                 Unliquidated
          P.O. BOX 827762                                                       Disputed
          PHILADELPHIA, PA 19182-7762
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          GIRLS IN THE GAME                                                     Contingent
          1401 S. SACRAMENTO DR.                                                Unliquidated
          CHICAGO, IL 60623                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $188,048.34
          GLENWOOD MANAGEMENT CORP.                                             Contingent
          P.O. BOX 374                                                          Unliquidated
          EMERSON, NJ 07630                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $101,246.00
          GLIMCHER PROPERTIES, L.P.                                             Contingent
          TOWN CENTER PLAZA                                                     Unliquidated
          P.O. BOX 645089                                                       Disputed
          CINCINNATI, OH 45264
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,057.52
          GLIMCHER SUPERMALL VENTURE, LLC                                       Contingent
          P.O. BOX 932844                                                       Unliquidated
          CLEVELAND, OH 44193                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,746.22
          GLOBAL EQUIPMENT COMPANY                                              Contingent
          29833 NETWORK PLACE                                                   Unliquidated
          CHICAGO, IL 60673-1298                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $630.65
          GMH FENCE CO.                                                         Contingent
          P.O. BOX 551                                                          Unliquidated
          EAST LONGMEADOW, MA 01028                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 82 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 259 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $555,444.84
          GOLDEN FLEECE FOUNDATION CHARITY                                      Contingent
          346 MADISON AVENUE                                                    Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,158.92
          GOODWAY TECHNOLOGIES                                                  Contingent
          CORPORATION                                                           Unliquidated
          DEPT. 106040, P.O. 150413                                             Disputed
          HARTFORD, CT 06115-0413
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $232,268.31
          GOOGLE, INC.                                                          Contingent
          DEPARTMENT 33654                                                      Unliquidated
          P.O. BOX 39000                                                        Disputed
          SAN FRANCISCO, CA 94139
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,059.20
          GORE & ASSOCIATES MANAGEMENT                                          Contingent
          DBA THE COASTAL CAROLINA GRP                                          Unliquidated
          P.O. BOX 2001                                                         Disputed
          WHITEVILLE, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $815.95
          GRAINGER                                                              Contingent
          DEPT. 880209929                                                       Unliquidated
          PALATINE, IL 60038-0001                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $316,699.73
          GRAND & BENEDICTS, INC.                                               Contingent
          6140 SW MACADAM AVE.                                                  Unliquidated
          PORTLAND, OR 97239                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $142,794.59
          GRAND PRAIRIE OUTLETS, LLC                                            Contingent
          P.O. BOX 748315                                                       Unliquidated
          LOS ANGELES, CA 90074-8315                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 83 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 260 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $437.60
          GRANDE COMMUNICATIONS                                                 Contingent
          ACCT. #8401 0180711 01                                                Unliquidated
          P.O. BOX 679367                                                       Disputed
          DALLAS, TX 75267-9367
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,891.03
          GREEN HILLS MALL TRG LLC                                              Contingent
          P.O. BOX 674523                                                       Unliquidated
          DETROIT, MI 48267-4523                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $475.80
          GREENBRIER TECHNOLOGY CENTER II
          ASS                                                                   Contingent
          4525 MAIN STREET, SUITE 900                                           Unliquidated
          C/O DIVARIS PROPERTY MGMT CORP.                                       Disputed
          VIRGINIA BEACH, VA 23462
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,606.66
          GREENVILLE ONE, LLC                                                   Contingent
          P.O. BOX 2567                                                         Unliquidated
          GREENVILLE, SC 29602                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115.00
          GROSSE POINTE CHAMBER OF                                              Contingent
          COMMERCE                                                              Unliquidated
          63 KERCHEVAL, STE. 16                                                 Disputed
          GROSSE POINTE FARMS, MI 48236
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $126.00
          GROSSE POINTE NEWS                                                    Contingent
          16980 KERCHEVAL AVE.                                                  Unliquidated
          DETROIT, MI 48230                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,190,092.34
          GROSVENOR URBAN RETAIL, LP                                            Contingent
          5500 WISCONSIN, P.O. BOX 823523                                       Unliquidated
          GROSVENOR-5500WISC                                                    Disputed
          PHILADELPHIA, PA 19182-3523
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 84 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 261 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $110,152.36
          GROVE CITY FACTORY SHOPS LP                                           Contingent
          P.O. BOX 776260                                                       Unliquidated
          CHICAGO, IL 60677-6260                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,950.00
          GS1 US                                                                Contingent
          DEPARTMENT 781271                                                     Unliquidated
          PO BOX 78000                                                          Disputed
          DETROIT, MI 48278-1271
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,163.80
          GULF COAST FACTORY SHOPS LP                                           Contingent
          P.O. BOX 776266                                                       Unliquidated
          CHICAGO, IL 60677-6266                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30.00
          H2O TO GO                                                             Contingent
          4345 WEST TOMPKINS                                                    Unliquidated
          LAS VEGAS, NV 89103                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $259.80
          HALL ELECTRICAL SERVICES, INC.                                        Contingent
          P.O. BOX 292813                                                       Unliquidated
          LEWISVILLE, TX 75029-2813                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,026.00
          HARGRAY COMMUNICATIONS                                                Contingent
          P.O. BOX 100116                                                       Unliquidated
          HARGRAY REMITTANCE CENTER                                             Disputed
          COLUMBIA, SC 29202-3116
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.77
          HARTFORD ELECTRIC SUPPLY CO., I                                       Contingent
          INWOOD BUSINESS PARK                                                  Unliquidated
          30 INWOOD RD, SUITE 1                                                 Disputed
          ROCKY HILL, CT 06067
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 85 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 262 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,608.00
          HARTFORD FINANCIAL SERVICES, INC.                                     Contingent
          P.O. BOX 415738                                                       Unliquidated
          BOSTON, MA 02241-5738                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,179.20
          HARVARD MAINTENANCE, INC.                                             Contingent
          59 MAIDEN LANE, 17TH FLOOR                                            Unliquidated
          NEW YORK, NY 10038-4649                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $175,000.00
          HEAD OF THE CHARLES REGATTA, INC.                                     Contingent
          LOCKBOX #847842                                                       Unliquidated
          BOSTON, MA 02284-7842                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $112,572.19
          HELP II, LLC                                                          Contingent
          C/O HARBOR EAST MGMT. GROUP                                           Unliquidated
          650 S. EXETER ST., SUITE 200                                          Disputed
          BALTIMORE, MD 21202
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,034.71
          HEMSTER, INC.                                                         Contingent
          1390 MARKET ST., FL. 2                                                Unliquidated
          SAN FRANCISCO, CA 94102                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $557,761.92
          HG GALLERIA, LLC                                                      Contingent
          2088 PAYSPHERE CIRCLE                                                 Unliquidated
          CHICAGO, IL 60674                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,600.00
          HG GALLERIA, LLC                                                      Contingent
          5085 WESTHEIMER, SUITE 4850                                           Unliquidated
          HOUSTON, TX 77056                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 86 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 263 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,050.00
          HIREBRIDGE LLC                                                        Contingent
          3200 N UNIVERSITY DR., SUITE 214                                      Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,283.37
          HOCKER OXMOOR, LLC                                                    Contingent
          SDS-12-3059, P.O. BOX 86                                              Unliquidated
          MINNEAPOLIS, MN 55486                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,144.50
          HOLIDAY FOLIAGE, INC.                                                 Contingent
          2592 OTAY CENTER DRIVE                                                Unliquidated
          SAN DIEGO, CA 92154                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,835.75
          HONEYWELL SCANNING & MOBILITY                                         Contingent
          62408 COLLECTIONS CENTER DR.                                          Unliquidated
          CHICAGO, IL 60693-0624                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          HORRY COUNTY                                                          Contingent
          P.O. BOX 1236                                                         Unliquidated
          CONWAY, SC 29528                                                      Disputed
          Date(s) debt was incurred      UNDETERMINED                        Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.53
          HOTWIRE COMMUNICATIONS                                                Contingent
          CUSTOMER #1805422-1                                                   Unliquidated
          P.O. BOX 1187                                                         Disputed
          BALA-CYNWYD, PA 19004-5187
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.87
          HTC                                                                   Contingent
          ACCT. #08466080                                                       Unliquidated
          P.O. BOX 1819                                                         Disputed
          CONWAY, SC 29528-1819
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 87 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 264 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,656.48
          HUMANA HEALTH PLANS OF PUERTO
          RICO,                                                                 Contingent
          CALL BOX 70228                                                        Unliquidated
          SAN JUAN                                                              Disputed
          , 00936 PR
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $619.14
          I-AUTOMATION SOLUTIONS, INC.                                          Contingent
          10 LARSEN WAY                                                         Unliquidated
          ATTLEBORO FALLS, MA 02763                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $101,075.80
          IBM CORPORATION                                                       Contingent
          P.O. BOX 643600                                                       Unliquidated
          PITTSBURGH, PA 15264-3600                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,600.00
          IMG MODELS, INC.                                                      Contingent
          PENTHOUSE NORTH                                                       Unliquidated
          304 PARK AVENUE SOUTH, 12TH FLOOR                                     Disputed
          NEW YORK, NY 10010
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $157,284.77
          IMI MARKET STREET LLC                                                 Contingent
          P.O. BOX 846133                                                       Unliquidated
          DALLAS, TX 75284-6133                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,445.76
          IMPACT SERVICE GROUP                                                  Contingent
          871 ETHAN ALLEN HWY, SUITE 205                                        Unliquidated
          RIDGEFIELD, CT 06877                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $164.48
          IMPERIAL COMMERCIAL CLEANING, INC.                                    Contingent
          151 DIXON AVENUE                                                      Unliquidated
          AMITYVILLE, NY 11701                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 88 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 265 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,179.65
          INDIANAPOLIS POWER & LIGHT (IPL)                                      Contingent
          P.O. BOX 110                                                          Unliquidated
          INDIANAPOLIS, IN 46206-0110                                           Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $744.46
          INDUSTRIAL TECHNICAL SERVICES, INC                                    Contingent
          251 UNION STREET                                                      Unliquidated
          WESTFIELD, MA 01085                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $181,879.20
          INFINITY GLOBAL, INC.                                                 Contingent
          P.O. BOX 10908                                                        Unliquidated
          DANVILLE, VA 24543                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,085.00
          INFOR (US) INC.                                                       Contingent
          NW 7418, P.O. BOX 1450                                                Unliquidated
          MINNEAPOLIS, MN 55485-7418                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,325.26
          INFORMATIVE DESIGN GROUP, INC.                                        Contingent
          1233 20TH ST NW, SUITE 725                                            Unliquidated
          WASHINGTON, DC 20036                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,097.66
          INFOSHRED, LLC                                                        Contingent
          3 CRAFTSMAN ROAD                                                      Unliquidated
          EAST WINDSOR, CT 06088                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128.25
          INNOVATIVE ELECTRONIC SYSTEMS, LLC                                    Contingent
          432 KELLEY DR., SUITE E                                               Unliquidated
          WEST BERLIN, NJ 08091                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 89 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 266 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $104,809.55
          INNOVATIVE INFORMATION SOLUTION                                       Contingent
          61 INTERSTATE LANE                                                    Unliquidated
          WATERBURY, CT 06705                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $531,163.28
          INSIGHT DIRECT USA, INC.                                              Contingent
          P.O. BOX 731069                                                       Unliquidated
          DALLAS, TX 75373-1069                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,336.13
          INTEGRA PLUMBING, INC.                                                Contingent
          1550 STILLWELL AVENUE                                                 Unliquidated
          BRONX, NY 10461                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,533.75
          INTERNATIONAL COLOR SERVICES                                          Contingent
          CORPOR                                                                Unliquidated
          15550 NORTH 84TH ST. STE 105                                          Disputed
          SCOTTSDALE, AZ 85260
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $996.63
          IRON MOUNTAIN                                                         Contingent
          P.O. BOX 27128                                                        Unliquidated
          NEW YORK, NY 10087-7128                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,803.27
          IVERIFY, INC.                                                         Contingent
          P.O. BOX 776146                                                       Unliquidated
          CHICAGO, IL 60677-6146                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $900.00
          JACARANDA ARCHIVES LTD                                                Contingent
          BEACONSFIELD                                                          Unliquidated
          22 WYCOMBE END                                                        Disputed
          BUCKINGHAMSHIRE, HP9 1NB GB
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 90 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 267 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,312.28
          JACK WHITEHEAD                                                        Contingent
          11909 BRICKSOME AVE., STE. W3                                         Unliquidated
          BATON ROUGE, LA 70816                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $115,061.56
          JACKSON PREMIUM OUTLETS                                               Contingent
          P.O. BOX 822943                                                       Unliquidated
          PHILADELPHIA, PA 19182-2943                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,400.00
          JAG MODELS                                                            Contingent
          20 WEST 20TH ST. 6TH FL, STE 606                                      Unliquidated
          NEW YORK, NY 10011                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,933.00
          JARVIS AWARD, SIGN AND FLAG CO.                                       Contingent
          310 MADISON ST.                                                       Unliquidated
          MADISON, TN 37115                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          JAZZ AT LINCOLN CENTER                                                Contingent
          ATTN: ACCOUNTS RECEIVABLE                                             Unliquidated
          3 COLUMBUS CIRCLE, 12TH FL                                            Disputed
          NEW YORK, NY 10019
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $307.51
          JENNIFER SCHIMMEL                                                     Contingent
          20615 GREENWOOD DRIVE                                                 Unliquidated
          OLYMPIA FIELDS, IL 60461                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $151,116.17
          JERSEY SHORE PREMIUM OUTLETS, LLC                                     Contingent
          P.O. BOX 776307                                                       Unliquidated
          CHICAGO, IL 60677-6307                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 91 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 268 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $184,619.52
          JG ELIZABETH II, LLC                                                  Contingent
          P.O. BOX 775273                                                       Unliquidated
          CHICAGO, IL 60677-5273                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85.00
          JIMMY'S MINIS                                                         Contingent
          COMMERCE PARK                                                         Unliquidated
          4412 DELTA LAKE DRIVE                                                 Disputed
          RALEIGH, NC 27612
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,660.87
          JOHNSON CONTROLS                                                      Contingent
          P.O. BOX 730068                                                       Unliquidated
          DALLAS, TX 75373                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $627.62
          JOHNSON CONTROLS FIRE PROTECTION                                      Contingent
          LP                                                                    Unliquidated
          DEPT. CH 10320                                                        Disputed
          PALATINE, IL 60055-0320
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,762.73
          JOHNSON CONTROLS SECURITY                                             Contingent
          SOLUTIONS                                                             Unliquidated
          P.O. BOX 371994                                                       Disputed
          PITTSBURGH, PA 15250-7994
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,557.43
          JONATHAN CLUB                                                         Contingent
          545 S. FIGUEROA STREET                                                Unliquidated
          LOS ANGELES, CA 90071-1704                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,342.50
          JOSEPH CHIARELLA                                                      Contingent
          63 BAYBERRY ROAD                                                      Unliquidated
          HAMPDEN, MA 01036                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 92 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 269 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $920.47
          JOSEPH M BORGES                                                       Contingent
          300 SOUTH STREET                                                      Unliquidated
          UNIT S5                                                               Disputed
          VERNON ROCKVILLE, CT 06066
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $103,156.41
          JPMA GLOBAL, INC.                                                     Contingent
          7335 HENRI-BOURASSA EAST                                              Unliquidated
          MONTREAL                                                              Disputed
          QC, H1E 3T5 CA
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.91
          JPMORGAN CHASE BANK NA                                                Contingent
          P.O. BOX 15918                                                        Unliquidated
          MAIL SUITE DE1-1401                                                   Disputed
          WILMINGTON, DE 19850
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115.00
          JRM HAULING & RECYCLING                                               Contingent
          CUSTOMER #5869                                                        Unliquidated
          265 NEWBURY STREET                                                    Disputed
          PEABODY, MA 01960-1315
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,907.08
          JUDITH CARROLL                                                        Contingent
          10580 WILSHIRE BLVD., BOX 84                                          Unliquidated
          LOS ANGELES, CA 90024-4515                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125.00
          JUST ELEVATOR INSPECTION SERVICE, I                                   Contingent
          13940 SOUTH LINDER AVE.                                               Unliquidated
          CRESTWOOD, IL 60445                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $146.98
          K & M CAMERA
          DIGITAL DARKROOM & PHOTOGRAPHY,
          INC                                                                   Contingent
          DBA K&M TRIBECA                                                       Unliquidated
          368 BROADWAY                                                          Disputed
          NEW YORK, NY 10013
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 93 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 270 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,230.00
          KAMROWSKI REFINISHING CO., INC.                                       Contingent
          12 BRADFORD ROAD                                                      Unliquidated
          FRAMINGHAM, MA 01701                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37.08
          KANSAS GAS SERVICE                                                    Contingent
          PO BOX 219046                                                         Unliquidated
          KANSAS CITY, MO 64121-9046                                            Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $314,350.78
          KARASS BROADWAY 901, LLC                                              Contingent
          C/O SOLSTICE RESIDENTIAL GROUP                                        Unliquidated
          P.O. BOX 3171                                                         Disputed
          HICKSVILLE, NY 11802-3171
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,920.00
          KATE RYAN, INC.                                                       Contingent
          333 HUDSON STREET, #1002                                              Unliquidated
          NEW YORK, NY 10013                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,773.98
          KBRC REALTY, LLC                                                      Contingent
          ATTN: WALTER LABONTE, JR.                                             Unliquidated
          100 SOUTH MAIN STREET                                                 Disputed
          SHERBORN, MA 01770
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $135,651.76
          KENWOOD MALL, LLC                                                     Contingent
          KENWOOD TOWNE CENTRE                                                  Unliquidated
          SDS-12-3080, P.O. BOX 86                                              Disputed
          MINNEAPOLIS, MN 55486
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,798.83
          KETER ENVIRONMENTAL SERVICES, INC.                                    Contingent
          P.O. BOX 417468                                                       Unliquidated
          BOSTON, MA 02241-7468                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 94 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 271 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,600.00
          KINGSTON INTERNATIONAL DEV. SERVICE                                   Contingent
          6001 LOGAN WAY, APT. C8                                               Unliquidated
          BLADENSBURG, MD 20710                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,488.90
          KINSLEY POWER SYSTEMS                                                 Contingent
          14 CONNECTICUT SOUTH DRIVE                                            Unliquidated
          EAST GRANBY, CT 06026-9738                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $793,603.06
          KLEBAN DARIEN LLC                                                     Contingent
          1189 POST ROAD                                                        Unliquidated
          FAIRFIELD, CT 06824                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,009.50
          KLUK FARBER LAW PLLC                                                  Contingent
          166 MERCER ST., 6B                                                    Unliquidated
          NEW YORK, NY 10012                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,962.66
          KMG HAULING, INC.                                                     Contingent
          CUSTOMER #001707                                                      Unliquidated
          P.O. BOX 650821                                                       Disputed
          POTOMAC FALLS, VA 20165
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,352.74
          KONE INC.                                                             Contingent
          P.O. BOX 7247                                                         Unliquidated
          6082                                                                  Disputed
          PHILADELPHIA, PA 19170
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $195.53
          KOVACS SECURITY SYSTEMS                                               Contingent
          1171 WILLIS AVENUE                                                    Unliquidated
          ALBERTSON, NY 11507                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 95 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 272 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $683,067.25
          KPMG LLP                                                              Contingent
          DEPT. 0511                                                            Unliquidated
          P.O. BOX 120511                                                       Disputed
          DALLAS, TX 75312-0511
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $176,685.44
          LA CANTERA RETAIL LIMITED PARTNERSH                                   Contingent
          THE SHOPS AT LA CANTERA                                               Unliquidated
          SDS-12-2532, P.O. BOX 86                                              Disputed
          MINNEAPOLIS, MN 55486
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,620.23
          LA CIENEGA PARTNERS LIMITED PARTNER                                   Contingent
          DEPT. 58801, P.O. BOX 67000                                           Unliquidated
          DETROIT, MI 48267-0588                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,849.44
          LANCER TRANSPORTATION & LOGISTICS,                                    Contingent
          311 INDUSTRY AVENUE                                                   Unliquidated
          SPRINGFIELD, MA 01104                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,493.69
          LANDA UMPIERRE PSC                                                    Contingent
          P.O. BOX 363642                                                       Unliquidated
          SAN JUAN                                                              Disputed
          , 00936 PR
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,350.42
          LAREDO OUTLET SHOPPES, LLC                                            Contingent
          P.O. BOX 809643                                                       Unliquidated
          CHICAGO, IL 60680-8802                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $97,557.92
          LAS AMERICAS PREMIUM OUTLETS, LLC                                     Contingent
          P.O. BOX 822596                                                       Unliquidated
          PHILADELPHIA, PA 19182-2596                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 96 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 273 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $135,970.74
          LAS VEGAS NORTH PREMIUM OUTLETS                                       Contingent
          P.O. BOX 827724                                                       Unliquidated
          PHILADELPHIA, PA 19182-7724                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $152,102.46
          LAS VEGAS SOUTH OUTLETS, LLC                                          Contingent
          P.O BOX 827695                                                        Unliquidated
          PHILADELPHIA, PA 19182-7695                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $520.68
          LEANNE P STRUCK                                                       Contingent
          7817 PARK LANE                                                        Unliquidated
          ROWLETT, TX 75088                                                     Disputed
          Date(s) debt was incurred      UNDETERMINED                        Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,687.22
          LEBANON REALTY LLC                                                    Contingent
          C/O NAMDAR REALTY GROUP                                               Unliquidated
          P.O. BOX 368                                                          Disputed
          EMERSON, NJ 07630
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $129,437.40
          LEE OUTLETS, LLC                                                      Contingent
          P.O BOX 772841                                                        Unliquidated
          CHICAGO, IL 60677-2841                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,691.10
          LEEDS RETAIL CENTER, LLC                                              Contingent
          6200 GRAND RIVER BLVD., STE 446                                       Unliquidated
          LEEDS, AL 35094                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $184,492.84
          LEESBURG CORNER PREMIUM OUTLETS                                       Contingent
          P.O. BOX 822914                                                       Unliquidated
          PHILADELPHIA, PA 19182-2914                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 97 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 274 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $573.55
          LEGACY PLACE PROPERTIES, LLC                                          Contingent
          P.O. BOX 782697                                                       Unliquidated
          PHILADELPHIA, PA 19178-2697                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $517,216.88
          LENOX SQUARE                                                          Contingent
          P.O. BOX 772809                                                       Unliquidated
          CHICAGO, IL 60677-2809                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,052.74
          LIBERTY MUTUAL INSURANCE GROUP                                        Contingent
          P.O. BOX 2027                                                         Unliquidated
          KEENE, NH 03431-7027                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,317.40
          LIBERTY REALTY OUTLET, LLC                                            Contingent
          C/O NAMDAR REALTY GROUP                                               Unliquidated
          P.O. BOX 368                                                          Disputed
          EMERSON, NJ 07630
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $276.57
          LIDO LIGHTING                                                         Contingent
          400 OSER AVE #100                                                     Unliquidated
          HAUPPAUGE, NY 11788                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,635.00
          LIFE CARE, INC.                                                       Contingent
          2 ARMSTRONG ROAD                                                      Unliquidated
          SHELTON, CT 06484                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,515.16
          LIGHTHOUSE PLACE PREMIUM OUTLETS                                      Contingent
          TENANT ID MC-BROOKS                                                   Unliquidated
          P.O. BOX 827749                                                       Disputed
          PHILADELPHIA, PA 19182-7749
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 98 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 275 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,206.00
          LINDSAY CONNOLLY, LLC                                                 Contingent
          1229 SHAGBARK RD.                                                     Unliquidated
          COLUMBUS, OH 43230                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,200.04
          LINK MANAGEMENT CORP.                                                 Contingent
          101 BERGEN ST., #3R                                                   Unliquidated
          BROOKLYN, NY 11201                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,715.08
          LINKEDIN CORPORATION                                                  Contingent
          62228 COLLECTIONS CENTER DRIVE                                        Unliquidated
          CHICAGO, IL 60693-0622                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,113.79
          LITTLER MENDELSON, P.C.                                               Contingent
          P.O. BOX 207137                                                       Unliquidated
          DALLAS, TX 75320-7137                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $767.57
          LIVERPOOL CARTING CO., INC.                                           Contingent
          ACCT. #4172                                                           Unliquidated
          5 BRUCKNER BOULEVARD                                                  Disputed
          BRONX, NY 10454
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.48
          LIVERPOOL CARTING CO., INC.                                           Contingent
          ACCT. #4323                                                           Unliquidated
          5 BRUCKNER BLVD.                                                      Disputed
          BRONX, NY 10454
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.76
          LIVERPOOL CARTING CO., INC.                                           Contingent
          ACCT. #4411                                                           Unliquidated
          5 BRUCKNER BLVD.                                                      Disputed
          BRONX, NY 10454
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 99 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 276 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.69
          LM INFORMATION DELIVERY, INC                                          Contingent
          1 SOUTH 3RD STREET, 9TH FLOOR                                         Unliquidated
          EASTON, PA 18042                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $753.00
          LOCAL 274 HEALTH & WELFARE FUND                                       Contingent
          22 S. 22ND ST., MEZANINE FLOOR                                        Unliquidated
          PHILADELPHIA, PA 19103-3005                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,029.00
          LOOS & CO. WIRE ROPE DIVISION                                         Contingent
          P.O. BOX 98                                                           Unliquidated
          POMFRET, CT 06258-0098                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $350,000.00
          LOVE IS NEXT DOOR, LLC                                                Contingent
          P.O. BOX 2528                                                         Unliquidated
          PALM BEACH, FL 33480                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,500.00
          LUCERNEX                                                              Contingent
          DEPT. 3636, P.O. BOX 123636                                           Unliquidated
          DALLAS, TX 75312-3636                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,526.30
          LUCID SOFTWARE                                                        Contingent
          10808 SOUTH RIVER FRONT PARKWAY                                       Unliquidated
          SUITE 650                                                             Disputed
          SOUTH JORDAN, UT 84095
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,809.75
          LYKINS SIGNTEK DEVELOPMENT                                            Contingent
          SPECIALT                                                              Unliquidated
          5935 TAYLOR ROAD                                                      Disputed
          NAPLES, FL 34109
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 100 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 277 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,642.90
          M.A.C. GRADING CO.                                                    Contingent
          P.O. BOX 376                                                          Unliquidated
          AUTRYVILLE, NC 28318                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,594.96
          MACERICH NIAGARA LLC                                                  Contingent
          P.O. BOX 843529                                                       Unliquidated
          LOS ANGELES, CA 90084-3529                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $130,000.00
          MAD MOBILE                                                            Contingent
          4300 W. CYPRESS STREET, SUITE 400                                     Unliquidated
          TAMPA, FL 33607                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54.85
          MADEIRA USA LTD                                                       Contingent
          30 BAYSIDE COURT                                                      Unliquidated
          P.O. BOX 6068                                                         Disputed
          LACONIA, NH 03246
                                                                             Basis for the claim:
          Date(s) debt was incurred      UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,219.22
          MAINETTI USA, INC.                                                    Contingent
          DEPARTMENT AT 40190                                                   Unliquidated
          ATLANTA, GA 31192-0190                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $135,000.00
          MALFITANO ADVISORS                                                    Contingent
          3641 PAONIA STREET                                                    Unliquidated
          BOULDER, CO 80301                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,673.84
          MALL AT CHESTNUT HILL, LLC                                            Contingent
          P.O. BOX 643748                                                       Unliquidated
          PITTSBURGH, PA 15264-3748                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 101 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 278 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,504.26
          MALL AT CONCORD MILLS L.P.                                            Contingent
          P.O. BOX 100451                                                       Unliquidated
          ATLANTA, GA 30384-0451                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $88,413.80
          MALL AT NORTHSHORE, LLC                                               Contingent
          14202 COLLECTIONS CENTER DRIVE                                        Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,725.10
          MANCHESTER SQ. PARTNER LP                                             Contingent
          C/O VANDERBILT EQUITIES CO.                                           Unliquidated
          P.O. BOX 1317                                                         Disputed
          MANCHESTER CENTER, VT 05255
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $577,233.72
          MANHATTAN ASSOCIATES                                                  Contingent
          P.O. BOX 405696                                                       Unliquidated
          ATLANTA, GA 30384-5696                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,744.72
          MANSFIELD PAPER COMPANY, INC.                                         Contingent
          380 UNION STREET                                                      Unliquidated
          P.O. BOX 1070                                                         Disputed
          WEST SPRINGFIELD, MA 01090
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.91
          MARIO A GUZMAN                                                        Contingent
          7652 MISSION SUMMIT                                                   Unliquidated
          BOERNE, TX 78015                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,360.00
          MARK EDWARD INC.                                                      Contingent
          330 W 38TH ST., SUITE 507                                             Unliquidated
          NEW YORK, NY 10018                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 102 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 279 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,915.00
          MARK MIGDAL & HAYDEN                                                  Contingent
          80 SW 8TH ST., SUITE 1999                                             Unliquidated
          MIAMI, FL 33130                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $486.48
          MARVIN CLARK                                                          Contingent
          1949 TERRACINA CIRCLE                                                 Unliquidated
          ROSEVILLE, CA 95747                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,338.00
          MASTER MAINTENANCE NATIONAL                                           Contingent
          CUSTOMER #285                                                         Unliquidated
          P.O. BOX 601                                                          Disputed
          BELLEVILLE, MI 48112
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,250.00
          MASTERCARD INTERNATIONAL                                              Contingent
          LOCKBOX 28712                                                         Unliquidated
          4 CHASE METROTECH CTR., 7TH FL EAST                                   Disputed
          BROOKLYN, NY 11245
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,030.68
          MAYBURY ASSOCIATES INC.                                               Contingent
          90 DENSLOW RD                                                         Unliquidated
          EAST LONGMEADOW, MA 01028-3160                                        Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          MBB REAL ESTATE, LLC                                                  Contingent
          C/O CBRE INC.                                                         Unliquidated
          33 ARCH ST., 10TH FLOOR                                               Disputed
          BOSTON, MA 02110
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.14
          MCGLYNN, HAYS & CO., INC.                                             Contingent
          605 WEST 47TH STREET                                                  Unliquidated
          NEW YORK, NY 10036                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 103 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 280 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29.10
          MCMASTER-CARR SUPPLY CO.                                              Contingent
          PO BOX 7690                                                           Unliquidated
          CHICAGO, IL 60680-7690                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $605,542.18
          MD CONTRACT SRL                                                       Contingent
          GALLERIA DEL CORSO 2                                                  Unliquidated
          MILANO                                                                Disputed
          MI, 20122 IT
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,212.09
          MDC WALLCOVERINGS                                                     Contingent
          400 HIGH GROVE ROAD                                                   Unliquidated
          GLENDALE HEIGHTS, IL 60139                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          MELEK CORPORATION                                                     Contingent
          306 E. PAISANO                                                        Unliquidated
          EL PASO, TX 79901                                                     Disputed
          Date(s) debt was incurred JULY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32.80
          MEMPHIS LIGHT GAS & WATER DIVISION                                    Contingent
          P.O. BOX 388                                                          Unliquidated
          MEMPHIS, TN 38145-0388                                                Disputed
          Date(s) debt was incurred JULY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,493.12
          MEMPHIS LIGHT GAS & WATER DIVISION                                    Contingent
          P.O. BOX 388                                                          Unliquidated
          MEMPHIS, TN 38145-0388                                                Disputed
          Date(s) debt was incurred JULY 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,750.00
          MERCER HEALTH & BENEFITS LLC                                          Contingent
          P.O. BOX 13793                                                        Unliquidated
          NEWARK, NJ 07188                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 104 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 281 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $114,522.18
          MERRIMACK PREMIUM OUTLETS CENTER,                                     Contingent
          L                                                                     Unliquidated
          7274 SOLUTION CENTER                                                  Disputed
          CHICAGO, IL 60677-7002
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $362.12
          MICHAEL M. CARTER                                                     Contingent
          103 MERRYWOOD LANE                                                    Unliquidated
          PEACHTREE CITY, GA 30269                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.00
          MICHAEL SZWED JEWELERS, LLC                                           Contingent
          807 WILLIAMS STREET                                                   Unliquidated
          LONGMEADOW, MA 01106                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $342.09
          MICROMAGIC CO., INC.                                                  Contingent
          2640 EAST 14TH ST., UNIT C2                                           Unliquidated
          BROOKLYN, NY 11235                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $434,535.53
          MICROSOFT CORPORATION                                                 Contingent
          P.O. BOX 847813                                                       Unliquidated
          DALLAS, TX 75284-7833                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,852.87
          MICROSOFT ONLINE, INC.                                                Contingent
          P.O. BOX 847543                                                       Unliquidated
          DALLAS, TX 75284-7543                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,745.83
          MIDTOWN SECURITY, INC.                                                Contingent
          330 MADISON AVENUE/BASEMENT                                           Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 105 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 282 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,929.85
          MIKE ALBERT LEASING INC                                               Contingent
          P.O. BOX 643220                                                       Unliquidated
          CINCINNATI, OH 45264-3220                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,600.00
          MINDTREE
          25 INDEPENDENCE BLVD., SUITE 401                                      Contingent
          WARREN                                                                Unliquidated
          NJ 07059                                                              Disputed
          WARREN, NJ 07059
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,400.00
          MINISOFT, INC.                                                        Contingent
          1024 FIRST ST., SUITE 311                                             Unliquidated
          SNOHOMISH, WA 98290                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,041.45
          MIRKINS CLEANERS                                                      Contingent
          583 STATE STREET                                                      Unliquidated
          SPRINGFIELD, MA 01109                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $205,159.08
          MIROMAR OUTLET WEST, LLC                                              Contingent
          OUTLETS ACCOUNTING DEPT.                                              Unliquidated
          10801 CORKSCREW RD., STE. 305                                         Disputed
          ESTERO, FL 33928
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,485.00
          MONEYSWORTH & BEST USA, INC.                                          Contingent
          P.O. BOX 746                                                          Unliquidated
          ASHLAND, NH 03217                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,012.40
          MONTOUR WAY ASSOCIATES, LTD.                                          Contingent
          330 GRANT ST., SUITE 2400                                             Unliquidated
          PITTSBURGH, PA 15219                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 106 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 283 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,839.16
          MOOD MEDIA                                                            Contingent
          P.O. BOX 71070                                                        Unliquidated
          CHARLOTTE, NC 28272-1070                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,272.70
          MORRISON COHEN LLP                                                    Contingent
          909 THIRD AVENUE                                                      Unliquidated
          NEW YORK, NY 10022-4731                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,640.64
          MULTIMEDIA PLUS                                                       Contingent
          853 BROADWAY, SUITE 901                                               Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.00
          MUSICBED                                                              Contingent
          9555 HARMON ROAD                                                      Unliquidated
          FORT WORTH, TX 76177                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,796.77
          NALCO WATER                                                           Contingent
          999 SOUTH OYSTER BAY RD., STE 108                                     Unliquidated
          BETHPAGE, NY 11714                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,267.12
          NARVAR                                                                Contingent
          50 BEALE ST., 7TH FL                                                  Unliquidated
          SAN FRANCISCO, CA 94105                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,943.92
          NASSAU INN LTD. PARTNERSHIP                                           Contingent
          P.O. BOX 451                                                          Unliquidated
          EMERSON, NJ 07630                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 107 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 284 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $175,137.40
          NATICK MALL                                                           Contingent
          SDS-12-3111, P.O. BOX 86                                              Unliquidated
          MINNEAPOLIS, MN 55486                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35.56
          NATIONAL GRID - NEWARK/11735                                          Contingent
          PO BOX 11735                                                          Unliquidated
          NEWARK, NJ 07101-4735                                                 Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14.32
          NATIONAL GRID - RHODE ISLAND/11739                                    Contingent
          PO BOX 11739                                                          Unliquidated
          NEWARK, NJ 07101-4739                                                 Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,019.88
          NATIONAL HANGER COMPANY, INC.                                         Contingent
          ACCOUNTS RECEIVABLE                                                   Unliquidated
          PO BOX 818                                                            Disputed
          NORTH BENNINGTON, VT 05257
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $489.80
          NATIONAL PEDIATRIC CANCER                                             Contingent
          FOUNDATIO                                                             Unliquidated
          5550 WET EXECUTIVE DR., SUITE 300                                     Disputed
          TAMPA, FL 33609
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39.38
          NATIONAL PLUS PLAN                                                    Contingent
          6 BLACKSTONE VALLEY PL, STE 302                                       Unliquidated
          LINCOLN, RI 02865-1112                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,591.96
          NATIONAL RETIREMENT FUND                                              Contingent
          RE: LOCAL 2604 - ACCT. #1001357                                       Unliquidated
          6 BLACKSTONE VALLEY PLACE, STE 302                                    Disputed
          LINCOLN, RI 02865
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 108 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 285 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $488.48
          NATIONAL RETIREMENT FUND
          LOCAL 42J                                                             Contingent
          EMPLOYER CODE 150R0243                                                Unliquidated
          P.O. BOX 5426                                                         Disputed
          WHITE PLAINS, NY 10602-5426
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $483.93
          NATIONAL RETIREMENT FUND
          LOCAL 25                                                              Contingent
          EMPLOYER CODE 0990126                                                 Unliquidated
          P.O. BOX 5426                                                         Disputed
          WHITE PLAINS, NY 10602-5426
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $318.02
          NATIONAL RETIREMENT FUND
          LOCAL 42J                                                             Contingent
          EMPLOYER CODE #150R0243                                               Unliquidated
          P.O. BOX 5426                                                         Disputed
          WHITE PLAINS, NY 10602-5426
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30.57
          NATIONAL RETIREMENT FUND
          LOCAL 05                                                              Contingent
          EMPLOYER CODE 1520461                                                 Unliquidated
          P.O. BOX 5426                                                         Disputed
          WHITE PLAINS, NY 10602-5426
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.54
          NATIONAL RETIREMENT FUND LOCAL 5                                      Contingent
          EMPLOYER CODE 1520461                                                 Unliquidated
          P.O. BOX 5426                                                         Disputed
          WHITE PLAINS, NY 10602-5426
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $884.09
          NATIONAL RETIREMENT FUND NY
          LOCAL 25                                                              Contingent
          EMPLOYER CODE 00990126                                                Unliquidated
          P.O. BOX 5426                                                         Disputed
          WHITE PLAINS, NY 10602-5426
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 109 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 286 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $146.64
          NATIONAL WASTE SERVICES, LLC                                          Contingent
          ACCT. #121007171                                                      Unliquidated
          1863 HARRISON AVENUE                                                  Disputed
          BAY SHORE, NY 11706
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,308.32
          NATIONWIDE                                                            Contingent
          VETERINARY PET INSURANCE CO.                                          Unliquidated
          FILE 50939                                                            Disputed
          LOS ANGELES, CA 90074
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $876.31
          NED ALTOONA, LLC                                                      Contingent
          P.O. BOX 845603                                                       Unliquidated
          BOSTON, MA 02284-5603                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $76,984.02
          NESCTC SECURITY                                                       Contingent
          46 MOLTER STREET                                                      Unliquidated
          CRANSTON, RI 02910                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $114,753.96
          NETJETS                                                               Contingent
          P.O. BOX 933300                                                       Unliquidated
          ATLANTA, GA 31193-3300                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,381.06
          NEW ENGLAND DOCUMENT SYSTEMS                                          Contingent
          750 EAST INDUSTRIAL PARK DRIVE                                        Unliquidated
          MANCHESTER, NH 03109-5630                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,050.97
          NEW ENGLAND JOINT BOARD                                               Contingent
          33 HARRISON AVENUE 8TH FLOOR                                          Unliquidated
          BOSTON, MA 02111                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 110 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 287 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,559.38
          NEW GENERATION COMPUTING, INC.                                        Contingent
          P.O. BOX 105034                                                       Unliquidated
          ATLANTA, GA 30348                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,184.05
          NEW YORK MODEL MANAGEMENT                                             Contingent
          7700 SUNSET BOULEVARD                                                 Unliquidated
          ACCOUNTING OFFICE                                                     Disputed
          LOS ANGELES, CA 90046
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $136.39
          NEWARK ELEMENT14                                                      Contingent
          33190 COLLECTION CENTER DRIVE                                         Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.51
          NEWGISTICS LBX                                                        Contingent
          PO BOX 732516                                                         Unliquidated
          DALLAS, TX 75373-2516                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,223.65
          NEXT JUMP, INC.                                                       Contingent
          261 FIFTH AVE., 8TH FLOOR                                             Unliquidated
          NEW YORK, NY 10016                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,476.45
          NFP                                                                   Contingent
          P.O. BOX 9101                                                         Unliquidated
          PLAINVIEW, NY 11803-1703                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $595.00
          NH LEARNING SOLUTIONS CORPORATION                                     Contingent
          14115 FARMINGTON ROAD                                                 Unliquidated
          LIVONIA, MI 48154                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 111 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 288 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59.40
          NIPSCO - NORTHERN INDIANA PUBLIC                                      Contingent
          SERV CO                                                               Unliquidated
          P.O. BOX 13007                                                        Disputed
          MERRILLVILLE, IN 46411-3007
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $205.77
          NIPSCO - NORTHERN INDIANA PUBLIC                                      Contingent
          SERV CO                                                               Unliquidated
          P.O. BOX 13007                                                        Disputed
          MERRILLVILLE, IN 46411-3007
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,024.00
          NOR-CAL MOVING SERVICES                                               Contingent
          3129 CORPORATE PLACE                                                  Unliquidated
          HAYWARD, CA 94545                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,899.13
          NOREL SERVICE COMPANY, INC.                                           Contingent
          230 SECOND AVE, SUITE 2                                               Unliquidated
          WALTHAM, MA 02451                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,259.50
          NORESCO                                                               Contingent
          DEPT. CH 14276                                                        Unliquidated
          PALATINE, IL 60055-4276                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $157,323.32
          NORTH GEORGIA PREMIUM OUTLETS, L.P.                                   Contingent
          P.O. BOX 822900                                                       Unliquidated
          PHILADELPHIA, PA 19182-2900                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.50
          NORTHEAST WHOLESALE LUMBER, INC.                                      Contingent
          P.O. BOX 15207                                                        Unliquidated
          SPRINGFIELD, MA 01115-5207                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 112 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 289 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $525.00
          NORTHERN CONTRACTING, INC.                                            Contingent
          7941 DREW CIRCLE #140                                                 Unliquidated
          FORT MYERS, FL 33967                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,175.00
          NORTHSTAR DISPOSAL                                                    Contingent
          89 GUION STREET                                                       Unliquidated
          SPRINGFIELD, MA 01104                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $675.00
          NORTHSTAR ELECTRICAL SERVICES, INC.                                   Contingent
          2521 W. MAIN STREET                                                   Unliquidated
          NORRISTOWN, PA 19403                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $166,716.23
          NOUVEAU ELEVATOR INDUSTRIES, INC.                                     Contingent
          47-55 37TH STREET                                                     Unliquidated
          LONG ISLAND CITY, NY 11101                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.88
          NOUVEAU ILLINOIS                                                      Contingent
          47-55 37TH STREET                                                     Unliquidated
          LONG ISLAND CITY, NY 11101                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $171,817.10
          NRCM, INC.                                                            Contingent
          11445 E VIA LINDA, SUITE 2-461                                        Unliquidated
          SCOTTSDALE, AZ 85259                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $87,450.00
          NTT DATA SERVICES, LLC                                                Contingent
          P.O. BOX 677956                                                       Unliquidated
          DALLAS, TX 75267-7956                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 113 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 290 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,454.51
          NUCOMPASS MOBILITY SERVICES                                           Contingent
          7901 STONERIDGE DR., SUITE 390                                        Unliquidated
          PLEASANTON, CA 94588                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16.99
          NY-NJ JOINT BOARD SCHOLARSHIP FUND                                    Contingent
          305 SEVENTH AVE., 7TH FL                                              Unliquidated
          NEW YORK, NY 10001                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $396.00
          NY-NJ REGIONAL JB - WORKERS UNITED
          LOCAL 250 & 253                                                       Contingent
          ATTN: DUES OR BOOKKEEPING DEPT.                                       Unliquidated
          305 SEVENTH AVE., 7TH FL                                              Disputed
          NEW YORK, NY 10001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.00
          NY-NJ REGIONAL JB - WORKERS UNITED                                    Contingent
          LOCAL 25                                                              Unliquidated
          305 SEVENTH AVE., 7TH FL                                              Disputed
          NEW YORK, NY 10001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,966.48
          O.C. TANNER RECOGNITION COMPANY                                       Contingent
          P.O. BOX 410023                                                       Unliquidated
          SALT LAKE CITY, UT 84141-0023                                         Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $232,741.12
          OAKBROOK SHOPPING CENTER, LLC                                         Contingent
          SDS-12-2892                                                           Unliquidated
          PO BOX 86                                                             Disputed
          MINNEAPOLIS, MN 55486
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $835.00
          OCCUSCREEN, LLC                                                       Contingent
          805 BROADWAY ST., SUITE 215                                           Unliquidated
          VANCOUVER, WA 98660                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 114 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 291 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,012.00
          OCP OFFICE OWNER, LLC                                                 Contingent
          P.O. BOX 206033                                                       Unliquidated
          DALLAS, TX 75320-6033                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,903.30
          OCT STONEFIELD PROPERTY OWNER LLC
          240 ROYAL PALM WAY, 2ND FLOOR                                         Contingent
          C/O O'CONNOR PROPERTY MANAGEMENT,                                     Unliquidated
          LLC                                                                   Disputed
          PALM BEACH, FL 33480
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          OGURY INC.                                                            Contingent
          DEPT. CH 17157                                                        Unliquidated
          PALATINE, IL 60055-7157                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,717.62
          OKC OUTLETS I LLC                                                     Contingent
          P.O. BOX 714676                                                       Unliquidated
          CINCINNATI, OH 45271                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,904.78
          OLD DOMINION FREIGHT LINES, INC.                                      Contingent
          P.O. BOX 415202                                                       Unliquidated
          BOSTON, MA 02241                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,347.56
          OLD DOMINION REALTY ASSOCIATES, LLC                                   Contingent
          P.O. BOX 3368                                                         Unliquidated
          PALM BEACH, FL 33480                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $170,559.96
          OLD ORCHARD URBAN LP                                                  Contingent
          P.O. BOX 743657                                                       Unliquidated
          LOS ANGELES, CA 90074-3657                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 115 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 292 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $360.00
          OLIVER FIRE PROTECTION                                                Contingent
          501 FEHELEY DRIVE                                                     Unliquidated
          KING OF PRUSSIA, PA 19406                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,745.00
          OLIVER SPRINKLER CO.                                                  Contingent
          501 FEHELEY DRIVE                                                     Unliquidated
          KING OF PRUSSIA, PA 19406                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.02
          OLYMPIC II MALL SERVICES                                              Contingent
          CUST. #XX-XXXXXXX                                                     Unliquidated
          P.O. BOX 19930                                                        Disputed
          FOUNTAIN HILLS, AZ 85269
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,504.98
          OMAHA OUTLETS SPE, LLC                                                Contingent
          P.O. BOX 8432                                                         Unliquidated
          DES MOINES, IA 50301                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          OPEN AT THE CLOSE, INC.                                               Contingent
          6404 WILSHIRE BLVD., SUITE 930                                        Unliquidated
          LOS ANGELES, CA 90048                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,421.34
          OPENTEXT, INC.                                                        Contingent
          C/O JP MORGAN LOCKBOX                                                 Unliquidated
          24685 NETWORK PLACE                                                   Disputed
          CHICAGO, IL 60673-1246
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $95,877.76
          OPRY MILLS LIMITED PARTNERSHIP                                        Contingent
          P.O. BOX 402242                                                       Unliquidated
          ATLANTA, GA 30384-2242                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 116 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 293 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $146.42
          OPTIMUM                                                               Contingent
          ACCT. #07848 099203 01 8                                              Unliquidated
          P.O. BOX 742698                                                       Disputed
          CINCINNATI, OH 45274-2698
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $549.69
          ORANGE AND ROCKLAND UTILITIES (O&R)                                   Contingent
          PO BOX 1005                                                           Unliquidated
          SPRING VALLEY, NY 10977-0800                                          Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.50
          ORANGE AND ROCKLAND UTILITIES (O&R)                                   Contingent
          PO BOX 1005                                                           Unliquidated
          SPRING VALLEY, NY 10977-0800                                          Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          OREGON DEPARTMENT OF                                                  Contingent
          955 CENTER ST NE                                                      Unliquidated
          SALEM, OR 97301                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $171,074.67
          ORLANDO OUTLET OWNER, LLC                                             Contingent
          P.O. BOX 772811                                                       Unliquidated
          CHICAGO, IL 60677-2811                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $405,268.97
          ORLANDO VINELAND PO, L.P.                                             Contingent
          P.O. BOX 827733                                                       Unliquidated
          PHILADELPHIA, PA 19182-7733                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $371,341.12
          ORS GROUP CORPORATION                                                 Contingent
          590 MADISON AVENUE                                                    Unliquidated
          NEW YORK, NY 10002                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 117 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 294 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,863.59
          OSAGE BEACH PREMIUM OUTLETS, L.P.                                     Contingent
          P.O. BOX 822941                                                       Unliquidated
          PHILADELPHIA, PA 19182-2941                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $225.00
          OSCAR'S EXTERMINATING                                                 Contingent
          P.O. BOX 2252                                                         Unliquidated
          CLINTON, NC 28329-2252                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,427.50
          OSF GLOBAL SERVICES, INC.                                             Contingent
          500 EDGEWATER DR., SUITE 509                                          Unliquidated
          WAKEFIELD, MA 01880                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,385.50
          OUTLET MALL AT SAVANNAH, LLC                                          Contingent
          P.O. BOX 414225                                                       Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,827.36
          OUTLET VILLAGE OF HAGERSTOWN, L.P.                                    Contingent
          P.O. BOX 776327                                                       Unliquidated
          CHICAGO, IL 60677-6327                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,161.81
          OUTLETS AT LITTLE ROCK                                                Contingent
          NED LITTLE ROCK LLC                                                   Unliquidated
          P.O. BOX 419207                                                       Disputed
          BOSTON, MA 02241
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,094.96
          PACIFIC PACKAGING PRODUCTS, INC.                                      Contingent
          24 INDUSTRIAL WAY                                                     Unliquidated
          P.O. BOX 697                                                          Disputed
          WILMINGTON, MA 01887
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 118 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 295 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,785.49
          PACKAGE DESIGN AND MANUFACTURING,                                     Contingent
          I                                                                     Unliquidated
          P.O. BOX 874283                                                       Disputed
          KANSAS CITY, MO 64187
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,067.71
          PALM BEACH OUTLETS I, LLC                                             Contingent
          P.O. BOX 9468                                                         Unliquidated
          NEW YORK, NY 10087-9468                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,763.55
          PANELLA'S PLUMBING & HEATING INC.                                     Contingent
          P.O. BOX 233                                                          Unliquidated
          654 ENFIELD STREET                                                    Disputed
          ENFIELD, CT 06083-0233
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $328,498.81
          PARADIES SHOPS                                                        Contingent
          PARADIES LAGARDERE                                                    Unliquidated
          P.O. BOX 734110                                                       Disputed
          DALLAS, TX 75373-4110
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $161,031.18
          PARAGON OUTLETS LIVERMORE VALLEY
          LL                                                                    Contingent
          LIVERMORE PREMIUM OUTLETS, LLC                                        Unliquidated
          2696 SOLUTION CENTER                                                  Disputed
          CHICAGO, IL 60677-2006
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.19
          PATRIOT DISPOSAL COMPANY                                              Contingent
          CUSTOMER # 010329                                                     Unliquidated
          2208 PLAINFIELD PIKE                                                  Disputed
          JOHNSTON, RI 02919
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35.58
          PAUL D. BOUTILIER                                                     Contingent
          UNKNOWN                                                               Unliquidated
          Date(s) debt was incurred      UNDETERMINED                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 119 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 296 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,744.25
          PEABODY MUNICIPAL LIGHT PLANT                                         Contingent
          PO BOX 3199                                                           Unliquidated
          PEABODY, MA 01961-3199                                                Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,881.68
          PEEQ                                                                  Contingent
          P.O. BOX 2383                                                         Unliquidated
          WEST CHESTER, PA 19380-0110                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,107.51
          PENNS PURCHASE OPERATING , LLC                                        Contingent
          1801 MARKET ST., SUITE 500                                            Unliquidated
          PHILADELPHIA, PA 19103                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,666.90
          PEOPLEREADY, INC.                                                     Contingent
          P.O. BOX 820145                                                       Unliquidated
          PHILADELPHIA, PA 19182-0145                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,525.19
          PEPCO (POTOMAC ELECTRIC POWER                                         Contingent
          COMPANY)                                                              Unliquidated
          PO BOX 13608                                                          Disputed
          PHILADELPHIA, PA 19101-3608
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $209,050.68
          PERIMETER MALL, LLC                                                   Contingent
          P.O. BOX 860381                                                       Unliquidated
          MINNEAPOLIS, MN 55486-0381                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,300.00
          PERKOPOLIS
          3080 YONGE STREET                                                     Contingent
          SUITE #5000                                                           Unliquidated
          TORONTO                                                               Disputed
          ON, M4N 3N1 CA
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 120 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 297 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,438.56
          PERLMAN & PERLMAN, LLP                                                Contingent
          521 FIFTH AVE., 30TH FLOOR                                            Unliquidated
          NEW YORK, NY 10175                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $170,591.39
          PERMASTEELISA NORTH AMERICA CORP                                      Contingent
          123 DAY HILL ROAD                                                     Unliquidated
          WINDSOR, CT 06095                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,863.44
          PETALUMA VILLAGE PREMIUM OUELETS, L                                   Contingent
          P.O. BOX 822888                                                       Unliquidated
          PHILADELPHIA, PA 19182-2888                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $175,000.00
          PEZ, INC.                                                             Contingent
          210 E. 73RD ST.                                                       Unliquidated
          MANHATTAN, NY 10021                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,078.74
          PFP COLUMBUS II, LLC                                                  Contingent
          C/O THE HUNTINGTON NATIONAL BANK                                      Unliquidated
          L-3581                                                                Disputed
          COLUMBUS, OH 43260
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $159,106.02
          PHILADELPHIA PREMIUM OUTLETS, L.P.                                    Contingent
          P.O. BOX 822464                                                       Unliquidated
          PHILADELPHIA, PA 19182-2464                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $158,683.62
          PHILLIPS PLACE OWNER, LLC                                             Contingent
          P.O. BOX 603904                                                       Unliquidated
          CHARLOTTE, NC 28260-3904                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 121 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 298 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $98,552.45
          PHOENIX PREMIUM OUTLETS, LLC                                          Contingent
          7517 SOLUTION CENTER                                                  Unliquidated
          CHICAGO, IL 60677-7005                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          PIEDMONT DELIVERY SERVICE, LLC                                        Contingent
          P.O. BOX 118                                                          Unliquidated
          MOORE, SC 29369                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54.97
          PIEDMONT NATURAL GAS                                                  Contingent
          PO BOX 1246                                                           Unliquidated
          CHARLOTTE, NC 28201-1246                                              Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48.83
          PIEDMONT NATURAL GAS                                                  Contingent
          PO BOX 1246                                                           Unliquidated
          CHARLOTTE, NC 28201-1246                                              Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,081.20
          PINTEREST                                                             Contingent
          P.O. BOX 74008066                                                     Unliquidated
          CHICAGO, IL 60674-8066                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $113.23
          PIPP MOBILE STORAGE SYSTEMS, INC.                                     Contingent
          P.O. BOX 674812                                                       Unliquidated
          DETROIT, MI 48267-4812                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          PLANO POLICE DEPARTMENT                                               Contingent
          ATTN: FALSE ALARM REDUCTION UNIT                                      Unliquidated
          P.O. BOX 860358                                                       Disputed
          PLANO, TX 75086-0358
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 122 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 299 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,636.40
          PLAZA FRONTENAC ACQUISITION, LLC                                      Contingent
          SDS-12-3110, P.O. BOX 86                                              Unliquidated
          MINNEAPOLIS, MN 55486                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,137.70
          PLAZA INTERNACIONAL PUERTO RICO LLC                                   Contingent
          P.O. BOX 674797                                                       Unliquidated
          DETROIT, MI 48267-4797                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $137,859.48
          PLEASANT PRAIRIE PREMIUM OUTLETS, L                                   Contingent
          P.O. BOX 776288                                                       Unliquidated
          CHICAGO, IL 60677-6288                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,019.77
          PLI CHICAGO, LLC                                                      Contingent
          1120 WINDHAM PKWY                                                     Unliquidated
          ROMEOVILLE, IL 60446                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.94
          PNEUMATIC SYSTEMS CO., LLC                                            Contingent
          64 CODY STREET                                                        Unliquidated
          WEST HARTFORD, CT 06110                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,992.83
          POLARIS ENERGY SERVICES                                               Contingent
          L-2413                                                                Unliquidated
          COLUMBUS, OH 43260                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,284.13
          POS ONE TIME VENDOR                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      UNDETERMINED                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 123 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 300 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $91,187.80
          POTOMAC MILLS OPERATING CO.                                           Contingent
          C/O BANK OF AMERICA                                                   Unliquidated
          P.O. BOX 277866                                                       Disputed
          ATLANTA, GA 30384-7866
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147.19
          PPL ELECTRIC UTILITIES/ALLENTOWN                                      Contingent
          2 NORTH 9TH ST CPC-GENN1                                              Unliquidated
          ALLENTOWN, PA 18101-1175                                              Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72.87
          PPL ELECTRIC UTILITIES/ALLENTOWN                                      Contingent
          2 NORTH 9TH ST CPC-GENN1                                              Unliquidated
          ALLENTOWN, PA 18101-1175                                              Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $91,885.20
          PR AVALON PHASE II OWNER, LLC                                         Contingent
          P.O. BOX 936439                                                       Unliquidated
          ATLANTA, GA 31193                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $75,000.00
          PREDICTSPRING, INC.                                                   Contingent
          447 RINCONADA CT.                                                     Unliquidated
          LOS ALTOS HILLS, CA 94022-3808                                        Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $861.70
          PREGIS SHARP SYSTEMS                                                  Contingent
          UNKNOWN                                                               Unliquidated
          Date(s) debt was incurred UNDETERMINED                                Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,000.00
          PREMIERE EQUITIES GP, LLC
          C/O GREATER DEVELOPMENT, LLC                                          Contingent
          PUNCH & JUDY BUILDING                                                 Unliquidated
          21 KERSHEVAL AVE., SUITE 233                                          Disputed
          GROSSE POINTE WOODS, MI 48236
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 124 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 301 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,466.00
          PREMIERE GLOBAL SERVICES                                              Contingent
          P.O. BOX 404351                                                       Unliquidated
          ATLANTA, GA 30384-4351                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,314.60
          PRESIDENT INDUSTRIAL PRODUCTS, LLC                                    Contingent
          P.O. BOX 387                                                          Unliquidated
          WOOD RIDGE, NJ 07075                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $76,213.42
          PRO-LINE CONSTRUCTION, INC.                                           Contingent
          6060 DEACON ROAD                                                      Unliquidated
          SARASOTA, FL 34238                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $913.50
          PRODATA COMPUTER SERVICES, INC.                                       Contingent
          2809 SOUTH 160TH STREET, SUITE 401                                    Unliquidated
          OMAHA, NE 68130                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.72
          PRODUCT 101 INC.                                                      Contingent
          135 W 29TH ST., SUITE 203                                             Unliquidated
          NEW YORK, NY 10001                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $108,423.05
          PROFESSIONAL RETAIL OUTLET                                            Contingent
          SERVICES                                                              Unliquidated
          3050 UNION LAKE ROAD, SUITE 8-F                                       Disputed
          COMMERCE TOWNSHIP, MI 48382
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,208.10
          PSE&G-PUBLIC SERVICE ELEC & GAS CO                                    Contingent
          P.O. BOX 14444                                                        Unliquidated
          NEW BRUNSWICK, NJ 08906-4444                                          Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 125 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 302 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,196.00
          PUBLITAS.COM                                                          Contingent
          ZEEBURGERPAD 5                                                        Unliquidated
          AMSTERDAM                                                             Disputed
          08, 1018 AH NL
                                                                             Basis for the claim:
          Date(s) debt was incurred      UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,360.37
          PURPLE USA, INC.                                                      Contingent
          120 WOOSTER ST., SUITE 3N                                             Unliquidated
          NEW YORK, NY 10012                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,268.14
          QUADIENT FINANCE USA, INC.                                            Contingent
          ACCT. #7900 0440 8014 6008                                            Unliquidated
          P.O. BOX 6813                                                         Disputed
          CAROL STREAM, IL 60197
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,198.80
          QUADIENT LEASING USA, INC.                                            Contingent
          DEPT. 3682, P.O. BOX 123682                                           Unliquidated
          DALLAS, TX 75312-3682                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,691.89
          QUALTRICS, LLC                                                        Contingent
          333 W. RIVER PARK DRIVE                                               Unliquidated
          PROVO, UT 84604                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,600.00
          QUE MANAGEMENT, INC.                                                  Contingent
          354 BROADWAY                                                          Unliquidated
          NEW YORK, NY 10013                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $103,742.00
          QUEENSTOWN OUTLETS LIMITED                                            Contingent
          PARTNERS                                                              Unliquidated
          P.O. BOX 772953                                                       Disputed
          CHICAGO, IL 60677-0253
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 126 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 303 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,333.34
          QUINCY ASIAN RESOURCES                                                Contingent
          1509 HANCOCK ST., #209                                                Unliquidated
          QUINCY, MA 02169                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,239.18
          R.M. SULLIVAN TRANSP.                                                 Contingent
          P.O. BOX 1964                                                         Unliquidated
          WESTFIELD, MA 01086                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,781.82
          RAILEX                                                                Contingent
          15 RALPH AVENUE                                                       Unliquidated
          COPIAGUE, NY 11726                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,882.24
          RAISIN INDUSTRIES, LLC                                                Contingent
          C/O BEDROCK DETROIT                                                   Unliquidated
          1092 WOODWARD AVENUE                                                  Disputed
          DETROIT, MI 48226
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $155,905.15
          RAND-WHITNEY CONTAINER, LLC                                           Contingent
          P.O. BOX 847459                                                       Unliquidated
          BOSTON, MA 02284-7459                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,342.44
          RAPID7 LLC                                                            Contingent
          P.O. BOX 347377                                                       Unliquidated
          PITTSBURGH, PA 15251-4377                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $169,341.80
          RAYVEN IT SOLUTIONS LLC                                               Contingent
          345 PLAINFIELD AVE., SUITE #303                                       Unliquidated
          EDISON, NJ 08817                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 127 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 304 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          RCB 7824 LLC                                                          Contingent
          7650 GIRARD AVE., SUITE 300                                           Unliquidated
          LA JOLLA, CA 92037                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $101.36
          RCN                                                                   Contingent
          ACCT. #6201-0452192-01                                                Unliquidated
          P.O. BOX 11816                                                        Disputed
          NEWARK, NJ 07101-8116
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,214.96
          RCPI CLEANING SERVICES, LLC                                           Contingent
          P.O. BOX 30156                                                        Unliquidated
          NEW YORK, NY 10087                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $621,435.31
          RCPI LANDMARK PROPERTIES LLC                                          Contingent
          C/O TISHMAN SPEYER PROPERTIES                                         Unliquidated
          P.O. BOX 33173                                                        Disputed
          NEWARK, NJ 07188-3173
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,286.28
          READYREFRESH BY NESTLE                                                Contingent
          P.O. BOX 856680                                                       Unliquidated
          LOUISVILLE-JEFFERSON, KY 40285                                        Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,301.25
          RECOLOGY GOLDEN GATE                                                  Contingent
          ACCT. #011046028                                                      Unliquidated
          P.O. BOX 60846                                                        Disputed
          LOS ANGELES, CA 90060-0846
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115.26
          RECOLOGY KING COUNTY                                                  Contingent
          CUSTOMER # 2004515                                                    Unliquidated
          P.O. BOX 34260                                                        Disputed
          SEATTLE, WA 98124-1260
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 128 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 305 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,183.00
          REGGIANI LIGHTING USA, INC.                                           Contingent
          372 STARKE ROAD                                                       Unliquidated
          CARLSTADT, NJ 07072                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,890.00
          REID AND RIEGE, P.C.                                                  Contingent
          COUNSELLORS AT LAW                                                    Unliquidated
          ONE FINANCIAL PLAZA                                                   Disputed
          HARTFORD, CT 06103
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $495.00
          RELIABLE TECHNICAL SERVICES                                           Contingent
          241 GROVE AVE.                                                        Unliquidated
          VERONA, NJ 07044                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,220.00
          RELIANT RIBBON                                                        Contingent
          P.O. BOX 829889                                                       Unliquidated
          PHILADELPHIA, PA 19182-9889                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,377.91
          RENAISSANCE AT COLONY PARK, LLC                                       Contingent
          C/O MATTIACE PROPERTIES                                               Unliquidated
          P.O. BOX 13809                                                        Disputed
          JACKSON, MS 39236-3809
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,054.56
          REPUBLIC SERVICES #323                                                Contingent
          ACCT. #3-0323-0002331                                                 Unliquidated
          P.O. BOX 9001099                                                      Disputed
          LOUISVILLE, KY 40290-1099
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,087.30
          REPUBLIC SERVICES, #529                                               Contingent
          ACCT. #3-0529-0069333                                                 Unliquidated
          P.O. BOX 78829                                                        Disputed
          PHOENIX, AZ 85062-8829
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 129 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 306 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $290,501.06
          RETAIL CONSTRUCTION SERVICES, INC.                                    Contingent
          11343 39TH STREET NORTH                                               Unliquidated
          LAKE ELMO, MN 55042                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,073.47
          RETAIL DISTRIBUTION LOGISTICS                                         Contingent
          480 DUNCAN AVENUE                                                     Unliquidated
          JERSEY CITY, NJ 07306                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,170.26
          RETAIL REAL ESTATE ADVISORY GROUP                                     Contingent
          28708 NORTH COTTONWOOD BASIN DR.                                      Unliquidated
          RIO VERDE, AZ 85263                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,975.90
          REVCO, INC.                                                           Contingent
          PO BOX 105                                                            Unliquidated
          TRUMBULL, CT 06611                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,773.44
          RICH-TAUBMAN ASSOCIATES                                               Contingent
          DEPT. 56801, P.O. BOX 67000                                           Unliquidated
          DETROIT, MI 48267-0568                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,360.64
          RICHARD & JUDITH CARROLL MARITAL TR                                   Contingent
          10580 WILSHIRE BLVD., BOX 84                                          Unliquidated
          LOS ANGELES, CA 90024-4515                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,755.92
          RICHARD CARROLL BYPASS TRUST                                          Contingent
          10580 WILSHIRE BLVD., BOX 84                                          Unliquidated
          LOS ANGELES, CA 90024-4515                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 130 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 307 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $74,038.00
          RICHARDS, LAYTON & FINGER                                             Contingent
          ONE RODNEY SQUARE                                                     Unliquidated
          920 NORTH KING ST                                                     Disputed
          WILMINGTON, DE 19801
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,284.79
          RICOH USA, INC.                                                       Contingent
          P.O. BOX 827577                                                       Unliquidated
          PHILADELPHIA, PA 19182-7577                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $125,947.16
          RIO GRANDE VALLEY PREMIUM OUTLETS                                     Contingent
          P.O. BOX 822324                                                       Unliquidated
          PHILADELPHIA, PA 19182-2324                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,317.50
          RISI                                                                  Contingent
          4 ALFRED CIRCLE                                                       Unliquidated
          BEDFORD, MA 01730                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10.00
          RIVERHEAD POLICE DEPARTMENT                                           Contingent
          ATTN: FALSE ALARM BILLING                                             Unliquidated
          210 HOWELL AVE.                                                       Disputed
          RIVERHEAD, NY 11901
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $307,952.68
          RIVERSIDE SQUARE LIMITED PARTNERSHI                                   Contingent
          P.O. BOX 403258                                                       Unliquidated
          ATLANTA, GA 30384-3258                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,281.76
          RIVERSIDE SQUARE MALL LIMITED PART.                                   Contingent
          P.O. BOX 403258                                                       Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 131 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 308 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $246.41
          ROBERTO ORTIZ ROBLES                                                  Contingent
          AV LA PAZ #1766 DEPTO 603                                             Unliquidated
          COL. AMERICANA CP                                                     Disputed
          QUADALAJARA JAL., 44160 MX
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,250.00
          ROGER E. MAHER                                                        Contingent
          23 83RD STREET                                                        Unliquidated
          BROOKLYN, NY 11209                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.61
          ROMER LABS, INC.                                                      Contingent
          P.O. BOX 123810                                                       Unliquidated
          DALLAS, TX 75312-3810                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $880.00
          RONNIE KING                                                           Contingent
          5630 HOBBTON HWY                                                      Unliquidated
          CLINTON, NC 28328                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $690.00
          ROOT STAFF CORPORATION                                                Contingent
          601, 21ST STREET, STE. 300                                            Unliquidated
          VERO BEACH, FL 32960                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $173,811.39
          ROUND ROCK PREMIUM OUTLETS                                            Contingent
          P.O. BOX 822312                                                       Unliquidated
          PHILADELPHIA, PA 19182-2312                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $127,556.79
          RPAI SOUTHWEST MANAGEMENT, LLC                                        Contingent
          15105 COLLECTIONS CENTER DR.                                          Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 132 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 309 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $101,758.81
          RUGGLES SIGN                                                          Contingent
          93 INDUSTRY DRIVE                                                     Unliquidated
          P.O. BOX 349                                                          Disputed
          VERSAILLES, KY 40383
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190.00
          RUSTY, LLC                                                            Contingent
          4427 HOMER ST.                                                        Unliquidated
          LOS ANGELES, CA 90031                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,170.22
          RWS FACILITY SERVICES                                                 Contingent
          DEPT. #40299, P.O. BOX 740209                                         Unliquidated
          ATLANTA, GA 30374-0209                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,432.41
          RYDER TRANSPORTATION SERVICES                                         Contingent
          P.O. BOX 96723                                                        Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,609.08
          SAGEMORE MANAGEMENT, LLC                                              Contingent
          8000 SAGEMORE DR., SUITE 8201                                         Unliquidated
          MARLTON, NJ 08053                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $855,119.21
          SALESFORCE.COM, INC.                                                  Contingent
          PO BOX 203141                                                         Unliquidated
          DALLAS, TX 75320-3141                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $567.54
          SALISH NETWORKS, INC.                                                 Contingent
          ACCT. #0388000084                                                     Unliquidated
          8825 34TH AVE, NE, STE L #148                                         Disputed
          MARYSVILLE, WA 98271
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 133 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 310 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $211,171.87
          SAN MARCOS FACTORY STORES, LTD                                        Contingent
          P.O. BOX 776300                                                       Unliquidated
          CHICAGO, IL 60677-6300                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,459.51
          SANDY ALEXANDER, INC.                                                 Contingent
          P.O. BOX 824263                                                       Unliquidated
          PHILADELPHIA, PA 19182-4263                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $364.57
          SANTEE COOPER                                                         Contingent
          PO BOX 188                                                            Unliquidated
          MONCKS CORNER, SC 29461-0188                                          Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $392,630.84
          SAP INDUSTRIES, INC.                                                  Contingent
          PO BOX 822986                                                         Unliquidated
          PHILADELPHIA, PA 19182                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $108,164.24
          SARGENTI ARCHITECTS                                                   Contingent
          461 FROM RD., 2ND FLOOR                                               Unliquidated
          PARAMUS, NJ 07652                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,166.00
          SAS INSTITUTE INC.                                                    Contingent
          P.O. BOX 406922                                                       Unliquidated
          ATLANTA, GA 30384-6922                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,350.82
          SAUCON VALLEY LIFESTYLE CENTER                                        Contingent
          JPM - P.O. BOX 28482                                                  Unliquidated
          NEW YORK, NY 10087-8482                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 134 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 311 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,814.50
          SAVORY CONCEPTS LLC                                                   Contingent
          DBA QUALITY FOODS                                                     Unliquidated
          645 EMMETT STREET                                                     Disputed
          BRISTOL, CT 06010
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,979.00
          SCHIFF HARDIN LLP                                                     Contingent
          233 SOUTH WACKER DR., SUITE 7100                                      Unliquidated
          CHICAGO, IL 60606                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $204,300.32
          SDG FASHION MALL L.P.                                                 Contingent
          P.O. BOX 775748                                                       Unliquidated
          CHICAGO, IL 60677-5748                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,225.05
          SDI INDUSTRIES, INC.                                                  Contingent
          13000 PIERCE STREET                                                   Unliquidated
          PACOIMA, CA 91331                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,888.10
          SEAMAN PAPER COMPANY                                                  Contingent
          P.O. BOX 21                                                           Unliquidated
          BALDWINVILLE, MA 01436                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $160,505.46
          SEATTLE PREMIUM OUTLETS                                               Contingent
          P.O. BOX 822953                                                       Unliquidated
          PHILADELPHIA, PA 19182-2953                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,765.62
          SECURITAS ELECTRONIC SECURITY, INC.                                   Contingent
          P.O. BOX 643731                                                       Unliquidated
          PITTSBURGH, PA 15264-3731                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 135 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 312 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,760.47
          SECURITAS SEC. SVS. US, INC.                                          Contingent
          P.O. BOX 403412                                                       Unliquidated
          ATLANTA, GA 30384-3412                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,410.21
          SEDGWICK CLAIMS MANAGEMENT
          SERVICES                                                              Contingent
          1100 RIDGEWAY LOOP ROAD                                               Unliquidated
          CLIENT BANKING SERVICES GROUP                                         Disputed
          MEMPHIS, TN 38101-5076
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,522.66
          SEGAL COMPANY                                                         Contingent
          P.O. BOX 4059                                                         Unliquidated
          CHURCH STREET STATION                                                 Disputed
          NEW YORK, NY 10261-4059
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,858.14
          SEICKEL & SONS MAINTENANCE, INC.                                      Contingent
          201 POND AVENUE                                                       Unliquidated
          MIDDLESEX, NJ 08846                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,285.83
          SEICKEL & SONS, INC.                                                  Contingent
          201 POND AVENUE                                                       Unliquidated
          MIDDLESEX, NJ 08846                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,082.50
          SETTLERS' R1, INC.                                                    Contingent
          C/O OVP MANAGEMENT, INC.                                              Unliquidated
          2 COMMON COURT, UNIT C13                                              Disputed
          NORTH CONWAY, NH 03860
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $504.95
          SEVIER COUNTY ELECTRIC SYSTEM                                         Contingent
          P.O. BOX 4870                                                         Unliquidated
          SEVIERVILLE, TN 37864                                                 Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 136 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 313 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $485.48
          SHELBY ENERGY COOPERATIVE INC/KY                                      Contingent
          P.O. BOX 309                                                          Unliquidated
          SHELBYVILLE, KY 40066-0309                                            Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $91,013.27
          SHI INTERNATIONAL CORPORATION                                         Contingent
          P.O. BOX 952121                                                       Unliquidated
          DALLAS, TX 75395-2121                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.86
          SHIPSI, INC.                                                          Contingent
          228 MAIN ST., SUITE 4                                                 Unliquidated
          LOS ANGELES, CA 90291                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $137,506.51
          SHOPPERTRAK RCT CORPORATION                                           Contingent
          6564 SOLUTION CENTER                                                  Unliquidated
          CHICAGO, IL 60677-6005                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $116,419.51
          SHOPS AT SADDLE CREEK, INC.                                           Contingent
          AKA THE SHOPS OF SADDLE CREEK, HCM                                    Unliquidated
          16972 COLLECTIONS CENTER DRIVE                                        Disputed
          CHICAGO, IL 60693-0169
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,563.94
          SHORT HILL ASSOCIATES                                                 Contingent
          DEPT. 53501, P.O. BOX 67000                                           Unliquidated
          DETROIT, MI 48267-0535                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,751.57
          SIEMENS INDUSTRY, INC.                                                Contingent
          C/O CITIBANK (BLDG TECH)                                              Unliquidated
          P.O. BOX 2134                                                         Disputed
          CAROL STREAM, IL 60132-2134
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 137 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 314 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $673.03
          SIGN CONNECTION, INC.                                                 Contingent
          1660 PACOLET CT.                                                      Unliquidated
          GASTONIA, NC 28052                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $137,919.78
          SILVER SANDS GL I, LLC - ID#8009                                      Contingent
          7282 SOLUTION CENTER                                                  Unliquidated
          CHICAGO, IL 60677-7002                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,122.80
          SIMON FINANCING PARTNERSHIP, L.P.                                     Contingent
          P.O. BOX 822903                                                       Unliquidated
          PHILADELPHIA, PA 19182-2903                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $132,941.51
          SIMON/CLARKSBURG DEVELOPMENT, LLC                                     Contingent
          P.O. BOX 772986                                                       Unliquidated
          CHICAGO, IL 60677-0286                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,298.97
          SIMON/PREIT GLOUCESTER                                                Contingent
          DEVELOPMENT                                                           Unliquidated
          P.O. BOX 776118                                                       Disputed
          CHICAGO, IL 60677-6118
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,419.34
          SIMOS INSOURCING SOLUTIONS CORP.                                      Contingent
          P.O. BOX 890668                                                       Unliquidated
          CHARLOTTE, NC 28289-0668                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $133,500.15
          SIRACUSA MOVING & STORAGE                                             Contingent
          250 COMMERCE CIRCLE                                                   Unliquidated
          NEW BRITAIN, CT 06051                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 138 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 315 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,214.17
          SKILLNET SOLUTIONS INCORPORATED                                       Contingent
          1151 SONORA COURT, SUITE 2                                            Unliquidated
          SUNNYVALE, CA 94086                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,593.06
          SMG CORPORATE SERVICES                                                Contingent
          P.O. BOX 53                                                           Unliquidated
          BRATTLEBORO, VT 05302-0053                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,390.45
          SOLUTIONS MANAGEMENT, INC.                                            Contingent
          P.O. BOX 1027                                                         Unliquidated
          REMSENBURG, NY 11960                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $74,737.54
          SOMERSET COLLECTION LP                                                Contingent
          LOCKBOX 16129                                                         Unliquidated
          16129 COLLECTIONS CENTER DR.                                          Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $264.00
          SONITROL SECURITY SERVICES, INC.                                      Contingent
          815 WOOD RIDGE CENTER DRIVE                                           Unliquidated
          CHARLOTTE, NC 28217                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,200.00
          SOUL ARTIST MANAGEMENT                                                Contingent
          11 WEST 25TH ST., 9TH FLOOR                                           Unliquidated
          NEW YORK, NY 10010                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,627.52
          SOUTH CAROLINA DEPT OF                                                Contingent
          REVENUE                                                               Unliquidated
          SALES TAX RETURN                                                      Disputed
          COLUMBIA, SC 29214
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 139 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 316 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $469.10
          SOUTH DAKOTA STATE TREASURER                                          Contingent
          P.O. BOX 5055                                                         Unliquidated
          REMITTANCE CENTER                                                     Disputed
          SIOUX FALLS, SD 57117-5055
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $914.99
          SOUTHERN CALIFORNIA EDISON                                            Contingent
          P.O. BOX 600                                                          Unliquidated
          ROSEMEAD, CA 91771-0001                                               Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.42
          SOUTHERN CALIFORNIA MESSENGERS                                        Contingent
          5757 WILSHIRE BLVD., STE. #3                                          Unliquidated
          LOS ANGELES, CA 90036-3682                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,734.60
          SOUTHERN REGION JOINT BOARD                                           Contingent
          1777 PHOENIX PARKWAY, STE. 230                                        Unliquidated
          ATLANTA, GA 30349                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,058.83
          SOUTHPOINT MALL, LLC                                                  Contingent
          THE STREETS AT SOUTHPOINT                                             Unliquidated
          SDS-12-2886, P.O. BOX 86                                              Disputed
          MINNEAPOLIS, MN 55486
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,729.12
          SPENCER TECHNOLOGIES                                                  Contingent
          P.O. BOX 83258                                                        Unliquidated
          WOBURN, MA 01813-3258                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $212,420.05
          SPG HOUSTON HOLDINGS, L.P.                                            Contingent
          P.O. BOX 822693                                                       Unliquidated
          PHILADELPHIA, PA 19182-2693                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 140 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 317 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,465.39
          SPS COMMERCE, INC.                                                    Contingent
          P.O. BOX 205782                                                       Unliquidated
          DALLAS, TX 75320-5782                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,321.56
          SRE BOARDWALK, LLC                                                    Contingent
          P.O. BOX 310803                                                       Unliquidated
          DES MOINES, IA 50331-0803                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,877.10
          SRE HAWKEYE, LLC                                                      Contingent
          P.O. BOX 310801                                                       Unliquidated
          DES MOINES, IA 50331-0801                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,047.93
          SRE ONTARIO, LLC                                                      Contingent
          P.O. BOX 310803                                                       Unliquidated
          DES MOINES, IA 50331-0803                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,418.88
          ST. AUGUSTINE PREMIUM OUTLETS                                         Contingent
          P.O. BOX 822946                                                       Unliquidated
          PHILADELPHIA, PA 19182-2946                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          ST. GEORGE OUTLET DEVELOPMENT, LLC                                    Contingent
          150 MYRTLE AVE., 2ND FL                                               Unliquidated
          BROOKLYN, NY 11201                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,269.36
          ST. LOUIS PREMIUM OUTLETS, LLC                                        Contingent
          P.O. BOX 775857                                                       Unliquidated
          CHICAGO, IL 60677-5857                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 141 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 318 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,598.07
          STAFFMARK, INC.                                                       Contingent
          P.O. BOX 734575                                                       Unliquidated
          ATTN: JP MORGAN (NON-DISBURSEMENT)                                    Disputed
          CHICAGO, IL 60673-4575
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,062.48
          STANDARD REGISTER                                                     Contingent
          P.O. BOX 91047                                                        Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,960.00
          STATE ARTIST MANAGEMENT LLC                                           Contingent
          525 7TH AVE., SUITE 904                                               Unliquidated
          NEW YORK, NY 10018                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,034.28
          STEFANO TORDIGLIONE DESIGN LTD                                        Contingent
          4-5/F, 86 JERVOIS STREET                                              Unliquidated
          SHEUNG WAN, HK                                                        Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $234.61
          STERLING CARTING                                                      Contingent
          ACCT. #185300                                                         Unliquidated
          99 STERLING MINE ROAD                                                 Disputed
          SLOATSBURG, NY 10974
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,741.52
          STJTC II, LLC                                                         Contingent
          P.O. BOX 100177                                                       Unliquidated
          ATLANTA, GA 30384-0177                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,500.00
          STONER BUNTING ADVERTISING                                            Contingent
          322 NORTH ARCH STREET                                                 Unliquidated
          LANCASTER, PA 17603                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 142 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 319 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $151,268.72
          STONY POINT FASHION PARK                                              Contingent
          2100 WEST 7TH STREET                                                  Unliquidated
          CHRIS NEILSON, C/O THE WOODMONT CO.                                   Disputed
          FORT WORTH, TX 76107
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,700.00
          STRAGURE SOFTWARE TECHNOLOGIES
          #5, SRI GANESH BUILDING                                               Contingent
          MICHAEL PALYA                                                         Unliquidated
          80 FT ROAD, INDIRANAGER,                                              Disputed
          BANGALORE 10, 560038 IN
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $93,146.63
          STREET RETAIL INC. - PROPERTY #1730
          P.O. BOX 8500-9320                                                    Contingent
          C/O FEDERAL REALTY INVESTMENT                                         Unliquidated
          TRUST                                                                 Disputed
          PHILADELPHIA, PA 19178-9320
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,457.55
          STUART DEAN CO., INC.                                                 Contingent
          P.O. BOX 412474                                                       Unliquidated
          BOSTON, MA 02241-2474                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8.91
          SUBURBAN PROPANE - 1229                                               Contingent
          PO BOX F                                                              Unliquidated
          WHIPPANY, NJ 07981-0405                                               Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8.91
          SUBURBAN PROPANE - 1229                                               Contingent
          PO BOX F                                                              Unliquidated
          WHIPPANY, NJ 07981-0405                                               Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $266,682.27
          SUNRISE MILLS (MLP) LP                                                Contingent
          P.O. BOX 277861                                                       Unliquidated
          ATLANTA, GA 30384-7861                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 143 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 320 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,743.65
          SURFACE STUDIO ENTERPRISES NYC, INC                                   Contingent
          242 WEST 30TH ST., 12TH FL                                            Unliquidated
          NEW YORK, NY 10001                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $35,939.92
          SWINBURNE ROW, LLC                                                    Contingent
          1341 WEST MAIN ROAD, STE. 11                                          Unliquidated
          MIDDLETOWN, RI 02842                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $209,175.02
          SYSTEMS PLUS SOLUTIONS USA LLC                                        Contingent
          6860 DALLAS PKWY, #200                                                Unliquidated
          PLANO, TX 75024                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $808,333.33
          TAL APPAREL LIMITED
          5/F TAL BUILDING                                                      Contingent
          49 AUSTIN ROAD                                                        Unliquidated
          KOWLOON                                                               Disputed
          HONG KONG, CHINA
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2016
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $50,000,000.00
          TAL APPAREL LIMITED
          5/F TAL BUILDING                                                      Contingent
          49 AUSTIN ROAD                                                        Unliquidated
          KOWLOON                                                               Disputed
          HONG KONG, CHINA
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2016
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $91,202.28
          TAMPA PREMIUM OUTLETS, LLC                                            Contingent
          P.O. BOX 776226                                                       Unliquidated
          CHICAGO, IL 60677-6226                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $94,356.00
          TANGER CHARLESTON, LLC                                                Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 144 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 321 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,052.58
          TANGER DAYTONA, LLC                                                   Contingent
          P.O. BOX 414225                                                       Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,745.82
          TANGER FORT WORTH, LLC                                                Contingent
          P.O BOX 414225                                                        Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $124,957.53
          TANGER NATIONAL HARBOR, LLC                                           Contingent
          P.O. BOX 414408                                                       Unliquidated
          BOSTON, MA 02241                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $94,202.92
          TANGER OUTLETS DEER PARK, LLC                                         Contingent
          P.O. BOX 414225                                                       Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $144,000.55
          TANGER PROPERTIES L.P.                                                Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $73,701.89
          TANGER PROPERTIES L.P.                                                Contingent
          P.O. BOX 414225                                                       Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,733.83
          TANGER PROPERTIES L.P.                                                Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 145 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 322 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $89,853.78
          TANGER PROPERTIES LIMITED                                             Contingent
          PARTNERSH                                                             Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $85,829.20
          TANGER PROPERTIES LIMITED                                             Contingent
          PARTNERSH                                                             Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,238.45
          TANGER PROPERTIES LIMITED
          PARTNERSH                                                             Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,575.94
          TANGER PROPERTIES LP                                                  Contingent
          P.O. BOX 414225                                                       Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $89,886.99
          TANGER PROPERTIES LTD                                                 Contingent
          P.O. BOX 414225                                                       Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $175,264.97
          TANGER PROPERTIES LTD PARTNERSHIP                                     Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $93,467.71
          TANGER PROPERTIES LTD PARTNERSHIP                                     Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 146 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 323 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $89,536.76
          TANGER PROPERTIES LTD PARTNERSHIP                                     Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,286.94
          TANGER PROPERTIES LTD PARTNERSHIP                                     Contingent
          P.O. BOX 414225                                                       Unliquidated
          BOSTON, MA 02241-4225                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,939.64
          TANGER PROPERTIES LTD PARTNERSHIP                                     Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,858.78
          TANGER PROPERTIES LTD PARTNERSHIP                                     Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,380.50
          TANGER PROPERTIES LTD. PARTNERSHIP                                    Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $69,482.27
          TANGER PROPERTIES LTD. PARTNERSHIP                                    Contingent
          TWMB ASSOCIATES & COROC ENTITIES                                      Unliquidated
          P.O. BOX 414225                                                       Disputed
          BOSTON, MA 02241-4225
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,120.58
          TAUBMAN AUBURN HILLS ASSOC.                                           Contingent
          DEPT. 124501, P.O. BOX 67000                                          Unliquidated
          DETROIT, MI 48267-1245                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 147 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 324 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,623.62
          TAUBMAN CHERRY CREEK SC LLC                                           Contingent
          DEPT. 89801, P.O. BOX 67000                                           Unliquidated
          DETROIT, MI 48267-0898                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,277.89
          TB MALL AT UTC LLC                                                    Contingent
          P.O. BOX 674647                                                       Unliquidated
          DETROIT, MI 48267-4647                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $2,857,718.14
          TEACHERS INSURANCE AND ANNUITY
          C/0 CUSHMAN & WAKEFIELD                                               Contingent
          210 POST ST., SUITE 316                                               Unliquidated
          TIAA-#6910                                                            Disputed
          SAN FRANCISCO, CA 94108
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          TEADS, INC.                                                           Contingent
          P.O. BOX 392254                                                       Unliquidated
          PITTSBURGH, PA 15251-9254                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,658.49
          TECH ROOFING SERVICE, INC.                                            Contingent
          896 SHERIDAN ST                                                       Unliquidated
          CHICOPEE, MA 01020                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,481.06
          TEMPORARY CONNECTIONS INC.                                            Contingent
          PO BOX 1191                                                           Unliquidated
          CLINTON, NC 28329-1191                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.84
          TENNANT SALES & SERVICE COMPANY                                       Contingent
          P.O. BOX 71414                                                        Unliquidated
          CHICAGO, IL 60694-1414                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 148 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 325 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,449.02
          TFORCE FINAL MILE                                                     Contingent
          P.O. BOX 20284                                                        Unliquidated
          GREELEY SQ STATION                                                    Disputed
          NEW YORK, NY 10001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,932.23
          TG GALLAGHER                                                          Contingent
          309 WAVERLEY OAKS RD., SUITE 200                                      Unliquidated
          WALTHAM, MA 02452                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,326.00
          THE AGENCY WORX                                                       Contingent
          1261 BROADWAY, STE 1002, 10TH FL                                      Unliquidated
          NEW YORK, NY 10001                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          THE BEACH COMPANY                                                     Contingent
          P.O. BOX 607                                                          Unliquidated
          CHARLESTON, SC 29402                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53.30
          THE BROWNING SCHOOL                                                   Contingent
          52 EAST 62ND STREET                                                   Unliquidated
          NEW YORK, N 10021                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $460.47
          THE CAWLEY COMPANY                                                    Contingent
          P.O. BOX 2110                                                         Unliquidated
          MANITOWOC, WI 54221-2110                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,654.65
          THE CONNECTICUT WATER COMPANY -                                       Contingent
          CWC                                                                   Unliquidated
          PO BOX 981015                                                         Disputed
          BOSTON, MA 02298-1015
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 149 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 326 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $426.75
          THE CONNECTICUT WATER COMPANY -                                       Contingent
          CWC                                                                   Unliquidated
          PO BOX 981015                                                         Disputed
          BOSTON, MA 02298-1015
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $753.66
          THE CONNECTICUT WATER COMPANY -                                       Contingent
          CWC                                                                   Unliquidated
          PO BOX 981015                                                         Disputed
          BOSTON, MA 02298-1015
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $248.50
          THE CONNECTICUT WATER COMPANY -                                       Contingent
          CWC                                                                   Unliquidated
          PO BOX 981015                                                         Disputed
          BOSTON, MA 02298-1015
                                                                             Basis for the claim:
          Date(s) debt was incurred JUNE 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $205,654.48
          THE FALLS SHOPPING CENTER ASSOC.                                      Contingent
          P.O. BOX 404566                                                       Unliquidated
          ATLANTA, GA 30384-4566                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,681.55
          THE GARDENS ON EL PASEO LLC                                           Contingent
          COMERICA BANK                                                         Unliquidated
          P.O. BOX 674534                                                       Disputed
          DETROIT, MI 48267-4534
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,981.67
          THE GROVE FEE OWNER LLC                                               Contingent
          P.O. BOX 780856                                                       Unliquidated
          PHILADELPHIA, PA 19178-0856                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          THE INN                                                               Contingent
          211 FULTON AVENUE                                                     Unliquidated
          HEMPSTEAD, NY 11550                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 150 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 327 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $186,954.72
          THE IRVINE COMPANY, LLC
          P.O. BOX 840363                                                       Contingent
          RETAIL CENTER: FASHION ISLAND -                                       Unliquidated
          S22885                                                                Disputed
          LOS ANGELES, CA 90084-0363
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $291,881.49
          THE ROOKERY L.P.                                                      Contingent
          151 N. FRANKLIN, SUITE 300                                            Unliquidated
          CHICAGO, IL 60606                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,556.84
          THE SHOPS AT WILLOW BEND
          2100 WEST 7TH STREET                                                  Contingent
          C/O CHRIS NEILSON C/O THE WOODMONT                                    Unliquidated
          CO.                                                                   Disputed
          FORT WORTH, TX 76107
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,500.00
          THE SMART CUBE, INC.                                                  Contingent
          33 N. DEARBORN, SUITE 805                                             Unliquidated
          CHICAGO, IL 60602                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,481.82
          THE SULLIVAN COMPANIES                                                Contingent
          P.O. BOX 1964                                                         Unliquidated
          WESTFIELD, MA 01085                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $118,047.92
          THE TOWN CENTER AT BOCA RATON                                         Contingent
          TRUST                                                                 Unliquidated
          P.O. BOX 772846                                                       Disputed
          CHICAGO, IL 60677-2846
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,791.01
          THE UNIVERSITY OF WASHINGTON                                          Contingent
          P.O. BOX 2150                                                         Unliquidated
          LOCATION CODE: METT                                                   Disputed
          SPOKANE, WA 99210
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 151 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 328 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.857    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,914.86
          THOMSON REUTERS - WEST                                                Contingent
          P.O. BOX 6292                                                         Unliquidated
          CAROL STREAM, IL 60197-6292                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.858    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,312.36
          THOMSON REUTERS TAX & ACCOUNTING -                                    Contingent
          P.O. BOX 6016                                                         Unliquidated
          CAROL STREAM, IL 60197-6016                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.72
          TIME WARNER CABLE                                                     Contingent
          ACCT. 10303-926467401-0001                                            Unliquidated
          P.O. BOX 1060                                                         Disputed
          CAROL STREAM, IL 60132-1060
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.860    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $292.18
          TIME WARNER CABLE                                                     Contingent
          ACCT. #202 596640601 001                                              Unliquidated
          P.O. BOX 4617                                                         Disputed
          CAROL STREAM, IL 60197
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.861    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.72
          TM WELLINGTON GREEN MALL, L.P.                                        Contingent
          P.O. BOX 865099                                                       Unliquidated
          ATTN: ACCOUNTS RECEIVABLE                                             Disputed
          ORLANDO, FL 32886
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.862    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,635.23
          TOG                                                                   Contingent
          ACCT. # CUST001843                                                    Unliquidated
          P.O. BOX 1240                                                         Disputed
          SOUTH ATTLEBORO, MA 02703
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.863    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.73
          TOWN CAR INTERNATIONAL                                                Contingent
          36-36 33 STREET SUITE 308                                             Unliquidated
          LONG ISLAND CITY, NY 11106                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 152 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 329 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.864    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $347.62
          TOWN OF SMITHFIELD NC                                                 Contingent
          PO BOX 761                                                            Unliquidated
          SMITHFIELD, NC 27577-0761                                             Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25.01
          TOWN OF WRENTHAM                                                      Contingent
          OFFICE OF THE COLLECTOR                                               Unliquidated
          P.O. BOX 4110                                                         Disputed
          WOBURN, MA 01888-4110
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.866    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,670.00
          TRADE SHOW TECHNOLOGIES, INC.                                         Contingent
          1680 THE GREENS WAY, SUITE 100                                        Unliquidated
          JACKSONVILLE BEACH, FL 32250                                          Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,878.25
          TRANE                                                                 Contingent
          P.O. BOX 406469                                                       Unliquidated
          ATLANTA, GA 30384-6469                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,970.00
          TRANS-AM CONTAINER LINE, INC.                                         Contingent
          2016 LINDEN BLVD, STE. 11                                             Unliquidated
          ELMONT, NY 11003                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $106.36
          TRANSUNION RISK AND ALTERNATIVE                                       Contingent
          P.O. BOX 209047                                                       Unliquidated
          DALLAS, TX 75320-9047                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $969.51
          TRCC/ROCK OUTLET CENTER, LLC                                          Contingent
          P.O. BOX 844035                                                       Unliquidated
          LOS ANGELES, CA 90084-4035                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 153 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 330 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.871    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,924.63
          TRINTECH, INC.                                                        Contingent
          P.O. BOX 205367                                                       Unliquidated
          DALLAS, TX 75320-5367                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,872.72
          TRITON STAFFING                                                       Contingent
          39 HAVERHILL STREET                                                   Unliquidated
          METHUEN, MA 01844                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,159.14
          TSG CHESTERFIELD LIFESTYLE, LLC                                       Contingent
          2127 INNERBELT BUSINESS CENTER DR.                                    Unliquidated
          SUITE 310                                                             Disputed
          SAINT LOUIS, MO 63114
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.874    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $134,523.94
          TSG, L.L.C.                                                           Contingent
          29858 NETWORK PLACE                                                   Unliquidated
          CHICAGO, IL 60673-1298                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,069.68
          TSO VERO BEACH, LP                                                    Contingent
          1170 PEACHTREE ST., NE,SUITE 2000                                     Unliquidated
          C/O THE SIMPSON ORGANIZATION, INC.                                    Disputed
          ATLANTA, GA 30309
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.876    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $93,324.53
          TUCSON PREMIUM OUTLETS                                                Contingent
          P.O. BOX 776223                                                       Unliquidated
          CHICAGO, IL 60677-6223                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,003.93
          TWC TUCSON, LLC                                                       Contingent
          P.O. BOX 31001-2148                                                   Unliquidated
          PASADENA, CA 91110                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 154 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 331 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.878    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $119,070.52
          TWIN CITIES OUTLETS EAGAN, LLC                                        Contingent
          P.O. BOX 826511                                                       Unliquidated
          PHILADELPHIA, PA 19182-6511                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.879    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $658,258.37
          TYSONS CORNER CENTER                                                  Contingent
          TYSON'S CORNER HOLDINGS, LLC                                          Unliquidated
          P.O. BOX 849554                                                       Disputed
          LOS ANGELES, CA 90084-9554
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.880    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $154.95
          U-HAUL MOVING & STORAGE AT                                            Contingent
          EASTVIEW                                                              Unliquidated
          8045 STATE ROUTE 96                                                   Disputed
          VICTOR, NY 14564
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.881    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $102,229.26
          ULINE                                                                 Contingent
          PO BOX 88741                                                          Unliquidated
          CHICAGO, IL 60680-1741                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,857.79
          ULTRAMAR TRAVEL MANAGEMENT INC.                                       Contingent
          14 EAST 47TH STREET                                                   Unliquidated
          NEW YORK, NY 10017                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $661.33
          UNIFIRST CORPORATION                                                  Contingent
          295 PARKER STREET                                                     Unliquidated
          INDIAN ORCHARD, MA 01151                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,384.18
          UNIFIRST FIRST AID & SAFETY                                           Contingent
          3499 RIDER TRAIL SOUTH                                                Unliquidated
          EARTH CITY, MO 63045                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 155 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 332 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.885    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.19
          UNITE HERE RETIREMENT FUND                                            Contingent
          333 WESTCHESTER AVENUE                                                Unliquidated
          WHITE PLAINS, NY 10604                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,177.50
          UNITED ELEVATOR CONSULTANTS                                           Contingent
          SERVICE                                                               Unliquidated
          1 PENNSYLVANIA PLAZA, SUITE 4507                                      Disputed
          NEW YORK, NY 10119
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.887    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $137.31
          UNIVERSITY SCHOOL                                                     Contingent
          2785 SOM CENTER ROAD                                                  Unliquidated
          CHAGRIN FALLS, OH 44022                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,361.75
          UNUM LIFE INSURANCE CO. OF AMERICA                                    Contingent
          P.O. BOX 406955                                                       Unliquidated
          ATLANTA, GA 30384-6955                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,840.53
          UPS                                                                   Contingent
          P.O. BOX 809488                                                       Unliquidated
          CHICAGO, IL 60680-9488                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,845.50
          UPS SUPPLY CHAIN SOLUTIONS                                            Contingent
          28013 NETWORK PLACE                                                   Unliquidated
          CHICAGO, IL 60673-1280                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,869.76
          USA HAULING & RECYCLING, INC.                                         Contingent
          ACCT. #005054                                                         Unliquidated
          P.O. BOX 808                                                          Disputed
          EAST WINDSOR, CT 06088
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 156 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 333 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.892    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $676.00
          USI INSURANCE SERVICES NATIONAL (CI                                   Contingent
          P.O. BOX 62889                                                        Unliquidated
          VIRGINIA BEACH, VA 23466                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.03
          UTILITY BILLING SOLUTIONS LLC                                         Contingent
          PO BOX 105                                                            Unliquidated
          SOCIAL CIRCLE, GA 30025                                               Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,175.86
          VACO, LLC                                                             Contingent
          P.O. BOX 667                                                          Unliquidated
          BRENTWOOD, TN 37024                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.895    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $476,225.00
          VAYNER MEDIA, LLC                                                     Contingent
          10 HUDSON YARDS, 25TH FL                                              Unliquidated
          NEW YORK, NY 10001                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,529.34
          VECTOR SECURITY                                                       Contingent
          P.O. BOX 89462                                                        Unliquidated
          CLEVELAND, OH 44101-6462                                              Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,343.77
          VELOCLOUD NETWORKS, INC.                                              Contingent
          3429 HILLVIEW AVENUE                                                  Unliquidated
          PALO ALTO, CA 94304                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,101.01
          VERINT AMERICAS, INC.                                                 Contingent
          P.O. BOX 978702                                                       Unliquidated
          DALLAS, TX 75397                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 157 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 334 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.899    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $189.99
          VERIZON                                                               Contingent
          ACCT. #450 436 872 0001 13                                            Unliquidated
          P.O. BOX 28000                                                        Disputed
          LEHIGH VALLEY, PA 18002-8000
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.900    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,177.31
          VERIZON                                                               Contingent
          P.O. BOX 15124                                                        Unliquidated
          ALBANY, NY 12212-5124                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.35
          VERIZON                                                               Contingent
          ACCT. #651 772 864 0001 34                                            Unliquidated
          P.O. BOX 15124                                                        Disputed
          ALBANY, NY 12212-5124
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.902    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,458.09
          VERIZON BUSINESS                                                      Contingent
          BILL PAYER ID: Y1847479                                               Unliquidated
          P.O. BOX 15043                                                        Disputed
          ALBANY, NY 12212-5043
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.903    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,525.60
          VERIZON BUSINESS                                                      Contingent
          BILL PAYER ID: Y1823677                                               Unliquidated
          P.O. BOX 15043                                                        Disputed
          ALBANY, NY 12212-5043
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.904    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,228.97
          VERIZON BUSINESS                                                      Contingent
          P.O. BOX 15043                                                        Unliquidated
          ALBANY, NY 12212-5043                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.905    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,123.91
          VERIZON BUSINESS                                                      Contingent
          BILL PAYER ID: # Y2764190                                             Unliquidated
          P.O. BOX 15043                                                        Disputed
          ALBANY, NY 12212-5043
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 158 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 335 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.906    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,832.83
          VERIZON WIRELESS                                                      Contingent
          ACCT# 521692024-00001                                                 Unliquidated
          P.O. BOX 15062                                                        Disputed
          ALBANY, NY 12212-5062
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.907    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $995.00
          VERSAFEED, INC.                                                       Contingent
          702 MANGROE AVE., #170                                                Unliquidated
          CHICO, CA 95926                                                       Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.908    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,461.50
          VERTERIM, INC.                                                        Contingent
          9 QUEEN ANNE ROAD                                                     Unliquidated
          HOPKINTON, MA 01748                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,922.27
          VERTEX INC.                                                           Contingent
          LOCKBOX #25528                                                        Unliquidated
          25528 NETWORK PLACE                                                   Disputed
          CHICAGO, IL 60673-1255
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.910    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,213.09
          VINYL DEVELOPMENT                                                     Contingent
          P.O. BOX 2727                                                         Unliquidated
          ORLEANS, MA 02653                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.911    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,200.90
          VISION SOLUTIONS, INC.                                                Contingent
          DEPT. CH 19317                                                        Unliquidated
          PALATINE, IL 60055-9317                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $208,075.00
          VISIONET SYSTEMS, INC.                                                Contingent
          4 CEDARBROOK DRIVE., BLDG. B                                          Unliquidated
          CRANBURY, NJ 08512                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 159 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 336 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.913    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,525.00
          VISUAL COUNTRY, LLC                                                   Contingent
          62 ALLEN ST., 5TH FLOOR                                               Unliquidated
          NEW YORK, NY 10002                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.914    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,600.00
          VNY MODEL MANAGEMENT                                                  Contingent
          928 BROADWAY, SUITE 700                                               Unliquidated
          NEW YORK, NY 10010                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $87,532.65
          VORYS, SATER, SEYMOUR AND PEASE LLP                                   Contingent
          52 EAST GAY STREET                                                    Unliquidated
          P.O. BOX 1008                                                         Disputed
          COLUMBUS, OH 43216-1008
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.916    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,330.28
          W SERVICES GROUP, LLC                                                 Contingent
          500 WHEELER ROAD                                                      Unliquidated
          HAUPPAUGE, NY 11788                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,948.28
          W-LD LEGENDS OWNER VII, L.L.C.                                        Contingent
          P.O. BOX 505333                                                       Unliquidated
          SAINT LOUIS, MO 63150                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,101.17
          W.B. MASON CO., INC.                                                  Contingent
          P.O. BOX 981101                                                       Unliquidated
          BOSTON, MA 02298-1101                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.919    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,949.22
          WAGEWORKS, INC. (CERA)                                                Contingent
          1100 PARK PLACE, 4TH FL                                               Unliquidated
          SAN MATEO, CA 94403                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 160 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 337 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.920    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,486.40
          WAGEWORKS, INC. (FSA)                                                 Contingent
          1100 PARK PLACE, 4TH FL                                               Unliquidated
          SAN MATEO, CA 94403                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $311,760.84
          WALT WHITMAN MALL, LLC                                                Contingent
          P.O. BOX 776405                                                       Unliquidated
          CHICAGO, IL 60677-6405                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.922    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.41
          WASHINGTON GAS/37747                                                  Contingent
          PO BOX 37747                                                          Unliquidated
          PHILADELPHIA, PA 19101-5047                                           Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,134.47
          WASTE CONNECTIONS                                                     Contingent
          P.O. BOX 660654                                                       Unliquidated
          DALLAS, TX 75266-0654                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,292.76
          WASTE CONNECTIONS OF FLORIDA                                          Contingent
          ACCT. #6410-100933                                                    Unliquidated
          P.O. BOX 742695                                                       Disputed
          CINCINNATI, OH 45274-2695
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.925    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74.85
          WATERLOGIC                                                            Contingent
          8 TWO MILE RD., SUITE 202                                             Unliquidated
          FARMINGTON, CT 06032                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,683.52
          WATERLOO PREMIUN OUTLETS, LLC                                         Contingent
          TENANT ID WAT-BROOKS                                                  Unliquidated
          P.O. BOX 827756                                                       Disputed
          PHILADELPHIA, PA 19182-7756
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 161 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 338 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.927    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $97,384.42
          WATERSIDE SHOPS AT PELICAN BAY                                        Contingent
          LOCKBOX 16316                                                         Unliquidated
          16316 COLLECTIONS CENTER DR.                                          Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.928    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,500.53
          WAWAK                                                                 Contingent
          1059 POWERS ROAD                                                      Unliquidated
          CONKLIN, NY 13748                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $994.42
          WAYFAIR LLC                                                           Contingent
          100 HUNTINGTON AVENUE                                                 Unliquidated
          4 COPLEY PLACE, SUITE 700                                             Disputed
          BOSTON, MA 02116
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.930    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,201.68
          WCA WASTE SYSTEMS, INC.                                               Contingent
          P.O. BOX 4524                                                         Unliquidated
          HOUSTON, TX 77210-4524                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.50
          WE ENERGIES/WISCONSIN ELECTRIC/GAS                                    Contingent
          PO BOX 90001                                                          Unliquidated
          MILWAUKEE, WI 53290-0001                                              Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,479.61
          WEILGUS & SONS - NJ, INC.                                             Contingent
          1 NAYLON PLACE                                                        Unliquidated
          LIVINGSTON, NJ 07039                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,296.14
          WEK BUSINESS SERVICES                                                 Contingent
          P.O. BOX 513                                                          Unliquidated
          OLD BRIDGE, NJ 08857                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 162 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 339 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.934    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,437.91
          WEST FARMS MALL, LLC                                                  Contingent
          DEPT. 55501, P.O. BOX 67000                                           Unliquidated
          DETROIT, MI 48267-0555                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $113,753.15
          WESTCHESTER VILLAGE SQUARE, LLC                                       Contingent
          700 WHITE PLAINS RD., PENTHOUSE                                       Unliquidated
          SCARSDALE, NY 10583                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          WHEATLEY PLAZA ASSOCIATES                                             Contingent
          2110 NORTHERN BLVD., SUITE 201                                        Unliquidated
          MANHASSET, NY 11030                                                   Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,433.04
          WIEDENBACH-BROWN                                                      Contingent
          2975 WESTCHESTER AVE                                                  Unliquidated
          SUITE 203                                                             Disputed
          PURCHASE, NY 10577
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.938    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,600.00
          WILHELMINA INTERNATIONAL, LTD                                         Contingent
          DEPT. 8107, P.O. BOX 650002                                           Unliquidated
          DALLAS, TX 75265                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          WILLIAM L. AND K. ME                                                  Contingent
          12128 MADELEINE CIRCLE                                                Unliquidated
          DALLAS, TX 75230                                                      Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,932.00
          WILLIAMS & JENSEN, PLLC                                               Contingent
          701 8TH ST., NW, 5TH FLOOR                                            Unliquidated
          WASHINGTON, DC 20001                                                  Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 163 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 340 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.941    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $101,386.36
          WILLIAMSBURG OUTLET, L.L.C.                                           Contingent
          P.O. BOX 776324                                                       Unliquidated
          CHICAGO, IL 60677-6324                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.942    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $186,997.40
          WILSON CANAL PLACE II, LLC                                            Contingent
          C/O O'CONNOR PROPERTY MGMT                                            Unliquidated
          230 ROYAL PALM WAY, STE. 102                                          Disputed
          PALM BEACH, FL 33480
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.943    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $164,827.14
          WINDSTREAM                                                            Contingent
          P.O. BOX 9001013                                                      Unliquidated
          LOUISVILLE, KY 40290-1013                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $696.46
          WINDSTREAM
          ACCT. #071209913                                                      Contingent
          TEL. # 706 216 2865                                                   Unliquidated
          P.O. BOX 9001908                                                      Disputed
          LOUISVILLE, KY 40290
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.945    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $519.48
          WINDSTREAM                                                            Contingent
          ACCT. #063039513                                                      Unliquidated
          P.O. BOX 9001908                                                      Disputed
          LOUISVILLE, KY 40290-1908
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.946    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.34
          WINDSTREAM                                                            Contingent
          ACCT. #091109949                                                      Unliquidated
          P.O. BOX 9001908                                                      Disputed
          LOUISVILLE, KY 40290
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.947    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $229.19
          WINDSTREAM                                                            Contingent
          P.O. BOX 9001908                                                      Unliquidated
          LOUISVILLE, KY 40290-1908                                             Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 164 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 341 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.948    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34.21
          WINDSTREAM COMMUNICATIONS, INC.                                       Contingent
          P.O. BOX 843006                                                       Unliquidated
          KANSAS CITY, MO 64184-3006                                            Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $598.29
          WINDSTREAM GEORGIA, LLC
          ACCT. #073619047                                                      Contingent
          BILLING #706-335-5027                                                 Unliquidated
          P.O. BOX 9001908                                                      Disputed
          LOUISVILLE, KY 40290
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.950    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $871,448.56
          WINSTON & STRAWN                                                      Contingent
          36235 TREASURY CENTER                                                 Unliquidated
          CHICAGO, IL 60694-6200                                                Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $298.68
          WINTER BROS. HAULING OF LI, LLC                                       Contingent
          CUSTOMER # XX-XXXXXXX 0                                               Unliquidated
          P.O. BOX 5279                                                         Disputed
          NEW YORK, NY 10008-5279
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.952    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,526.26
          WM CORPORATE SERVICES, INC.                                           Contingent
          CUSTOMER ID #14-55275-23009                                           Unliquidated
          P.O. BOX 4648                                                         Disputed
          CAROL STREAM, IL 60197-4648
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.953    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,051.45
          WM CORPORATE SERVICES, INC.                                           Contingent
          CUSTOMER ID: 10-20885-93008                                           Unliquidated
          P.O. BOX 4648                                                         Disputed
          CAROL STREAM, IL 60197-4648
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.954    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.15
          WM CORPORATE SERVICES, INC.                                           Contingent
          CUSTOMER ID: 10 24629 83003                                           Unliquidated
          P.O. BOX 4648                                                         Disputed
          CAROL STREAM, IL 60197-4648
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 165 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 342 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.955    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          WOMEN MANAGEMENT                                                      Contingent
          199 LAFAYETTE ST., 7TH FLOOR                                          Unliquidated
          NEW YORK, NY 10012                                                    Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.956    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $459,180.96
          WOODBURY COMMON PREMIUM OUTLETS                                       Contingent
          P.O. BOX 822884                                                       Unliquidated
          PHILADELPHIA, PA 19182-2884                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,602.38
          WOODCOCK REFRIGERATION CO., INC.                                      Contingent
          P.O. BOX 1133                                                         Unliquidated
          SOUTH WINDSOR, CT 06074                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.00
          WORKERS UNITED FOR POLITICAL POWER                                    Contingent
          ATTN: CHRIS BAUMANN                                                   Unliquidated
          1777 PHOENIX PARKWAY, STE. 230                                        Disputed
          ATLANTA, GA 30349
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.959    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72.50
          WORKERS UNITED POLITICAL ACTION
          COM                                                                   Contingent
          LOCAL 250 & 253                                                       Unliquidated
          305 SEVENTH AVE., 7TH FL                                              Disputed
          NEW YORK, NY 10001
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.960    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,892.71
          WORKFORCE SOFTWARE, LLC                                               Contingent
          DEPT CH 19758                                                         Unliquidated
          PALATINE, IL 60055-9758                                               Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $204,936.26
          WRENTHAM VILLAGE PREMIUM OUTLETS                                      Contingent
          P.O. BOX 822920                                                       Unliquidated
          PHILADELPHIA, PA 19182-2920                                           Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 166 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 343 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.962    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,552.12
          WS TAMPA OWNER LLC                                                    Contingent
          P.O. BOX 847030                                                       Unliquidated
          BOSTON, MA 02284-7030                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $244.02
          XCEL ENERGY                                                           Contingent
          P.O. BOX 9477 (2200)                                                  Unliquidated
          MINNEAPOLIS, MN 55484-9477                                            Disputed
          Date(s) debt was incurred JUNE 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,198.00
          XE.COM INC.                                                           Contingent
          1145 NICHOLSON RD., SUITE 200                                         Unliquidated
          NEWMARKET                                                             Disputed
          ON, L3Y 9C3 CA
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.965    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,604.36
          XO COMMUNICATIONS SERVICES, INC.                                      Contingent
          ACCT. #009000002572948                                                Unliquidated
          14239 COLLECTIONS CENTER DRIVE                                        Disputed
          CHICAGO, IL 60693-0141
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.966    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $179.26
          XO COMMUNICATIONS, INC.                                               Contingent
          ACCT. #2412738                                                        Unliquidated
          14239 COLLECTIONS CENTER DRIVE                                        Disputed
          CHICAGO, IL 60693-0142
                                                                             Basis for the claim:
          Date(s) debt was incurred UNDETERMINED
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.967    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,686.33
          XPO LOGISTICS                                                         Contingent
          29564 NETWORK PLACE                                                   Unliquidated
          CHICAGO, IL 60673                                                     Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,400.00
          YELP INC.                                                             Contingent
          P.O. BOX 204393                                                       Unliquidated
          DALLAS, TX 75320-4393                                                 Disputed
          Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 167 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 20-11785-CSS                       Doc 485           Filed 08/21/20                 Page 344 of 368

 Debtor       Brooks Brothers Group, Inc.                                                             Case number (if known)            20-11785
              Name

 3.969     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $9,537.37
           YRC                                                                  Contingent
           P.O. BOX 13573                                                       Unliquidated
           NEWARK, NJ 07188-3573                                                Disputed
           Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.970     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $24,792.11
           ZEE JAY DIGITAL                                                      Contingent
           10 DORRANCE ST., SUITE 700                                           Unliquidated
           PROVIDENCE, RI 02903                                                 Disputed
           Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.971     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $4,032.39
           ZENDESK, INC.                                                        Contingent
           DEPT. CH 19895                                                       Unliquidated
           PALATINE, IL 60055-9895                                              Disputed
           Date(s) debt was incurred UNDETERMINED
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                      related creditor (if any) listed?             account number, if
                                                                                                                                                    any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                   1,490,212.30
 5b. Total claims from Part 2                                                                            5b.   +    $                 195,358,207.59

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                    196,848,419.89




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 168 of 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case 20-11785-CSS                     Doc 485    Filed 08/21/20            Page 345 of 368

 Fill in this information to identify the case:

 Debtor name         Brooks Brothers Group, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-11785
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                                              Case 20-11785-CSS          Doc 485   Filed 08/21/20       Page 346 of 368


                                                                                                                   In re Brooks Brothers Group, Inc.
                                                                                                                           Case No. 20-11785
                                                                                                         Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                        Date of Contract
                             Contract Counterparty                                         Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                          BILTMORE PROPERTY GROUP
                                                          10 BROOK STREET, SUITE 205, ATTN: LINDA BISHOP
1 ALL SOULS CRESCENT, LLC                                 ASHEVILLE, NC 28803                                                            REAL PROPERTY LEASE                                                                            8/22/2011      1 YEARS
                                                          ATTN: GENERAL COUNSEL
                                                          216 W. OHIO STREET, 4TH FLOOR
12 INTERACTIVE LLC D/B/A PERKSPOT                         CHICAGO, IL 60654                                                              MASTER SERVICES AGREEMENT                                                                      10/24/2016     UNDETERMINED
                                                          C/O ORSID REALTY CORP.
                                                          156 WEST 56TH STREET, 6TH FLOOR
25 EAST 86TH STREET CORP.                                 NEW YORK, NY 10019                                                             REAL PROPERTY LEASE                                                                            2/26/2011      62 MONTHS
                                                          C/O LORI-ZEE CORP
                                                          2270 BROADWAY
251 W. 87 ST. ASSOCIATES                                  NEW YORK, NY 10024                                                             REAL PROPERTY LEASE                                                                            2/29/2012      77 MONTHS
                                                          C/O EAST BANC, INC.
                                                          3307 M STREET, N.W., SUITE 400, ATTN: ANTHONY M. LANIER
3067 M STREET, LP                                         WASHINGTON, DC 20007                                                           REAL PROPERTY LEASE                                                                            9/1/2011       79 MONTHS
                                                          346 MADISON AVENUE, LLC
                                                          346 MADISON AVENUE
346 MADISON AVENUE, LLC                                   NEW YORK, NY 10017                                                             REAL PROPERTY LEASE                                                                            12/31/1949     86 MONTHS
                                                          P.O. BOX 734268
3D RESULTS                                                CHICAGO, IL 60673-4268                                                         PROFESSIONAL SERVICES AGREEMENT                                                                8/30/2013      UNDETERMINED
                                                          C/O MID-AMERICA ASSET MANAGEMENT, INC.
                                                          ONE PARKVIEW PLAZA, 9TH FLOOR
701 N. MICHIGAN LLC                                       OAKBROOK TERRACE, IL 60181                                                     REAL PROPERTY LEASE                                                                            1/12/1989      29.5 YEARS
                                                          C/O DIVCOWEST REAL ESTATE SERVICES, INC
                                                          200 STATE STREET, SUITE 1200, ATTN: JEFF LONGNECKER
75 STATE OWNER LLC                                        BOSTON, MA 02109                                                               REAL PROPERTY LEASE                                                                            8/16/2012      94 MONTHS
                                                          C/O DIVCOWEST REAL ESTATE SERVICES, INC
                                                          200 STATE STREET, SUITE 1200, ATTN: JEFF LONGNECKER
75 STATE OWNER LLC                                        BOSTON, MA 02109                                                               REAL PROPERTY LEASE                                                                            11/8/1990      94 MONTHS
                                                          ATTN: LOUISE CHAZEN
                                                          24 WEST 40TH STREET, 11TH FLOOR
7THONLINE, INC.                                           NEW YORK, NY 10018                                                             APPLICATION HOSTING AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                      12/2/2014      UNDETERMINED
                                                          161 N. CLARK STREET
                                                                                                                                         MASTER CONSULTING AGREEMENT
ACCENTURE LLP                                             CHICAGO, IL 60601                                                                                                                                                             2/28/2019      UNDETERMINED
                                                          25895 NETWORK PLACE
                                                                                                                                         LICENSE AND HOSTING AGREEMENT
ACCERTIFY, INC.                                           CHICAGO, IL 60673-1258                                                                                                                                                        6/23/2011      UNDETERMINED
                                                          13594 COLLECTIONS CENTER DR.
                                                                                                                                         SOFTWARE LICENSE AND SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS
ACI WORLDWIDE CORP                                        CHICAGO, IL 60693                                                                                                                                                             8/17/2017      UNDETERMINED
                                                          350 FIFTH AVENUE                                                                                                                                                                             UNDETERMINED
                                                                                                                                         SERVICES AGREEMENT
ACROYNYM MEDIA, INC.                                      NEW YORK, NY 10118                                                                                                                                                            4/29/1977
                                                          C/O ADCO OUTLETS LLC
                                                          450 PARK AVENUE 3RD FLOOR, ATTN: MICHAEL A. UZZI, CONTROLLER
ADCO KITTERY LLC                                          NEW YORK, NY 10022                                                             REAL PROPERTY LEASE                                                                            4/25/1991      9 MONTHS
                                                          29322 NETWORK PLACE
                                                                                                                                         SUBSCRIPTION SERVICES AGREEMENT
ADOBE INC.                                                CHICAGO, IL 60673-1293                                                                                                                                                        1/1/2019       31 MONTHS
                                                          P.O. BOX 842875
                                                                                                                                         MASTER SERVICES AGREEMENT INCLUSIVE OF ALL ADDENDUMS
ADP, LLC                                                  BOSTON, MA 02284-2875                                                                                                                                                         10/1/2014      UNDETERMINED
                                                          ATTN: GENERAL COUNSEL
                                                          18 EAST 16TH STREET, 7TH FLOOR
ADYEN N.V                                                 NEW YORK, NY 10003                                                             SERVICES AGREEMENT                                                                             10/24/2018     UNDETERMINED
                                                          P.O. BOX 26590                                                                                                                                                                               UNDETERMINED
                                                                                                                                         IT AGREEMENT
AKAMAI TECHNOLOGIES, INC.                                 NEW YORK, NY 10087-6590                                                                                                                                                       10/11/2009
                                                          410 TERRY AVE N
AMAZON PAYMENTS, INC.                                     SEATTLE, WA 98109-5210                                                         MASTER SERVICES AGREEMENT                                                                      6/28/2018      UNDETERMINED
                                                          P.O. BOX 84023
                                                                                                                                         AMAZON PAYMENTS, INC. CUSTOMER AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS
AMAZON WEB SERVICES, INC.                                 SEATTLE, WA 98124-8423                                                                                                                                                        9/20/2019      26 MONTHS
                                                          C/O MELLON TR OF NEW ENGLAND, NA
                                                          1 BOSTON PL
AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.    BOSTON, MA 02108                                                               REWARDS PARTICIPATION AGREEMENT                                                                4/16/1940      UNDETERMINED
                                                          501 ST. JUDE PLACE
                                                                                                                                         LETTER OF AGREEMENT INCLUSIVE OF ALL ADDENDUMS
AMERICAN LEBANESE SYRIAN ASSOCIATED CHARITIES ("ALSAC")   MEMPHIS, TN 38105                                                                                                                                                             4/30/2009      UNDETERMINED
ANYPRESENCE, INC.                                         ATTN: CFO'S OFFICE                                                             SERVICES AGREEMENT                                                                             2/23/2016      UNDETERMINED
                                                          ATTN: GENERAL COUNSEL
                                                          100 PENNSYLVANIA AVENUE
APPLAUSE APP QUALITY, INC.                                FRAMINGHAM, MA 01701                                                           PROFESSIONAL SERVICES AGREEMENT                                                                3/22/2017      UNDETERMINED
                                                          ATTN: GENERAL COUNSEL
                                                          23306 PROVIDENCE DRIVE
ARCHERGREY                                                KILDEER, IL 60047                                                              MASTER CONSULTING SERVICES AGREEMENT                                                           9/27/2018      UNDETERMINED
                                                          C/O NEW ENGLAND DEVELOPMENT
                                                          75 PARK PLAZA, ATTN: KELLY HART
ASHEVILLE RETAIL ASSOCIATES LLC                           BOSTON, MA 02116                                                               REAL PROPERTY LEASE                                                                            4/30/2015      67 MONTHS
                                                          16/F, WORLDWIDE HOUSE
                                                          19 DES VOEUX RD.
ASIA INSURANCE                                            CENTRAL                                                                        EMPLOYEES' COMPENSATION AGREEMENT                                                              2/1/2020       UNDETERMINED




                                                                                                                               1 of 20
                                                                                         Case 20-11785-CSS        Doc 485      Filed 08/21/20    Page 347 of 368


                                                                                                              In re Brooks Brothers Group, Inc.
                                                                                                                      Case No. 20-11785
                                                                                                    Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                   Date of Contract
                             Contract Counterparty                                    Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                     16/F, WORLDWIDE HOUSE
                                                     19 DES VOEUX RD.
ASIA INSURANCE                                       CENTRAL                                                                        PUBLIC LIABILITY INSURANCE AGREEMENT                                                           2/1/2020       UNDETERMINED
                                                     16/F, WORLDWIDE HOUSE
                                                     19 DES VOEUX RD.
ASIA INSURANCE                                       CENTRAL                                                                        PROPERTY ALL RISKS AGREEMENT                                                                   2/1/2020       UNDETERMINED
                                                     16/F, WORLDWIDE HOUSE
                                                     19 DES VOEUX RD.
ASIA INSURANCE                                       CENTRAL, HK CHINA                                                              TRAVEL INSURANCE AGREEMENT                                                                     2/1/2020       UNDETERMINED
                                                     ACCT. #831-000-7041 639
                                                     P.O. BOX 5019                                                                  CLOUD SERVICES PRICING AGREEMENT INCLUSIVE OF ALL AMENDMENTS
AT&T CORP                                            CAROL STREAM, IL 60197-5019                                                                                                                                                   2/10/2020      UNDETERMINED
                                                     ACCT. #831-000-7041 639
                                                     P.O. BOX 5019                                                                  BANDWIDTH SERVICES PRICING AGREEMENT INCLUSIVE OF ALL AMENDMENTS
AT&T CORP                                            CAROL STREAM, IL 60197-5019                                                                                                                                                   11/8/2016      UNDETERMINED
                                                     ACCT. #287273856248
                                                     P.O. BOX 6463                                                                  AT&T CORPORATE DIGITAL ADVANTAGE PRICING AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS
AT&T MOBILITY NATIONAL ACCOUNTS, LLC                 CAROL STREAM, IL 60197-6463                                                                                                                                                   11/9/2016      20 MONTHS
                                                     C/O HORIZON GROUP PROPERTIES LP
                                                     5000 HAKES DRIVE, SUITE 500, ATTN: DAVE PEARCY
ATLANTA OUTLET SHOPPES LLC                           MUSKEGON, MI 49441                                                             REAL PROPERTY LEASE                                                                            7/17/2013      37 MONTHS
                                                     C/O TANGER OUTLET CENTERS
                                                     3200 NORTHLINE AVENUE SUITE 360, ATTN: LEGAL DEPARTMENT
ATLANTIC CITY ASSOCIATES                             GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                            8/27/2004      25 MONTHS
                                                     LEVEL 6
                                                     341 GEORGE STREET
ATLASSIAN                                            SYDNEY, NSW 2000                                                               SOFTWARE LICENSING AND SUPPORT AGREEMENT                                                       2/3/2020       UNDETERMINED
                                                     5210 E WILLIAMS CIRCLE, STE. 750
                                                                                                                                    MASTER SERVICES AGREEMENT
AUDIOEYE, INC.                                       TUCSON, AZ 85711                                                                                                                                                              10/7/2019      27 MONTHS
                                                     2561 TERRITORIAL ROAD
AUGEO, LLC                                           SAINT PAUL, MN 55114                                                           GIFT CARD PURCHASING AGREEMENT                                                                 4/2/1940       UNDETERMINED
                                                     P.O. BOX 1014
AUGUSTA PROPERTIES IN                                WESTWOOD, NJ 07675                                                             REAL PROPERTY LEASE                                                                            5/31/2020      UNDETERMINED
                                                     17 BATTERY PL
AVALON                                               NEW YORK, NY 10004                                                             COLLATERAL POLICY AGREEMENT                                                                    6/17/2019      UNDETERMINED
                                                     C/O TURNBERRY AVENTURA MALL COMPANY, LTD
                                                     19501 BISCAYNE BOULEVARD, SUITE 400, ATTN: LEGAL DEPT./LEASING ATTORNEY
AVENTURA MALL VENTURE                                AVENTURA, FL 33180                                                             REAL PROPERTY LEASE                                                                            2/18/2014      51 MONTHS
                                                     15178 COLLECTIONS CENTER DRIVE
                                                                                                                                    SERVICE AGREEMENT
AVERY DENNISON                                       CHICAGO, IL 60693                                                                                                                                                             12/8/2016      UNDETERMINED
                                                     C/O BAYER PROPERTIES LLC
                                                     2222 ARLINGTON AVENUE
BAYER RETAIL COMPANY LLC                             BIRMINGHAM, AL 35205                                                           REAL PROPERTY LEASE                                                                            3/31/2025      57 MONTHS
                                                     C/O CYPRESS EQUITIES MANAGED SERVICES, LP
                                                     8144 WALNUT HILL LANE, SUITE 1200
BAYSHORE SHOPPING CENTER PROPERTY OWNER, LLC         DALLAS, TX 75231                                                               REAL PROPERTY LEASE                                                                            10/31/2006     18 MONTHS
                                                     P.O. BOX 671654
BAZAARVOICE, INC.                                    DALLAS, TX 75267-1654                                                          SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                                 4/1/2020       UNDETERMINED
                                                     DEPT. 3383, P.O. BOX 123383
BENEFITFOCUS.COM, INC.                               DALLAS, TX 75312-3383                                                          PRICING AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS                                    6/7/2011       UNDETERMINED
                                                     C/O BERENSON ASSOCIATES, INC
                                                     321 COLUMBUS AVENUE
BERENSON FREEPORT ASSOCIATES LLC                     BOSTON, MA 02116                                                               REAL PROPERTY LEASE                                                                            5/14/2009      UNDETERMINED
                                                     757 THIRD AVENUE 10TH FLOOR
BERKLEY PROFESSIONAL LIABILITY                       NEW YORK, NY 10017                                                             DIRECTORS AND OFFICERS LIABILITY AGREEMENT                                                     2/1/2019       UNDETERMINED
                                                     C/O HORIZON GROUP PROPERTIES LP
                                                     131 W. SEAWAY DRIVE, SUITE 220
BFO FACTORY SHOPPES LLC                              MUSKEGON, MI 49444                                                             REAL PROPERTY LEASE                                                                            8/31/2010      1 MONTH
                                                     C/O SIMON PROPERTY GROUP
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
BIRCH RUN OUTLETS II, LLC                            INDIANAPOLIS, IN 46204-3438                                                    REAL PROPERTY LEASE                                                                            11/11/1994     32 MONTHS
                                                     C/O WELLS FARGO                                                                                                                                                                              UNDETERMINED
                                                     BLACKHAWK NETWORK, INC.
BLACKHAWK ENGAGEMENT SOLUTIONS, INC.                 ATLANTA, GA 31193-6199                                                         MERCHANT PARTICIPATION AGREEMENT                                                               1/16/2020
                                                     3-5-1 NIHONBASHI NINGYOCHO
BLOOMING NAKANISHI & COMPANY                         CHUO-KU, TOKYO 103-0013                                                        AMENDED AND RESTATED LICENSE AGREEMENT                                                         7/31/2018      UNDETERMINED
                                                     P.O. BOX 392166
                                                                                                                                    SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
BLUECORE, INC.                                       PITTSBURGH, PA 15251-9166                                                                                                                                                     12/5/2016      UNDETERMINED
                                                     C/O HORIZON GROUP PROPERTIES LP
                                                     131 W. SEAWAY DRIVE, SUITE 220
BLUEGRASS OUTLET SHIPPES CMBS, LLC                   MUSKEGON, MI 49444                                                             REAL PROPERTY LEASE                                                                            7/30/2014      49 MONTHS
                                                     P.O. BOX 842848
                                                                                                                                    SUBSCRIPTION SERVICES AGREEMENT
BOOMI, INC.                                          BOSTON, MA 02284-2848                                                                                                                                                         1/10/2019      UNDETERMINED




                                                                                                                          2 of 20
                                                                                            Case 20-11785-CSS         Doc 485     Filed 08/21/20     Page 348 of 368


                                                                                                                  In re Brooks Brothers Group, Inc.
                                                                                                                          Case No. 20-11785
                                                                                                        Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                       Date of Contract
                               Contract Counterparty                                      Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                       P.O. BOX 223871
                                                       500 ROSS ST., 154-0455                                                           MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
BORDERFREE, INC. F/K/A FIFTYONE, INC.                  PITTSBURGH, PA 15262-0001                                                                                                                                                       5/29/2013      UNDETERMINED
                                                       3020 CARRINGTON MILL BLVD
                                                       SUITE 100
BRAVOSOLUTION US, INC.                                 MORRISVILLE, NC 27560                                                            MASTER SERVICES AGREEMENT                                                                      2/29/2016      UNDETERMINED
                                                       ATTN: GENERAL COUNSEL
                                                       200 TALCOTT AVENUE SOUTH
BRIGHT HORIZONS FAMILY SOLUTIONS LLC                   WATERTOWN, MA 02472                                                              MASTER SERVICES AGREEMENT                                                                      4/1/2017       UNDETERMINED
                                                       1320 RIDDER PARK DRIVE
BROADCOM (FORMERLY CA TECHNOLOGIES, INC.)              SAN JOSE, CA 95131                                                               SOFTWARE LICENSING AGREEMENT                                                                   4/29/1947      UNDETERMINED
                                                       ROOM 703A, 138 FENYANG ROAD
                                                        XUHUI DISTRICT
BROOKS BROTHERS (SHANGHAI) COMMERCIAL CO., LTD.        SHANGHAI, CHINA                                                                  TRADEMARK LICENSE AGREEMENT                                                                    4/23/2007      UNDETERMINED
                                                       LEVEL 1, SUITE 6, 3 SPRING ST
BROOKS BROTHERS AUSTRIA GMBH                           SYDNEY, NSW 2000 AUSTRALIA                                                       INTERCOMPANY MARKETING CONTRIBUTION AGREEMENT                                                  4/18/1983      UNDETERMINED
                                                       5/F WESTLEY SQUARE 48 HOI YUEN STREET
                                                       KWUN TONG, KOWLOON
BROOKS BROTHERS FAR EAST LIMITED                       HONG KONG, 999077                                                                SERVICE AGREEMENT                                                                              4/22/1948      UNDETERMINED
                                                       5/F WESTLEY SQUARE 48 HOI YUEN STREET
                                                       KWUN TONG, KOWLOON
BROOKS BROTHERS FAR EAST LTD                           HONG KONG, 999077 HK                                                             MASTER SALES OF GOODS AGREEMENT                                                                9/2/2014       UNDETERMINED
                                                       320, RUE SAINT HONORÈ
BROOKS BROTHERS FRANCE SARL                            PARIS, 99 75001 FRANCE                                                           INTERCOMPANY MARKETING CONTRIBUTION AGREEMENT                                                  4/11/1953      UNDETERMINED
                                                       8, AMELIA-MARY-EARHART-STRAßE
BROOKS BROTHERS GERMANY GMBH                           FRANKFURT AM MAIN , 06 60549 GERMANY                                             INTERCOMPANY MARKETING CONTRIBUTION AGREEMENT                                                  4/26/2014      UNDETERMINED
                                                       UNIT 2201A, 2201B & 2205, 22/F, ONE ISLAND SOUTH, 2 HEUNG YIP ROAD
BROOKS BROTHERS GREATER CHINA LIMITED                  WONG CHUK HANG, HK CHINA                                                         TRADEMARK LICENSE AGREEMENT                                                                    4/23/2007      UNDETERMINED
                                                       10 EARLSFORT TERRACE
BROOKS BROTHERS IRELAND LTD.                           DUBLIN 2, DB D02 T380 IRELAND                                                    INTERCOMPANY MARKETING CONTRIBUTION AGREEMENT                                                  4/18/1983      UNDETERMINED
                                                       3, CALLE DE JUAN RAMÓN JIMÉNEZ
BROOKS BROTHERS SPAIN SLU                              LAS ROZAS, MADRID, 28 28232 SPAIN                                                INTERCOMPANY MARKETING CONTRIBUTION AGREEMENT                                                  4/15/2018      UNDETERMINED
                                                       C/O SRLV - 89 NEW BOND STREET
BROOKS BROTHERS UK LTD                                 LONDON, W1S 1DA UNITED KINGDOM                                                   INTERCOMPANY MARKETING CONTRIBUTION AGREEMENT                                                  4/11/1953      UNDETERMINED
BROOKS SHOE MANUFACTURING CO. INC.                                                                                                      AGREEMENT                                                                                      1/16/1981      UNDETERMINED
                                                       3400 STONE WAY NORTH
                                                       5TH FLOOR
BROOKS SPORTS, INC.                                    SEATTLE, WA 98103                                                                COEXISTENCE AGREEMENT                                                                          12/15/1980     UNDETERMINED
                                                       431 POST ROAD EAST
                                                       OFFICE 16
BROOKS, TORREY & SCOTT INC                             WESTPORT, CT 06880                                                               REAL PROPERTY LEASE                                                                            1/31/2022      18 MONTHS
                                                       C/O TALENTURE SA – 1, RIVA ALBERTOLLI
BROTHERS SWITZERLAND SAGL                              LUGANO, TI 6901 SWITERLAND                                                       INTERCOMPANY MARKETING CONTRIBUTION AGREEMENT                                                  4/18/1983      UNDETERMINED
                                                       3660 GRANDVIEW PARKWAY SUITE 100
                                                       ATTN: GRAND RIVER ADMINISTRATION
C/O DANIEL REALTY COMPANY LLC                          BIRMINGHAM, AL 35243                                                             REAL PROPERTY LEASE                                                                            10/27/2010     27 MONTHS
                                                       9841 AIRPORT BOULEVARD SUITE 700
                                                       ATTN: LEGAL DEPARTMENT
C/O THE FESTIVAL COMPANIES                             LOS ANGELES, CA 90045                                                            REAL PROPERTY LEASE                                                                            3/31/2028      93 MONTHS
                                                       C/O DAVID ADAM REALTY, INC
                                                       28 CHURCH LANE, ATTN: MEG SHEEHAN
CAMPANA 125 LLC                                        WESTPORT, CT 06880                                                               REAL PROPERTY LEASE                                                                            3/31/2027      81 MONTHS
                                                       333 CANAL ST, SUITE 327
CANAL PLACE                                            NEW ORLEANS, LA 70130                                                            REAL PROPERTY LEASE                                                                            8/3/1998       112 MONTHS
                                                       300 COMMERCE SQUARE BLVD.
CANON SOLUTIONS AMERICA, INC.                          BURLINGTON, NJ 08016                                                             MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS                            5/24/2016      13 MONTHS
                                                       ATTN: GENERAL COUNSEL
                                                       623 FIFTH AVENUE, 33RD FLOOR
CAPGEMINI U.S. LLC                                     NEW YORK, NY 10022                                                               MASTER SERVICES AGREEMENT                                                                      8/1/2012       UNDETERMINED
                                                       8100 TYLER BOULEVARD                                                                                                                                                                           UNDETERMINED
                                                                                                                                        MERCHANT SOFTWARE LICENSE AGREEMENT
CARDINALCOMMERCE CORPORATION                           MENTOR, OH 44060                                                                                                                                                                1/2/2020
                                                       25 PEARL STREET
CASHSTAR INC.                                          PORTLAND, ME 04101                                                               DIGITAL CARD SERVICE AGREEMENT                                                                 9/10/2012      20 MONTHS
                                                       150 W. 30TH STREET, 3RD FLOOR
                                                                                                                                        SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
CATCHPOINT SYSTEMS, INC.                               NEW YORK, NY 10001                                                                                                                                                              10/15/2016     UNDETERMINED
                                                       C/O ROBERT L. STARK ENTERPRISES, INC
                                                       629 EUCLID AVENUE, SUITE 1300, ATTN: ROBERT L. STARK
CHAGRIN RETAIL LLC                                     CLEVELAND, OH 44114                                                              REAL PROPERTY LEASE                                                                            3/29/2010      UNDETERMINED
                                                       105 EISENHOWER PARKWAY
                                                       ATTN: LEASE ADMIN/ COPY TO ATTN: GENERAL COUNSEL
CHELSEA LIMRICK HOLDINGS LLC                           ROSELAND, NJ 07968                                                               REAL PROPERTY LEASE                                                                            11/7/2007      16 MONTHS
                                                       CINTAS LOC 790
                                                       P.O. BOX 630803
CINTAS CORPORATION                                     CINCINNATI, OH 45263-0803                                                        SERVICES AGREEMENT                                                                             7/16/2015      UNDETERMINED




                                                                                                                              3 of 20
                                                                                                  Case 20-11785-CSS        Doc 485     Filed 08/21/20     Page 349 of 368


                                                                                                                       In re Brooks Brothers Group, Inc.
                                                                                                                               Case No. 20-11785
                                                                                                             Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                            Date of Contract
                            Contract Counterparty                                              Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                               750 S WEST END BLVD
CIOCCA DEALERSHIP                                              QUAKERTOWN, PA 18951-2614                                                     DISCOUNT AGREEMENT                                                                             NA             UNDETERMINED
                                                               90 BROAD STREET
                                                                                                                                             SOFTWARE RESELLER LICENSING AGREEMENTS
CIPHER TECHS                                                   NEW YORK, NY 10004                                                                                                                                                           12/21/2018     UNDETERMINED
                                                               50 NORTHWEST POINT BLVD.
                                                                                                                                             CO BRANDED AND PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT INCLUSIVE OF ALL AMENDMENTS
CITIBANK, N.A.                                                 ELK GROVE VLG, IL 60007                                                                                                                                                      2/2/2015       6 MONTHS
                                                               388 GREENWICH STREET
CITIGROUP                                                      NEW YORK, NY 10013                                                            DISCOUNT AGREEMENT                                                                             NA             UNDETERMINED
                                                               C/O RYAN COMPANIES US, INC.
                                                               600 NICOLLET MALL, SUITE 312
CITY CENTER 33 SOUTH PROPERTY, LLC                             MINNEAPOLIS, MN 55402                                                         REAL PROPERTY LEASE                                                                            10/22/2007     29.5 YEARS
                                                               3 RED SQUARE GUM
CJSK "GROUP COMPANIES MMD "EAST & WEST" AKA BOSCO DI CILIEGI   MOSCOW, 109012                                                                LICENSE AGREEMENT                                                                              4/13/1940      UNDETERMINED
                                                               COMMUNITY SERVICES COMMAND
                                                               510 INDEPENDENCE PARKWAY, SUITE 500
COAST GUARD EXCHANGE                                           CHESAPEAKE, VA 23320                                                          PURCHASING AGREEMENT                                                                           5/6/2020       UNDETERMINED
                                                               C/O SIMON PROPERTY GROUP
                                                               225 WEST WASHINGTON STREET
COLORADO MILLS, LP                                             INDIANAPOLIS, IN 46204-3438                                                   REAL PROPERTY LEASE                                                                            5/16/2006      71 MONTHS
                                                               C/O TANGER PROPERTIES LP
                                                               3200 NORTHLINE AVENUE SUITE 360, ATTN: LEGAL DEPARTMENT
COLUMBUS OUTLETS LLC                                           GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            6/23/2016      72 MONTHS
                                                               SAN IGNACIO NO. 500
                                                               MODULO 7 QUILICURA
COMERCIAL MADISON S.A.                                         METROPOLITANA, 8710030                                                        AMENDED AND RESTATED LICENSE AGREEMENT                                                         9/30/2018      UNDETERMINED
                                                               #774140
                                                               4140 SOLUTIONS CENTER                                                         ADVERTISING SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
COMMISSION JUNCTION LLC                                        CHICAGO, IL 60677-4001                                                                                                                                                       12/14/2005     UNDETERMINED
                                                               ATTN: GENERAL COUNSEL
                                                               4015 NINE MCFARLAND DRIVE, #100
COMPUTER GENERATED SOLUTIONS, INC.                             ALPHARETTA, GA 30004                                                          MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                          5/15/2017      UNDETERMINED
                                                               C/O SIMON PROPERTY GROUP
                                                               225 WEST WASHINGTON STREET
CONCORD MILLS, LP                                              INDIANAPOLIS, IN 46204-3438                                                   REAL PROPERTY LEASE                                                                            9/17/1999      20 MONTHS
                                                               62157 COLLECTIONS CENTER DR.                                                                                                                                                                UNDETERMINED
                                                                                                                                             SUBSCRIPTION SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
CONCUR TECHNOLOGIES, INC                                       CHICAGO, IL 60693                                                                                                                                                            4/29/1993
                                                               2 PARK AVENUE
                                                               15TH FLOOR
CONDUCTOR, INC.                                                NEW YORK, NY 10016                                                            MASTER SERVICES AGREEMENT                                                                      8/15/2016      UNDETERMINED
                                                               ATTN: GENERAL COUNSEL
                                                               1221 LAMAR STREET, SUITE 750
CONSTELLATION NEWENERGY, INC.                                  HOUSTON, TX 77010                                                             MASTER SERVICES AGREEMENT                                                                      10/24/2017     UNDETERMINED
                                                               2941 TRADE CENTER DR., SUITE 100
CONTRACT DATASCAN, LP                                          CARROLLTON, TX 75007                                                          EQUIPMENT RENTAL AGREEMENT                                                                     12/31/2019     UNDETERMINED
                                                               C/O TANGER OUTLETS
                                                               3200 NORTHLINE AVENUE SUITE 360, ATTN: LEGAL DEPT
COROC/HILTON HEAD I LLC                                        GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            10/14/1993     9 MONTHS
                                                               3200 NORTHLINE AVENUE SUITE 360
                                                               ATTN: LEGAL DEPT.
COROC/LAKES REGION LLC                                         GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            3/31/2021      9 MONTHS
                                                               3200 NORTHLINE AVENUE SUITE 360
                                                               ATTN: LEGAL DEPT.
COROC/RIVIERA LLC                                              GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            8/4/1994       UNDETERMINED
                                                               ATTN: GENERAL COUNSEL
                                                               1149 SAWGRRASS CORPORATE PARKWAY
COUNTWISE, LLC                                                 SUNRISE, FL 33323                                                             MASTER SERVICES AGREEMENT                                                                      7/16/2019      UNDETERMINED
                                                               105 EISENHOWER PARKWAY
                                                               ATTN: LEASE ADMINISTRATION
CPG MERCEDES LP                                                ROSELAND, NJ 07968                                                            REAL PROPERTY LEASE                                                                            11/1/2006      5 MONTHS
                                                               4100 MACARTHUR BLVD. SUITE 200
                                                               ATTN: LEASE ADMIN. GENERAL COUNSEL
CRAIG REALTY GROUP- CAST ROCK LL                               NEWPORT BEACH, CA 92660                                                       REAL PROPERTY LEASE                                                                            11/18/1993     7 MONTHS
                                                               P.O. BOX 27135                                                                                                                                                                              UNDETERMINED
                                                                                                                                             MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
CROWN CASTLE FIBER, LLC                                        NEW YORK, NY 10087-7135                                                                                                                                                      4/25/1952
                                                               251 LITTLE FALLS DRIVE
CSC                                                            WILMINGTON, DE 19808                                                          DOMAIN MANAGEMENT SERVICES AGREEMENT                                                           3/30/2020      UNDETERMINED
                                                               ATTN: CEO
                                                               2401 WALNUT STREET, SUITE 502
CURALATE, INC.                                                 PHILADELPHIA, PA 19103                                                        MASTER SERVICES AGREEMENT                                                                      7/4/2015       UNDETERMINED
                                                               28 WELLS AVENUE
CYBRA CORPORATION                                              YONKERS, NY 10701                                                             TECHNOLOGY SUPPORT AGREEMENT                                                                   10/34/2019     UNDETERMINED
                                                               3-5F DAIDOH LIMITED BUILDING
                                                               1-16 SOTOKANDA 3-CHOME
DAIDOH LIMITED                                                 CHIYODA-KU, TOKYO 0                                                           JOINT VENTURE AGREEMENT                                                                        4/7/1997       UNDETERMINED




                                                                                                                                   4 of 20
                                                                                        Case 20-11785-CSS       Doc 485     Filed 08/21/20     Page 350 of 368


                                                                                                            In re Brooks Brothers Group, Inc.
                                                                                                                    Case No. 20-11785
                                                                                                  Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                  Date of Contract
                             Contract Counterparty                                   Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                     7 BACKUS AVENUE
                                                     ATTN: CENTER MANAGER
DANBURY MALL, LLC                                    DANBURY, CT 06810                                                            REAL PROPERTY LEASE                                                                             11/14/2011     43 MONTHS
                                                     250 HUDSON STREET
DANIEL J. EDELMAN D/B/A EDELMAN                      NEW YORK,, NY 10013                                                          PROFESSIONAL SERVICES AGREEMENT                                                                 6/8/2020       UNDETERMINED
                                                     ATTN: MR. TINH NGOC DANG, PRESIDENT
                                                     160 LY TU TRONG STREET, DISTRICT 1
DANTI CO., LTD.                                      HO CHI MINH CITY,                                                            LICENSE AND SUPPLY AGREEMENT                                                                    11/30/2019     29 MONTHS
                                                     PLATINUM BLDG, COWLEY ROAD
                                                     CAMBRIDGE
DARKTRACE LIMITED                                    GB, CB4 0DS                                                                  MASTER CUSTOMER AGREEMENT                                                                       7/1/2019       48 MONTHS
                                                     86 34TH STREET
                                                     SECTION DS 3RD FLOOR
DECONIC GROUP LLC                                    NEW YORK, NY 11232                                                           EMPLOYEE SERVICE AGREEMENT                                                                      4/29/1981      UNDETERMINED
                                                     C/O M.S MANAGEMENT ASSOCIATES INC
                                                     225 WEST WASHINGTON STREET
DEL AMO FASHION CENTER OPERATING COMPANY LLC         INDIANAPOLIS, IN 46204-3438                                                  REAL PROPERTY LEASE                                                                             11/25/2015     89 MONTHS
                                                     1225 BROKEN SOUND PKWY NW
DELUXE REWARDS                                       BOCA RATON, FL 33487                                                         GIFT CARD PURCHASING AGREEMENT                                                                  UNDETERMINED UNDETERMINED
                                                     C/O SALESFORCE INC
                                                     SALESFORCE TOWER, 415 MISSION STREET, 3RD FLOOR
DEMANDWARE, INC.                                     SAN FRANCISCO, CA 94105                                                      MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                           10/1/2015      UNDETERMINED
                                                     ATTN: PRESIDENT & SVP
                                                     ONE ROCKEFELLER PLAZA, FLOOR 10
DEV-BYRNE & COMPANY                                  NEW YORK, NY 10020                                                           PROFESSIONAL SERVICES AGREEMENT                                                                 11/8/2019      5 MONTHS
                                                     14062 SE WILLET DR
DEVZING                                              PORTLAND, OR 97086                                                           SUBSCRIPTION SERVICES AGREEMENT                                                                 1/16/2019      UNDETERMINED
                                                     ATTN: GENERAL COUNSEL
                                                     11 GOLDEN SQUARE
DIGITALGENIUS                                        LONDON, W1F 6HD                                                              MASTER SERVICES AGREEMENT                                                                       4/6/2020       UNDETERMINED
                                                     7351 BOONE AVENUE NORTH
                                                                                                                                  MASTER SUPPLY CHAIN GOODS AND SERVICES AGREEMENT
DIVERSIFIED DISTRIBUTION SYSTEMS, LLC                BROOKLYN PARK, MN 55428                                                                                                                                                      7/1/2017       UNDETERMINED
                                                     P.O. BOX 900
                                                     ATTN: MR. W. M. JOHNSON, JR.
DIXIE DEVELOPMENT COMPANY                            CLINTON, NC 28328                                                            REAL PROPERTY LEASE                                                                             UNDETERMINED UNDETERMINED
                                                     ATTN: GENERAL COUNSEL
                                                     221 MAIN STREET, SUITE 1000
DOCUSIGN, INC.                                       SAN FRANCISCO, CA 94105                                                      SUBSCRIPTION SERVICES AGREEMENT                                                                 1/26/2018      UNDETERMINED
                                                     200 EAST LONG LAKE ROAD
                                                     P.O. BOX 200
DOLPHIN MALL ASSOCIATES LP                           BLOOMFIELD HILLS, MI 48303-0200                                              REAL PROPERTY LEASE                                                                             4/20/2001      43 MONTHS
                                                     ATTN: GENERAL COUNSEL
                                                     PO BOX 505
DRAFTHORSE SOLUTIONS, LLC                            RICHMOND, VT 05477                                                           MASTER SOFTWARE AND SERVICES AGREEMENT INCLUSIVE OF ALL CHANGE ORDERS AND AMENDMENTS            10/1/2015      UNDETERMINED
                                                     1265 SCOTTSVILLE ROAD
                                                     ATTN: GENERAL COUNSEL
EASTVIEW MALL, LLC                                   ROCHESTER, NY 14624                                                          REAL PROPERTY LEASE                                                                             8/31/2013      38 MONTHS
                                                     1439 STATE ROUTE 9, #16
ED & ED T ENTERPRISES, LLC                           LAKE GEORGE, NY 12845                                                        REAL PROPERTY LEASE                                                                             6/24/2007      30 MONTHS
                                                     100 ARMSTRONG RD., SUITE 101
EDMAR CORPORATION DBA BISSELL COMMERCIAL             PLYMOUTH, MA 02360                                                           SALES OF GOODS AGREEMENT                                                                        6/27/2018      UNDETERMINED
                                                     C/O HORIZON GROUP PROPERTIES LP
                                                     131 W. SEAWAY DRIVE, SUITE 220
EL PASO OUTLET CENTER CMBS LLC                       MUSKEGON, MI 49444                                                           REAL PROPERTY LEASE                                                                             10/10/2007     29.5 YEARS
                                                     887 OAK GROVE AVENUE
                                                     SUITE 203
ENSIGHTEN, INC.                                      MENLO PARK, CA 94025                                                         SUBSCRIPTION SERVICES AGREEMENT AND SUBSEQUENT RENEWALS                                         12/20/2012     7 MONTHS
                                                     5105 JOHNSON RD
ENTERPRISE LEASING COMPANY OF FLORIDA                COCONUT CREEK, FL 33073-3640                                                 GIFT CARD PURCHASING AGREEMENT                                                                  4/29/1948      UNDETERMINED
                                                     PO BOX 7047
                                                     GROUP Q                                                                      TRANSPORTATION SERVICES AGREEMENTS INCLUSIVE OF ALL AMENDMENTS
ENVISTA CONCEPTS, LLC                                INDIANAPOLIS, IN 46207                                                                                                                                                       7/1/2015       13 MONTHS
                                                     P.O. BOX 713982
                                                                                                                                  MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
EPSILON DATA MANAGEMENT, LLC                         CINCINNATI, OH 45271-3982                                                                                                                                                    11/10/2015     UNDETERMINED
                                                     C/O THE RELATED COMPANIES, L.P.
                                                     60 COLUMBUS CIRCLE
ERY RETAIL PODIUM LLC                                NEW YORK, NY 10023                                                           REAL PROPERTY LEASE                                                                             4/25/2019      115 MONTHS
                                                     P.O. BOX 734764                                                                                                                                                                             UNDETERMINED
                                                                                                                                  END USER AGREEMENT
ESCREEN, INC                                         DALLAS, TX 75373-4764                                                                                                                                                        4/16/2012
                                                     P.O. BOX 44953                                                                                                                                                                              UNDETERMINED
                                                                                                                                  MASTER SERVICE AGREEMENT AND ALL APPLICABLE ADDENDUMS
ESKER, INC.                                          MADISON, WI 53744-4953                                                                                                                                                       4/13/1988
                                                     C/O POAG SHOPPING CENTERS LLC
                                                     2650 THOUSAND OAKS BOULEVARD SUITE 2200, ATTN: LEASE ADMINISTRATION
EVERGREEN WALK LIFESTYLE CENTER LLC                  MEMPHIS, TN 38118                                                            REAL PROPERTY LEASE                                                                             11/20/2004     6 MONTHS




                                                                                                                        5 of 20
                                                                                       Case 20-11785-CSS        Doc 485     Filed 08/21/20       Page 351 of 368


                                                                                                            In re Brooks Brothers Group, Inc.
                                                                                                                    Case No. 20-11785
                                                                                                  Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                 Date of Contract
                            Contract Counterparty                                    Address                                                                  Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                    P.O. BOX 881971
                                                                                                                                  MARKETING SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
EXPERIAN MARKETING SOLUTIONS, LLC                   LOS ANGELES, CA 90088-1971                                                                                                                                                   7/8/2016       1 MONTH
                                                    3160 STEELES AVE. E.
                                                    SUITE 300
EXPORT DATA MANAGEMENT SERVICES, INC.               MARKHAM, ON L3R 3Y2                                                           MAINTENANCE AND SUPPORT AGREEMENT                                                              3/5/2018       UNDETERMINED
                                                    ATTN: GENERAL COUNSEL
                                                    ONE EXPRESS WAY,
EXPRESS SCRIPTS, INC.                               ST. LOUIS, MO 63121                                                           MASTER PROGRAM AGREEMENT AND ALL APPLICABLE AMENDMENTS                                         11/13/2017     UNDETERMINED
                                                    4949 HARRISON AVENUE, SUITE 200
                                                                                                                                  IT AGREEMENT
EXTOL INC.                                          ROCKFORD, IL 61108                                                                                                                                                           10/16/2019     UNDETERMINED
                                                    C/O TANGER MANAGEMENT LLC
                                                    3200 NORTHLINE AVENUE SUITE 360, ATTN: REAL ESTATE LEGAL DEPARTMENT
FASHION OUTLETS AT FOXWOODS LLC                     GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            5/20/2015      59 MONTHS
                                                    C/O CBRE
                                                    8080 PARK LANE, SUITE 800, ATTN: GENERAL MANAGER
FASHION OUTLETS OF SANTA FE LLC                     DALLAS, TX 75231                                                              REAL PROPERTY LEASE                                                                            12/1/1993      29.5 YEARS
                                                    1133 AVENUE OF THE AMERICAS
FEDERAL INS. - CHUBB                                NEW YORK, NY 10036                                                            EXECUTIVE RISK PACKAGE AGREEMENT                                                               6/1/2019       UNDETERMINED
                                                    1133 AVENUE OF THE AMERICAS
FEDERAL INS. - CHUBB                                NEW YORK, NY 10036                                                            GROUP TRAVEL ACCIDENT AGREEMENT                                                                2/1/2020       UNDETERMINED
                                                    P.O. BOX 371461                                                                                                                                                                             UNDETERMINED
                                                                                                                                  PRICING AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS
FEDEX CORPORATE SERVICES INC.                       PITTSBURGH, PA 15250-7461                                                                                                                                                    2/22/2019
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/4/1931       UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/5/1987       UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/6/2019       UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/6/1938       UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/6/1938       UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/8/2016       UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/9/1935       UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/12/2002      UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/12/1974      UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/17/1978      UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/18/1952      UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   4/23/2017      UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   12/4/2018      UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   3/15/2019      UNDETERMINED
                                                    1922 ZURICH WAY
FIDELITY AND DEPOSIT COMPANY OF MARYLAND            SCHAUMBURG, IL 60196                                                          COLLATERAL UTILITY AGREEMENT                                                                   10/9/2019      UNDETERMINED
                                                    2110 NORTHERN BOULEVARD
FIFTH AVENUE OF LONG ISLAND REALTY ASSOC.           MANHASSET, NY 11030                                                           REAL PROPERTY LEASE                                                                            3/19/1983      38 MONTHS
                                                    P.O. BOX 934219
                                                                                                                                  MASTER SERVICES AGREEMENT
FINDMINE, INC.                                      ATLANTA, GA 31193-4219                                                                                                                                                       9/5/2019       14 MONTHS
                                                    300 WINDING BROOK DRIVE
                                                                                                                                  ENGAGEMENT LETTER
FIONDELLA, MILONE & LASARACINA                      GLASTONBURY, CT 06033                                                                                                                                                        3/26/2020      UNDETERMINED
                                                    1465 N MCDOWELL BLVD
                                                    STE 100
FIREMAN'S FUND                                      PETALUMA, CA 94954-6570                                                       EXCESS UMBRELLA LIABILITY AGREEMENT                                                            2/1/2020       UNDETERMINED
                                                    5565 GLENRIDGE CONNECTOR NE
                                                    SUITE 2000
FIRST DATA SERVICES, LLC                            ATLANTA, GA 30342                                                             MASTER SERVICES AGREEMENT                                                                      5/16/2012      UNDETERMINED
                                                    C/O FIRST STERLING CORPORATION
                                                    1650 BROADWAY, SUITE 1200
FIRST STERLING GREENWICH CORP                       NEW YORK, NY 10019-6833                                                       REAL PROPERTY LEASE                                                                            9/4/2004       66 MONTHS
                                                    DEPT. 77022, P.O. BOX 77000
                                                                                                                                  MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
FIVES INTRALOGISTICS                                DETROIT, MI 48277-0022                                                                                                                                                       9/10/2019      UNDETERMINED
                                                    2845 N. OMAHA STREET
FLEXPRINT, LLC                                      MESA, AZ 85215                                                                MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                          7/20/2018      UNDETERMINED
                                                    100 GALLERIA OFFICENTER
                                                    SUITE 227
FORBES TAUBMAN ORLANDO LLC                          SOUTHFIELD, MI 48034                                                          REAL PROPERTY LEASE                                                                            9/24/2012      51 MONTHS




                                                                                                                        6 of 20
                                                                                                           Case 20-11785-CSS        Doc 485     Filed 08/21/20     Page 352 of 368


                                                                                                                                In re Brooks Brothers Group, Inc.
                                                                                                                                        Case No. 20-11785
                                                                                                                      Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                                     Date of Contract
                            Contract Counterparty                                                       Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                                      100 GALLERIA OFFICENTER, SUITE 427
                                                                      P.O. BOX 667
FORBES/COHEN FLORIDA PROPERTIES, LP                                   SOUTHFIELD, MI 48037-0667                                                       REAL PROPERTY LEASE                                                                            10/5/1988      29 MONTHS
                                                                      C/O SIMON PROPERTY GROUP
                                                                      225 WEST WASHINGTON STREET
FORUM SHOPS LLC                                                       INDIANAPOLIS, IN 46204-3438                                                     REAL PROPERTY LEASE                                                                            10/21/2004     29.5 YEARS
                                                                      1745 PEACHTREE ST., NW, SUITE G
                                                                                                                                                      MASTER SERVICES AGREEMENT
FULLSTORY, INC.                                                       ATLANTA, GA 30309                                                                                                                                                              7/31/2019      UNDETERMINED
                                                                      3403 76 STREET
                                                                                                                                                      CONSULTING SERVICES AGREEMENT
GENIUS BUSINESS SOLUTIONS                                             MOLINE, IL 61265                                                                                                                                                               8/4/2017       UNDETERMINED
                                                                      C/O HORIZON GROUP PROPERTIES LP
                                                                      131 W. SEAWAY DRIVE, SUITE 220
GETTYSBURG OUTLET SHOPPES CMBS, LLC                                   MUSKEGON, MI 49444                                                              REAL PROPERTY LEASE                                                                            8/31/2010      8 MONTHS
                                                                      PROVIDENCE PLACE
                                                                      350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
GGP- PROVIDENCE PLACE LLC                                             CHICAGO, IL 60654-1607                                                          REAL PROPERTY LEASE                                                                            8/20/1999      101 MONTHS
GIVEUFFE S.R.L. PL                                                                                                                                    AMENDED AND RESTATED LICENSE AND SUPPLY AGREEMENT                                              1/3/2019       UNDETERMINED
                                                                      PO BOX 8158
GL SCRIP                                                              KENTWOOD, MI 49518-8158                                                         GIFT CARD PURCHASING AGREEMENT                                                                 7/1/2018       UNDETERMINED
                                                                      180 EAST BROAD STREET 21ST FLOOR
                                                                      ATTN: GENERAL COUNSEL
GLIMCHER SUPERMALL VENTURES LLC                                       COLUMBUS, OH 4321                                                               REAL PROPERTY LEASE                                                                            10/1/2013      40 MONTHS
                                                                      4340 REDWOOD HIGHWAY, STE. B60
GLOBAL RETIREMENT PARTNERS, LLC D/B/A STRATEGIC RETIREMENT PARTNERS   SAN RAFAEL, CA 94903                                                            INVESTMENT ADVISORY AGREEMENT                                                                  4/1/2019       UNDETERMINED
                                                                      200 CROSSING BLVD SUITE 500
GLOBOFORCE WORKHUMAN                                                  FRAMINGHAM, MA 1702                                                             GIFT CARD PURCHASING AGREEMENT                                                                 8/11/2018      UNDETERMINED
                                                                      100 NEWPORT AVE. EXT.
GRANITE TELECOMMUNICATIONS, LLC                                       QUINCY, MA 02171                                                                AUTHORIZATION LETTER                                                                           7/15/2015      UNDETERMINED
                                                                      GREAT AMERICAN INSURANCE GROUP TOWER
                                                                      301 E. FOURTH ST.
GREAT AMERICAN (LEAD)                                                 CINCINNATI, OH 45202                                                            EXCESS UMBRELLA LIABILITY AGREEMENT                                                            2/1/2020       UNDETERMINED
                                                                      PO BOX 8158
GREAT LAKES SCRIP                                                     KENTWOOD, MI 49518-8158                                                         DISCOUNT AGREEMENT                                                                             NA             UNDETERMINED
                                                                      200 EAST LONG LAKE ROAD, SUITE 300
GREEN HILLS MALL TRG LLC                                              BLOOMFIELD HILLS, MI 48304-2324                                                 REAL PROPERTY LEASE                                                                            12/12/1992     103 MONTHS
                                                                      C/O DIVARIS PROPERTY MANAGEMENT CORP
                                                                      4525 MAIN STREET SUITE 900
GREENBRIER TECHNOLOGY CENTER II ASSOCIATES LLC                        VIRGINIA BEACH, VA 23462                                                        REAL PROPERTY LEASE                                                                            5/31/2021      11 MONTHS
                                                                      P.O. DRAWER 2567
                                                                      ATTN: ROBERT E. HUGHES, JR.
GREENVILLE THREE LLC                                                  GREENVILLE, SC 29602                                                            REAL PROPERTY LEASE                                                                            9/26/2013      99 MONTHS
                                                                      C/O LPC COMMERCIAL SERVICES, INC.
                                                                      5225 WISCONSIN AVENUE NW, P-1 LEVEL MANAGEMENT OFFICE
GROSVENOR URBAN MARYLAND, L.P.                                        WASHINGTON, DC 20015                                                            REAL PROPERTY LEASE                                                                            1/31/2021      7 MONTHS
                                                                      ATTN: GENERAL COUNSEL
                                                                      3 ROWANWOOD AVENUE, SUITE 200
GROUPEX LIMITED                                                       TORONTO, ON M4W 1Y5                                                             MASTER SERVICES AGREEMENT                                                                      12/15/2016     UNDETERMINED
                                                                      P.O. BOX 640371
                                                                                                                                                      MASTER SERVICES AGREEMENT
GXS, INC.                                                             PITTSBURGH, PA 15264-0371                                                                                                                                                      5/31/2017      UNDETERMINED
                                                                      1 HARTFORD PLAZA
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY                          HARTFORD, CT 06155                                                              TAX SERVICES AGREEMENT (SHORT TERM DISABILITY)                                                 1/1/2020       UNDETERMINED
                                                                      1 HARTFORD PLAZA
                                                                                                                                                      SALARY CONTINUATION BENEFIT ADMINISTRATION AGREEMENT
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY                          HARTFORD, CT 06155                                                                                                                                                             1/1/2020       UNDETERMINED
                                                                      1 HARTFORD PLAZA
                                                                                                                                                      LONG TERM DISABILITY BENEFIT ADMINISTRATION AGREEMENT
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY                          HARTFORD, CT 06155                                                                                                                                                             1/1/2020       UNDETERMINED
                                                                      ATTN: GENERAL COUNSEL
                                                                      330 POTRERO AVENUE
HCL AMERICA INC.                                                      SUNNYVALE, CA 94085                                                             MASTER SERVICES AGREEMENT                                                                      6/11/2018      UNDETERMINED
                                                                      PO BOX 52
HEAD OF THE CHARLES REGATTA                                           CAMBRIDGE, MA 02238                                                             SPONSORSHIP AGREEMENT                                                                          1/1/2019       UNDETERMINED
                                                                      2039 RUE COHEN
HELIX                                                                 SAINT-LAURENT, QC H4R 2N7 CANADA                                                GIFT CARD PURCHASING AGREEMENT                                                                 7/5/2018       UNDETERMINED
                                                                      C/O H&S PROPERTIES DEVELOPMENT CORP.
                                                                      650 SOUTH EXETER STREET, SUITE 200, ATTN: GEORGE PHILIPPOU, ESQUIRE
HELP II, LLC                                                          BALTIMORE, MD 21202                                                             REAL PROPERTY LEASE                                                                            3/7/2016       79 MONTHS
                                                                      C/O SIMON PROPERTY GROUP
                                                                      225 WEST WASHINGTON STREET
HG GALLERIA I II III LP                                               INDIANAPOLIS, IN 46204-3438                                                     REAL PROPERTY LEASE                                                                            8/21/1996      92 MONTHS
HILLSTONE                                                                                                                                             DISCOUNT AGREEMENT                                                                             NA             UNDETERMINED
                                                                      3200 N UNIVERSITY DR., SUITE 214                                                                                                                                                              UNDETERMINED
                                                                                                                                                      SERVICE ORDER FORM
HIREBRIDGE                                                            CORAL SPRINGS, FL 33065                                                                                                                                                        2/18/2020
                                                                      C/O OXMOOR CENTER
                                                                      350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
HOCKER OXMOOR LLC                                                     CHICAGO, IL 60654-1607                                                          REAL PROPERTY LEASE                                                                            8/5/2018       1 YEARS




                                                                                                                                            7 of 20
                                                                                              Case 20-11785-CSS        Doc 485     Filed 08/21/20      Page 353 of 368


                                                                                                                   In re Brooks Brothers Group, Inc.
                                                                                                                           Case No. 20-11785
                                                                                                         Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                      Date of Contract
                                 Contract Counterparty                                     Address                                                                 Description of Contract or Lease and Nature of Debtor's Interest       or Lease     Remaining Term
I NOSTRIS FRATELLI, S. DE R. L. DE C.V                                                                                                   AMENDED AND RESTATED LICENSE AGREEMENT                                                       4/25/2009        UNDETERMINED
                                                         P.O. BOX 643600
                                                                                                                                         MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
IBM CORPORATION                                          PITTSBURGH, PA 15264-3600                                                                                                                                                    12/13/2012      UNDETERMINED
                                                         BROOKHOLLOW CENTRAL III
                                                         2950 NORTH LOOP FREEWAY WEST, SUITE 700
IDERA, INC.                                              HOUSTON, TX 77092                                                               SOFTWARE LICENSING AND SUPPORT AGREEMENT                                                     9/25/2019       UNDETERMINED
                                                         7500 N.W. 81 PLACE SUITE 2
IMPORTADORA MADURO, S.A.                                 MIAMI, FL 33166                                                                 AMENDED AND RESTATED LICENSE AND SUPPLY AGREEMENT                                            9/30/2018       UNDETERMINED
                                                         160 CHUBB AVE #203
INCENT ONE                                               LYNDHURST, NJ 7071                                                              GIFT CARD PURCHASING AGREEMENT                                                               7/1/2018        UNDETERMINED
                                                         ATTN: GENERAL COUNSEL
                                                         40 GENERAL WARREN BOULEVARD, SUITE 110
INFOR (US), INC.                                         MALVERN, PA 19355                                                               SUBSCRIPTION LICENSE AND SERVICES AGREEMENT                                                  1/31/2018       UNDETERMINED
                                                         1233 20TH ST NW, SUITE 725                                                                                                                                                                   UNDETERMINED
                                                                                                                                         SERVICES AGREEMENT
INFORMATIVE DESIGN GROUP D/B/A HISTORY FACTORY           WASHINGTON, DC 20036                                                                                                                                                         9/5/2019
                                                         61 INTERSTATE LANE
                                                                                                                                         RESELLER AGREEMENT
INNOVATIVE INFORMATION SOLUTIONS, INC.                   WATERBURY, CT 06705                                                                                                                                                          5/2/2016        UNDETERMINED
                                                         6820 SOUTH HARL AVENUE
INSIGHT DIRECT U.S.A.                                    TEMPE, AZ 85283                                                                 RESELLER AGREEMENT                                                                           NA              UNDETERMINED
                                                         551 FIFTH AVENUE
INTER PARFUMS, USA                                       NEW YORK, NY 10176                                                              MANUFACTURING AGREEMENT                                                                      4/21/1991       UNDETERMINED
                                                         303 HALF MOON BAY
INTERACTIVE COMMUNICATIONS INC.                          CROTON-ON-HUDSON, NY 10520                                                      SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                               6/15/2015       UNDETERMINED
                                                         194 BELLEVUE AVENUE
INTERNATIONAL TENNIS HALL OF FAME                        NEWPORT, RI 2840                                                                SPONSORSHIP AGREEMENT                                                                        6/20/2020       UNDETERMINED
                                                         ATTN: GENERAL COUNSEL
                                                         1309 MADERA CT
INTUITIVE PERFORMANCE SOLUTIONS, INC.                    KELLER, TX 76248                                                                SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                               11/29/2016      UNDETERMINED
                                                         P.O. BOX 27128                                                                                                                                                                               UNDETERMINED
IRON MOUNTAIN                                            NEW YORK, NY 10087-7128                                                         STORAGE SERVICES AGREEMENT                                                                   5/31/2020
                                                         ATTN: GENERAL COUNSEL
                                                         12 ROUTE 17 NORTH, SUITE 303
ITC INFOTECH (USA), INC.                                 PARAMUS, NJ 07652                                                               MASTER SERVICES AGREEMENT                                                                    10/10/2012      UNDETERMINED
                                                         ATTN: GENERAL COUNSEL
                                                         100 WASHINGTON AVENUE SOUTH, SUITE 1100
JAMF SOFTWARE, INC.                                      MINNEAPOLIS, MN 55401                                                           END USER LICENSE AND SERVICES AGREEMENT                                                      5/26/2017       UNDETERMINED
                                                         JASHANMAL HEAD OFFICE BUILDING
                                                         AL BARSHA 1
JASHANMAL NATIONAL COMPANY LLC                           DUBAI, 1545 UAE                                                                 TRADEMARK LICENSE AGREEMENT                                                                  4/9/1974        UNDETERMINED
                                                         3 COLUMBUS CIRCLE
JAZZ AT LINCOLN CENTER, INC                              NEW YORK, NY 10019                                                              SPONSORSHIP AGREEMENT                                                                        1/1/2018        UNDETERMINED
                                                         P.O. BOX 202621
                                                                                                                                         SOFTWARE MAINTENANCE AND LICENSE AGREEMENT
JDA SOFTWARE, INC.                                       DALLAS, TX 75320-2621                                                                                                                                                        9/25/2019       UNDETERMINED
                                                         545 SOUTH FIGUEROA STREET
                                                         ATTN: MR. MATHEW ALLNATT
JONATHAN CLUB                                            LOS ANGELES, CA 90071                                                           REAL PROPERTY LEASE                                                                          4/28/2013       21 MONTHS
                                                         ATTN: GENERAL COUNSEL
                                                         CALLE ISLA GRACIOSA 7, 1, SAN SEBASTIAN DE LOS REYES
KAELIS ON BOARD SERVICES, S.L                            MADRID, 28703                                                                   MEMORANDUM OF UNDERSTANDING INCLUSIVE OF ALL AMENDMENTS                                      9/11/2019       UNDETERMINED
                                                         C/O KARASS DEVELOPMENT COMPANY, INC
                                                         125 PARK AVENUE, 25TH FLOOR, SUITE 2526
KARASS BROADWAY 901, LLC                                 NEW YORK, NY 10017                                                              REAL PROPERTY LEASE                                                                          11/11/2011      68 MONTHS
                                                         ATTN: GENERAL COUNSEL
                                                         111 ROBERTS STREET, SUITE D
KELSER CORPORATION                                       EAST HARTFORD, CT 06108                                                         PROFESSIONAL SERVICES AGREEMENT                                                              6/4/2012        UNDETERMINED
                                                         KENWOOD TOWNE CENTRE
                                                         350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
KENWOOD MALL LLC                                         CHICAGO, IL 60654-1607                                                          REAL PROPERTY LEASE                                                                          9/12/2011       39 MONTHS
                                                         234 MALL BOULEVARD, PO BOX 1528
                                                         ATTN: LEGAL DEPARTMENT
KING OF PRUSSIA ASSOCIATES                               KING OF PRUSSIA, PA 19406-1528                                                  REAL PROPERTY LEASE                                                                          8/6/1981        9 MONTHS
                                                         211 KING STREET SUITE 300
KING STREET PARTNERS LLC                                 CHARLESTON, SC 29401                                                            REAL PROPERTY LEASE                                                                          3/31/2020       UNDETERMINED
                                                         111 E 14TH ST
KIWI ENERGY NY, LLC                                      NEW YORK, NY 10003                                                              GIFT CARD PURCHASING AGREEMENT                                                               7/23/2018       UNDETERMINED
                                                         1189 POST ROAD
KLEBAN DARIEN, LLC                                       FAIRFIELD, CT 06824                                                             REAL PROPERTY LEASE                                                                          11/14/2008      101 MONTHS
                                                         P.O. BOX 7247                                                                                                                                                                                UNDETERMINED
                                                         6082                                                                            MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
KONE, INC.                                               PHILADELPHIA, PA 19170                                                                                                                                                       9/16/2019
                                                         ATTN: GENERAL COUNSEL
                                                         VAUGHAN METROPOLITAN CENTRE, 100 NEW PARK PLACE, SUITE 1400
KPMG LLP                                                 VAUGHAN, ON L4K 0J3                                                             TAX SERVICES AGREEMENT                                                                       7/23/2020       UNDETERMINED




                                                                                                                               8 of 20
                                                                                          Case 20-11785-CSS        Doc 485     Filed 08/21/20     Page 354 of 368


                                                                                                               In re Brooks Brothers Group, Inc.
                                                                                                                       Case No. 20-11785
                                                                                                     Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                         Date of Contract
                             Contract Counterparty                                     Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest           or Lease      Remaining Term
                                                     THE SHOPS AT LA CANTERA
                                                     350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
LA CANTERA RETAIL LIMITED PARTNERSHIP                CHICAGO, IL 60654-1607                                                          REAL PROPERTY LEASE                                                                                 9/15/2005      91 MONTHS
                                                     200 EAST LONG LAKE ROAD, SUITE 300
LA CIENEGA PARTNERS LIMITED PARTNERSHIP              BLOOMFIELD HILLS, MI 48304-2324                                                 REAL PROPERTY LEASE                                                                                 11/21/2018     1 MONTH
                                                     C/O HORIZON GROUP PROPERTIES LP
                                                     131 W. SEAWAY DRIVE, SUITE 220
LAREDO OUTLET SHOPPES, LLC                           MUSKEGON, MI 49444                                                              REAL PROPERTY LEASE                                                                                 3/15/2017      81 MONTHS
                                                     180 E BROAD STREET 21ST FLOOR
                                                     ATTN: GENERAL COUNSEL
LEAWOOD TCP LLC                                      COLUMBUS, OH 43215                                                              REAL PROPERTY LEASE                                                                                 11/30/2027     89 MONTHS
                                                     801 SOUTH DURKIN DRIVE
                                                     SUITE A
LEGAL FILES SOFTWARE, INC.                           SPRINGFIELD, IL 62704                                                           MAINTENANCE AND SUPPORT AGREEMENT                                                                   11/4/2019      UNDETERMINED
                                                     C/O BAYER PROPERTIES LLC
                                                     2222 ARLINGTON AVENUE, ATTN: GENERAL COUNSEL
LEXINGTON RETAIL COMPANY LLC                         BIRMINGHAM, AL 35205                                                            REAL PROPERTY LEASE                                                                                 4/26/2017      82 MONTHS
                                                     62228 COLLECTIONS CENTER DRIVE
                                                                                                                                     MASTER SERVICES AGREEMENT
LINKEDIN                                             CHICAGO, IL 60693-0622                                                                                                                                                              8/1/2017       UNDETERMINED
                                                     PLANTATION PLACE SOUTH
                                                     60 GREAT TOWER STREET
LLOYDS (BEAZLEY)                                     LONDON, EC3R 5AD                                                                PRIVACY AND NETWORK LIABILITY AGREEMENT                                                             2/1/2020       UNDETERMINED
                                                     ONE LIME STREET
LLOYD'S, LONDON                                      LONDON, EC3M 7HA                                                                EXCESS CALIFORNIA QUAKE AGREEMENT                                                                   2/1/2020       UNDETERMINED
                                                     ATTN: LEGAL DEPARTMENT
                                                     320 SUMMER STREET
LOGMEIN                                              BOSTON, MA 02210                                                                MASTER SERVICES AGREEMENT                                                                           6/28/2017      UNDETERMINED
                                                     100 WEST 33RD STREET
                                                     SUITE 1012
LT APPAREL A.E.                                      NEW YORK, NY 10001                                                              AMENDED AND RESTATED LICENSE AND SUPPLY AGREEMENT                                                   5/31/2019      UNDETERMINED
                                                     15TH BUILDING
                                                     NO. 3, PINGDONG 6TH ROAD, NANPING TECHNICAL INDUSTRIAL PARK
LTECH AN LMT COMPANY                                 ZHUHAI, GD 519060 CHINA                                                         WEB INTEGRATION SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS                        4/6/2016       UNDETERMINED
                                                     DEPT. 3636, P.O. BOX 123636
                                                                                                                                     MASTER SERVICES AGREEMENT
LUCERNEX, INC                                        DALLAS, TX 75312-3636                                                                                                                                                               12/28/2017     20 MONTHS
                                                     10355 SOUTH JORDAN GATEWAY
                                                     SUITE 150
LUCID SOFTWARE                                       SOUTH JORDAN, UT 84095                                                          SOFTWARE LICENSING AND SUPPORT AGREEMENT                                                            1/21/2020      UNDETERMINED
                                                     PIAZZALE CADORNA
                                                     3
LUXOTTICA GROUP S.P.A.                               MILAN, 20123                                                                    LICENSE AGREEMENT                                                                                   12/10/2019     UNDETERMINED
                                                     401 WILSHIRE BOULEVARD, SUITE 700
                                                     ATTN: LEGAL COUNSEL- FASHION OUTLETS NIAGARA
MACERICH NIAGARA, LLC                                SANTA MONICA, CA 90401                                                          REAL PROPERTY LEASE                                                                                 10/9/1992      7 MONTHS
                                                     ATTN: GENERAL COUNSEL
                                                     2285 FRANKLIN ROAD, SUITE 100
MACQUARIE EQUIPMENT FINANCE, INC.                    BLOOMFIELD HILLS, MI 48302                                                      MASTER SERVICES AGREEMENT                                                                           12/31/2013     UNDETERMINED
                                                     4300 W. CYPRESS STREET, SUITE 400
                                                                                                                                     MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS
MAD MOBILE, INC.                                     TAMPA, FL 33607                                                                                                                                                                     6/28/2018      UNDETERMINED
                                                     DEPT. 3682, P.O. BOX 123682
MAILFINANCE INC.                                     DALLAS, TX 75312-3682                                                           PRODUCT LEASE AGREEMENT                                                                             8/28/2014      UNDETERMINED
                                                     C/O VANDERBILT EQUITIES CORP.
                                                     P.O BOX 1317, 172 SPRUCE STREET
MANCHESTER SQUARE PARTNERS LP                        MANCHESTER, VT 05255                                                            REAL PROPERTY LEASE                                                                                 7/10/1991      12 MONTHS
                                                     P.O. BOX 405696
                                                                                                                                     ORDER MANAGEMENT SOFTWARE SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS
MANHATTAN ASSOCIATES, INC.                           ATLANTA, GA 30384-5696                                                                                                                                                              6/11/2018      UNDETERMINED
                                                     P.O. BOX 405696
                                                                                                                                     WAREHOUSE MANAGEMENT SYSTEM SOFTWARE SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS
MANHATTAN ASSOCIATES, INC.                           ATLANTA, GA 30384-5696                                                                                                                                                              11/23/1998     UNDETERMINED
                                                     1375 NORTH HIGHWAY DRIVE
MARITZ MOTIVATION SOLUTIONS                          FENTON, MO 63099                                                                GIFT CARD PURCHASING AGREEMENT                                                                      6/13/2018      UNDETERMINED
                                                     LOCKBOX 28712
                                                     4 CHASE METROTECH CTR., 7TH FL EAST                                             MASTER SERVICES AGREEMENT
MASTERCARD INTERNATIONAL INCORPORATED                BROOKLYN, NY 11245                                                                                                                                                                  7/27/2014      UNDETERMINED
                                                     C/O CBRE , INC 5TH FLOOR
                                                     50 MILK STREET
MBB REAL ESTATE LLC                                  BOSTON, MA 02109                                                                REAL PROPERTY LEASE                                                                                 8/1/1962       85 MONTHS
                                                     C/O CITYPLACE COMPANY
                                                     3899 MAPLE AVENUE SUITE 300
MCKINNEY LP                                          DALLAS, TX 75219                                                                REAL PROPERTY LEASE                                                                                 1/31/2022      18 MONTHS
                                                     P.O. BOX 13793
                                                                                                                                     PROFESSIONAL SERVICES AGREEMENT
MERCER                                               NEWARK, NJ 07188                                                                                                                                                                    10/17/2018     UNDETERMINED
                                                     P.O. BOX 847813
                                                                                                                                     SOFTWARE AND HARDWARE PROGRAM AGREEMENT INCLUSIVE OF ALL AMENDMENTS
MICROSOFT                                            DALLAS, TX 75284-7833                                                                                                                                                               6/27/2017      UNDETERMINED




                                                                                                                           9 of 20
                                                                                        Case 20-11785-CSS        Doc 485     Filed 08/21/20      Page 355 of 368


                                                                                                             In re Brooks Brothers Group, Inc.
                                                                                                                     Case No. 20-11785
                                                                                                   Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                    Date of Contract
                           Contract Counterparty                                     Address                                                                     Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                   25 INDEPENDENCE BLVD., SUITE 401
                                                   WARREN                                                                           MASTER SERVICES AGREEMENT AND INCLUSIVE OF ALL AMENDMENTS
MINDTREE LIMITED                                   WARREN, NJ 07059                                                                                                                                                                 1/8/2013       UNDETERMINED
                                                   1024 FIRST ST., SUITE 311                                                                                                                                                                       UNDETERMINED
                                                                                                                                    SOFTWARE LICENSING AND SUPPORT AGREEMENT
MINISOFT, INC.                                     SNOHOMISH, WA 98290                                                                                                                                                              7/1/2019
                                                   10801 CORKSCREW ROAD SUITE 305
                                                   ATTN: OFFICE OF GENERAL COUNSEL
MIROMAR OUTLET WEST LLC                            ESTERO, FL 33928                                                                 REAL PROPERTY LEASE                                                                             7/29/1999      UNDETERMINED
                                                   10801 CORKSCREW ROAD SUITE 305
                                                   ATTN OFFICE OF GENERAL COUNSEL
MIROMAR OUTLET WEST LLC                            ESTERO, FL 33928                                                                 REAL PROPERTY LEASE                                                                             10/21/1999     45 MONTHS
                                                   P.O. BOX 638289
MOBILE TECHNOLOGIES INC. GLOBAL SERVICES           CINCINNATI, OH 45263-8289                                                        MASTER SERVICES AGREEMENT                                                                       3/5/2019       UNDETERMINED
                                                   10151 DEERWOOD PARK BOULEVARD
                                                   BUILDING 200, SUITE 400
MODIS INC                                          JACKSONVILLE, FL 32256                                                           CONSULTING SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                       1/28/2008      UNDETERMINED
                                                   7076 SOLUTION CENTER
MONDO INTERNATIONAL, LLC                           CHICAGO, IL 60677-7000                                                           MASTER SERVICES AGREEMENT                                                                       2/21/2018      UNDETERMINED
                                                   P. O. BOX 783043
MONROE STAFFING SERVICES                           PHILADELPHIA, PA 19178-3043                                                      MASTER SERVICES AGREEMENT                                                                       8/21/2013      UNDETERMINED
                                                   310 GRANT STREET SUITE 2400
MONTOUR WAY ASSOCIATES                             PITTSBURGH, PA 15219                                                             REAL PROPERTY LEASE                                                                             10/1/1980      102 MONTHS
                                                   59 OPTICAL AVENUE
MOUTAIN CO.                                        KEENE, NH 3431                                                                   DISCOUNT AGREEMENT                                                                              NA             UNDETERMINED
                                                   853 BROADWAY, SUITE 901
MULTIMEDIA PLUS                                    NEW YORK, NY 10003                                                               SUBSCRIPTION SERVICES AGREEMENT                                                                 7/1/2018       UNDETERMINED
                                                   P.O. BOX 71070
                                                                                                                                    SERVICE AGREEMENT AMENDMENT
MUZAK LLC D/B/A MOOD MEDIA                         CHARLOTTE, NC 28272-1070                                                                                                                                                         6/17/2016      UNDETERMINED
                                                   1555 PALM BEACH LAKES BOULEVARD
                                                   SUITE 1050
N2W SOFTWARE, INC.                                 WEST PALM BEACH, FL 33401                                                        SOFTWARE LICENSING AND SUPPORT AGREEMENT                                                        1/27/2019      UNDETERMINED
                                                   P.O. BOX 697
NAHAN PRINTING, INC.                               SAINT CLOUD, MN 56302-0697                                                       PRINT MATERIALS AND RELATED SERVICES AGREEMENT                                                  1/1/2016       UNDETERMINED
                                                   50 BEALE ST., 7TH FL
                                                                                                                                    PROFESSIONAL SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
NARVAR, INC.                                       SAN FRANCISCO, CA 94105                                                                                                                                                          8/16/2019      UNDETERMINED
                                                   40 NASSAU ST 1ST FLOOR
NASSAU INN LP                                      PRINCETON, NJ 08542                                                              REAL PROPERTY LEASE                                                                             12/2/2012      24 MONTHS
                                                   NATICK MALL
                                                   350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
NATICK MALL, LLC                                   CHICAGO, IL 60654-1607                                                           REAL PROPERTY LEASE                                                                             10/12/1994     39 MONTHS
                                                   300 MILLENNIUM DR
NATIONAL GIFT CARD CO.                             CRYSTAL LAKE, IL 60012                                                           GIFT CARD PURCHASING AGREEMENT                                                                  7/5/2018       UNDETERMINED
                                                   1 PENN PLAZA 32ND FLOOR
NAVIGATORS SPECIALTY                               NEW YORK, NY 10119                                                               EXCESS HIGH HAZARD FLOOD AGREEMENT                                                              2/1/2020       UNDETERMINED
                                                   DEPT. CH 10731
NAVISTONE INC.                                     PALATINE, IL 60055-0731                                                          MASTER SERVICES AGREEMENT                                                                       8/29/2018      UNDETERMINED
                                                   C/O NEW ENGLAND DEVELOPMENT
                                                   75 PARK PLAZA , ATTN: LEASE ADMIN/ COPY TO ATTN: GENERAL COUNSEL
NED ALTOONA LLC                                    BOSTON, MA 02116                                                                 REAL PROPERTY LEASE                                                                             10/19/2017     91 MONTHS
                                                   C/O NEW ENGLAND DEVELOPMENT
                                                   ONE WELLS AVENUE
NED LITTLE ROCK LLC                                NEWTON, MA 02459                                                                 REAL PROPERTY LEASE                                                                             10/15/2015     67 MONTHS
                                                   DEPT. 3682, P.O. BOX 123682
NEOPOST USA INC.                                   DALLAS, TX 75312-3682                                                            PRODUCT LEASE AGREEMENT(S)                                                                      8/28/2014      UNDETERMINED
                                                   P.O. BOX 105034
                                                                                                                                    MASTER SERVICES AGREEMENT AND SOW
NEW GENERATION COMPUTING, INC.                     ATLANTA, GA 30348                                                                                                                                                                6/30/2017      24 MONTHS
                                                   9F
                                                   NO. 920, CHUNG-CHENG ROAD, ZHONGHE DISTRICT
NEXCOM                                             NEW TAIPEI CITY, TAIWAN 23586                                                    PURCSHASING AGREEMENT                                                                           7/20/2020      UNDETERMINED
                                                   1 RESEARCH DRIVE
                                                   SUITE 400C
NORESCO, LLC                                       WESTBOROUGH, MA 1581                                                             MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                           1/14/2019      UNDETERMINED
                                                   C/O SIMON PROPERTY GROUP LP
                                                   225 WEST WASHINGTON STREET, ATTN: PREMIUM OUTLETS
NORTHSHORE MALL LP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                             8/12/1993      51 MONTHS
                                                   47-55 37TH STREET
NOUVEAU ILLINOIS, INC.                             LONG ISLAND CITY, NY 11101                                                       MAINTENANCE SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                      7/1/2019       UNDETERMINED
                                                   P.O. BOX 677956
                                                                                                                                    MASTER SERVICES AGREEMENT
NTT DATA SERVICES, LLC                             DALLAS, TX 75267-7956                                                                                                                                                            2/12/2019      19 MONTHS
                                                   7901 STONERIDGE DR., SUITE 390                                                                                                                                                                  UNDETERMINED
                                                                                                                                    MASTER SERVICES AGREEMENT
NUCOMPASS MOBILITY SERVICES, INC                   PLEASANTON, CA 94588                                                                                                                                                             4/21/1993
                                                   OAKBROOK CENTER
                                                   350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
OAKBROOK SHOPPING CENTER LLC                       CHICAGO, IL 60654-1607                                                           REAL PROPERTY LEASE                                                                             11/19/1983     57 MONTHS




                                                                                                                         10 of 20
                                                                                            Case 20-11785-CSS        Doc 485     Filed 08/21/20      Page 356 of 368


                                                                                                                 In re Brooks Brothers Group, Inc.
                                                                                                                         Case No. 20-11785
                                                                                                       Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                       Date of Contract
                               Contract Counterparty                                     Address                                                                    Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                       38 EAST COLLEGE STREET
OBERLIN COLLEGE                                        OBERLIN, OH 44074                                                                DISCOUNT AGREEMENT                                                                             NA             UNDETERMINED
                                                       25 W 43RD ST
OC TANNER                                              NEW YORK, NY 10036                                                               GIFT CARD PURCHASING AGREEMENT                                                                 7/1/2018       UNDETERMINED
                                                       1550 OLD HENDERSON ROAD
OHIO CASUALTY                                          COLUMBUS, OH 43220-3626                                                          EXCESS UMBRELLA LIABILITY AGREEMENT                                                            2/1/2020       UNDETERMINED
                                                       C/O SINGERMAN REAL ESTATE, LLC
                                                       980 NORTH MICHIGAN AVE
OK CITY OUTLETS LLC                                    CHICAGO, IL 60611                                                                REAL PROPERTY LEASE                                                                            8/4/2011       13 MONTHS
                                                       100 FIRST ST., 14TH FLOOR
OKTA                                                   SAN FRANCISCO, CA 94105                                                          SUBSCRIPTION SERVICES AGREEMENT                                                                1/31/2020      UNDETERMINED
                                                       PO BOX 3368
OLD DOMINION REALTY ASSOCIATES, LLC                    PALM BEACH, FL 33480                                                             REAL PROPERTY LEASE                                                                            9/7/2007       42 MONTHS
                                                       C/O WESTFIELD
                                                       2049 CENTURY PARK EAST 41ST FLOOR, ATTN: LEGAL DEPARTMENT
OLD ORCHARD URBAN LP                                   LOS ANGELES, CA 90067                                                            REAL PROPERTY LEASE                                                                            1/31/2024      43 MONTHS
                                                       21209 NEBRASKA CROSSING DRIVE #C-100
                                                       ATTN: LEASE ADMIN
OMAHA OUTLETS SPE LLC                                  GRETNA, NE 6802                                                                  REAL PROPERTY LEASE                                                                            11/14/2013     41 MONTHS
                                                       C/O SIMON PROPERTY GROUP
                                                       225 WEST WASHINGTON STREET
OPRY MILLS LP                                          INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            8/1/2004       20 MONTHS
                                                       P.O. BOX 203448
ORACLE AMERICA, INC.                                   DALLAS, TX 75320-3448                                                            MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                          6/24/2015      UNDETERMINED
                                                       590 MADISON AVENUE
                                                                                                                                        SOFTWARE AND LICENSING AGREEMENT INCLUSIVE OF ALL AMENDMENTS
ORS GROUP CORPORATION                                  NEW YORK, NY 10002                                                                                                                                                              1/8/2018       UNDETERMINED
                                                       500 EDGEWATER DR., SUITE 509                                                                                                                                                                   UNDETERMINED
                                                                                                                                        STATEMENT OF WORK
OSF GLOBAL SERVICES, INC.                              WAKEFIELD, MA 01880                                                                                                                                                             4/29/2029
                                                       C/O O'CONNOR PROPERTY MANAGEMENT
                                                       240 ROYAL PALM WAY, 2ND FLOOR
OTC STONEFIELD PROPERTY OWNER LLC                      PALM BEACH, FL 33480                                                             REAL PROPERTY LEASE                                                                            4/5/2013       34 MONTHS
                                                       C/O TANGER OUTLET CENTERS
                                                       3200 NORTHLINE AVENUE SUITE 360, ATTN: LEGAL DEPARTMENT
OUTLET MALL OF SAVANNAH LLC                            GREENSBORO, NC 27408                                                             REAL PROPERTY LEASE                                                                            4/30/2025      58 MONTHS
                                                       P.O. BOX 3256
OXFORD GLOBAL RESOURCES, LLC                           BOSTON, MA 02241-3256                                                            CONSULTING SERVICES AGREEMENT                                                                  1/21/2019      UNDETERMINED
                                                       C/O PACIFIC RETAIL CAPITAL PARTNERS
                                                       100 N PACIFIC COAST HIGHWAY, SUITE 1925, ATTN: MICHAEL MORGAN
PACIFIC CVM MANAGEMENT, LLC                            EL SEGUNDO, CA 90245                                                             REAL PROPERTY LEASE                                                                            4/1/1994       58 MONTHS
                                                       C/O NEW ENGLAND DEVELOPMENT
                                                       75 PARK PLAZA, ATTN: DIANE MACMILLAN
PALM BEACH OUTLETS I LLC                               BOSTON, MA 02116                                                                 REAL PROPERTY LEASE                                                                            4/29/2015      67 MONTHS
                                                       ATTN: GENERAL COUNSEL
                                                       1680 RIVERDALE STREET, SUITE E
PASCOE WORKFORCE SOLUTIONS, LLC                        WEST SPRINGFIELD, MA 01089                                                       MASTER SERVICES AGREEMENT                                                                      7/9/2015       UNDETERMINED
                                                       PLOT #C-1 SECTOR 31-A
                                                       MEHRAN TOWN EXTENSION, KORANGI INDUSTRIAL AREA, KARACHI
PAXAR                                                  KARACHI, 74900                                                                   VENDOR SERVICES AGREEMENT                                                                      10/16/2019     UNDETERMINED
                                                       PERIMETER MALL
                                                       350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
PERIMETER MALL VENTURE LLC                             CHICAGO, IL 60654-1607                                                           REAL PROPERTY LEASE                                                                            10/31/1998     57 MONTHS
                                                       210 E. 73RD ST.                                                                                                                                                                                UNDETERMINED
                                                                                                                                        CONSULTING AND DESIGN SERVICES AGREEMENT
PEZ INC.                                               MANHATTAN, NY 10021                                                                                                                                                             12/20/2019
                                                       POLARIS FASHION PLACE REIT, LLC
                                                       180 EAST BROAD ST 21ST FLOOR, ATTN: GENERAL COUNSEL
PFP COLUMBUS II LLC                                    COLUMBUS, OH 43215                                                               REAL PROPERTY LEASE                                                                            3/16/2003      29.5 YEARS
                                                       C/O PHILLIPS PLACE MANAGEMENT CORP.
                                                       4725 PIEDMONT ROW DRIVE SUITE 800, ATTN: MR. WILLIAM MACNEIL
PHILLIPS PLACE PARTNERS LLC                            CHARLOTTE, NC 28210                                                              REAL PROPERTY LEASE                                                                            3/31/2011      9 MONTHS
                                                       C/O PLAZA FRONTENAC
                                                       350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
PLAZA FRONTENAC ACQUISITION, LLC                       CHICAGO, IL 60654-1607                                                           REAL PROPERTY LEASE                                                                            6/12/2018      96 MONTHS
                                                       650 MADISON AVE
POLO FASHIONS, INC.                                    NEW YORK, NY 10022                                                               LICENSE AGREEMENT                                                                              6/15/1981      UNDETERMINED
                                                       C/O SIMON PROPERTY GROUP
                                                       225 WEST WASHINGTON STREET, ATTN: PREMIUM OUTLETS
POTOMAC MILLS LP                                       INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            12/15/1997     24 MONTHS
                                                       C/O NORTH AMERICAN PROPERTIES
                                                       1175 PEACHTREE NE, SUITE 1650, ATTN: OPERATIONS DEPT.
PR AVALON PHASE II OWNER, LLC                          ATLANTA, GA 30361                                                                REAL PROPERTY LEASE                                                                            4/12/2017      106 MONTHS
                                                       5050 EL CAMINO REAL, SUITE 116
PREDICTSPRING, INC.                                    LOS ALTOS, CA 94022                                                              MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                          2/23/2015      UNDETERMINED
                                                       1100 NORTHBROOK DRIVE, SUITE 215
PREMIERE EQUITIES GROUP, LLC                           TREVOSE, PA 19053                                                                REAL PROPERTY LEASE                                                                            11/7/1987      UNDETERMINED




                                                                                                                             11 of 20
                                                                                          Case 20-11785-CSS        Doc 485     Filed 08/21/20      Page 357 of 368


                                                                                                               In re Brooks Brothers Group, Inc.
                                                                                                                       Case No. 20-11785
                                                                                                     Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                     Date of Contract
                             Contract Counterparty                                     Address                                                                    Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                     225 WEST WASHINGTON ST
                                                     ATTN: PREMIUM OUTLETS
PREMIUM OUTLETS/SIMON                                INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            7/27/2016      73 MONTHS
                                                     105 EISENHOWER PARKWAY
PREMIUM OUTLETS/SIMON                                ROSELAND, NJ 07068                                                               REAL PROPERTY LEASE                                                                            7/31/2014      49 MONTHS
                                                     STAMHOLMEN 157
PRODATA                                              HVIDOVRE, 2650                                                                   MAINTENANCE SERVICES AGREEMENT                                                                 6/1/2020       UNDETERMINED
                                                     29896 NETWORK PLACE
PTC INC.                                             CHICAGO, IL 60673-1298                                                           LICENSE AND PURCHASING AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                   9/27/2012      UNDETERMINED
                                                     120 WOOSTER ST., SUITE 3N                                                                                                                                                                      UNDETERMINED
                                                                                                                                      PROFESSIONAL SERVICES AGREEMENT
PURPLE US, INC                                       NEW YORK, NY 10012                                                                                                                                                              4/30/2014
                                                     333 W. RIVER PARK DRIVE
QUALTRICS, LLC                                       PROVO, UT 84604                                                                  MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                          6/28/2019      24 MONTHS
                                                     C/O BEDROCK DETROIT
                                                     1092 WOODWARD AVENUE
RAISIN INDUSTRIES LLC                                DETROIT, MI 48226                                                                REAL PROPERTY LEASE                                                                            3/31/2022      20 MONTHS
                                                     P.O. BOX 847459
                                                                                                                                      SALE OF GOODS AGREEMENT - LOGISTICS
RAND-WHITNEY CONTAINER, LLC                          BOSTON, MA 02284-7459                                                                                                                                                           1/21/2020      31 MONTHS
                                                     ATTN: GENERAL COUNSEL
                                                     120 CAUSEWAY STREET, SUITE 400
RAPID7 LLC                                           BOSTON, MA 02114                                                                 SUBSCRIPTION SERVICES AND PRODUCT AGREEMENT                                                    6/22/2015      UNDETERMINED
                                                     345 PLAINFIELD AVE., SUITE #303
                                                                                                                                      CONSULTING SERVICES AGREEMENT AND ALL APPLICABLE AGREEMENTS
RAYVEN IT SOLUTIONS LLC                              EDISON, NJ 08817                                                                                                                                                                2/9/2018       UNDETERMINED
                                                     C/O WHOLE MANAGEMENT
                                                     7650 GIRARD AVE SUITE 300, ATTN: ROCIO DIAS DE ARCAYA
RCB 7824 LLC                                         LA JOLLA, CA 92037                                                               REAL PROPERTY LEASE                                                                            12/4/2018      42 MONTHS
                                                     P.O. BOX 743565
R-CISC                                               ATLANTA, GA 30374-3565                                                           MEMBERSHIP AGREEMENT                                                                           10/7/2016      UNDETERMINED
                                                     1270 AVENUE OF THE AMERICAS
                                                     ATTN: PROPERTY MANAGER
RCPI LANDMARK PROPERTIES LLC                         NEW YORK, NY 10020                                                               REAL PROPERTY LEASE                                                                            8/13/2009      50 MONTHS
                                                     2115 NORTH MAIN STRET
REGO CONSULTING                                      CENTERVILLE, UT 84014-1017                                                       SUBSCRIPTION SERVICES AGREEMENT                                                                7/10/2019      UNDETERMINED
                                                     2115 NORTH MAIN STRET
REGO CONSULTING CORPORATION                          CENTERVILLE, UT 84014-1017                                                       PROFESSIONAL SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                    6/30/2017      UNDETERMINED
                                                     P.O. BOX 13809
RENAISSANCE @ COLONY PARK LLC                        JACKSON, MS 39236-3809                                                           REAL PROPERTY LEASE                                                                            11/15/2011     78 MONTHS
                                                     ATTN: PRESIDENT
                                                     20537 AMBERFIELD DRIVE
RETAIL PROCESS ENGINEERING, LLC                      LAND O'LAKES, FL 34638                                                           PROFESSIONAL SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                    2/19/2020      UNDETERMINED
                                                     1925 ENTERPRISE PARKWAY
REVCO                                                TWINSBURG, OH 44087                                                              HARDWARE SERVICES AGREEMENT                                                                    3/31/2020      UNDETERMINED
                                                     DEPARTMENT 56801
                                                     P.O. BOX 67000
RICH-TAUBMAN ASSOCIATES                              DETROIT , MI 4826-0568                                                           REAL PROPERTY LEASE                                                                            8/7/1982       30 MONTHS
                                                     P.O. BOX 827577
                                                                                                                                      MASTER SERVICES AGREEMENT
RICOH USA, INC.                                      PHILADELPHIA, PA 19182-7577                                                                                                                                                     2/1/2017       2 MONTHS
                                                     5100 ORBITOR DRIVE, UNIT 403
                                                     MISSISSAUGA
RIVERPAY, INC.                                       CA, ON L4W 5R8                                                                   PAYMENT SERVICES MERCHANT AGREEMENT                                                            8/3/2018       UNDETERMINED
                                                     4375 WILLOW DRIVE
RIVERS END TRADING COMPANY                           MEDINA, MN 55340                                                                 GIFT CARD PURCHASING AGREEMENT                                                                 3/13/2018      UNDETERMINED
                                                     C/O SIMON PROPERTY GROUP
                                                     225 WEST WASHINGTON STREET
RIVERSIDE SQUARE LP                                  INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            2/23/2007      61 MONTHS
                                                     C/O M.S MANAGEMENT ASSOCIATES INC
                                                     225 WEST WASHINGTON STREET
RIVERSIDE SQUARE LP                                  INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            11/24/2008     5 MONTHS
RIZING                                               ATTN: MATT HARKER                                                                MASTER SERVICES AGREEMENT                                                                      8/19/2013      UNDETERMINED
                                                     NO:1 NAKKASTEPE AZIZBEY SOKAK USKUDAR
RMK CLASSIC GIYIM TEKSTIL TICARET ANONIM SIRKETI     ISTANBUL, MARMARA 34682                                                          LICENSE AND SUPPLY AGREEMENT                                                                   4/14/1998      UNDETERMINED
                                                     2021 SPRING ROAD SUITE 200
                                                     ATTN: PRESIDENT OF PROPERTY MANAGEMENT
RPAI SOUTHWEST MANAGEMENT LLC                        OAK BROOK, IL 60523                                                              REAL PROPERTY LEASE                                                                            8/26/2010      8 MONTHS
                                                     19 CHAPIN ROAD
                                                     BUILDING B
RYMAX BRAINSTORM                                     PINE BROOK, NJ 7058                                                              GIFT CARD PURCHASING AGREEMENT                                                                 7/1/2018       UNDETERMINED
                                                     8000 SAGEMORE DR. SUITE 8201
SAGEMORE MANAGEMENT LLC                              MARLTON, NJ 08053                                                                REAL PROPERTY LEASE                                                                            11/3/2008      14 MONTHS
                                                     PO BOX 203141
                                                                                                                                      MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
SALESFORCE.COM, INC.                                 DALLAS, TX 75320-3141                                                                                                                                                           9/30/2016      UNDETERMINED
                                                     PO BOX 822986
SAP INDUSTRIES, INC.                                 PHILADELPHIA, PA 19182                                                           SOFTWARE AND HARDWARE LICENSE AGREEMENT INCLUSIVE OF ALL AMENDMENTS                            11/14/2016     UNDETERMINED




                                                                                                                           12 of 20
                                                                                                                 Case 20-11785-CSS         Doc 485     Filed 08/21/20      Page 358 of 368


                                                                                                                                       In re Brooks Brothers Group, Inc.
                                                                                                                                               Case No. 20-11785
                                                                                                                             Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                                             Date of Contract
                              Contract Counterparty                                                            Address                                                                    Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                                            P.O. BOX 406922
                                                                                                                                                              MASTER LICENSE AGREEMENT INCLUSIVE OF ALL AMENDMENTS
SAS INSTITUTE, INC.                                                         ATLANTA, GA 30384-6922                                                                                                                                                           11/19/2013     UNDETERMINED
                                                                            C/O POAG SHOPPING CENTERS LLC
                                                                            2650 THOUSAND OAKS BOULEVARD SUITE 2200, ATTN: LEASE ADMINISTRATION
SAUCON VALLEY LIFESTYLE CENTER LP                                           MEMPHIS, TN 38118                                                                 REAL PROPERTY LEASE                                                                            10/26/2006     53 MONTHS
SAVE ON SP LLC                                                                                                                                                JOINDER TO MASTER PROGRAM AGREEMENT                                                            11/13/2019     UNDETERMINED
                                                                            C/O SIMON PROPERTY GROUP
                                                                            225 WEST WASHINGTON STREET
SAWGRASS MILLS LP                                                           INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            9/30/1997      11 MONTHS
                                                                            ATTN: GENERAL COUNSEL
                                                                            317 NORTHLAKE BOULEVARD, SUITE 1016
SC3 XP HOLDINGS LLC D/B/A MONSTER XP                                        ALTAMONTE SPRINGS, FL 32701                                                       ADVERTISING AND MARKETING SOFTWARE AND EQUIPMENT AGREEMENT                                     1/7/2020       UNDETERMINED
                                                                            ATTN: GENERAL COUNSEL
SCENTAIR TECHNOLOGIES, INC.                                                 CHARLOTTE, NC 28273                                                               MASTER SERVICES AGREEMENT                                                                      10/21/2013     UNDETERMINED
                                                                            5828 REEDS RD
SCRIP PRO                                                                   MISSION, KS 66202                                                                 GIFT CARD PURCHASING AGREEMENT                                                                 7/1/2018       UNDETERMINED
                                                                            C/O M.S MANAGEMENT ASSOCIATES, INC
                                                                            225 WEST WASHINGTON STREET
SDG FASHION MALL, LP                                                        INDIANAPOLIS, IN 46240                                                            REAL PROPERTY LEASE                                                                            9/2/1982       9 MONTHS
                                                                            13000 PIERCE STREET
                                                                                                                                                              MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
SDI SYSTEMS, INC.                                                           PACOIMA, CA 91331                                                                                                                                                                2/22/2019      UNDETERMINED
                                                                            500 PLAZA DR., SUITE 205
SEND WORD NOW (SWN)                                                         SECAUCUS, NJ 07094                                                                MASTER SERVICES AGREEMENT                                                                      6/30/2016      UNDETERMINED
                                                                            C/O OVP MANAGEMENT INC
                                                                            2 COMMON COURT UNIT C13
SETTLERS' R2 INC                                                            NORTH CONWAY, NH 03860                                                            REAL PROPERTY LEASE                                                                            6/25/2008      24 MONTHS
                                                                            6564 SOLUTION CENTER
                                                                                                                                                              PURCHASE AGREEMENT INCLUSIVE OF ALL AMENDMENTS
SHOPPERTRAK RCT CORPORATION                                                 CHICAGO, IL 60677-6005                                                                                                                                                           5/19/2008      UNDETERMINED
                                                                            75 REMITTANCE DR., DEPT. 6591
SHOPRUNNER, INC.                                                            CHICAGO, IL 60675-6591                                                            PURCHASE AND SERVICES AGREEMENT                                                                10/5/2015      UNDETERMINED
                                                                            C/O CBL & ASSOCIATES MANAGEMENT INC
                                                                            2030 HAMILTON PLACE SUITE 500 - CBL CENTER, ATTN: CHIEF LEGAL OFFICE
SHOPS AT FRIENDLY CENTER                                                    CHATTANOOGA, TN 37421                                                             REAL PROPERTY LEASE                                                                            4/1/2007       81 MONTHS
                                                                            C/O HEITMAN CAPITAL MANAGEMENT
                                                                            191 NORTH WACKER DRIVE 25TH FLOOR, ATTN: PORTFOLIO MANAGER
SHOPS AT SADDLE CREEK, INC                                                  CHICAGO, IL 60606                                                                 REAL PROPERTY LEASE                                                                            6/3/2013       38 MONTHS
                                                                            DEPT/ 53501
                                                                            P.O. BOX 67000
SHORT HILLS ASSOCIATES LLC                                                  DETROIT, MI 48267-0535                                                            REAL PROPERTY LEASE                                                                            8/29/1981      30 MONTHS
                                                                            P.O. BOX 4059
                                                                            CHURCH STREET STATION                                                             PROFESSIONAL SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
SIBSON CONSULTING, A DIVISION OF THE SEGAL COMPANY (EASTERN STATES), INC.   NEW YORK, NY 10261-4059                                                                                                                                                          1/1/2017       51 MONTHS
                                                                            99 HUDSON STREET, LEVEL 5
SIEMONSTER, INC.                                                            NEW YORK CITY, NY 10013                                                           MASTER PURCHASE AGREEMENT                                                                      6/30/2020      UNDETERMINED
                                                                            225 WEST WASHINGTON STREET
SILVER SANDS GL I LLC                                                       INDIANAPOLIS, IN 46204                                                            REAL PROPERTY LEASE                                                                            7/1/1994       10 MONTHS
                                                                            C/O SIMON PROPERTY GROUP
                                                                            225 WEST WASHINGTON STREET, ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            2/9/1994       45 MONTHS
                                                                            225 WEST WASHINGTON STREET
                                                                            ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            2/1/1999       32 MONTHS
                                                                            225 WEST WASHINGTON STREET
                                                                            ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            3/27/2008      20 MONTHS
                                                                            225 WEST WASHINGTON STREET
                                                                            ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            4/1/2008       29 MONTHS
                                                                            225 WEST WASHINGTON STREET
                                                                            ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            4/3/2013       34 MONTHS
                                                                            225 WEST WASHINGTON STREET
                                                                            ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            4/14/1998      23 MONTHS
                                                                            225 WEST WASHINGTON ST
                                                                            ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            5/5/2005       29.5 YEARS
                                                                            225 WEST WASHINGTON STREET
                                                                            ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            5/16/2012      23 MONTHS
                                                                            225 WEST WASHINGTON STREET
                                                                            ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                                        INDIANAPOLIS, IN 46204-3438                                                       REAL PROPERTY LEASE                                                                            5/19/2004      35 MONTHS




                                                                                                                                                   13 of 20
                                                                               Case 20-11785-CSS     Doc 485     Filed 08/21/20      Page 359 of 368


                                                                                                 In re Brooks Brothers Group, Inc.
                                                                                                         Case No. 20-11785
                                                                                       Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                     Date of Contract
                       Contract Counterparty                                 Address                                                              Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204                                                   REAL PROPERTY LEASE                                                                          5/20/1993      17 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          5/31/2020      UNDETERMINED
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 48267-0535                                              REAL PROPERTY LEASE                                                                          6/13/2012      24 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 48267-0535                                              REAL PROPERTY LEASE                                                                          7/17/2008      37 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          7/26/1998      17 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/1/2003       18 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN                                                         REAL PROPERTY LEASE                                                                          8/2/1998       18 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/2/1999       57 MONTHS
                                               225 WEST WASHINGTON ST
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/3/2006       1 MONTH
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/4/2009       38 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/12/1999      20 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/16/2012      29.5 YEARS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/22/2013      38 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/26/2000      79 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          8/26/2000      79 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          10/8/1998      32 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          11/8/1999      37 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          11/8/2012      29 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          11/13/2008     28 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          11/15/1998     51 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          12/31/2021     17 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          11/15/2001     20 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          12/13/2001     17 MONTHS
                                               225 WEST WASHINGTON STREET
                                               ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                           INDIANAPOLIS, IN 46204-3438                                              REAL PROPERTY LEASE                                                                          5/12/1994      45 MONTHS




                                                                                                             14 of 20
                                                                                          Case 20-11785-CSS        Doc 485     Filed 08/21/20      Page 360 of 368


                                                                                                               In re Brooks Brothers Group, Inc.
                                                                                                                       Case No. 20-11785
                                                                                                     Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                     Date of Contract
                             Contract Counterparty                                     Address                                                                    Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            5/26/1994      7 MONTHS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            5/31/2023      35 MONTHS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            6/24/1993      46 MONTHS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 48267-0535                                                      REAL PROPERTY LEASE                                                                            7/25/1996      32 MONTHS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            7/28/1994      20 MONTHS
                                                     225 WEST WASHINGTON ST
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            8/12/1993      29.5 YEARS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            8/19/1994      29.5 YEARS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            8/24/1996      32 MONTHS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            11/4/1999      9 MONTHS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            11/12/1992     9 MONTHS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            11/17/1994     20 MONTHS
                                                     225 WEST WASHINGTON STREET
                                                     ATTN: PREMIUM OUTLETS
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            11/20/1994     UNDETERMINED
                                                     225 WEST WASHINGTON ST
SIMON PROPERTY GROUP                                 INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            5/8/1992       29.5 YEARS
                                                     C/O SIMON PROPERTY GROUP
                                                     225 WEST WASHINGTON STREET, ATTN: PREMIUM OUTLETS
SIMON/CLARKSBURG DEVELOPMENT                         INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            10/27/2016     76 MONTHS
                                                     1151 SONORA COURT, SUITE 2
                                                                                                                                      MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
SKILLNET SOLUTIONS INC.                              SUNNYVALE, CA 94086                                                                                                                                                             11/7/2016      UNDETERMINED
                                                     P.O. BOX 734575
                                                     ATTN: JP MORGAN (NON-DISBURSEMENT)
SMARTMARK LIMITED                                    CHICAGO, IL 60673-4575                                                           LICENSE AND SUPPLY AGREEMENT                                                                   4/23/1982      UNDETERMINED
                                                     7171 SOUTHWEST PARKWAY
                                                     BLDG 400
SOLARWINDS INC.                                      AUSTIN, TX 78735                                                                 SOFTWARE LICENSING AGREEMENT                                                                   12/20/2019     UNDETERMINED
                                                     100 GALLERIA OFFICENTER SUITE 427
                                                     P.O. BOX 667
SOMERSET COLLECTION LP                               SOUTHFIELD, MI 48034                                                             REAL PROPERTY LEASE                                                                            11/13/1982     1 MONTH
                                                     C/O THE STREETS OF SOUTHPOINT
                                                     350 N. ORLEANS ST, SUITE 300, ATTN: LAW/LEASE ADMINISTRATION DEPT.
SOUTHPOINT MALL LLC                                  CHICAGO, IL 60654-1607                                                           REAL PROPERTY LEASE                                                                            9/30/2012      26 MONTHS
                                                     P.O. BOX 83258
                                                                                                                                      PROFESSIONAL SERVICES AGREEMENT
SPENCER TECHNOLOGIES, INC.                           WOBURN, MA 01813-3258                                                                                                                                                           10/20/2017     UNDETERMINED
                                                     C/O M.S MANAGEMENT ASSOCIATES INC
                                                     225 WEST WASHINGTON STREET
SPG CENTER LLC                                       INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            11/3/1998      45 MONTHS
                                                     200 WEST CESAR CHAVEZ STREET, SUITE 600
SPREDFAST                                            AUSTIN, TX 78701                                                                 MASTER SERVICES AGREEMENT                                                                      4/25/1985      UNDETERMINED
                                                     29 WEST 35TH ST., 8TH FL
SPRINKLR, INC.                                       NEW YORK, NY 10001                                                               MASTER SERVICES AGREEMENT WITH RELATED DATA SECURITY ADDENDUM AND ORDER FORM                   6/23/2017      UNDETERMINED
                                                     P.O. BOX 205782
SPS COMMERCE, INC.                                   DALLAS, TX 75320-5782                                                            SUBSCRIPTION AND MAINTENANCE SERVICES AGREEMENT                                                8/24/2017      UNDETERMINED
                                                     C/O SINGERMAN REAL ESTATE, LLC
                                                     980 NORTH MICHIGAN AVE
SRE BOARDWALK, LLC                                   CHICAGO, IL 60611                                                                REAL PROPERTY LEASE                                                                            5/13/2013      35 MONTHS
                                                     C/O SINGERMAN REAL ESTATE, LLC
                                                     980 NORTH MICHIGAN AVE
SRE HAWKEYE, LLC                                     CHICAGO, IL 60611                                                                REAL PROPERTY LEASE                                                                            12/9/1993      6 MONTHS




                                                                                                                           15 of 20
                                                                                        Case 20-11785-CSS        Doc 485     Filed 08/21/20        Page 361 of 368


                                                                                                             In re Brooks Brothers Group, Inc.
                                                                                                                     Case No. 20-11785
                                                                                                   Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                   Date of Contract
                              Contract Counterparty                                   Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                      C/O SINGERMAN REAL ESTATE, LLC
                                                      980 NORTH MICHIGAN AVE
SRE ONTARIO, LLC                                      CHICAGO, IL 60611                                                             REAL PROPERTY LEASE                                                                            11/24/2014     18 MONTHS
                                                      150 MYRTLE AVE, 2ND FLOOR
                                                      ATTN: WIN WHARTON
ST. GEORGE OUTLET DEVELOPMENT LLC                     BROOKLYN, NY 11201                                                            REAL PROPERTY LEASE                                                                            5/15/2019      47 MONTHS
                                                      C/O M.S MANAGEMENT ASSOCIATES INC
                                                      225 WEST WASHINGTON STREET
STJTC II LLC                                          INDIANAPOLIS, IN 46204-3438                                                   REAL PROPERTY LEASE                                                                            10/26/2007     74 MONTHS
                                                      P.O. BOX 2087
STOLTZ MANAGEMENT OF DE INC                           BALA CYNWYD, PA 19004                                                         REAL PROPERTY LEASE                                                                            8/31/2026      74 MONTHS
                                                      354 W. LANCASTER AVE
                                                      SUITE 205, ATTN: JOHN J. MCGRATH III, PRESIDENT
STONEHAVEN HOMES                                      WAYNE, PA 19087                                                               REAL PROPERTY LEASE                                                                            3/20/2005      29.5 YEARS
                                                      322 NORTH ARCH STREET
                                                                                                                                    MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS
STONER BUNTING ADVERTISING, INC.                      LANCASTER, PA 17603                                                                                                                                                          1/1/2017       UNDETERMINED
                                                      200 EAST LONG LAKE
                                                      P.O. BOX 200
STONY POINT ASSOCIATES LLC                            BLOOMFIELD HILLS, MI 48303-0200                                               REAL PROPERTY LEASE                                                                            9/23/2003      7 MONTHS
                                                      403 SENATOR GIL PUYAT AVENUE
STORE SPECIALISTS, INC.                               MAKATI, METRO MANILA                                                          DISTRIBUTION AGREEMENT (AS AMENDED)                                                            4/13/1962      UNDETERMINED
                                                      LOCKBOX #3802
                                                      3802 RELIABLE PARKWAY                                                         PROFESSIONAL SERVICES AGREEMENT
STORED VALUE SOLUTIONS                                CHICAGO, IL 60686-0038                                                                                                                                                       3/13/2019      UNDETERMINED
                                                      #5, SRI GANESH BUILDING
                                                      MICHAEL PALYA, BANGALORE
STRAGURE SOFTWARE TECHNOLOGY, LLC                     IN, 10 560038                                                                 MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                          1/1/2016       UNDETERMINED
                                                      C/O FEDERAL REALTY INVESTMENT TRUST
                                                      1626 EAST JEFFERSON ST, ATTN: LEGAL DEPARTMENT
STREET RETAIL, INC                                    ROCKVILLE, MD 20852-4041                                                      REAL PROPERTY LEASE                                                                            6/13/2014      48 MONTHS
                                                      P.O. BOX 850914
SUBURBAN INTEGRATED FACILITIES RESOURCES              BRAINTREE, MA 02185-0914                                                      SERVICE AGREEMENT                                                                              9/11/2017      UNDETERMINED
                                                      P.O. BOX 89 4642
                                                                                                                                    SUBSCRIPTION SERVICES AGREEMENT
SUCCESSFACTORS, INC.                                  LOS ANGELES, CA 90189-4642                                                                                                                                                   6/29/2012      UNDETERMINED
                                                      42 PROGRESS AVENUE
SULLIVAN PAPER COMPANY INC.                           WEST SPRINGFIELD, MA 1089                                                     IP AGREEMENT                                                                                   4/1/2005       UNDETERMINED
                                                      3727 VENTURA DRIVE
SVM                                                   ARLINGTON HEIGHTS, IL 60004                                                   GIFT CARD PURCHASING AGREEMENT                                                                 7/1/2018       UNDETERMINED
                                                      LANDINGS REAL ESTATE GROUP
                                                      543 THAMES ST
SWINBURNE ROW RETAIL, LLC                             NEWPORT, RI 02840                                                             REAL PROPERTY LEASE                                                                            5/26/2007      93 MONTHS
                                                      303 WYMAN STREET
                                                      SUITE 300
SYSAID TECHNOLOGIES LTD                               WALTHAM, MA 2451                                                              PROFESSIONAL SERVICES AGREEMENT                                                                6/6/2019       UNDETERMINED
                                                      6860 DALLAS PKWY, #200
SYSTEM PLUS SOLUTIONS USA LLC                         PLANO, TX 75024                                                               MASTER CONSULTING AGREEMENT INCLUSIVE OF ALL STATEMENTS OF WORK, ADDENDUMS AND AMENDMENTS      10/15/2013     UNDETERMINED
                                                      CUSTOMER # ETHOR0387
                                                      4076 PAYSPHERE CIRCLE
TALX CORPORATION (EQUIFAX)                            CHICAGO, IL 60674                                                             UNIVERSAL SERVICE AGREEMENT - ADA SERVICES                                                     4/15/2018      UNDETERMINED
                                                      CUSTOMER # ETHOR0387
                                                      4076 PAYSPHERE CIRCLE
TALX CORPORATION (EQUIFAX)                            CHICAGO, IL 60674                                                             UNIVERSAL SERVICE AGREEMENT - UNEMPLOYMENT COST MANAGEMENT SERVICES                            4/24/1991      UNDETERMINED
                                                      C/O PREMIUM OUTLETS
                                                      105 EISENHOWER PARKWAY, ATTN: LEASE ADMIN/ COPY TO ATTN: GENERAL
                                                      COUNSEL
TAMPA PREMIUM OUTLETS, LLC                            ROSELAND, NJ 07068                                                            REAL PROPERTY LEASE                                                                            10/29/2015     64 MONTHS
                                                      3200 NORTHLINE AVENUE SUITE 360
                                                      ATTN: LEGAL DEPT.
TANGER CHARLESTON LLC                                 GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            3/1/2007       19 MONTHS
                                                      C/O TANGER PROPERTIES LP
                                                      3200 NORTHLINE AVENUE SUITE 360, ATTN: LEGAL DEPARTMENT
TANGER DAYTONA LLC                                    GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            11/17/2016     77 MONTHS
                                                      C/O TANGER PROPERTIES LP
                                                      3200 NORTHLINE AVENUE SUITE 360, ATTN: LEGAL DEPARTMENT
TANGER FORT WORTH LLC                                 GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            10/26/2017     88 MONTHS
                                                      C/O TANGER PROPERTIES LP
                                                      3200 NORTHLINE AVENUE SUITE 360
TANGER GRAND RAPIDS LLC                               GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            7/29/2015      61 MONTHS
                                                      3200 NORTHLINE AVENUE SUITE 360
                                                      ATTN: LEGAL DEPT
TANGER NATIONAL HARBOR LLC                            GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            11/30/2023     41 MONTHS
                                                      3200 NORTHLINE AVENUE SUITE 360
                                                      ATTN: LEGAL DEPT.
TANGER PROPERTIES LP                                  GREENSBORO, NC 27408                                                          REAL PROPERTY LEASE                                                                            3/30/2013      32 MONTHS




                                                                                                                         16 of 20
                                                                                          Case 20-11785-CSS          Doc 485   Filed 08/21/20      Page 362 of 368


                                                                                                               In re Brooks Brothers Group, Inc.
                                                                                                                       Case No. 20-11785
                                                                                                     Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                       Date of Contract
                               Contract Counterparty                                    Address                                                                     Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                       3200 NORTHLINE AVENUE SUITE 360
                                                       ATTN: LEGAL DEPT.
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              3/31/2024      45 MONTHS
                                                       3200 NORTHLINE AVENUE SUITE 360
                                                       ATTN: LEGAL DEPT.
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              4/30/2022      21 MONTHS
                                                       3200 NORTHLINE AVENUE SUITE 360
                                                       ATTN: LEGAL DEPT.
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              6/30/2024      48 MONTHS
                                                       3200 NORTHLINE AVENUE SUITE 360
                                                       ATTN: LEGAL DEPT.
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              11/30/2024     52 MONTHS
                                                       3200 NORTHLINE AVENUE SUITE 360
                                                       ATTN: LEGAL DEPT
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              3/31/2023      32 MONTHS
                                                       3200 NORTHLINE AVENUE SUITE 360
                                                       ATTN: LEGAL DEPT
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              10/31/2011     4 MONTHS
                                                       C/O TANGER OUTLET CENTERS
                                                       3200 NORTHLINE AVENUE SUITE 360, ATTN: LEASE ADMINISTRATION
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              11/13/2010     5 MONTHS
                                                       3200 NORTHLINE AVENUE SUITE 360
                                                       ATTN: LEGAL DEPT.
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              4/25/1997      20 MONTHS
                                                       3200 NORTHLINE AVENUE SUITE 360
                                                       ATTN: LEGAL DEPT.
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              11/10/1996     UNDETERMINED
                                                       3200 NORTHLINE AVENUE SUITE 360
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              4/8/1998       46 MONTHS
                                                       3200 NORTHLINE AVENUE SUITE 360
TANGER PROPERTIES LP                                   GREENSBORO, NC 27408                                                           REAL PROPERTY LEASE                                                                              6/8/2007       12 MONTHS
                                                       200 EAST LONG LAKE ROAD
                                                       P.O. BOX 200
TAUBMAN - CHERRY CREEK, L.P.                           BLOOMFIELD HILLS, MI 48303-0200                                                REAL PROPERTY LEASE                                                                              4/23/2007      103 MONTHS
                                                       200 EAST LONG LAKE ROAD
                                                       P.O. BOX 200
TAUBMAN AUBURN HILLS ASSOCIATES, LP                    BLOOMFIELD HILLS, MI 48303-0200                                                REAL PROPERTY LEASE                                                                              11/12/1998     18 MONTHS
                                                       P.O. BOX 91047
                                                                                                                                      PURCHASE AND SUPPLY AGREEMENT
TAYLOR COMMUNICATIONS, INC.                            CHICAGO, IL 60693                                                                                                                                                               4/1/2019       UNDETERMINED
                                                       C/O THE TAUBMAN COMPANY LLC
                                                       200 EAST LONG LAKE RD SUITE 300, ATTN: LEASE ADMINISTRATION
TB MALL AT UTC LLC                                     BLOOMFIELD HILLS, MI 48304                                                     REAL PROPERTY LEASE                                                                              10/15/2014     67 MONTHS
                                                       501 W NORTHSHORE DRIVE
                                                       SUITE H380
TEKLYNX                                                GLENDALE, WI 53217                                                             SOFTWARE MAINTENANCE PURCHASING AGREEMENT                                                        1/24/2020      UNDETERMINED
                                                       P.O. BOX 198568
TEKSYSTEMS, INC.                                       ATLANTA, GA 30384-8568                                                         CONSULTING SERVICES AGREEMENT                                                                    3/9/2016       UNDETERMINED
                                                       ATTN: GENERAL COUNSEL
                                                       895 TECHNOLOGY BOULEVARD, SUITE 202
TEXBASE, INC.                                          BOZEMAN, MT 59718                                                              MASTER SERVICES AGREEMENT                                                                        4/16/2016      UNDETERMINED
                                                       4690 MILLENNIUM DRIVE
THALES DIS CPL USA, INC                                BELCAMP, MD 21017                                                              MAINTENANCE SUPPORT AGREEMENT                                                                    7/15/2020      UNDETERMINED
                                                       2318 MILL ROAD, SUITE 800
THE ASCO FOUNDATION                                    ALEXANDRIA, VA 22314                                                           CHARITABLE DONATION AGREEMENT                                                                    5/30/2020      UNDETERMINED
                                                       4 CLINTON SQUARE
                                                       ATTN: MANAGEMENT DIVISION
THE CLINTON EXCHANGE                                   SYRACUSE, NY 1302-1078                                                         REAL PROPERTY LEASE                                                                              4/9/2013       33 MONTHS
                                                       C/O SIMON PROPERTY GROUP
                                                       225 WEST WASHINGTON STREET
THE FALLS LP                                           INDIANAPOLIS, IN 46204-3438                                                    REAL PROPERTY LEASE                                                                              10/31/2025     64 MONTHS
                                                       200 EAST LONG LAKE ROAD, SUITE 300
THE GARDENS ON EL PASEO, LLC                           BLOOMFIELD HILLS, MI 48304-2324                                                REAL PROPERTY LEASE                                                                              10/15/1998     45 MONTHS
                                                       C/O FEDERAL REALITY INVESTMENT TRUST
                                                       1626 EAST JEFFERSON STREET, ATTN: LEGAL DEPT.
THE GROVE FEE OWNER, LLC                               ROCKVILLE, MD 20852-40141                                                      REAL PROPERTY LEASE                                                                              11/26/1993     32 MONTHS
                                                       THE HARTFORD FINANCIAL SERVICES GROUP, INC.
                                                       690 ASYLUM AVENUE
THE HARTFORD                                           HARTFORD, CT 6155                                                              GENERAL LIABILITY AGREEMENT                                                                      2/1/2020       UNDETERMINED
                                                       THE HARTFORD FINANCIAL SERVICES GROUP, INC.
                                                       690 ASYLUM AVENUE
THE HARTFORD                                           HARTFORD, CT 6155                                                              COMMERCIAL AUTOMOBILE AGREEMENT                                                                  2/1/2020       UNDETERMINED
                                                       101 INNOVATION
                                                       ATTN. GENERAL COUNSEL, RETAIL PROPERTIES
THE IRVINE COMPANY LLC                                 IRVINE, CA 92617                                                               REAL PROPERTY LEASE                                                                              1/30/2014      43 MONTHS




                                                                                                                           17 of 20
                                                                                             Case 20-11785-CSS        Doc 485     Filed 08/21/20      Page 363 of 368


                                                                                                                  In re Brooks Brothers Group, Inc.
                                                                                                                          Case No. 20-11785
                                                                                                        Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                        Date of Contract
                             Contract Counterparty                                         Address                                                                   Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                          PARADIES LAGARDERE                                                                                                                                                                             UNDETERMINED
                                                          P.O. BOX 734110                                                                LICENSE AGREEMENT
THE PARADIES SHOPS, INC.                                  DALLAS, TX 75373-4110                                                                                                                                                         4/26/1999
                                                          C/O SIMON PROPERTY GROUP
                                                          225 WEST WASHINGTON STREET
THE RETAIL PROPERTY TRUST                                 INDIANAPOLIS, IN 46204-3438                                                    REAL PROPERTY LEASE                                                                            3/31/1979      20 MONTHS
                                                          MANAGEMENT OFFICE
                                                          209 SOUTH LASALLE STREET
THE ROOKERY LP                                            CHICAGO, IL 60604                                                              REAL PROPERTY LEASE                                                                            3/31/2026      69 MONTHS
                                                          C/O THE HOWARD HUGHES CORPORATION
                                                          ONE GALLERIA TOWER 22ND FLOOR 133 NOEL ROAD, ATTN: GENERAL COUNSEL
THE SHOPS AT SUMMERLIN NORTH LP                           DALLAS, TX 75240                                                               REAL PROPERTY LEASE                                                                            9/25/2018      103 MONTHS
                                                          33 N. DEARBORN, SUITE 805
                                                                                                                                         MASTER SERVICES AGREEMENT
THE SMART CUBE, INC.                                      CHICAGO, IL 60602                                                                                                                                                             7/1/2016       UNDETERMINED
                                                          M.S MANAGEMENT ASSOCIATES INC
                                                          225 WEST WASHINGTON STREET
THE TOWN CENTER AT BOCA RATON TRUST                       INDIANAPOLIS, IN 46204-3438                                                    REAL PROPERTY LEASE                                                                            10/31/2024     51 MONTHS
                                                          BILLINGS ADMINISTRATION BUILDING, ROOM 221
                                                          600 NORTH WOLFE STREET
THE WOMEN’S BOARDOF THE JOHNS HOPKINS HOSPITAL            BALTIMORE, MD 21287-0221                                                       SPONSORSHIP AGREEMENT                                                                          2/12/2020      UNDETERMINED
                                                          P.O. BOX 6292
                                                                                                                                         MASTER SERVICES AGREEMENT
THOMSON REUTERS                                           CAROL STREAM, IL 60197-6292                                                                                                                                                   10/1/2019      UNDETERMINED
                                                          1701 RIVER RUN
                                                          SUITE 500, ATTN: PROPERTY MANAGEMENT- MARKET AT THE WOODLANDS
TRADEMARK MANAGEMENT LTD                                  FORT WORTH, TX 76107                                                           REAL PROPERTY LEASE                                                                            4/19/2011      10 MONTHS
                                                          C/O PGIM REAL ESTATE
                                                          7 GIRALDA FARMS, ATTN: MICHAEL HARRINGTON
TRADEMARK MANAGEMENT, LTD.                                MADISON, NJ 07940                                                              REAL PROPERTY LEASE                                                                            UNDETERMINED UNDETERMINED
                                                          ONE TOWER SQUARE
TRAVELERS                                                 HARTFORD, CT 06183                                                             OCEAN MARINE AGREEMENT                                                                         2/1/2020       UNDETERMINED
                                                          ONE TOWER SQUARE
TRAVELERS                                                 HARTFORD, CT 06183                                                             FOREIGN MASTER CONTROLLED PROGRAM CASUALTY AGREEMENT                                           2/1/2020       UNDETERMINED
                                                          ONE TOWER SQUARE
TRAVELERS                                                 HARTFORD, CT 06183                                                             COMMERCIAL PROPERTY AGREEMENT                                                                  2/1/2020       UNDETERMINED
                                                          C/O TEJON INDUSTRIAL CORP
                                                          4436 LEBEC ROAD, ATTN: GENERAL COUNSEL
TRCC/ROCK OUTLET CENTER, LLC                              TEJON RANCH, CA 93243                                                          REAL PROPERTY LEASE                                                                            8/6/2014       1 MONTH
                                                          P.O. BOX 205367                                                                                                                                                                              UNDETERMINED
TRINTECH, INC.                                            DALLAS, TX 75320-5367                                                          MAINTENANCE SUPPORT AGREEMENT                                                                  2/21/2020
                                                          75 REMITTANCE DRIVE, SUITE 6000
TRUSTWAVE HOLDINGS, INC.                                  CHICAGO, IL 60675-6000                                                         PROFESSIONAL SERVICES AGREEMENT                                                                12/5/2015      UNDETERMINED
                                                          C/O STAENBERG GROUP INC
                                                          2127 INNERBELT BUSINESS CENTER DR SUITE 310, ATTN: GENERAL COUNSEL
TSG CHESTERFIELD LIFESTYLE LLC                            ST. LOUIS, MO 63114                                                            REAL PROPERTY LEASE                                                                            8/1/2013       30 MONTHS
                                                          C/O THE SIMPSON ORGANIZATION INC
                                                          1170 PEACHTREE STREET SUITE 2000
TSO VERO BEACH LP                                         ATLANTA, GA 30309                                                              REAL PROPERTY LEASE                                                                            12/31/2021     17 MONTHS
                                                          C/O PREMIUM OUTLETS
                                                          60 COLUMBIA ROAD BUILDING B 3RD FLOOR, ATTN: LEASE ADMIN/ COPY TO ATTN:
                                                          GENERAL COUNSEL
TUCSON PREMIUM OUTLETS                                    MORRISTOWN, NJ 07960                                                           REAL PROPERTY LEASE                                                                            9/30/2025      63 MONTHS
                                                          1961 CHAIN BRIDGE ROAD SUITE 305
TYSONS CORNER HOLDINGS LLC                                TYSONS CORNER, VA 22102                                                        REAL PROPERTY LEASE                                                                            12/31/2021     17 MONTHS
                                                          2975 WESTCHESTER AVE
                                                          SUITE 203                                                                      MASTER GOODS AND SERVICES AGREEMENT
U.S. ELECTRICAL SERVICES, INC. DBA WIEDENBACH BROWN CO.   PURCHASE, NY 10577                                                                                                                                                            8/13/2019      13 MONTHS
                                                          14 EAST 47TH STREET
                                                                                                                                         MASTER SERVICES AGREEMENT
ULTRAMAR TRAVEL MANAGEMENT, INC.                          NEW YORK, NY 10017                                                                                                                                                            4/1/2013       UNDETERMINED
                                                          2483 OLD MIDDLEFIELD WAY
UNBXD INC.                                                MOUNTAIN VIEW, CA 94043                                                        PROFESSIONAL SERVICES AGREEMENT                                                                9/29/2017      UNDETERMINED
                                                          1215 FOURTH AVENUE SUITE 600
UNICO PROPERTIES INC                                      SEATTLE, WA 98161                                                              REAL PROPERTY LEASE                                                                            2/28/1998      1 MONTH
                                                          233 S. WACKER DRIVE
UNITED AIRLINES, INC.                                     CHICAGO, IL 60606                                                              UNIFORM PROGRAM AGREEMENT                                                                      4/28/1960      UNDETERMINED
                                                          9700 HEALTH CARE LANE
UNITED HEALTHCARE                                         MINNETONKA, MN 55343                                                           ADMINISTRATIVE SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                  1/1/2019       UNDETERMINED
                                                          9700 HEALTH CARE LANE
UNITED HEALTHCARE                                         MINNETONKA, MN 55343                                                           EXCESS LOSS COVERAGE AGREEMENT                                                                 1/1/2020       UNDETERMINED
                                                          1861 CRAIG PARK CT
UNITED SCRIP, INC                                         ST. LOUIS, MO 63146                                                            GIFT CARD PURCHASING AGREEMENT                                                                 7/1/2018       UNDETERMINED
                                                          C/O JONES LANG LASALLE
                                                          1100 FIRST ST, NE, ATTN: GENERAL MANAGER
UNIZO REAL ESTATE DC ONE, LLC                             WASHINGTON, DC 20002                                                           REAL PROPERTY LEASE                                                                            11/10/1998     69 MONTHS




                                                                                                                              18 of 20
                                                                                           Case 20-11785-CSS         Doc 485     Filed 08/21/20        Page 364 of 368


                                                                                                                 In re Brooks Brothers Group, Inc.
                                                                                                                         Case No. 20-11785
                                                                                                       Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                       Date of Contract
                               Contract Counterparty                                     Address                                                                    Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                       ATTN: GENERAL COUNSEL
                                                       UNIT B, 1/F, SUNSHINE KOWLOON BAY CARGO CENTRE, 59 TAI YIP STREET
UNO GODOWN SERVICES LTD                                KOWLOON BAY,                                                                     MASTER SERVICES AGREEMENT                                                                      1/15/2016      UNDETERMINED
                                                       10 HUDSON YARDS, 25TH FL
                                                                                                                                        MASTER SERVICES AGREEMENT
VAYNERMEDIA, LLC                                       NEW YORK, NY 10001                                                                                                                                                              4/30/2018      UNDETERMINED
                                                       3429 HILLVIEW AVENUE
VELOCLOUD                                              PALO ALTO, CA 94304                                                              NETWORK SERVICE AGREEMENT                                                                      6/30/2016      UNDETERMINED
                                                       LOCKBOX #7746060
                                                       4060 SOLUTIONS CENTER
VERIFONE, INC.                                         CHICAGO, IL 60677-4000                                                           IT AGREEMENT                                                                                   6/16/2020      UNDETERMINED
                                                       P.O. BOX 978702
VERINT AMERICAS INC.                                   DALLAS, TX 75397                                                                 MASTER SERVICES AGREEMENT                                                                      1/31/2018      UNDETERMINED
                                                       BILL PAYER ID: Y1847479
                                                       P.O. BOX 15043                                                                   BUSINESS SERVICE AGREEMENT INCLUSIVE OF ALL AMENDMENTS
VERIZON BUSINESS NETWORK SERVICES INC.                 ALBANY, NY 12212-5043                                                                                                                                                           4/31/2004      UNDETERMINED
                                                       ATTN: AMADEUS NAUMANN
                                                       POHORELEC 114/22
VERMONT HOLDING A.S.                                   PRAHA 1, HRADCANY, 118 00                                                        TRADEMARK LICENSE AGREEMENT                                                                    3/29/2019      UNDETERMINED
                                                       702 MANGROE AVE., #170
VERSAFEED, INC.                                        CHICO, CA 95926                                                                  MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                          1/8/2020       UNDETERMINED
                                                       9 QUEEN ANNE ROAD
VERTERIM, INC.                                         HOPKINTON, MA 01748                                                              PROFESSIONAL SERVICES AGREEMENT                                                                8/8/2017       UNDETERMINED
                                                       LOCKBOX #25528
                                                       25528 NETWORK PLACE                                                              MASTER SERVICES AGREEMENT
VERTEX, INC.                                           CHICAGO, IL 60673-1255                                                                                                                                                          3/15/2019      UNDETERMINED
                                                       P.O. BOX 2727
                                                                                                                                        MASTER SERVICES AGREEMENT
VINYL DEVELOPMENT, LLC D/B/A ZUDY                      ORLEANS, MA 02653                                                                                                                                                               12/1/2015      UNDETERMINED
                                                       15300 BARRANCA PARKWAY, SUITE 100
VISION SOLUTIONS, INC.                                 IRVINE, CA 92618                                                                 SOFTWARE LICENSING AGREEMENT                                                                   5/19/2020      UNDETERMINED
                                                       4 CEDARBROOK DRIVE., BLDG. B
                                                                                                                                        MASTER SERVICES AGREEMENT
VISIONET SYSTEMS, INC.                                 CRANBURY, NJ 08512                                                                                                                                                              2/27/2018      UNDETERMINED
                                                       101 BERGEN ST., #3R
                                                                                                                                        MILESTONE RE: CUSTOMER SERVICES AGREEMENT
VLINK, INC.                                            BROOKLYN, NY 11201                                                                                                                                                              7/6/2015       UNDETERMINED
                                                       ATTN: SEBASTIAN SCHOOFS, VICE PRESIDENT
                                                       85 BROAD STREET
VOQUZ IT SOLUTIONS INC.                                NEW YORK, NY 10004                                                               PROFESSIONAL SERVICES AGREEMENT                                                                12/25/2017     UNDETERMINED
                                                       P.O. BOX 981101
W.B. MASON COMPANY, INC.                               BOSTON, MA 02298-1101                                                            SALE OF GOODS AGREEMENT                                                                        1/31/2018      UNDETERMINED
                                                       1100 PARK PLACE, 4TH FL                                                                                                                                                                        UNDETERMINED
WAGEWORKS, INC.                                        SAN MATEO, CA 94403                                                              MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                          4/23/1970
                                                       C/O M.S MANAGEMENT ASSOCIATES INC
                                                       225 WEST WASHINGTON STREET
WALT WHITMAN MALL LLC                                  INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            11/30/2025     65 MONTHS
                                                       C/O THE FORBES COMPANY LLC
                                                       100 GALLERIA OFFICE CENTRE SUITE 427
WATERSIDE AT PELICAN BAY LLC                           SOUTHFIELD, MI 48034-0667                                                        REAL PROPERTY LEASE                                                                            10/31/2029     112 MONTHS
                                                       C/O GLENWOOD MANAGEMENT CORP.
                                                       1200 UNION TURNPIKE
WEST 64TH STREET, LLC                                  NEW HYDE PARK, NY 11040                                                          REAL PROPERTY LEASE                                                                            11/9/2007      24 MONTHS
                                                       C/O SIMON PROPERTY GROUP
                                                       225 WEST WASHINGTON STREET
WESTCHESTER MALL LLC                                   INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            5/31/2024      47 MONTHS
                                                       VERNON HILLS SHOPPING CENTER LLC
                                                       700 WHITE PLAINS ROAD
WESTCHESTER VILLAGE SQUARE, LLC                        SCARSDALE, NY 10583                                                              REAL PROPERTY LEASE                                                                            1/30/2021      7 MONTHS
                                                       C/O THE TAUBMAN COMPANY
                                                       200 E. LONG LAKE ROAD, ATTN: MICHAEL NIMAN
WESTFARMS MALL LLC                                     BLOOMFIELD HILLS, MI 48304                                                       REAL PROPERTY LEASE                                                                            1/31/2024      43 MONTHS
                                                       2110 NORTHERN BOULEVARD
WHEATLEY PLAZA ASSOCIATES                              MANHASSET, NY 11030                                                              REAL PROPERTY LEASE                                                                            2/28/2021      8 MONTHS
                                                       222 S. HARBOR BLVD., STE 500
WHERE 2 GET IT, INC. DBA BRANDIFY                      ANAHEIM, CA 92805                                                                MASTER SERVICES AGREEMENT                                                                      9/22/2019      UNDETERMINED
                                                       658 RICHMOND ST NW
WILLIAMS DISTRIBUTING COMPANY                          GRAND RAPIDS, MI 49504                                                           GIFT CARD PURCHASING AGREEMENT                                                                 7/1/2018       UNDETERMINED
                                                       C/O SIMON PROPERTY GROUP
                                                       225 WEST WASHINGTON STREET, ATTN: PREMIUM OUTLETS
WILLIAMSBURG OUTLETS LLC                               INDIANAPOLIS, IN 46204-3438                                                      REAL PROPERTY LEASE                                                                            12/31/2023     42 MONTHS
                                                       200 E LOG LAKE ROAD
                                                       P.O. BOX 200
WILLOW BEND SHOPPING CENTER LP                         BLOOMFIELD HILLS, MI 48303-0200                                                  REAL PROPERTY LEASE                                                                            8/5/2005       30 MONTHS
                                                       ATTN: GENERAL COUNSEL
                                                       101 INDUSTRIAL DRIVE
WILMINGTON BOX COMPANY                                 BURGAW, NC 28411                                                                 MASTER SERVICES AGREEMENT                                                                      1/8/2017       UNDETERMINED




                                                                                                                             19 of 20
                                                                                         Case 20-11785-CSS     Doc 485     Filed 08/21/20      Page 365 of 368


                                                                                                           In re Brooks Brothers Group, Inc.
                                                                                                                   Case No. 20-11785
                                                                                                 Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                 Date of Contract
                              Contract Counterparty                                   Address                                                                 Description of Contract or Lease and Nature of Debtor's Interest      or Lease      Remaining Term
                                                      ACCT. #012939907
                                                      TEL. #704-979-6061
WINDSTREAM'S UNIFIED COMMUNICATIONS                   LOUISVILLE, KY 40290                                                        PROFESSIONAL SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS                                    4/1/2016       UNDETERMINED
                                                      19820 NORTH CREEK PARKWAY
                                                      SUITE 200
WINSHUTTLE                                            BOTHELL, WA 98011                                                           SOFTWARE HARDWARE LICENSE AGREEMENT                                                            6/20/2016      UNDETERMINED
                                                      ATTN: GENERAL COUNSEL
                                                      2 TOWER CENTER BOULEVARD, SUITE 2200
WIPRO, LLC                                            EAST BRUNSWICK, NJ 08816                                                    MASTER SERVICES AGREEMENT INCLUSIVE OF ALL AMENDMENTS AND ADDENDUMS                            3/7/2016       UNDETERMINED
                                                      C/O LEGACY ASSET MANAGEMENT LLC
                                                      4717 CENTRAL STREET
W-LD LEGENDS OWNER VII, LLC                           KANSAS CITY, MO 64112                                                       REAL PROPERTY LEASE                                                                            4/21/2006      71 MONTHS
                                                      C/O S.R WEINER & ASSOCIATES, INC
                                                      1330 BOYLSTON STREET
WMACH LLC                                             CHESTNUT HILL, MA 02467                                                     REAL PROPERTY LEASE                                                                            11/15/1980     75 MONTHS
                                                      DEPT CH 19758
WORKFORCE SOFTWARE, LLC                               PALATINE, IL 60055-9758                                                     MASTER CONSULTING AND SOFTWARE LICENSING AGREEMENT                                             7/14/2016      UNDETERMINED
                                                      3301 NORTH THANKSGIVING WAY #100
WORKFRONT, INC.                                       LEHI, UT 84043                                                              MASTER SUBSCRIPTION AND SERVICES AGREEMENT                                                     7/27/2020      UNDETERMINED
                                                      C/O WS ASSET MANAGEMENT, INC
                                                      33 BOYLSTON STREET, SUITE 3000
WS/CIP II TAMPA OWNER LLC                             CHESTNUT HILL, MA 02467                                                     REAL PROPERTY LEASE                                                                            12/3/1988      69 MONTHS
                                                      1145 NICHOLSON RD, SUITE 200
XE.COM INC.                                           NEWMARKET, ON L3Y 9C3                                                       SUBSCRIPTION SERVICES AGREEMENT                                                                5/18/2020      UNDETERMINED
XINTHE TECHNOLOGIES                                   ATTN: SRIDHAR PANUGANTI                                                     MASTER SERVICES AGREEMENT                                                                      3/5/2015       UNDETERMINED
                                                      2701 DALLAS PARKWAY, SUITE 550
XTGLOBAL INC                                          PLANO, TX 75093                                                             CONSULTING SERVICES AGREEMENT                                                                  1/23/2020      UNDETERMINED
                                                      841 AVENUE OF THE CITIES
YASH TECHNOLOGIES, INC.                               EAST MOLINE, IL 61244                                                       MASTER SERVICE AGREEMENT                                                                       11/18/2019     UNDETERMINED
                                                      P.O. BOX 204393
                                                                                                                                  PURCHASE ORDER
YELP, INC                                             DALLAS, TX 75320-4393                                                                                                                                                      5/1/2019       UNDETERMINED
                                                      DEPT. CH 19895
                                                                                                                                  SERVICE ORDER FORM
ZENDESK                                               PALATINE, IL 60055-9895                                                                                                                                                    6/26/2019      UNDETERMINED
                                                      ATTN: GENERAL COUNSEL
                                                      301 SOUTH SERVICE ROAD
ZETA GLOBAL, LLC                                      MELVILLE, NY 11747                                                          MASTER SERVICES AGREEMENT                                                                      4/1/2018       UNDETERMINED




                                                                                                                       20 of 20
                               Case 20-11785-CSS                     Doc 485   Filed 08/21/20          Page 366 of 368

 Fill in this information to identify the case:

 Debtor name         Brooks Brothers Group, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-11785
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      696 WHITE                         696 WHITE PLAINS ROAD                             WELLS FARGO                        D   2.27
             PLAINS ROAD,                      SCARSDALE, NY 10583                               NATIONAL BANK                      E/F
             LLC
                                                                                                                                    G




    2.2      696 WHITE                         696 WHITE PLAINS ROAD                             GORDON                             D   2.8
             PLAINS ROAD,                      SCARSDALE, NY 10583                               BROTHERS                           E/F
             LLC
                                                                                                                                    G




    2.3      BROOKS                            100 KING STREET, SUITE 6000                       WELLS FARGO                        D   2.27
             BROTHERS                          1 FIRST CANADIAN PLACE                            NATIONAL BANK                      E/F
             CANADA LTD                        TORONTO, ON M5XE2 CANADA
                                                                                                                                    G




    2.4      BROOKS                            346 MADISON AVENUE                                WELLS FARGO                        D   2.27
             BROTHERS                          NEW YORK, NY 10017                                NATIONAL BANK                      E/F
             INTERNATIONAL
                                                                                                                                    G
             , LLC



    2.5      BROOKS                            346 MADISON AVENUE                                GORDON                             D   2.8
             BROTHERS                          NEW YORK, NY 10017                                BROTHERS                           E/F
             INTERNATIONAL
                                                                                                                                    G
             , LLC



Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                               Case 20-11785-CSS                     Doc 485   Filed 08/21/20       Page 367 of 368

 Debtor       Brooks Brothers Group, Inc.                                                Case number (if known)   20-11785


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      GOLDEN                            25 COMPUTER DRIVE                              WELLS FARGO                    D   2.27
             FLEECE                            HAVERHILL, MA 01832                            NATIONAL BANK                  E/F
             MANUFACTURIN
                                                                                                                             G
             G GROUP, LLC



    2.7      GOLDEN                            25 COMPUTER DRIVE                              GORDON                         D   2.8
             FLEECE                            HAVERHILL, MA 01832                            BROTHERS                       E/F
             MANUFACTURIN
                                                                                                                             G
             G GROUP, LLC



    2.8      RBA                               100 PHOENIX AVE                                WELLS FARGO                    D   2.27
             WHOLESALE,                        ENFIELD, CT 06082                              NATIONAL BANK                  E/F
             LLC
                                                                                                                             G




    2.9      RBA                               100 PHOENIX AVE                                GORDON                         D   2.8
             WHOLESALE,                        ENFIELD, CT 06082                              BROTHERS                       E/F
             LLC
                                                                                                                             G




    2.10     RETAIL BRAND                      100 PHOENIX STREET                             WELLS FARGO                    D   2.27
             ALLIANCE GIFT                     ENFIELD, CT 06082                              NATIONAL BANK                  E/F
             CARD SERVICES
                                                                                                                             G




    2.11     RETAIL BRAND                      100 PHOENIX STREET                             GORDON                         D   2.8
             ALLIANCE GIFT                     ENFIELD, CT 06082                              BROTHERS                       E/F
             CARD SERVICES
                                                                                                                             G




    2.12     RETAIL BRAND                      100 PHOENIX AVE                                WELLS FARGO                    D   2.27
             ALLIANCE OF                       ENFIELD, CT 06082                              NATIONAL BANK                  E/F
             PUERTO RICO,
                                                                                                                             G
             IN



    2.13     RETAIL BRAND                      100 PHOENIX AVE                                GORDON                         D   2.8
             ALLIANCE OF                       ENFIELD, CT 06082                              BROTHERS                       E/F
             PUERTO RICO,
                                                                                                                             G
             IN




Official Form 206H                                                        Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                          Case 20-11785-CSS                   Doc 485              Filed 08/21/20       Page 368 of 368




Fill in this information to identify the case:

Debtor name         Brooks Brothers Group, Inc.

United States Bankruptcy Court for the:     DISTRICT OF DELAWARE

Case number (if known)     20-11785
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       August 21, 2020                 X /s/ Steven Goldaper
                                                           Signature of individual signing on behalf of debtor

                                                             Steven Goldaper
                                                            Printed name
                                                             EVP, Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
